Exhibit 10.1


EXECUTION VERSION
 
TRANSACTION AGREEMENT
 
dated as of
May 6, 2019 by and between
FEDERATED INVESTORS, INC. and
PNC CAPITAL ADVISORS, LLC
 
   


114399-0014/143865664.11

--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
Page
ARTICLE 1
PURCHASE AND SALE  
Section 1.01.     Purchase and Sale
.............................................................................................
1  
Section 1.02.     The Fund Mergers
.............................................................................................
3  
Section 1.03.     Liabilities
..........................................................................................................
3  
Section 1.04.     Closing
..............................................................................................................
4  
Section 1.05.     Cash Solutions Payment
...................................................................................
5  
Section 1.06.     Purchase Price Allocation
.................................................................................
7  
Section 1.07.     Withholding Taxes
............................................................................................
8  
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Section 2.01.     Organization and Qualification
......................................................................... 8  
Section 2.02.     Corporate Authority
..........................................................................................
8  
Section 2.03.     Binding Effect
...................................................................................................
8  
Section 2.04.     Governmental Consents and
Approvals............................................................ 9  
Section 2.05.     Non-Contravention
...........................................................................................
9  
Section 2.06.     Legal Proceedings
.............................................................................................
9  
Section 2.07.     Financial
Information........................................................................................
9  
Section 2.08.     Taxes
...............................................................................................................
10  
Section 2.09.     Employee Benefits; Labor and Employee Matters
......................................... 11  
Section 2.10.     Permits
............................................................................................................
12  


    -i-
114399-0014/143865664.11

--------------------------------------------------------------------------------





Section 2.11.     Assigned Contracts
.........................................................................................
12  
Section 2.12.     No Business Material Adverse Effect; Operations of
Business...................... 13  
Section 2.13.     Compliance with Laws
...................................................................................
13  
Section 2.14.     Section 15(f) of the Investment Company Act of 1940
.................................. 13  
Section 2.15.     Registered Investment Adviser
....................................................................... 14  
Section 2.16.     Investment Advisory Activities
...................................................................... 14  
Section 2.17.     Finders’ Fees
...................................................................................................
14  
Section 2.18.     Filings
.............................................................................................................
14  
Section 2.19.     Title to Acquired
Assets..................................................................................
15  
Section 2.20.     No Convictions, Sanctions or Other Violations
.............................................. 15  
Section 2.21.     Clients
.............................................................................................................
16  
Section 2.22.     Affiliated Transactions; Guarantees
............................................................... 17  
Section 2.23.     Insurance
.........................................................................................................
17  
Section 2.24.     Funds
...............................................................................................................
18  
Section 2.25.     Intellectual Property
........................................................................................
21  
Section 2.26.     No Other Representations and Warranties
...................................................... 22  
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE BUYER  




    -ii-
114399-0014/143865664.11

--------------------------------------------------------------------------------





Section 3.01. 
Organization and Qualification
....................................................................... 22 
Section 3.02. 
Corporate Authority
........................................................................................
23 
Section 3.03. 
Binding Effect
.................................................................................................
23 
Section 3.04. 
Governmental Consents and
Approvals.......................................................... 23 
Section 3.05. 
Non-Contravention
.........................................................................................
23 
Section 3.06. 
Legal Proceedings
...........................................................................................
24 
Section 3.07. 
No Convictions, Sanctions or other
Violations............................................... 24 
Section 3.08. 
Compliance with Laws
...................................................................................
25 
Section 3.09. 
Information in Proxy and Consent Solicitation Materials
.............................. 25 
Section 3.10. 
Section 15(f) of the Investment Company Act
............................................... 25 
Section 3.11. 
Finders’ Fees
...................................................................................................
26 
Section 3.12. 
Filings
.............................................................................................................
26 
Section 3.13. 
Financial Wherewithal
....................................................................................
26 
Section 3.14. 
Registered Investment Advisor
....................................................................... 26 
Section 3.15. 
Buyer Funds
....................................................................................................
26 
Section 3.16. 
No Other Representations and Warranties
...................................................... 29 


ARTICLE 4
COVENANTS OF THE SELLER 
Section 4.01. 
Conduct of the
Business..................................................................................
30 
Section 4.02. 
Access to Information
.....................................................................................
32 
Section 4.03. 
Non-Hire; Non-Competition
........................................................................... 33 
Section 4.04. 
Termination of Existing Agreements
.............................................................. 35 
Section 4.05. 
Confidentiality
................................................................................................
35 
Section 4.06. 
Exclusivity
......................................................................................................
36 
Section 4.07. 
Covenants with Respect to Money Market Fund Fund Mergers ....................
36 
Section 4.08. 
Acknowledgement by the Seller and Parent
................................................... 40 


ARTICLE 5
COVENANTS OF THE BUYER 
Section 5.01. 
Trademarks; Tradenames
................................................................................
41 
Section 5.02. 
Access to Information
.....................................................................................
42 
Section 5.03. 
Acknowledgement by the Buyer
..................................................................... 42 


ARTICLE 6
COVENANTS OF THE PARTIES 
Section 6.01. 
Commercially Reasonable Efforts; Further Assurances
................................. 44 
Section 6.02. 
Public Announcements
...................................................................................
44 
Section 6.03. 
Fund and Advisory Contract Consents
........................................................... 45 
Section 6.04. 
Section
15(f)....................................................................................................
47 
Section 6.05. 
Client Consents
...............................................................................................
48 



    -iii-
114399-0014/143865664.11

--------------------------------------------------------------------------------







Section 6.06. 
Required Share Redemption
........................................................................... 50 
Section 6.07. 
Certain Post-Closing Filings
.......................................................................... 51 
Section 6.08. 
Prospectus and Statement of Additional Information Supplements ...............
51 
Section 6.09. 
Notices of Certain Events
...............................................................................
52 
Section 6.10. 
Pro-Ration
.....................................................................................................
53 
Section 6.11. 
Post-Signing Revisions to Exhibits B-1, B-2 and B-3
.................................... 53 
Section 6.12. 
Holdings in Buyer Funds
................................................................................
53 


ARTICLE 7
TRANSFER TAX AND BULK SALES MATTERS 
Section 7.01. 
Transfer Taxes
................................................................................................
54 
Section 7.02. 
Bulk Sales Laws
.............................................................................................
54 
Section 7.03. 
Tax Returns
....................................................................................................
54 


ARTICLE 8
EMPLOYEE MATTERS AND BENEFITS 
Section 8.01. 
Identified Employees
.....................................................................................
55 
Section 8.02. 
Employee Matters
..........................................................................................
55 
Section 8.03. 
No Amendment; No Third-Party Beneficiaries
.............................................. 56 






ARTICLE 9
CONDITIONS TO CLOSING 
Section 9.01. 
Conditions to Obligations of the Parties
......................................................... 56 
Section 9.02. 
Conditions to Obligation of the Buyer
............................................................ 57 
Section 9.03. 
Conditions to Obligation of the Seller
............................................................ 58 
Section 9.04. 
Existence of Certain Conditions at the Closing
.............................................. 59 
Section 9.05. 
Frustration of Closing Conditions
.................................................................. 59 


ARTICLE 10
SURVIVAL; INDEMNIFICATION 
Section 10.01. 
Survival
.........................................................................................................
59 
Section 10.02. 
Indemnification by the Seller and Parent
........................................................ 60 
Section 10.03. 
Indemnification by the Buyer
......................................................................... 61 
Section 10.04. 
Indemnification Procedure for Third-Party Claims
........................................ 62 
Section 10.05. 
Indemnification Procedures for Non-Third-Party Claims
.............................. 63 
Section 10.06. 
Tax Claims
.....................................................................................................
64 



    -iv-
114399-0014/143865664.11

--------------------------------------------------------------------------------





Section 10.07. 
Calculation of Indemnity Payments
................................................................ 64 
Section 10.08. 
Characterization of Indemnification Payments
.............................................. 65 
Section 10.09. 
Assignment of Claims
....................................................................................
65 


ARTICLE 11
TERMINATION 
Section 11.01. 
Grounds for Termination
................................................................................
65 
Section 11.02. 
Effect of Termination
.....................................................................................
66 


ARTICLE 12
MISCELLANEOUS 
Section 12.01. 
Notices
...........................................................................................................
66 
Section 12.02. 
Amendments and Waivers
..............................................................................
68 
Section 12.03. 
Expenses
........................................................................................................
68 
Section 12.04. 
Successors and
Assigns..................................................................................
69 
Section 12.05. 
Governing Law
..............................................................................................
69 
Section 12.06. 
Jurisdiction
....................................................................................................
69 
Section 12.07. 
WAIVER OF JURY TRIAL
........................................................................... 69 
Section 12.08. 
Counterparts; Effectiveness; Third Party Beneficiaries
.................................. 70 
Section 12.09. 
Entire Agreement
...........................................................................................
70 
Section 12.10. 
Severability
....................................................................................................
70 
Section 12.11. 
Disclosure Schedules
.....................................................................................
70 
Section 12.12. 
Specific Performance
.....................................................................................
71 
Section 12.13. 
Limited Recourse
...........................................................................................
71 
Section 12.14. 
  
 
Fiduciary Duties
.............................................................................................
71 
TABLE OF SCHEDULES AND EXHIBITS
Appendix A
Defined Terms
Schedule A
Sample Calculation of Cash Solutions Payment
Schedule B
List of Funds and Advisory Accounts
Schedule C
Business Material Adverse Effect
Schedule D
Current Net Assets
Schedule E
Persons with Knowledge

Schedule 1.01(b)(ii)     Assigned Contracts
Schedule 1.01(b)(iv)     Assigned Intellectual Property
Schedule 1.02     Fund Mergers


    -v-
114399-0014/143865664.11

--------------------------------------------------------------------------------





Schedule 2.09(b)     Identified Employees
Schedule 4.01(a)
Conduct of Business - Permitted Actions
Schedule 4.07
Covenants with Respect to Money Market Fund Mergers
Schedule 5.01
Seller Marks
Schedule 6.05(a)(i)
Affirmative Consents
Schedule 6.05(a)(ii)
Negative Consents
Schedule 6.10
Pro-Ration of Income and Expenses
Schedule 9.02(j)
Pre-Closing Deliveries
Schedule 9.04
Additional Closing Conditions
Exhibit A
Form of Assignment and Assumption Agreement
Exhibit B-1
Form of Affirmative Consent Notice
Exhibit B-2
Form of Negative Consent Notice
Exhibit B-3
Form of Follow-Up Consent Notice

Exhibit C-1          Form of Fund Reorganization Agreement (Shell Fund
Reorganizations)
Exhibit C-2          Form of Fund Reorganization Agreement (Money Market Fund
              Reorganizations)
Exhibit C-3          Form of Fund Reorganization Agreement (Fluctuating NAV Fund
              Reorganizations)
 




    -vi-
114399-0014/143865664.11

--------------------------------------------------------------------------------






TRANSACTION AGREEMENT
This TRANSACTION AGREEMENT (this “Agreement”), dated as of May 6, 2019, is being
entered into by and between Federated Investors, Inc., a Pennsylvania
corporation (the “Buyer”), and PNC Capital Advisors, LLC, a Delaware limited
liability company (the “Seller” and together with the Buyer, the “Parties”). PNC
Bank, N.A. (“Parent”), the parent of the Seller, also joins as a Party to this
Agreement solely for purposes of the portions of this Agreement identified on
the signature page hereto. Capitalized terms used in this Agreement shall have
the meanings ascribed to them in Appendix A to this Agreement.
W I T N E S S E T H:
WHEREAS, the Seller is engaged in the business of (a) sponsoring, distributing,
and serving as investment advisor to the Funds (the “Fund Business”), and (b)
serving as investment advisor and manager of the Advisory Accounts (the
“Advisory Business” and together with the Fund Business, the “Business”), which
Business is comprised of the Additional Funds Business, the Cash Solutions
Business, the International Equity Business and the Select/Structured Equity
Business (each, a “Business Segment”); and
WHEREAS, (a) the Seller desires to sell to the Buyer (or one or more advisory
Subsidiaries of the Buyer designated by the Buyer), and the Buyer desires to
purchase from the Seller, the Acquired Assets and the Buyer (through one or more
designated advisory Subsidiaries of the Buyer) is willing to assume the Assumed
Liabilities (the Transactions contemplated in this clause (a) are referred to
collectively as the “Purchase and Sale”), and (b) to effect the Transactions,
the Parties desire to cooperate to obtain the Client Consents and satisfy the
Applicable Requirements with respect to the Fund Mergers, in each case, upon the
terms and subject to the conditions set forth in this Agreement and the
applicable Fund Reorganization Agreements.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
ARTICLE 1
PURCHASE AND SALE
Section 1.01. Purchase and Sale.
(a)General. Upon the terms and subject to the conditions of this Agreement, the
Seller agrees to sell to the Buyer (or one or more designated advisory
Subsidiaries of the Buyer), and the Buyer agrees to purchase (through one or
more designated advisory Subsidiaries of the Buyer) from the Seller, the
Acquired Assets at the Closing, free and clear of any Encumbrances (other than
Permitted Encumbrances). The aggregate consideration (the “Purchase Price”) for
the Transactions shall be an amount equal to the sum of (i) a fixed payment as
of Closing equal to $37,037,000 (the “Fixed Upfront Payment”) plus (ii) the
Final Cash Solutions Payment, and (iii) the assumption by the Buyer (or one or
more designated advisory Subsidiaries of the Buyer) of the Assumed Liabilities.


114399-0014/143865664.11

--------------------------------------------------------------------------------







(b)Acquired Assets. Subject to the terms and conditions of this Agreement,
including Section 9.04, at the Closing, the Seller (and, solely with respect to
clause (iv) below, Parent) shall sell, transfer, convey, assign and deliver to
the Buyer (or one or more designated advisory Subsidiaries of the Buyer), free
and clear of all Encumbrances (other than Permitted Encumbrances), and the Buyer
(or one or more designated advisory Subsidiaries of the Buyer) shall purchase
and accept from the Seller (and, solely with respect to clause (iv) below,
Parent) all of the following rights, properties and assets, in each case to the
extent owned by the Seller (or, solely with respect to clause (iv) below,
Parent) and legally transferrable, but in each case excluding the Excluded
Assets (collectively, the “Acquired Assets”):
(i)    the goodwill of the Business;
(ii)    the Seller’s rights under those Contracts listed on Schedule 1.01(b)(ii)
(the “Assigned Contracts”);
(iii)    the Business Records;
(iv)    the Intellectual Property identified on Schedule 1.01(b)(iv) utilized in
the International Equity Business (the “Assigned Intellectual Property”); and
(v)    all of the Seller’s rights under warranties, indemnities and similar
rights against third parties solely to the extent necessary for the Buyer’s
ownership or operation of the Acquired Assets or the Business after the Closing.
(c)Excluded Assets. Except as set forth in Section 1.01(b), the Seller shall not
sell, transfer, assign, convey or deliver to the Buyer (or any designated
advisory Subsidiary of the Buyer), and the Buyer (nor any designated advisory
Subsidiary of the Buyer) will not purchase or accept any rights, properties or
assets owned by the Seller or its Affiliates (collectively the “Excluded
Assets”), and all such Excluded Assets shall be retained by the Seller and its
Affiliates, including any:
(i)    Intellectual Property other than the Assigned Intellectual Property;
(ii)    cash and cash equivalents, securities, receivables and any other assets
owned by the Seller or its Affiliates;
(iii)    personal property, real property and any rights under real or personal
property leases;
(iv)    rights, recoveries, refunds, counterclaims, rights to offset, choses in
actions, rights under all warranties, representations and guarantees made by
suppliers of products, materials or equipment or components thereof, other
rights and claims (whether known or unknown, matured or unmatured, contingent or
accrued) against third parties, in each case relating to the Excluded Assets or
Excluded Liabilities;
(v)    rights under any Contracts other than the Assigned Contracts;


2
114399-0014/143865664.11

--------------------------------------------------------------------------------





(vi)    Permits;
(vii)    rights under this Agreement or the Ancillary Agreements;
(viii)    any prepaid income or other Taxes of the Seller and any income or
other Tax refunds to which the Seller may be or may become entitled; and
(ix)    any rights to the Seller’s or its Affiliates’ Organizational Documents,
minute books, stock books, taxpayer identification numbers, Tax Returns and
related work papers, Form ADVs and other corporate records (other than Business
Records), as well as any attorney-client privileged communications, information
or documents belonging to the Seller or its Affiliates.
Section 1.02. The Fund Mergers. Without limitation of the other covenants of the
Parties herein, from the execution of this Agreement through the earlier of the
Closing or any termination of this Agreement pursuant to Article 11, the Parties
shall use commercially reasonable efforts to cause the Fund Mergers to be
consummated as set forth on Schedule 1.02 and pursuant to the applicable Fund
Reorganization Agreements.
Section 1.03. Liabilities.
(a)Assumed Liabilities. Subject to the terms and conditions of this Agreement,
at the Closing, the Buyer (or one or more designated advisory Subsidiaries of
the Buyer) shall assume, and thereafter timely pay, discharge and perform in
accordance with their terms, (i) all Liabilities of the Seller arising after the
Closing under and pursuant to the Assigned Contracts to the extent such
Liabilities are to be performed after the Closing, (ii) all Liabilities
(including Liabilities for Asset Level Taxes) arising after the Closing in
respect of the ownership of the Acquired Assets and the operation of the
Business following the Closing, and (iii) all Liabilities arising after the
Closing relating to the Transferred Employees arising out of their employment
with the Buyer and its Subsidiaries after the Closing Date, and (iv) all
post-Closing Liabilities assumed by the Buyer (or a designated advisory
Subsidiary of the Buyer) pursuant to Section 8.02 (collectively, the “Assumed
Liabilities”).
(b)Excluded Liabilities. Except as and to the extent specifically set forth in
Section 1.03(a), the Buyer (nor any designated advisory Subsidiary or Affiliate
of the Buyer) will not assume, and the Seller or its Affiliates will retain, any
Liabilities of the Seller or its Affiliates, including any Liabilities of the
Seller in respect of the Excluded Assets, any Liabilities of the Seller in
respect of the Transferred Employees at or prior to the Closing, and any
Liabilities (including Liabilities for Asset Level Taxes) in respect of the
ownership of the Acquired Assets and the operation of the Business prior to the
Closing (collectively, the “Excluded Liabilities”). The Seller shall use
commercially reasonable efforts to cause each Fund involved in a Fund Merger to
discharge or transfer to the Seller all of its Liabilities, including
Liabilities arising from (i) actions, omissions, events or periods of time
occurring, (ii) the operation of the Funds, (iii) services provided to the Funds
by their respective service providers, or (iv) director/trustee deferred
compensation plan Liabilities and any Liabilities arising due to the termination
of any Fund Contract, in each case at or prior to the Closing (except, in the
case of any Fund being reorganized into a newly created shell


3
114399-0014/143865664.11

--------------------------------------------------------------------------------





Buyer Fund, the Stated Liabilities of such Fund, which Stated Liabilities will
be assumed by the shell Buyer Fund) (“Pre-Closing Fund Liabilities”).
Section 1.04. Closing.
(a)The closing (the “Closing”) of the Purchase and Sale shall take place by the
electronic exchange of documents at 4:00 p.m. (Eastern Time) on a Friday that is
no more than five (5) Business Days following the date on which the conditions
set forth in Article 9 (other than conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or, to the extent
permissible, waiver of those conditions at the Closing) have been satisfied or,
to the extent permissible, waived by the Party entitled to the benefit of such
conditions, or at such other time or place as the Parties may agree.
(b)On the first Business Day following Closing, the Buyer shall deliver to the
Seller, by wire transfer of immediately available funds to an account designated
by the Seller at least three (3) days in advance of the Closing, a pro rata
amount of the Fixed Upfront Payment determined based upon the net assets of the
Funds involved in the Fund Mergers (excluding the Funds in the Cash Solutions
Business) delivered and for which the Buyer Fund’s custodian or transfer agent
shall have provided confirmation of conversion prior to 3:00 p.m. ET on such
date, on an aggregate basis, compared to the net assets of such Funds involved
in the Fund Mergers (excluding the Funds in the Cash Solutions Business), on an
aggregate basis, as such net assets are calculated by the Buyer Funds’
custodian. On each Business Day thereafter, following successful conversion of
previously unconverted net assets, as evidenced by confirmation from Buyer
Funds’ custodian, the Buyer shall deliver to the Seller, by wire transfer of
immediately available funds to the account previously designated by the Seller,
an amount equal to the corresponding pro rata portion of the remaining unpaid
portion of the Fixed Upfront Payment.
(c)At the Closing:
(i)    the Parties (including Parent) shall duly execute a bill of sale,
assignment and assumption agreement substantially in the form attached to this
Agreement as Exhibit A (the “Assignment and Assumption Agreement”) to vest in
the Buyer (or one or more designated advisory Subsidiaries of the Buyer) all
right, title and interest in and to the Acquired Assets and Assumed Liabilities;
(ii)    the Seller shall deliver to the Buyer the Business Records; provided
that, for the avoidance of doubt, the Seller shall be permitted to retain copies
of the Business Records to the extent (A) required by applicable Laws,
regulation or internal compliance policies or (B) relating to or otherwise used
in connection with businesses other than the Business (which shall be retained
in accordance with Section 4.05);
(iii)    the Parties and their respective Subsidiaries that are a party thereto,
if any, shall duly execute and deliver each of the Ancillary Agreements (or
cause the Funds to execute the Fund Reorganization Agreements) and cause any
certificates, opinions or other items required to be delivered pursuant to such
Ancillary Agreements to have been provided;


4
114399-0014/143865664.11

--------------------------------------------------------------------------------





(iv)    the Seller shall deliver to the Buyer the certificates referenced in
Section 9.02(c);
(v)    the Seller shall execute and deliver to the Buyer an Assumption of
NonDischarged Pre-Closing Fund Liabilities in a form to be mutually agreed upon
by the Parties;
(vi)    the Buyer shall deliver to the Seller the certificates referenced in
Section 9.03(c); and
(vii)    Each Party shall deliver to the other a secretary’s certificate, signed
by its duly elected secretary or assistant secretary, certifying and attaching
its governing documents, authorizing resolutions for these Transactions and a
certificate of good standing dated not more than five (5) Business Days prior to
Closing.
Section 1.05. Cash Solutions Payment.
(a)No later than twenty-six (26) days following the Closing Date, the Buyer
shall deliver the Cash Solutions Closing Statement to the Seller for review. The
Cash Solutions Closing Statement shall (i) specifically and separately identify
each element of the Cash Solutions Payment, (ii) if applicable, deduct the
amount of any contribution required pursuant to Section 4.07(d)(v), (iii)
include all backup calculations reasonably necessary to arrive at the Buyer’s
calculation of the Cash Solutions Payment, and (iv) be certified by an
authorized officer of the Buyer as having been calculated in accordance with the
terms of this Section 1.05(a) and the applicable definitions contained in this
Agreement. The Seller shall have three (3) days to review the Cash Solutions
Closing Statement and provide comments to the Buyer. The Buyer shall consider
any Seller comments in good faith and, if the Buyer accepts any such comments,
the Buyer shall deliver a revised Cash Solutions Closing Statement to the Seller
on or before the thirtieth (30th) day following the Closing Date. On the
thirtieth (30th) day following the Closing Date (or the next Business Day), the
Buyer shall pay to the Seller an amount that is equal to the Cash Solutions
Payment as set forth in the Cash Solutions Closing Statement, as originally
delivered or revised, by wire transfer of immediately available funds to the
account designated by the Seller.
(b)To facilitate the Buyer’s preparation of the Cash Solutions Closing
Statement, the Seller shall provide to the Buyer no later than five (5) days
following the Closing Date a certificate attaching a spreadsheet setting forth
for each Fund in the Cash Solutions Business, true and correct amounts of the
daily Closing Net Assets of the accounts comprising those Funds for each day in
the Measurement Period in a manner consistent with Schedule A.
(c)Each Party shall, and shall cause its Subsidiaries and each Fund or Buyer
Fund, as applicable, to, keep true, accurate and complete records in sufficient
detail to enable such Party to provide, and enable the other Party to review,
the information required under this Section 1.05, and to make, and enable the
other Party to review, the calculations contemplated in this Section 1.05. Upon
reasonable request by the other Party, each Party also agrees to (A) request
that its independent auditors (or the Funds’ or Buyer Funds’ independent
auditors, as applicable) make available to the requesting Party and its
Representatives copies of such auditors’ work papers, and (B) make available


5
114399-0014/143865664.11

--------------------------------------------------------------------------------





to the requesting Party and its Representatives such other back-up materials
that the requesting Party may require to make or review the calculations
contemplated in this Section 1.05.
(d)If, within fifteen (15) days after payment by the Buyer of the Cash Solutions
Payment set forth in the Cash Solutions Closing Statement, the Seller notifies
the Buyer in writing that the Seller objects to any element of the calculations
contained therein (providing reasonable detail concerning each item in the
proposed calculation that the Seller disputes and a reasonable basis for each
such dispute), the Parties shall use commercially reasonable efforts to resolve
such dispute within thirty (30) days (or any such longer necessary period) of
the Seller’s delivery of such notice. If the Seller does not deliver a valid
dispute notice to the Buyer within such thirty (30)-day period (or if the Seller
waives its right to deliver such a dispute notice in writing), the Buyer’s
calculation of the Cash Solutions Payment shall conclusively be deemed final and
binding. Upon the Parties resolving all of the disputed items, then the
calculation of the Cash Solutions Payment shall be revised to reflect such
resolution, and as so revised shall become final, conclusive and binding.
(e)In the event that the Parties are unable to resolve such dispute within
thirty (30) days and the amount in dispute exceeds $100,000, the Parties shall
jointly cause independent accountants of nationally recognized standing
reasonably satisfactory to the Parties (who shall not have any material
relationship with the Buyer, the Seller or any of their respective Affiliates)
(the “Independent Expert”) promptly to resolve the disputed items. The
Independent Expert shall base its determination solely on written submissions by
the Parties and the terms of this Agreement and not on an independent review.
The Parties shall make available to the Independent Expert all relevant books
and records and other items reasonably requested by the Independent Expert. As
promptly as practicable, but in no event later than forty-five (45) days after
its retention, the Independent Expert shall deliver to the Parties a report that
sets forth its resolution of the disputed items; provided, however, that the
Independent Expert may not assign a value to any individual item greater than
the greatest value for such item claimed by the Buyer, on the one hand, and the
Seller, on the other hand, nor less than the smallest value for such item
claimed by the Buyer, on the one hand, and the Seller, on the other hand. The
decision of the Independent Expert shall be final, conclusive and binding on the
Parties. Upon receipt of such decision, the calculation of the Cash Solutions
Payment shall be revised to reflect such decision, and as so revised shall
become final, conclusive and binding. The costs and expenses of the Independent
Expert shall be allocated equally (50/50) between the Buyer, on the one hand,
and the Seller, on the other hand.
(f)If the calculation provided for in Section 1.05(d) or Section 1.05(e) yields
a Final Cash Solutions Payment that is greater than the Cash Solutions Payment
previously made, then within three (3) Business Days after the final
determination of such calculation, the Buyer shall pay to the Seller an amount
that is equal to (A) the Final Cash Solutions Payment, minus (B) the Cash
Solutions Payment previously made (in each case, if applicable, deducting the
amount of any contribution required pursuant to Section 4.07(d)(v)).
(g)If the calculation provided for in Section 1.05(d) or Section 1.05(e) yields
a Final Cash Solutions Payment that is less than the Cash Solutions Payment
previously made, then within three (3) Business Days after the final
determination of such calculation, the Seller shall pay to the Buyer an amount
that is equal to (A) the Cash Solutions Payment previously made, minus (B) the


6
114399-0014/143865664.11

--------------------------------------------------------------------------------





Final Cash Solutions Payment (in each case, if applicable, deducting the amount
of any contribution required pursuant to Section 4.07(d)(v)).
(h)Any amounts payable pursuant to this Section 1.05 shall be payable by wire
transfer of immediately available funds to the account designated by either (i)
the Seller as contemplated in Section 1.04(b) or (ii) the Buyer, by notice to
the Seller, which notice shall be delivered not later than three (3) Business
Days prior to the date on which such payment is due.
(i)SUBJECT TO THE FOLLOWING SENTENCE OF THIS Section 1.05(i), FOLLOWING THE
FINAL PAYMENT MADE PURSUANT TO AND IN ACCORDANCE WITH THIS Section 1.05(i), THEN
THE CASH SOLUTIONS PAYMENT OR FINAL CASH SOLUTIONS PAYMENT (AS APPLICABLE) SHALL
BE FINAL AND BINDING AND THE SELLER AND THE BUYER AGREE THAT THEY SHALL HAVE
WAIVED ANY AND ALL CAUSES OF ACTIONS, DEMANDS, OR OTHER CLAIMS (WHETHER AT LAW,
IN EQUITY, FOR TORT, BREACH OF CONTRACT, FRAUD, OR OTHERWISE) WITH
RESPECT TO THE CALCULATION, DETERMINATION OF AMOUNT AND PAYMENT OF THE CASH
SOLUTIONS PAYMENT OR FINAL CASH SOLUTIONS PAYMENT (AS APPLICABLE) AND NEITHER
PARTY SHALL HAVE ANY FURTHER OBLIGATION OR OTHER LIABILITY WITH RESPECT TO THE
CALCULATION. NOTWITHSTANDING THE FOREGOING, NOTHING IN THE FOREGOING SENTENCE IS
INTENDED TO, OR SHALL, WAIVE ANY RIGHT OF A PARTY TO BRING A CAUSE OF
ACTION/CLAIM FOR BREACH OF CONTRACT AGAINST THE OTHER PARTY WITHIN TWO (2) YEARS
AFTER THE APPLICABLE PAYMENT WAS DUE IF THAT PARTY REASONABLY, AND IN GOOD
FAITH, BELIEVES OR DETERMINES THAT THE AMOUNT OF PAYMENT WAS INACCURATE OR THAT
THE FULL AMOUNT OF ANY PAYMENT WAS NOT MADE AS REQUIRED PURSUANT TO THE TERMS OF
THIS AGREEMENT DUE TO MANIFEST ERROR OR THE INTENTIONAL BREACH, WILLFUL
MISCONDUCT OR WRONGFUL/IMPROPER ACT OR OMISSION OF THE OTHER PARTY.
Section 1.06. Purchase Price Allocation.
(a)As soon as practicable (but in any event within ninety (90) days) after the
Closing, the Buyer shall prepare and deliver to the Seller for review an initial
allocation statement allocating the Purchase Price in accordance with Section
1060 of the Code. The Seller will have the opportunity to review each draft
allocation statement provided by the Buyer and provide written notice of
objections to the Buyer within thirty (30) days after receiving the draft
allocation statement. If the Seller fails to deliver a written notice of
objection within such thirty (30)-day period, the Buyer’s draft allocation
statement shall be final and binding and not subject to further dispute. If the
Seller delivers a written notice of objection to the Buyer in a timely manner,
the Seller and the Buyer shall work in good faith to resolve such objections.
Upon such dispute being resolved, the amounts agreed to by the Buyer and the
Seller shall be final and binding. The allocation statement as and if finally
agreed to by the Buyer and Seller is referred to herein as the “Allocation
Statement”.
(b)The Parties shall file all Tax Returns (including IRS Form 8594, if required)
in a manner consistent with any mutually agreed upon Allocation Statement as
determined pursuant to Section 1.06(a), and no Party shall (or shall permit any
Affiliate) take a position on any Tax Return, before any Taxing Authority or in
any Tax Legal Proceeding that is in any manner inconsistent with


7
114399-0014/143865664.11

--------------------------------------------------------------------------------





the Allocation Statement, unless specifically required pursuant to a final
determination under Section 1313 of the Code or similar provision under foreign,
state or local Law. The Parties will promptly advise each other of the existence
of any Tax Claim related to the Allocation Statement.
Section 1.07. Withholding Taxes. The Buyer shall be entitled to deduct and
withhold from payments of the Purchase Price all Taxes that the Buyer may be
required to deduct and withhold under any provisions of applicable Law related
to Taxes. All such withheld amounts, to the extent paid to the proper Taxing
Authority, shall be treated as delivered to the Seller hereunder.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE SELLER
Subject to Section 12.11, the Seller represents and warrants to the Buyer as
follows:
Section 2.01. Organization and Qualification. Each of the Seller and Parent is a
legal entity duly organized, validly existing and, to the extent such concept is
relevant in the applicable jurisdiction, in good standing under the Laws of its
jurisdiction of organization. To the extent relating to the Business or the
ability of the Seller or Parent to enter into or consummate the Transactions:
(a) each of the Seller and Parent has the requisite corporate or other similar
power and authority to carry on its business as conducted as of the date of this
Agreement and to own, lease and operate all of its properties and assets, in all
material respects as conducted, owned, leased or operated as of the date of this
Agreement, and (b) each of the Seller and Parent is duly qualified to do
business in each jurisdiction in which the nature of its business or the
character or location of the properties and assets owned, leased or operated by
it makes such qualification necessary other than any failure to be so qualified
that would not, individually or in the aggregate, reasonably be expected to have
a Business Material Adverse Effect.
Section 2.02. Corporate Authority. Each of the Seller and Parent has full
corporate or other similar power and authority to execute and deliver this
Agreement and each of the Ancillary Agreements to which it is or will be a party
and to perform its obligations under this Agreement and thereunder and to
consummate the Transactions. The execution, delivery and performance by each of
the Seller and Parent of this Agreement and each Ancillary Agreement to which it
is or will be a party, and each of the Transactions, have been duly and validly
authorized and no additional corporate or shareholder authorization or consent
is required in connection with the execution, delivery and performance by the
Seller or Parent of this Agreement and each Ancillary Agreement to which it is
or will be a party or any of the Transactions.
Section 2.03. Binding Effect. Assuming the due authorization, execution and
delivery of this Agreement and the Ancillary Agreements by the Buyer (or, in the
case of the Ancillary Agreements, a Subsidiary of the Buyer), this Agreement
constitutes, and each Ancillary Agreement when executed and delivered will
constitute, a valid and legally binding obligation of the Seller and Parent
enforceable against the Seller and Parent in accordance with its terms, subject
(in the case of enforceability) to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
Section 2.04. Governmental Consents and Approvals. Except for the approval of
the Fund Mergers by the Fund Board, the effectiveness of the Buyer Fund Proxy on
Form N-14 described in Section 6.03(a)(iv), any notices to holders of the
outstanding shares of each Fund as required


8
114399-0014/143865664.11

--------------------------------------------------------------------------------





under applicable Law, the approval by the holders of a majority of the
outstanding shares of each Fund and obtaining Client Consents, none of the
Seller, its Affiliates or any Fund are required to obtain any authorization,
waiver, consent or approval of, make any filing or registration with, or give
any notice to, any Government Entity, the shareholders or trustees or directors
of the Funds, any Client or any other Person, or to obtain any Permit in
connection with the execution, delivery and performance by the Seller of this
Agreement or the execution, delivery and performance by the Seller of each of
the Ancillary Agreements to which the Seller is or will be a party or the
consummation by the Seller of any of the Transactions other than any
authorization, waiver, consent, approval, filing, registration, notice or
Permit, the failure of which to obtain, make or give would not, individually or
in the aggregate, reasonably be expected to be material.
Section 2.05. Non-Contravention. The execution, delivery and performance by the
Seller and Parent of this Agreement, and by the Seller, Parent and the Funds of
each of the Ancillary Agreements, to which the Seller, Parent or Fund is or will
be a party, and the consummation by the Seller, Parent and the Funds of the
Transactions, do not and will not (a) conflict with or violate any provision of
the Organizational Documents of the Seller, Parent or any Fund, (b) assuming the
receipt of all consents, approvals, waivers and authorizations and the making of
the notices and filings referred to in Section 6.03, conflict with, or result in
the breach of, or constitute a default under, or result in the termination,
cancellation, modification or acceleration of any right or obligation of the
Seller, Parent or any Fund under any Assigned Contract, or (c) assuming the
receipt of all consents, approvals, waivers and authorizations and the making of
notices and filings (i) referred to in Section 6.03 or (ii) required to be
received or made by the Buyer or any of its Affiliates, violate or result in a
breach of or constitute a default under any Law to which the Seller, Parent or
the Funds is subject, other than in the case of (b) or (c), any breach, default,
termination, cancellation, modification, acceleration or violation that would
not, individually or in the aggregate, reasonably be expected to be material.
Section 2.06. Legal Proceedings. There is no Legal Proceeding pending, or to the
Knowledge of the Seller, threatened against or affecting the Seller, Parent or
any Fund that challenges the validity or enforceability of this Agreement or
seeks to enjoin or prohibit consummation of the Transactions. There is no
material Legal Proceeding pending, or to the Knowledge of the Seller, threatened
against or affecting any Fund or in respect of the Business. None of Seller,
Parent or any Fund is subject to an injunction, order, award, judgment,
settlement or decree with a court or regulator of competent jurisdiction
relating to the Business or any Fund that is currently in full force and effect.
Section 2.07. Financial Information. The unaudited schedules of (i) Net Assets
of the
Business and (ii) the direct expenses for the operations of the International
Equity Business, in each case for each of the years ended December 31, 2017 and
December 31, 2018 are set forth in Section 2.07 of the Seller Disclosure
Schedule, have been prepared from the books and records of the Seller, and
fairly present in all material respects, respectively, the Net Assets of the
Business and the direct expenses related to the operations of the International
Equity Business for such periods.
Section 2.08. Taxes.
(a)All Tax Returns required to have been filed by the Seller for periods ending
on or before the Closing Date with respect to Asset Level Taxes have been timely
filed (within any applicable extension periods), and all such Tax Returns are
true, accurate and complete in all material


9
114399-0014/143865664.11

--------------------------------------------------------------------------------





respects. The Seller has paid all Asset Level Taxes required to have been paid
in respect of the ownership of the Acquired Assets and the operation of the
Business by the Seller prior to the Closing, the non-payment of which would
result in an Encumbrance on any Acquired Asset or Liability to the Buyer (or any
designated Subsidiary of the Buyer). Notwithstanding anything to the contrary in
this Agreement, this Section 2.08, Section 2.24(k) and Section 2.24(l) contain
the only representations and warranties by the Seller in this Agreement relating
to Tax matters.
(b)There is no outstanding waiver of any statute of limitations relating to
Asset Level Taxes in respect of the ownership of the Acquired Assets and the
operation of the Business by the Seller prior to the Closing, the non-payment of
which would result in an Encumbrance on any Acquired Asset or Liability to the
Buyer (or any designated Subsidiary of the Buyer), that has been executed or
given by the Seller. No Contract extending, or having the effect of extending,
the period of assessment or collection of any Asset Level Taxes in respect of
the ownership of the Acquired Assets and the operation of the Business by the
Seller prior to the Closing, the non-payment of which would result in an
Encumbrance on any Acquired Asset or Liability to the Buyer (or any designated
Subsidiary of the Buyer), exists, and no power of attorney with respect to any
such Asset Level Taxes, the non-payment of which would result in an Encumbrance
on any Acquired Asset or Liability to the Buyer (or any designated Subsidiary of
the Buyer), has been filed with the IRS or any other Taxing Authority, and the
Seller currently is not otherwise the beneficiary of any extension of time
within which to file any Tax Return with respect to Asset Level Taxes in respect
of the ownership of the Acquired Assets and the operation of the Business by the
Seller prior to the Closing, the non-payment of which would result in an
Encumbrance on any Acquired Asset or Liability to the Buyer (or any designated
Subsidiary of the Buyer) (other than automatic extensions).
(c)No written claim has ever been made, or, to the Seller’s Knowledge,
threatened by any Taxing Authority in a state or other jurisdiction where Seller
has not filed a Tax Return with respect to Asset Level Taxes in respect of the
ownership of the Acquired Assets and the operation of the Business by the Seller
prior to the Closing that Seller is or may or will be subject to taxation by
that jurisdiction with respect to any such Asset Level Taxes, the non-payment of
which would result in an Encumbrance on any Acquired Asset or Liability to the
Buyer (or any designated Subsidiary of the Buyer). There is no Legal Proceeding
pending or, to the Seller’s Knowledge, threatened against or relating to the
Seller with respect to Asset Level Taxes in respect of the ownership of the
Acquired Assets and the operation of the Business by the Seller prior to the
Closing, the non-payment of which would result in an Encumbrance on any Acquired
Asset or Liability to the Buyer (or any designated Subsidiary of the Buyer).
Neither the IRS nor any other Taxing Authority is now asserting or, to the
Seller’s Knowledge, threatening to assert against the Seller any deficiency or
claim for additional Asset Level Taxes or any adjustment of Asset Level Taxes,
the non-payment of which would result in an Encumbrance on any Acquired Asset or
Liability to the Buyer (or any designated Subsidiary of the Buyer).
(d)All Asset Level Taxes in respect of the ownership of the Acquired Assets and
the operation of the Business by the Seller, the nonpayment of which would
result in an Encumbrance on any Acquired Asset or Liability to the Buyer (or any
designated Subsidiary of the Buyer), that the Seller was required by applicable
Law to withhold, deduct or collect have been duly withheld, deducted and
collected and, to the extent required, have been paid to the proper Taxing
Authority and all applicable Tax Returns (including Forms W-2 and 1099) required
to have been filed with


10
114399-0014/143865664.11

--------------------------------------------------------------------------------





respect thereto have been properly completed in all material respects and timely
filed (within any applicable extension periods.).
Section 2.09. Employee Benefits; Labor and Employee Matters.
(a)Section 2.09(a) of the Seller Disclosure Schedule sets forth a list of each
Benefit and Compensation Arrangement maintained or contributed to by the Seller
or any of its Affiliates with respect to any Identified Employee (the “Seller
Plans”). The Seller has not incurred any unsatisfied Liability under Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA that would reasonably
be expected to result in the imposition of any Liability on the Buyer (or its
Affiliates).
(b)The Seller has made available to the Buyer true, accurate and complete copies
of all Seller Plan documents in effect and with respect to the employees of the
Seller listed on Schedule 2.09(b) (each, an “Identified Employee”).
(c)For each Identified Employee, Section 2.09(c) of the Seller Disclosure
Schedule sets forth a list containing the following information with respect to
each Identified Employee: name; current rate of annual base salary or current
wages; job title; employment status (full- or part-time, absent or on leave);
classification as exempt or nonexempt under the FLSA and any applicable state
wage and hour Laws; work location; credited service date; fiscal year 2018
bonus; sick and vacation leave that is accrued and unused as of April 3, 2019;
and date of hire (the “Identified Employee Information List”). The Seller will
not in connection with or as a result of the Transactions violate the WARN Act
or any similar provisions of applicable Law of any state, local and foreign
jurisdiction related to plant closings, relocations, mass layoffs and employment
losses. None of the Identified Employees will have suffered an “employment loss”
(as defined in the WARN Act) under circumstances requiring provision of notice
under the WARN Act in the six (6) months prior to the Closing Date. The Seller
is not required to give any WARN Act or similar notice in connection with the
Transactions.
(d)The Seller is in compliance in all material respects with all applicable Laws
respecting employment and employment practices for the Identified Employees. All
Identified Employees are properly classified under the FLSA and state and local
wage and hour laws. The Identified Employees are not members of labor unions.
There is no pending, and there has not been at any time in the past three (3)
years any, strike, slowdown, work stoppage, lockout, job action, picketing,
labor dispute, application, petition, or demand for recognition or certification
of a collective bargaining agent, or, to the Seller’s Knowledge, question
concerning representation, union organizing activity, or any threat thereof, or
any similar activity or dispute, regarding the employment of any of the
Identified Employees by the Seller. No written complaint, controversy,
disagreement or Legal Proceeding pertaining to applicable Laws respecting
employment and employment practices is pending, or, to the Seller’s Knowledge,
threatened by or on behalf of the Identified Employees.
(e)Except with respect to any Seller Plans or as provided in any applicable
employee manuals or handbooks, or as set forth on Section 2.09(e) of the Seller
Disclosure Schedule, the Seller is not a party to any written employment
contract with any present or former Identified Employee. No Identified Employees
have given written notice of actual or potential termination


11
114399-0014/143865664.11

--------------------------------------------------------------------------------





of employment to the Seller, nor, to the Seller’s Knowledge, does any such
Identified Employee intend to terminate his or her employment with the Seller.
(f)The Seller is not delinquent in payments to any of the Identified Employees
for any wages, salaries, overtime pay, vacation pay, commissions, bonuses or
other direct compensation for any services performed for it or amounts required
to be reimbursed to the Identified Employees. The Seller has withheld all
amounts required by Law or by agreement to be withheld from the wages, salaries,
and other payments to the Identified Employees and is not liable for any arrears
of wages or any Tax or any penalty or interest for failure to comply with any of
the foregoing.
(g)In the past three (3) years, the Seller has (i) not received written notice
from any Government Entity or third party regarding any material violation or
alleged material violation of any applicable Law relating to hiring, recruiting,
employing of (or continuing to employ) anyone not authorized to work in the
United States with respect to the Identified Employees; and (ii) in its files a
Form I-9 that is validly and properly completed in accordance with applicable
Law for each Identified Employee with respect to whom such form is required by
applicable Law.
Section 2.10. Permits. (a) The Seller and the Funds hold all material Permits
required to own or lease their properties and assets relating to the Business
and to conduct the Business under and pursuant to all applicable Laws, (b) all
such Permits are valid and in full force and effect, and (c) each Identified
Employee who is required to be registered or licensed as a registered
representative, investment adviser representative, sales person or an equivalent
person with any Government Entity is duly registered as such and such
registration is in full force and effect.
Section 2.11. Assigned Contracts. Each Assigned Contract is in full force and
effect, and is valid and binding on, and enforceable against, the Seller or its
Affiliate that is a party thereto, and, to the Knowledge of the Seller, each
other party thereto, subject (in the case of enforceability) to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. The Seller has made available to the Buyer prior to the date
of this Agreement a copy of each Assigned Contract that is true, accurate and
complete in all material respects. There exists no material breach, violation or
default of any Assigned Contract on the part of the Seller or its Affiliates or,
to the Knowledge of the Seller, on the part of any other party to such Assigned
Contract and the Seller is in compliance in all material respects with the terms
and conditions of such Assigned Contract. Except as set forth in Section 2.11 of
the Seller Disclosure Schedule, none of the Seller or its Affiliates has
received any written notice that it has materially breached, materially violated
or defaulted under, or of an intention to terminate, not to renew or to
challenge the validity or enforceability of, any Assigned Contract. No written
complaint, controversy, disagreement or Legal Proceeding is pending, or, to the
Knowledge of the Seller, threatened by or between the Seller and any
counterparty to any Assigned Contract.
Section 2.12. No Business Material Adverse Effect; Operations of Business.
Except as otherwise contemplated, required or permitted by this Agreement, since
December 31, 2018: (i) the Seller has conducted the Business, in all material
respects, in the ordinary course; (ii) no Business Material Adverse Effect has
occurred; and (iii) the Seller and its Affiliates have not taken any action
that, if taken or omitted between the date of this Agreement and the Closing,
would breach Section 4.01, subject to any exceptions set forth in Section 4.01,
including any exceptions set forth in Schedule 4.01(a).


12
114399-0014/143865664.11

--------------------------------------------------------------------------------





Section 2.13. Compliance with Laws.
(a)Except with respect to Taxes (which is specifically provided for in Section
2.08, Section 2.24(k) and Section 2.24(l)), in the past three (3) years, the
Seller has, in connection with the Business, and the Funds have, materially
complied with, and the Seller and the Funds are currently in material compliance
with, all applicable Laws (including those under which fiduciary obligations
arise), except as disclosed in Section 2.13(a) of the Seller Disclosure
Schedule.
(b)All interest rate swaps, caps, floors, option agreements, futures and forward
Contracts, other similar risk management arrangements and derivative financial
instruments, as well as other securities, assets or investments, in effect as of
the date of this Agreement or the Closing Date, entered into or invested in by
any of the Funds or any Advisory Accounts or by the Seller or its Affiliates for
the account of one or more of the Funds or the Advisory Accounts, were entered
into (i) to the extent entered into by or for the account of such a Fund or
Advisory Account, in accordance in all material respects with investment
guidelines or instructions, prospectuses or offering memoranda applicable to
such Fund or Advisory Account, (ii) in accordance in all material respects with
all applicable Laws and (iii) with counterparties, issues or sellers as directed
(where the Fund so directs) or authorized by the applicable Fund or Advisory
Account.
(c)To the Knowledge of the Seller, except as not prohibited under applicable
Law, in the past three (3) years, none of the Seller, the Funds nor any of their
respective Affiliates with respect to the Business has offered or given anything
of value to any official of a Government Entity, any political party or official
thereof, or any candidate for political office (i) with the intent of inducing
such Person to use such Person’s influence with any Government Entity to affect
or influence any act or decision of such Government Entity or to assist the
obtaining or retaining of business for, or with, or the directing of business to
the Business, or (ii) constituting a bribe, kickback or illegal or improper
payment to assist the Business in obtaining or retaining business for or with
any Government Entity.
Section 2.14. Section 15(f) of the Investment Company Act of 1940. None of the
Seller nor, to the Seller’s Knowledge, any of its Interested Persons has any
express or implied understanding or arrangement that would impose an Unfair
Burden on any Fund or any Buyer Fund as a result of the Transactions or that
would in any way make unavailable the benefits of Section 15(f) of the
Investment Company Act, or any similar safe harbors provided by any applicable
state Law, with respect to such Fund or Buyer Fund.
Section 2.15. Registered Investment Adviser. The Seller is registered as an
investment adviser under the Investment Advisers Act. The Seller has not
received any written notice by any state in which registration is required to
conduct the business of the Seller, the Funds or Advisory Accounts that any such
registration is, is to be, or will be restricted or terminated.
Section 2.16. Investment Advisory Activities.
(a)Each Existing Fund Contract is in full force and effect, and is valid and
binding on, and enforceable against, the Seller or its Affiliate that is a party
thereto, and, to the Knowledge of the Seller, each other party thereto, subject
(in the case of enforceability) to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. Other than
reimbursement


13
114399-0014/143865664.11

--------------------------------------------------------------------------------





obligations pursuant to Contracts as in effect on the date of this Agreement, or
the fee waiver or expense reimbursement arrangements, in each case set forth on
Section 2.16(a) of the Seller Disclosure Schedule, the Seller does not have any
arrangements or agreements with any of the Funds or Advisory Accounts pursuant
to which the Seller has agreed to pay, reimburse or otherwise be responsible for
any material expense of or material claims against any of the Funds or Advisory
Accounts, as applicable.
(b)The Business currently maintains the investment management performance
composites listed in Section 2.16(b) of the Seller Disclosure Schedule relating
to (i) the Advisory Business and (ii) the Funds in the International Equity
Business (the “Composites”). The performance history of the Composites is
accurate and complete in all material respects, and the Composites have been
prepared, maintained and utilized in all material respects consistent with GIPS
and applicable Law. The Seller has made available and has included in the
Business Records included in the Acquired Assets, all books and records,
including trade and position information, necessary for the Buyer to reproduce
the performance information contained in the Composites. None of the Seller nor
its Affiliates will object to the use by the Buyer and its Affiliates of all
Composites following the Closing.
Section 2.17. Finders’ Fees. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of the Seller or any of its Affiliates who would be entitled to any fee or
commission from any Person (other than the Seller) in connection with this
Agreement, any of the Ancillary Agreements or the Transactions.
Section 2.18. Filings. None of the information regarding the Seller, any of its
Affiliates or any Fund supplied or to be supplied by the Seller, any of its
Affiliates or any Fund in writing specifically for inclusion in any application,
filing or other document to be filed by the Buyer, its Subsidiaries or a Buyer
Fund with any Government Entity in connection with the Transactions will, at the
respective times such documents are filed with any such Government Entity,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
Section 2.19. Title to Acquired Assets. The Seller has good and marketable title
to each of the Acquired Assets free and clear of any Encumbrances other than
Permitted Encumbrances. Neither Parent nor any other Person (other than the
Seller) has any rights, title or interests in, to or under the Acquired Assets.
The Acquired Assets include all books and records that are necessary for the
Buyer to reproduce the performance track records of the Funds and Advisory
Accounts and the Composites (as described in Section 2.16(b) of the Seller
Disclosure Schedule) (including any books and records related to the Transferred
Employees in the International Equity Business) through Closing, in each case as
used in the Business as of the Closing, and the Assigned Intellectual Property
includes the Intellectual Property owned by Seller or Parent that is utilized by
the Transferred Employees in managing the investment strategies for the Funds
and any Advisory Accounts in the International Equity Business as of the Closing
and, assuming Closing occurs with respect to the International Equity Business,
neither the Seller, Parent nor their Affiliates will have any rights in such
Assigned Intellectual Property that is utilized exclusively by the Transferred
Employees in managing the investment strategies for the Funds and any Advisory
Accounts in the International Equity Business as of the Closing. For the
avoidance of doubt, the Assigned Intellectual Property


14
114399-0014/143865664.11

--------------------------------------------------------------------------------





utilized by the Transferred Employees is the Intellectual Property owned by the
Seller or Parent required to manage consistent with past practice at Closing the
Funds in the International Equity Business, and does not include any
Intellectual Property identified on Schedule 1.01(b)(iv) as not being Assigned
Intellectual Property.
Section 2.20. No Convictions, Sanctions or Other Violations. The Seller and, to
the Seller’s Knowledge, each Identified Employee and named portfolio manager of
a Fund (and, to the Seller’s Knowledge, any primary adviser or sub-advisor to
any Fund or Advisory Account, and any of such primary adviser’s or sub-advisor’s
supervised persons) is not ineligible (whether by virtue of its or their own
conduct, acts or omissions or by virtue of the conduct, acts or omissions of its
or their Affiliates or any Affiliated Persons) under Section 9(a) or 9(b) of the
Investment Company Act to serve as an investment adviser (or in any other
capacity contemplated by the Investment Company Act) to a registered investment
company. Neither the Seller nor, to the Seller’s Knowledge, any “person
associated with an investment adviser” (as defined in the Investment Advisers
Act), including any Identified Employee or any named portfolio manager of a
Fund, (nor, to the Seller’s Knowledge, any primary adviser or sub-advisor to any
Fund or Advisory Account and any associated person of such primary adviser or
subadvisor) is ineligible pursuant to Section 203 of the Investment Advisers Act
to serve as an investment adviser or as a person associated with an investment
adviser, or pursuant to Rule 206(4)-3 under the Investment Advisers Act to serve
as a solicitor, and has not been the subject of any legal or disciplinary event
that must be disclosed to Clients or the SEC pursuant to the Investment Advisers
Act or other applicable Law. The Seller and, to Seller’s Knowledge, each
Identified Employee and named portfolio manager of a Fund, (and, to the Seller’s
Knowledge, any primary adviser or sub-advisor to any Fund or Advisory Account,
and any of such primary adviser’s or sub-advisor’s supervised persons) is not
precluded from acting as a fiduciary by operation of Section 411 of ERISA and
the Seller has no Knowledge of any basis for the Seller or any of its directors,
officers, employees (including the Identified Employees), representatives and
agents (or, to the Seller’s Knowledge, any primary adviser or sub-advisor to any
Fund or Advisory Account, or any of its directors, officers, employees,
representatives and agents) becoming subject to disqualification from serving in
any capacity described in Section 411(a) of ERISA by virtue of Section 411 of
ERISA. Neither the Seller nor, to Seller’s Knowledge, any “person associated
with the adviser” as contemplated above, including any Identified Employee or
named portfolio manager of a Fund, (nor, to the Seller’s Knowledge, any primary
adviser or sub-advisor to any Fund or Advisory Account, or any associated person
of such primary adviser or sub-advisor) is otherwise ineligible under any other
applicable Law from providing services with respect to any Fund, Advisory
Account or the Business. There is no judicial or administrative action, suit,
proceeding, investigation or other Legal Proceeding pending or, to the Seller’s
Knowledge, threatened that could reasonably be expected to result in the Seller
or any Identified Employee or named portfolio manager of a Fund (or, to the
Seller’s Knowledge, any primary adviser or sub-advisor to any Fund or Advisory
Account or any supervised period of such primary adviser or sub-advisor)
becoming ineligible to serve in such positions or capacity or requiring
disclosure to Clients of the Seller (or, to the Seller’s Knowledge, any such
primary adviser or sub-advisor) or the SEC.
Section 2.21. Clients.
(a)Section 2.21(a) of the Seller Disclosure Schedule lists, as of April 25, 2019
(the “Base Date”), and will list as of the Closing, the Seller’s Clients, and
for each Client:
(i)    the Client’s name;


15
114399-0014/143865664.11

--------------------------------------------------------------------------------





(ii)    the type of Client;
(iii)    whether the Seller advises that Client directly or is that Client’s
subadvisor;
(iv)    whether the Seller’s advisory services to the Client are discretionary,
nondiscretionary (including the provision of model portfolios) or impersonal;
(v)    the amount of Client Net Assets managed by the Seller;
(vi)    the fee schedule for that Client (and whether the fee is a fixed fee, an
asset-based fee, a fulcrum fee, a performance fee or other arrangement);
(vii)    the product of subparagraphs (v) and (vi);
(viii)    whether the Client’s assets are managed in accordance with an equity,
fixed income or balanced strategy;
(ix)    if applicable with respect to a Client, the separately managed
account/wrap fee program through which the Client’s Net Assets are managed by
the Seller, the name of the separately managed account/wrap fee program, a
summary of the structure of the separately managed account/wrap fee program
(i.e., sub-advised, dual contract, model-based, mutual fund, etc.) and the
Seller’s role within that structure; and
(x)    the manner of Client Consent required from such Client to consummate the
Transactions (e.g., affirmative, negative, or new Contract).
In addition to the information required above, Section 2.21(a) of the Seller
Disclosure Schedule also identifies as of the Base Date (and will identify as of
the Closing) each Client that has represented to the Seller in writing that the
Client is (A) an “employee benefit plan”, as defined in Section 3(3) of ERISA,
that is subject to Part 4 of Subtitle B of Title I of ERISA, or a Person acting
on behalf of such a plan or (B) a “plan” as defined in Section 4975(e) and
subject to Section 4975 of the Code, or a Person acting on behalf of such a
plan. For the avoidance of doubt, Section 2.21(a) of the Seller Disclosure
Schedule shall not include the information required above to the extent relating
to Advisory Accounts that will not be managed by the Buyer or its Affiliates
following the Closing.
(b)No later than three (3) Business Days prior to the Closing, the Seller shall
provide the Buyer with an updated version of Section 2.21(a) of the Seller
Disclosure Schedule reflecting any new Clients. If Seller gains any new Clients
after the updated version of Schedule B is provided to the Buyer and prior to
the Closing, the Seller shall provide the Buyer with a further updated version
of Section 2.21(a) of the Seller Disclosure Schedule reflecting such additional
Clients.
(c)No written controversy, disagreement or complaint exists by or between the
Seller and any Client or directly involving the Seller’s provision of investment
management or advisory services (or any other services provided by the Seller)
to any Client.
Section 2.22. Affiliated Transactions; Guarantees.
(a)Neither the Seller nor any Fund is a party to any Contract or transaction
with, or otherwise receives any services from (whether or not for compensation
and whether or not in the


16
114399-0014/143865664.11

--------------------------------------------------------------------------------





ordinary course), any director, officer or employee of the Seller, any Affiliate
of the Seller, a member of any such Person’s immediate family, any Affiliate of
any such Person’s immediately family, any trust for the benefit of any such
Person, or any other Person that would be an “associated person” of an
investment adviser as that term is defined under the Advisers Act, other than
any Seller Plans.
(b)None of the Liabilities of the Business or of the Seller incurred in
connection with the ownership or operation of the Acquired Assets, the conduct
of the Business or the provision of services to, or as applicable, the
sponsoring of, the Funds or Advisory Accounts is guaranteed by or subject to a
similar contingent obligation of any other Person. Other than pursuant to any
customary indemnification provisions included in any Assigned Contracts, the
Seller has not guaranteed or become subject to a similar contingent obligation
in respect of the Liabilities of any other Person in connection with (or, as
applicable, pursuant to) the Funds, the Advisory Accounts, the Acquired Assets
or the Business. There are no outstanding letters of credit, surety bonds or
similar instruments of the Seller or any of its Affiliates in connection with
the Funds, the Advisory Accounts, the Business or the Acquired Assets.
Section 2.23. Insurance. The Seller maintains commercially reasonable insurance
policies to protect the Business, Acquired Assets, the Funds and the Advisory
Accounts in amounts customarily carried by Persons conducting businesses similar
to the Business. Such insurance policies are sufficient for compliance with all
applicable Laws and Contracts to which the Seller is a party or by which the
Seller is bound.
Section 2.24. Funds.


(a)Organization. Each Fund has been duly organized and is validly existing and
in good standing under the Laws of the jurisdiction of its organization and has
the requisite power, right and authority to carry on its business as it is now
being conducted in the jurisdiction where it is organized and in each
jurisdiction in which shares of the Funds are offered for sale, and is duly
registered with the SEC as an investment company, or a series thereof, under the
Investment Company Act. Each Fund that is required to be registered as a
regulated fund or investment company under the Laws of any jurisdiction other
than the United States is so registered and each Fund’s shares are registered
under the Securities Act.
(b)Compliance. (i) Each Fund has complied in the past three (3) years (or, if
later, since its launch date) and is in compliance with, its investment policies
and restrictions, if any, as such policies and restrictions may be set forth in
its Fund Prospectus (as they may be amended from time to time) and applicable
Laws, if any, and (ii) the value of the Net Assets of each Fund has been
determined in the past three (3) years (or, if later, since its launch date),
and is being determined, using portfolio valuation methods that comply in all
material respects with the methods described in its Fund Prospectus, if any, and
the requirements of any applicable Laws. There is no injunction, order, award,
judgment, settlement, decree or regulatory restriction not generally imposed on
similarly situated investment funds imposed upon or entered into by any Fund.
(c)Fund Financial Statements.
(i)    The Seller has made available to the Buyer, or directed the Buyer to,
prior to the date of this Agreement copies of the financial statements for the
most recently


17
114399-0014/143865664.11

--------------------------------------------------------------------------------





completed fiscal year, to the extent that they exist, of each of the Funds (the
“Fund Financial Statements”). Each of the Fund Financial Statements fairly
presents in all material respects the results of operations and changes in Net
Assets of the respective Fund as of the date thereof and have been prepared in
accordance with GAAP.
(ii)    (A) The annual report to shareholders of each of the Funds with respect
to such Fund’s most recently completed fiscal year and all other documents filed
subsequent to such fiscal year end under Section 30(a) or 30(b) of the
Investment Company Act, in each case in the form filed with the SEC or delivered
to shareholders (each, a “Fund Financial Report”), did not, as of their
respective dates (without giving effect to any amendment thereto filed after the
date of this Agreement) contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were or
are made, not misleading, and (B) each of the financial statements contained in
or incorporated by reference into the Fund Financial Reports (including the
related notes and schedules thereto) fairly presents in all material respects
the financial position of the entity or entities to which it relates as of its
date, in accordance with GAAP consistently applied, except in each case as may
be noted therein, subject to normal year-end audit adjustments in the case of
unaudited statements.
(d)Principal Offering Documents for Funds. To the extent a prospectus, statement
of additional information or offering memorandum (each, a “Fund Prospectus”) is
used as of the date of this Agreement to offer shares or other interests in a
Fund, a copy of such Fund Prospectus has been made available to the Buyer prior
to the date of this Agreement. Each Fund Prospectus used as of the date of this
Agreement to offer shares or other interests in a Fund has been prepared, in all
material respects, in compliance with the requirements of applicable Laws. Each
Fund Prospectus, as of the dates on which they were issued, did not contain, and
as supplemented by any supplement thereto dated prior to or on the Closing Date,
do not and will not contain, any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. In the past three (3) years (or, if later,
since its launch date), each Fund has timely filed all Fund Prospectuses,
financial statements, other forms, reports, sales literature and advertising,
and any other documents required to be filed with any applicable Government
Entity and any required amendments thereto.
(e)Fund Shares. (i) All issued and outstanding Fund shares and all other
interests, if applicable, have been duly and validly issued, are fully paid and,
unless otherwise required by applicable Law, nonassessable, and were not issued
in violation of preemptive or similar rights or applicable Law and will, at the
time of Closing, be held by the Persons and in the amounts set forth in the
records of the Fund, (ii) in the past three (3) years, all outstanding Fund
shares and all other interests, if applicable, that were required to be
registered under the Securities Act have been sold pursuant to an effective
registration statement filed thereunder (and, where applicable, under the
Investment Company Act) and are qualified in all material respects for sale, or
an exemption from any requirement to so qualify is in full force and effect, in
each state and territory of the United States and the District of Columbia and
in any foreign jurisdiction to the extent required under applicable Law and
(iii) no such registration statement contained, as of its effective date, any
untrue statement of material fact or omitted to state a material fact required
to be stated therein or necessary


18
114399-0014/143865664.11

--------------------------------------------------------------------------------





to make the statements therein not misleading or is subject to any stop order or
similar order restricting its use.
(f)Contracts. Each material Contract (other than Existing Fund Contracts subject
to Section 15 of the Investment Company Act) to which a Fund is party is in full
force and effect in all material respects, and is valid and binding on, and
enforceable against, such Fund in all material respects, and, to the Knowledge
of the Seller, each other party thereto in all material respects, subject (in
the case of enforceability) to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. Each Existing
Fund Contract that is subject to Section 15 of the Investment Company Act to
which a Fund is a party is in full force and effect, and is valid and binding
on, and enforceable against, such Fund, and, to the Knowledge of the Seller,
each other party thereto, subject (in the case of enforceability) to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. Except for the termination of Contracts to which any Fund is
a party that will terminate by their terms or applicable Law before, at or
following the Closing, the execution, delivery and performance by the Funds of
each of the Ancillary Agreements, to which the Fund is or will be a party, and
the consummation by the Funds of the Transactions, do not and will not assuming
the receipt of all consents, approvals, waivers and authorizations and the
making of the notices and filings referred to in Section 6.03, conflict with, or
result in the breach of, or constitute a default under, or result in the
termination, cancellation, modification or acceleration of any right or
obligation of any Fund under any material Contract binding upon such Fund, other
than any breach, default, termination, cancellation, modification, acceleration
or violation that would not, individually or in the aggregate, reasonably be
expected to be material.
(g)Policies and Procedures. Each Fund has written policies and procedures
adopted pursuant to Rule 38a-1 of the Investment Company Act that are reasonably
designed to prevent, detect and correct material violations of the Federal
Securities Laws, as such term is defined in Rule 38a-1(e)(1) under the
Investment Company Act. In the past three (3) years (or, if later, since its
launch date), there have been no “Material Compliance Matters,” as such term is
defined in Rule 38a-1(e)(2) under the Investment Company Act, for any Fund,
other than those which (i) have been reported to the Fund Board and
satisfactorily remedied or are in the process of being remedied and (ii) would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on any Fund. Each Fund that is required to be registered under
any other applicable Law has, to the extent required by such other applicable
Law, written policies and procedures that are reasonably designed to prevent,
detect and correct material violations of such applicable Law, and, in the past
three (3) years (or, if later, since its launch date), no such material
violations have been detected other than those that have been satisfactorily
remedied or are in the process of being remedied.
(h)Proxy Solicitation Materials. Except to the extent it relates to the Buyer,
its Affiliates or a Buyer Trust or Buyer Fund or includes information provided
by the Buyer, its Affiliates or such Buyer Trust or Buyer Fund specifically for
inclusion or incorporation by reference therein (to which extent no
representation by the Seller is made) and except in the case of a Buyer Fund
Proxy, the proxy solicitation, or other consent solicitation (including a
Consent Notice or Second Consent Notice), materials prepared by the Seller and
distributed to the investors in a Fund or the applicable


19
114399-0014/143865664.11

--------------------------------------------------------------------------------





Client in connection with the Applicable Requirements will not, at the time of
the mailing of such proxy, or other consent, materials or any amendments or
supplements thereto, or at the time of the shareholders or investors meeting
held in relation to such Fund, contain any untrue statement of a material fact
or omit any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and will contain all information necessary in order to make the
disclosure of information therein satisfy the requirements of applicable Laws in
all material respects. None of the information supplied or to be supplied by or
on behalf of the Seller, its Affiliates or the Funds specifically for inclusion
or incorporation by reference in a Buyer Fund Proxy will, at the time of the
mailing of such document or any amendments or supplements thereto, or at the
time of the shareholders or investors meeting held in relation thereto, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
(i)Existing Fund Contracts. (i) Each Existing Fund Contract subject to Section
15 of the Investment Company Act has been duly approved, continued and at all
times in the past three (3) years (or, if later, since its launch date) has been
in compliance with the Investment Company Act, and (ii) each Existing Fund
Contract, whether or not subject to Section 15 of the Investment Company Act,
has been performed by the Business in the past three (3) years (or, if later,
since its launch date) in accordance with its terms.
(j)Records. The minute books and other similar records of the Fund as made
available to the Buyer contain a true, accurate and complete record of all
action taken at all meetings and by all written consents in lieu of meetings of
the shareholders of the Fund, the Fund Board and committees of the Fund Board.
The stock transfer ledgers and other similar records of the Fund as made
available to the Buyer, accurately reflect all record transfers in the Fund
shares. The Fund has maintained, or caused to be maintained on its behalf, all
books and records required of a registered investment company in compliance with
the requirements of Section 31 of the Investment Company Act.
(k)Tax Qualification. Each Fund is qualified and has been qualified for all
taxable years during which it has conducted business as a regulated investment
company taxable under Subchapter M of Chapter 1 of the Code and under any
similar provisions of state or local Law in any jurisdiction in which such Fund
was required to file a Tax Return.
(l)Taxes. Each Fund (A) has duly and timely filed (within any applicable
extension period) with the appropriate Taxing Authority all material Tax Returns
required to have been filed by such Fund for periods ending on or before the
Closing Date, and all such Tax Returns are true, accurate and complete in all
material respects, (B) has timely paid, or withheld and paid over, all Taxes
reflected on such Tax Returns, (C) that is intended to be a tax-exempt municipal
bond fund has satisfied the requirements of Section 852(b)(5) of the Code, and
is qualified to pay exempt interest dividends as defined therein, and (D) with
variable insurance trust portfolios has complied with the diversification
requirements of Section 817 of the Code. There are no Encumbrances (other than
Permitted Encumbrances) on any of the assets of any Fund that arose in
connection with any failure (or alleged failure) to pay any such Tax or file any
Tax Return. The Seller has made available to the Buyer copies of all Tax Returns
filed by the Funds since January 1, 2016. No Fund has received any written
notice regarding any audit, examination or investigation by a Taxing Authority


20
114399-0014/143865664.11

--------------------------------------------------------------------------------





with respect to Taxes. No Fund has, directly or indirectly, participated in any
transaction that would constitute a “reportable transaction” or “listed
transaction” as defined in Treasury Regulation § 1.6011-4.
(m)Seed Funds. Section 2.24(m) of the Seller Disclosure Schedule sets forth a
true, correct and complete list of the Funds in which the Seller or its
Affiliates have invested seed money in accordance with the requirements of the
final regulations implementing Section 13 of the Bank Holding Company Act and
related guidance on seeding period treatment for registered investment companies
under FAQ #16 (the “Seed Funds”) as of April 30, 2019, including the amount of
the seed money and the percentage of the net assets of each Seed Fund that such
seed money represents.
Section 2.25. Intellectual Property. The conduct of the Business (including the
use of the Assigned Intellectual Property) does not infringe, misappropriate,
dilute or otherwise violate the Intellectual Property of any Person; and, to the
Seller’s Knowledge, no Person is infringing, misappropriating or otherwise
violating any of the Assigned Intellectual Property.
 
Section 2.26. No Other Representations and Warranties.
(a)EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SPECIFICALLY INCLUDED IN
ARTICLE 2 OF THIS AGREEMENT OR IN THE ANCILLARY AGREEMENTS, NEITHER THE SELLER,
PARENT, THE FUNDS NOR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES OR
ANY OTHER PERSON ON BEHALF OF ANY OF THEM, MAKES ANY OTHER REPRESENTATION OR
WARRANTY OF ANY KIND OR NATURE WHATSOEVER (WHETHER WRITTEN, ORAL, EXPRESS OR
IMPLIED) WITH RESPECT TO OR REGARDING THE SELLER, PARENT, THE FUNDS, THE
ADVISORY ACCOUNTS OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES, OR
THE BUSINESS, THE ACQUIRED ASSETS, THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR
THE TRANSACTIONS.
(b)EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SPECIFICALLY INCLUDED IN
ARTICLE 2 OF THIS AGREEMENT OR IN THE ANCILLARY AGREEMENTS, THE SELLER AND
PARENT DISCLAIM, ON BEHALF OF
SUCH PERSON, THE FUNDS AND EACH OF THEIR RESPECTIVE AFFILIATES AND
REPRESENTATIVES: (I) ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY,
ON BEHALF OF OR REGARDING THE BUSINESS, THE
ACQUIRED ASSETS, THE SELLER, PARENT, THE FUNDS, THE ADVISORY ACCOUNTS OR ANY OF
THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES, OR ANY OTHER PERSON, AND (II)
ALL LIABILITY AND RESPONSIBILITY FOR ANY OTHER REPRESENTATION, WARRANTY,
OPINION, PROJECTION, ESTIMATE, FORECAST, ADVICE, STATEMENT OR INFORMATION MADE,
COMMUNICATED OR FURNISHED (ORALLY OR IN WRITING) TO THE BUYER, THE BUYER FUNDS
(OR BUYER FUND BOARD) OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES
(INCLUDING ANY OPINION, PROJECTION, ESTIMATE, FORECAST, ADVICE, STATEMENT OR
INFORMATION THAT MAY HAVE BEEN OR MAY BE PROVIDED TO THE BUYER, THE BUYER FUNDS
OR BUYER FUND BOARD OR THEIR RESPECTIVE


21
114399-0014/143865664.11

--------------------------------------------------------------------------------





AFFILIATES OR REPRESENTATIVES, BY ANY REPRESENTATIVE OF PARENT, THE SELLER, THE
FUNDS OR THEIR RESPECTIVE AFFILIATES).


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE BUYER
Subject to Section 12.11, the Buyer represents and warrants to the Seller and
Parent as follows:
Section 3.01. Organization and Qualification. The Buyer is a legal entity duly
organized, validly existing and subsisting under the Laws of its jurisdiction of
organization. To the extent relating to the ability of the Buyer to enter into
or consummate the Transactions: (a) the Buyer has the requisite corporate or
other similar power and authority to carry on its business as conducted as of
the date of this Agreement and to own, lease and operate all of its properties
and assets, in all material respects as conducted, owned, leased or operated as
of the date of this Agreement and (b) is duly qualified to do business in each
jurisdiction in which the nature of its business or the character or location of
the properties and assets owned, leased or operated by it makes such
qualification necessary other than any failure to be so qualified that would
not, individually or in the aggregate, reasonably be expected to have a Buyer
Material Adverse Effect.
Section 3.02. Corporate Authority. The Buyer has full corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it is or will be a party and to perform its obligations
under this Agreement and thereunder and to consummate the Transactions. The
execution, delivery and performance by the Buyer of this Agreement and each
Ancillary Agreement to which it is or will be a party, and each of the
Transactions, have been duly and validly authorized, and no additional corporate
or shareholder authorization or consent is required in connection with the
execution, delivery and performance by the Buyer of this Agreement and each
Ancillary Agreement to which it is or will be a party or any of the
Transactions.
Section 3.03. Binding Effect. Assuming the due authorization, execution and
delivery of this Agreement and the Ancillary Agreements by the Seller and
Parent, this Agreement constitutes, and each Ancillary Agreement when executed
and delivered will constitute, a valid and legally binding obligation of the
Buyer (or, in the case of the Ancillary Agreements, of a Subsidiary of the
Buyer) enforceable against the Buyer or such Subsidiary in accordance with its
terms, subject (in the case of enforceability) to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
Section 3.04. Governmental Consents and Approvals. Except for the approvals of
the Fund Mergers by the Buyer Fund Board, the consents required to be obtained
in connection with the creation, registration and organization of the Buyer
Funds (or share classes thereof), and the effectiveness of the Buyer Fund Proxy
on Form N-14 described in Section 6.03(a)(iv) below, any notices to holders of
the shares of each Fund as required under applicable Law, any required Fund
shareholder approvals, and the Seller obtaining Client Consents, the Buyer and
its Affiliates are not required to obtain any authorization, waiver, consent or
approval of, make any filing or registration with, or give any notice to, any
Government Entity, the shareholders or trustees or directors of the Funds, any
Client or any other Person, or to obtain any Permit in connection with the
execution,


22
114399-0014/143865664.11

--------------------------------------------------------------------------------





delivery and performance by the Buyer of this Agreement or the execution,
delivery and performance by the Buyer and its Subsidiaries of each of the
Ancillary Agreements to which the Buyer or any of its Subsidiaries is or will be
a party or the consummation by the Buyer or its Subsidiaries of any of the
Transactions, other than any authorization, waiver, consent, approval, filing,
registration notice or Permit, the failure of which to obtain, make or give
would not, individually or in the aggregate, reasonably be expected to be
material.
Section 3.05. Non-Contravention. The execution, delivery and performance by the
Buyer of this Agreement, and by the Buyer, its Subsidiaries and the Buyer Funds
of each of the Ancillary Agreements, to which the Buyer, any of its Subsidiaries
or any Buyer Fund is or will be a party, and the consummation by the Buyer, its
Subsidiaries and the Buyer Funds of the Transactions, do not and will not (a)
conflict with or violate any provision of the Organizational Documents of the
Buyer, any of its Subsidiaries or any Buyer Fund, (b) assuming the receipt of
all consents, approvals, waivers and authorizations and the making of the
notices and filings referred to in Section 6.03, conflict with, or result in the
breach of, or constitute a default under, or result in the termination,
cancellation, modification or acceleration of any right or obligation of the
Buyer, any of its designated Subsidiaries or any Buyer Fund under any material
Contract binding upon the Buyer, any of its Subsidiaries or any Buyer Fund or
(c) assuming the receipt of all consents, approvals, waivers and authorizations
and the making of notices and filings (i) referred to in Section 6.03 or (ii)
required to be received or made by the Seller or any of its Affiliates, violate
or result in a breach of or constitute a default under any Law to which the
Buyer, any of its Subsidiaries or any Buyer Fund is subject, other than in the
case of (b) or (c), any breach, default, termination, cancelation, modification,
acceleration or violation that would not, individually or in the aggregate,
reasonably be expected to be material.
Section 3.06. Legal Proceedings. There is no Legal Proceeding pending, or to the
Knowledge of the Buyer, threatened against or affecting the Buyer, any
designated advisory Subsidiary of the Buyer or any Buyer Fund that challenges
the validity or enforceability of this Agreement or seeks to enjoin or prohibit
consummation of the Transactions. There is no material Legal Proceeding pending,
or to the Knowledge of the Buyer, threatened against or affecting any Buyer
Fund. None of Buyer, any designated advisory Subsidiary of the Buyer, or any
Buyer Fund is subject to an injunction, order, award, judgment, settlement or
decree with a court or regulator of competent jurisdiction relating to the
Buyer, or any designated advisory Subsidiary of the Buyer, or any Buyer Fund
that is currently in full force and effect.
Section 3.07. No Convictions, Sanctions or other Violations. Each of the Buyer’s
designated advisory Subsidiaries, and, to the Buyer’s Knowledge, each named
portfolio manager of a Buyer Fund, is not ineligible (whether by virtue of its
or their own conduct, acts or omissions or by virtue of the conduct, acts or
omissions of its or their Affiliates or any Affiliated Persons) under Section
9(a) or 9(b) of the Investment Company Act to serve as an investment adviser (or
in any other capacity contemplated by the Investment Company Act) to a
registered investment company. Neither the Buyer’s designated advisory
Subsidiaries nor, to the Buyer’s Knowledge, any “person associated with an
investment adviser” (as defined in the Investment Advisers Act), including any
named portfolio manager of a Buyer Fund, is ineligible pursuant to Section 203
of the Investment Advisers Act to serve as an investment adviser or as a person
associated with an investment adviser, or pursuant to Rule 206(4)-3 under the
Investment Advisers Act to serve as a solicitor, and has not been the subject of
any legal or disciplinary event that must be disclosed to clients of the Buyer’s
designated advisory Subsidiaries or the SEC pursuant to the Investment


23
114399-0014/143865664.11

--------------------------------------------------------------------------------





Advisers Act or other applicable Law, except as disclosed in any applicable
designated advisory Subsidiary’s Form ADV. Each of the Buyer’s designated
advisory Subsidiaries and, to the Buyer’s Knowledge, each named portfolio
manager of a Buyer Fund is not precluded from acting as a fiduciary by operation
of Section 411 of ERISA and the Buyer has no Knowledge of any basis for them or
any of their respective directors, officers, employees, representatives and
agents becoming subject to disqualification from serving in any capacity
described in Section 411(a) of ERISA by virtue of Section 411 of ERISA. Neither
the Buyer’s designated advisory Subsidiaries nor, to the Buyer’s Knowledge, any
“person associated with the adviser” as contemplated above, including any named
portfolio manager of a Buyer Fund, is otherwise ineligible under any other
applicable Law from providing services with respect to any Buyer Fund. There is
no judicial or administrative action, suit, proceeding, investigation or other
Legal Proceeding pending or, to the Buyer’s Knowledge, threatened that could
reasonably be expected to result in any designated advisory Subsidiary of the
Buyer, or any portfolio manager to any Buyer Fund, becoming ineligible to serve
in such positions or capacity or requiring disclosure to clients of the Buyer’s
designated advisory Subsidiaries or the SEC.
Section 3.08. Compliance with Laws. In the past three (3) years, the Buyer, its
designated advisory Subsidiaries and the Buyer Funds have materially complied
with, and are currently in material compliance with, all applicable Laws
(including those under which fiduciary obligations arise), except as disclosed
in the Form ADV of any designated advisory Subsidiary of the Buyer. The Buyer or
its Affiliates holds, owns or possesses all material Permits necessary for the
lawful ownership, operation and use of the properties and assets owned, operated
or used in the conduct of the business of the Buyer or its Affiliates as
currently conducted.
Section 3.09. Information in Proxy and Consent Solicitation Materials. Set forth
on Schedule 1.02 is a list of each investment company registered under the
Investment Company Act and sponsored by the Buyer (each a “Buyer Trust”) and
existing or newly-created (or to be created) series of a Buyer Trust, or new
share classes of the Buyer Fund, as applicable, with which the Funds are
proposed to consummate the proposed Fund Mergers (each a “Buyer Fund”), along
with the corresponding Fund with which it is contemplated that each applicable
Buyer Fund will consummate a Fund Merger. Except to the extent it relates to the
Seller, its Affiliates or the Funds or includes information provided by the
Seller, its Affiliates or the Funds specifically for inclusion or incorporation
by reference therein (to which extent no representation by the Buyer is made),
each Buyer Fund Proxy will not, at the time of the mailing of such document or
any amendments or supplements thereto, or at the time of the shareholders or
investors meeting held in relation thereto, contain any untrue statement of a
material fact or omit any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and will contain all information necessary
in order to make the disclosure of information therein satisfy the requirements
of applicable Laws in all material respects. None of the information supplied or
to be supplied by or on behalf of the Buyer, its Affiliates or a Buyer Trust or
Buyer Fund specifically for inclusion or incorporation by reference in the proxy
solicitation, or other consent solicitation (including a Consent Notice or
Second Consent Notice), materials distributed to the investors in a Fund or the
applicable Client in connection with the Applicable Requirements will, at the
time of the mailing of such proxy, or other consent, materials or any amendments
or supplements thereto, or at the time of the shareholders or investors meeting
held in relation to such Fund, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


24
114399-0014/143865664.11

--------------------------------------------------------------------------------





Section 3.10. Section 15(f) of the Investment Company Act. Neither the Buyer,
nor to the Buyer’s Knowledge, any of its Interested Persons has any express or
implied understanding or arrangement that would impose an Unfair Burden on any
Fund or any Buyer Fund as a result of the Transactions or that would in any way
make unavailable to the Seller the benefits of Section 15(f) of the Investment
Company Act, or any similar safe harbors provided by any applicable state Law,
with respect to such Fund.
Section 3.11. Finders’ Fees. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of the Buyer or any of its Affiliates who would be entitled to any fee or
commission from any Person (other than the Buyer) in connection with this
Agreement, any of the Ancillary Agreements or the Transactions.
Section 3.12. Filings. None of the information regarding the Buyer, any of its
Affiliates or any Buyer Trust or any Buyer Fund supplied or to be supplied by
the Buyer, any of its Affiliates or Buyer Trust or any Buyer Fund in writing for
inclusion in any application, filing or other document to be filed with any
Government Entity in connection with the Transactions will, at the respective
times such documents are filed with any such Government Entity, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.
Section 3.13. Financial Wherewithal. The Buyer has and will have as of the
Closing sufficient cash available to pay the Purchase Price to the Seller on the
terms and conditions contained herein, and there will be no restriction on the
use of such cash for such purpose. As of the date of this Agreement, the Buyer
has no reason to believe that it will be unable to obtain any funds required to
consummate the Transactions and make all payments that may become due under
Section 1.01.
Section 3.14. Registered Investment Advisor. Each Subsidiary of the Buyer that
will serve as an investment advisor to the Buyer Funds or Advisory Accounts
post-Closing, is registered as an investment adviser under the Investment
Advisers Act. The Buyer and its Affiliates have not received any written notice
by any state in which registration is required to conduct their advisory
business or the Buyer Funds that any such registration is, is to be, or will be
restricted or terminated.
Section 3.15. Buyer Funds.
(a)Organization. Each Buyer Fund has been (or, when created, will be) duly
organized and is (or, when created, will be) validly existing and in good
standing under the Laws of the jurisdiction of its organization and has (or with
respect to any shell Buyer Fund, will have when created) the requisite power,
right and authority to carry on its business as it is now being conducted in
each jurisdiction where it is organized and in each jurisdiction in which shares
of the Buyer Funds are (or, when created, will be) offered for sale, and is (or,
when created, will be) duly registered with the SEC as an investment company, or
a series thereof, under the Investment Company Act. Each Buyer Fund that is
required to be registered as a regulated fund or investment company under the
Laws of any jurisdiction other than the United States is so registered and each
Buyer Fund’s shares are registered under the Securities Act.
(b)Compliance. Except as disclosed in Section 3.15(b) of the Buyer Disclosure
Schedule: (i) Each Buyer Fund has complied in the past three (3) years (or, if
later, since its launch


25
114399-0014/143865664.11

--------------------------------------------------------------------------------





date) and is in compliance with, its investment policies and restrictions, if
any, as such policies and restrictions may be set forth in its Buyer Fund
Prospectus (as they may be amended from time to time) and applicable Laws, if
any, and (ii) the value of the Net Assets of each Buyer Fund has been determined
in the past three (3) years (or, if later, since its launch date), and is being
determined, using portfolio valuation methods that comply in all material
respects with the methods described in its Buyer Fund Prospectus, if any, and
the requirements of any applicable Laws. There is no injunction, order, award,
judgment, settlement, decree or regulatory restriction not generally imposed on
similarly situated investment funds imposed upon or entered into by any Buyer
Fund.
(c)Buyer Fund Financial Statements. The annual report to shareholders of each of
the Buyer Funds with respect to such Buyer Fund’s most recently completed fiscal
year and all other documents filed subsequent to such fiscal year end under
Section 30(a) or 30(b) of the Investment Company Act, in each case in the form
filed with the SEC or delivered to shareholders (each, a “Buyer Fund Financial
Report”), did not, as of their respective dates (without giving effect to any
amendment thereto filed after the date of this Agreement) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were or are made, not misleading, and (B) each of
the financial statements contained in or incorporated by reference into the
Buyer Fund Financial Reports (including the related notes and schedules thereto)
fairly presents in all material respects the financial position of the entity or
entities to which it relates as of its date, in accordance with GAAP
consistently applied, except in each case as may be noted therein, subject to
normal year-end audit adjustments in the case of unaudited statements.
(d)Prospectus. The current prospectus and statement of additional information
for the Buyer Funds as of the date of this Agreement (collectively, “Buyer Fund
Prospectuses”) has been made available to the Seller. In all material respects,
each such Buyer Fund Prospectus has been prepared in compliance with the
requirements of applicable Laws. The Buyer Fund Prospectuses, as of the dates on
which they were issued, did not contain, and as supplemented by any supplement
thereto dated prior to or on the Closing Date, do not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading. In
the past three (3) years (or, if later, since its launch date), each Buyer Fund
has timely filed all Fund Prospectuses, financial statements, other forms,
reports, sales literature and advertising, and any other documents required to
be filed with any applicable Government Entity and any required amendments
thereto.
(e)Buyer Funds’ Board. Each of the Buyer Funds is governed by a board of
trustees or board of directors at least 75% of whom are not “interested persons”
(as defined in the Investment Company Act) of Buyer or any Buyer Fund.
(f)Fund Shares. (i) All issued and outstanding Buyer Fund shares and all other
interests, if applicable, have been (or, when created, will be) duly and validly
issued, are (or, when created, will be) fully paid and, unless otherwise
required by applicable Law, nonassessable, and were not issued (or, when
created, will not be issued) in violation of preemptive or similar rights or
applicable Law, (ii) in the past three (3) years, all outstanding Fund shares
and all other interests, if applicable, that were (or, when created, will be)
required to be registered under the Securities Act have been (or, when created,
will be) sold pursuant to an effective registration statement filed thereunder
(and,


26
114399-0014/143865664.11

--------------------------------------------------------------------------------





where applicable, under the Investment Company Act) and are (or, when created,
will be) qualified in all material respects for sale, or an exemption from any
requirement to so qualify is in full force and effect, in each state and
territory of the United States and the District of Columbia and in any foreign
jurisdiction to the extent required under applicable Law and (iii) no such
registration statement contained, as of its effective date, any untrue statement
of material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or is subject
to any stop order or similar order restricting its use.
(g)Contracts. Each material existing Contract (other than a Buyer Fund Contract
subject to Section 15 of the Investment Company Act) to which a Buyer Fund is
party is in full force and effect in all material respects, and is valid and
binding on, and enforceable against, such Buyer Fund in all material respects,
and, to the Knowledge of the Buyer, each other party thereto in all material
respects, subject (in the case of enforceability) to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. Each existing Buyer Fund Contract that is subject to Section 15 of
the Investment Company Act to which a Buyer Fund is party is in full force and
effect, and is valid and binding on, and enforceable against, such Buyer Fund,
and, to the Knowledge of the Buyer, each other party thereto, subject (in the
case of enforceability) to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. The execution,
delivery and performance by the Buyer Funds of each of the Ancillary Agreements,
to which the Buyer Fund is or will be a party, and the consummation by the Buyer
Funds of the Transactions, do not and will not assuming the receipt of all
consents, approvals, waivers and authorizations and the making of the notices
and filings referred to in Section 6.03, conflict with, or result in the breach
of, or constitute a default under, or result in the termination, cancellation,
modification or acceleration of any right or obligation of any Buyer Fund under
any material Contract binding upon such Buyer Fund, other than any breach,
default, termination, cancellation, modification, acceleration or violation that
would not, individually or in the aggregate, reasonably be expected to be
material.
(h)Policies and Procedures. Each Buyer Fund has written policies and procedures
adopted pursuant to Rule 38a-1 of the Investment Company Act that are reasonably
designed to prevent, detect and correct material violations of the Federal
Securities Laws, as such term is defined in Rule 38a-1(e)(1) under the
Investment Company Act. In the past three (3) years (or, if later, since its
launch date), there have been no “Material Compliance Matters,” as such term is
defined in Rule 38a-1(e)(2) under the Investment Company Act, for any Buyer
Fund, other than those which (i) have been reported to the applicable Buyer Fund
Board and satisfactorily remedied or are in the process of being remedied and
(ii) would not, individually or in the aggregate, reasonably be expected to have
a material adverse effect on any Buyer Fund. Each Buyer Fund that is required to
be registered under any other applicable Law, has, to the extent required by
such other applicable Law, written policies and procedures that are reasonably
designed to prevent, detect and correct material violations of such applicable
Law, and, in the past three (3) years (or, if later, since its launch date), no
such material violations have been detected other than those that have been
satisfactorily remedied or are in the process of being remedied.


27
114399-0014/143865664.11

--------------------------------------------------------------------------------





(i)Records. The Buyer Funds have maintained, or caused to be maintained on its
behalf, all books and records required of a registered investment company in
compliance with the requirements of Section 31 of the Investment Company Act.
(j)Tax Qualification. Each Buyer Fund is qualified and has been qualified for
all taxable years during which it has conducted business as a regulated
investment company taxable under Subchapter M of Chapter 1 of the Code and under
any similar provisions of state or local Law in any jurisdiction in which such
Buyer Fund was required to file a Tax Return.
(k)Taxes. Each Buyer Fund (A) has duly and timely filed (within any applicable
extension period) with the appropriate Taxing Authority all material Tax Returns
required to have been filed by such Fund for periods ending on or before the
Closing Date, and all such Tax Returns are true, accurate and complete in all
material respects, (B) has timely paid, or withheld and paid over, all Taxes
reflected on such Tax Returns, (C) that is intended to be a tax-exempt municipal
bond fund has satisfied the requirements of Section 852(b)(5) of the Code, and
is qualified to pay exempt interest dividends as defined therein, and (D) with
variable insurance trust portfolios has complied with the diversification
requirements of Section 817 of the Code. There are no Encumbrances (other than
Permitted Encumbrances) on any of the assets of any Buyer Fund that arose in
connection with any failure (or alleged failure) to pay any such Tax or file any
Tax Return. No Buyer Fund has received any written notice regarding any audit,
examination or investigation by a Taxing Authority with respect to Taxes. No
Buyer Fund has, directly or indirectly, participated in any transaction that
would constitute a “reportable transaction” or “listed transaction” as defined
in Treasury Regulation § 1.6011-4.
(l)Existing Buyer Fund Contracts. All investment advisory-related services are
being rendered to any Buyer Fund pursuant to Contracts that have been duly
approved, continued and at all times in the past three (3) years (or, if later,
since its launch date) has been in compliance with the Investment Company Act,
and (ii) each such Contract, whether or not subject to Section 15 of the
Investment Company Act, has been performed by the Business in the past three (3)
years (or, if later, since its launch date) in accordance with its terms.
Section 3.16. No Other Representations and Warranties.
(a)EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SPECIFICALLY INCLUDED IN
ARTICLE 3 OF THIS AGREEMENT OR IN THE ANCILLARY AGREEMENTS, NEITHER THE BUYER,
THE BUYER FUNDS NOR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES, OR
ANY OTHER PERSON ON BEHALF OF ANY OF THEM, MAKES ANY OTHER REPRESENTATION OR
WARRANTY OF ANY KIND OR NATURE WHATSOEVER (WHETHER WRITTEN, ORAL, EXPRESS OR
IMPLIED), WITH RESPECT TO OR REGARDING THE BUYER, THE BUYER FUNDS OR ANY OF
THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES, OR THEIR RESPECTIVE BUSINESSES,
THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS.
(b)EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SPECIFICALLY INCLUDED IN
ARTICLE 3 OF THIS AGREEMENT OR IN THE ANCILLARY AGREEMENTS, THE BUYER DISCLAIMS,
ON BEHALF OF ITSELF, THE BUYER FUNDS AND EACH OF


28
114399-0014/143865664.11

--------------------------------------------------------------------------------





THEIR RESPECTIVE AFFILIATES AND REPRESENTATIVES: (I) ANY OTHER REPRESENTATIONS
OR WARRANTIES, WHETHER MADE BY, ON BEHALF OF OR REGARDING THE BUYER, THE BUYER
FUNDS, THEIR RESPECTIVE BUSINESSES OR ASSETS, OR ANY OF THEIR RESPECTIVE
AFFILIATES OR REPRESENTATIVES, OR ANY OTHER PERSON, AND (II) ALL LIABILITY AND
RESPONSIBILITY FOR ANY OTHER REPRESENTATION, WARRANTY, OPINION, PROJECTION,
ESTIMATE, FORECAST, ADVICE, STATEMENT OR INFORMATION MADE, COMMUNICATED OR
FURNISHED (ORALLY OR IN WRITING) TO THE SELLER, PARENT, THE FUNDS OR FUND BOARD
OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES (INCLUDING ANY
OPINION, PROJECTION, ESTIMATE, FORECAST, ADVICE, STATEMENT OR INFORMATION THAT
MAY HAVE BEEN OR MAY BE PROVIDED TO THE SELLER, PARENT, THE FUNDS (OR FUND
BOARD) OR THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES, BY ANY REPRESENTATIVE
OF THE BUYER, THE BUYER FUNDS OR THEIR RESPECTIVE AFFILIATES).
ARTICLE 4
COVENANTS OF THE SELLER
Section 4.01. Conduct of the Business. The Seller agrees that:
(a)During the Interim Period, except (i) as set forth in Schedule 4.01(a), (ii)
as required by any applicable Law or any applicable fiduciary duties, (iii) with
the Buyer’s prior consent in writing (which consent shall not be unreasonably
withheld, conditioned or delayed), or (iv) as otherwise expressly contemplated
by this Agreement, the Seller (A) shall conduct the Business in the ordinary
course in all material respects and use commercially reasonable efforts to
preserve intact the material business and operations of the Business and
preserve intact its material rights, franchises, goodwill and relationships with
the Funds (including the Fund Board and shareholders of such Funds), the Clients
and any applicable Government Entity having authority over the Business, and (B)
without limiting the generality of the foregoing, shall not do any of the
following with respect to the Business:
(i)    manage any Fund in violation of its investment objectives, strategies or
policies set forth in its registration statement, or manage any Advisory Account
in violation of its investment objective, strategies or policies included in the
investment advisory contract for such Advisory Account or as otherwise agreed
with the applicable Client;
(ii)    except in the ordinary course of business, amend, modify, terminate,
cancel or waive any rights under any Assigned Contract or Existing Fund
Contract;
(iii)    wind up, dissolve or terminate the Seller’s or any Fund’s existence;
(iv)    merge or consolidate with, purchase substantially all the assets of, or
otherwise acquire any interest in (in each case by operation of law or
otherwise) a business, organization or other Person, other than an Affiliate
(provided, that if such Affiliate is the surviving entity, it agrees to be bound
by, or join as a party to, this Agreement);


29
114399-0014/143865664.11

--------------------------------------------------------------------------------





(v)    organize, sponsor, start or otherwise create any additional fund
registered under the Investment Company Act, or become an adviser or sub-advisor
to any fund registered under the Investment Company Act;
(vi)    sell, transfer, lease, pledge, license, or otherwise dispose of any part
of the Business subject to the Transactions, including the Acquired Assets, or
render any rights therein not in full force and effect, except in the ordinary
course and in a manner consistent with its past practices, this Agreement and
the Ancillary Agreements;
(vii)    allow any of the Acquired Assets to become subject to any Encumbrance
other than Permitted Encumbrances;
(viii)    terminate or allow to lapse without a commercially reasonable
substitute policy therefor any existing property, casualty, errors and
omissions, liability, fidelity or other insurance policies or bonds material to
the Acquired Assets or the Business;
(ix)    take (or intentionally omit to take) any action affecting the Seller’s
or Parent’s, or, as applicable, any Fund’s, authority and ability to execute,
deliver and perform under this Agreement or any Ancillary Agreement, or the
enforceability against the Seller or Parent, or, as applicable, any Fund, of
this Agreement or any Ancillary Agreement; or
(x)    authorize or enter into any Contract or commitment with respect to any of
the foregoing.
(b)During the Interim Period, the Seller shall use commercially reasonable
efforts to cause each Fund and, to the extent within the Seller’s control, each
Advisory Account to conduct its business only in the ordinary course and in a
manner consistent with its past practices, this Agreement and the Ancillary
Agreements (except to the extent otherwise specifically provided in this
Agreement) and applicable Law. Without limiting the foregoing, during the
Interim Period, the Seller shall:
(i)    use commercially reasonable efforts to cause each Fund, and, to the
extent applicable and within the Seller’s control, each Advisory Account, not
to:
(A)    implement any material changes in such Fund’s or Advisory Account’s
investment objectives, investment strategies, investment policies and practices
without prior consultation with the Buyer;
(B)    enter into any Contract, or permit any amendment, supplement, waiver or
other modification of any Contract necessary for the operation of any Fund’s or
Advisory Account’s business, or take any action impairing, terminating or
waiving any product’s rights under such a Contract, in each case except in the
ordinary course and in a manner consistent with its past practices, this
Agreement and the Ancillary Agreements (and except to the extent otherwise
specifically provided in this Agreement);


30
114399-0014/143865664.11

--------------------------------------------------------------------------------





(C)    terminate without a commercially reasonable substitute policy therefor
any existing property, casualty, errors and omissions, liability, fidelity or
other insurance policies or bonds material to such Funds or Advisory Accounts;
and
(D)    authorize or enter into any Contract or commitment with respect to any of
the foregoing;
(ii)    promptly notify the Buyer of any material changes in the policies and
practices of each Fund or Advisory Account, including any changes in the
portfolio managers responsible for the day-to-day management of any such Fund’s
or Advisory Account’s portfolio;
(iii)    not change any material accounting principles, policies, or practices,
or related methodologies of or relating to any Fund or Advisory Account, except
to the extent required by GAAP or applicable Law; and
(iv)    not materially change any fee waiver or expense reimbursement practice
or policy with respect to any Fund or Advisory Account without providing prior
notice to the Buyer.
(c)During the Interim Period, each of the Seller and Parent agree that they will
not, and shall cause their respective Affiliates not to, add any assets or take
any action or engage in transactions, in each case, outside the ordinary course
with the intention of artificially increasing Adjusted Assets Under Management.
If any addition, action, or manipulation occurs in violation of this Section
4.01(c), the Seller and Parent shall promptly (and, in any case, prior to the
Closing) notify the Buyer in writing of such occurrence and the amount of
Adjusted Assets Under Management involved.
Section 4.02. Access to Information.
(a)During the Interim Period, the Seller will give the Buyer and its
Representatives reasonable access to the Identified Employees and the Business
Records. Any investigation pursuant to this Section 4.02(a) shall be conducted
with advance notice during normal business hours and in such manner as not to
interfere unreasonably with the conduct of the Business, and all of such
furnished information shall be subject to the terms of the Confidentiality
Agreement, the provisions of which are hereby incorporated into this Agreement
and acknowledged by the Parties as a continuing obligation in accordance with
its terms.
(b)From and after the Closing Date, upon reasonable notice and subject to
applicable Laws relating to the exchange of information, the Seller will
promptly provide the Buyer and its Representatives reasonable access to the
books of account, financial and other records (including accountant’s work
papers), information, employees and auditors of the Seller to the extent
reasonably necessary for the Buyer in connection with any audit, investigation,
dispute or litigation, in each case, to the extent (i) relating to the Business
or (ii) reasonably necessary to permit the Buyer to (A) prepare for and
participate in any investigation or information request or defend any Legal
Proceeding relating to or involving such Persons and the Business (including the
Funds) or (B) comply with financial and Tax reporting requirements relating to
the Business (including the Funds);


31
114399-0014/143865664.11

--------------------------------------------------------------------------------





provided that any such access by the Buyer shall be provided with advance notice
during normal business hours and shall not unreasonably interfere with the
conduct of the business of the Seller. The Buyer shall bear all out-of-pocket
costs and expenses (including attorneys’ fees) reasonably incurred in connection
with the foregoing.
(c)During the Interim Period and after the Closing, the Seller shall take (or
cause the Funds to take) any necessary steps to provide the Buyer, the Buyer
Funds, and their respective Affiliates and service providers access to or copies
of, as reasonably necessary, (i) each Fund’s shares and transfer agency records,
(ii) the Funds’ financial and custodial records, and (iii) other assets,
records, documents and Contracts as is necessary and appropriate in regard to
completing post-Fund Merger conversions and to permit the Buyer, the Buyer
Funds, and their respective Affiliates and service providers to render ongoing
services with respect to each Fund’s shareholders who become shareholders of the
Buyer Funds.
(d)Notwithstanding the foregoing, the Buyer shall not have access to (without
the Seller’s prior written consent) (i) materials entitled to legal privilege
(or which could jeopardize the attorney-client privilege of the Seller or its
Affiliates), (ii) personnel records of the Seller relating to individual
performance or evaluation records, medical histories or other information that
in the Seller’s good faith opinion is sensitive or the disclosure of which could
subject the Seller to risk of liability, (iii) other information that in the
Seller’s good faith opinion could reasonably be expected to subject the Seller
to liability or (iv) any other information of the Seller or its Affiliates not
relating to the Business or this Agreement. The Parties shall endeavor in good
faith to make appropriate substitute disclosure arrangements, if practicable, in
a manner that does not give rise to any of the circumstances referred to in the
preceding sentence.
Section 4.03. Non-Hire; Non-Competition.
(a)As an inducement to the Buyer to enter into this Agreement and to more
effectively protect the value and goodwill of the Business, each of the Seller
and Parent hereby covenants and agrees that from the Closing Date until the
fifth anniversary of the Closing Date, it will not, and it shall cause its
Affiliates not to, directly or indirectly, solicit or hire any Transferred
Employee; provided that the solicitation of any such Transferred Employee by the
Seller or Parent or their respective Affiliates as a result of a general,
non-targeted advertising (other than through internal job postings) or the use
of an independent search firm that contacts such Transferred Employee without
direction or advice by the Seller, Parent or their controlled Affiliates shall
not be deemed to be a violation of this Section 4.03(a). The foregoing
prohibition shall not apply to any Transferred Employee whose employment has
been terminated by the Buyer or its applicable Affiliate after the Closing.
(b)As an inducement to the Buyer to enter into this Agreement and to more
effectively protect the value and goodwill of the Business, each of the Seller
and Parent hereby covenants and agrees that, for a period of five (5) years
following the Closing Date, it will not, and it shall cause its Affiliates not
to, sponsor, manage or advise (whether as advisor, sub-advisor or otherwise),
operate or control any open-end investment company, or series thereof,
registered pursuant to the Investment Company Act and having substantially
similar investment objectives and investment strategies as any Fund
(collectively, the “Restricted Business”); provided, however, that,
notwithstanding the foregoing, the Seller, Parent and their Affiliates may (i)
make investments in,


32
114399-0014/143865664.11

--------------------------------------------------------------------------------





sponsor and serve as investment adviser to any non-money market, open-end
investment company, or series thereof, that has investment objectives or
strategies substantially similar to the Funds provided that such open-end
investment company, or series thereof, invests in more than one other open-end
investment company (i.e., a fund of funds arrangement) (A) not advised,
sub-advised or sponsored by the Seller, Parent or their Affiliates or (B) that
are subadvised by more than one third party sub-advisor (i.e., third party
sub-advised funds), except, that the exception set forth in this subparagraph
(i) shall not apply for a period of two (2) years following the Closing Date in
the case of an open-end investment company, or series thereof, that has a
substantially similar investment objective and investment strategy as the PNC
Emerging Markets Fund, PNC International Equity Fund or PNC International Growth
Fund; (ii) make investments of up to 5% in the equity of any publicly traded
company engaged in the Restricted Business, (iii) make and hold investments for
the Seller, Parent or their respective Affiliates or for investment advisory
clients (including in open-end investment companies), (iv) engage in investment
banking and broker-dealer activities in the ordinary course of business, (v)
consummate any merger, consolidation, acquisition or similar transaction with
any Person so long as (A) the primary purpose of such transaction is not to
conduct the Restricted Business or (B) such Person does not own or operate a
material Restricted Business as measured against the total business of such
Person, and (vi) continue to own, directly or indirectly, equity securities in
BlackRock, Inc. and its current and future Subsidiaries, and none of the
foregoing shall be deemed a violation of this Section 4.03(b). As a further
inducement to the Buyer to enter into this Agreement and to more effectively
protect the value and goodwill of the Cash Solutions Business, each of the
Seller and Parent hereby further covenants and agrees that, for a period of five
(5) years following the Closing Date, it will not, and it shall cause its
Affiliates not to, intentionally, and in a targeted manner, solicit shareholders
of the Funds in the Cash Solutions Business that become shareholders of a Buyer
Fund as a result of a Fund Merger for, or otherwise intentionally, in a targeted
manner, endeavor to transfer assets of such shareholders in such Buyer Fund to,
any non-registered common or collective investment trust or stable value
investment vehicle that is the equivalent of a money fund or liquidity product
having substantially similar investment objectives and investment strategies as
any Fund in the Cash Solutions Business (for the avoidance of doubt, this does
not encompass insured deposit products); provided that this restriction shall in
no way prevent (a) any such shareholder who is already invested in any such
common or collective investment trust or stable value investment vehicle as of
the Closing from investing or transferring additional funds into such common or
collective investment trust or stable value investment vehicle (regardless of
the source of such funds), (b) the Seller, Parent or any of their respective
Affiliates from acting upon a client request or instruction, or (c) the Seller,
Parent or any of their respective Affiliates from exercising its fiduciary
duties, including as a result of a change in circumstance of a client or
customer, complying with applicable Law or otherwise acting in the best
interests of any such shareholder who is a customer or client of the Seller,
Parent or any of their respective Affiliates.
(c)The restrictive covenants contained in this Section 4.03 are each a covenant
independent of any other provision of this Agreement, and the existence of any
claim that any Party may allege against any other Party, whether based on this
Agreement or otherwise, other than a claim for the failure to pay the Fixed
Upfront Payment pursuant to Section 1.04(b) or any amounts due pursuant to
Section 1.05, shall not prevent the enforcement of these covenants. Except as
otherwise provided in the following sentence, if any provision contained in this
Section 4.03 shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Section 4.03, but this Section 4.03 shall


33
114399-0014/143865664.11

--------------------------------------------------------------------------------





be construed as if such invalid, illegal or unenforceable provision had never
been contained in this Agreement. It is the intention of the Parties that if any
of the restrictions or covenants contained in this Agreement is held to be for a
length of time that is not permitted by applicable Law, or in any way construed
to be to any extent invalid, such provision shall not be construed to be null,
void and of no effect, but to the extent such provision would be valid or
enforceable under applicable Law, a court of competent jurisdiction shall
construe and interpret or reform this Section 4.03 to provide for a covenant
having the maximum enforceable time period and other provisions (not greater
than those contained in this Agreement) as shall be valid and enforceable under
such applicable Law. The Seller acknowledges that the Buyer would be irreparably
harmed by any breach of this Section 4.03 and that there would be no adequate
remedy at Law or in damages to compensate the Buyer for any such breach. The
Seller agrees that the Buyer shall be entitled to seek injunctive relief against
the Seller with respect to this Section 4.03, in addition to any other remedy to
which the Buyer may be entitled at law or in equity. In the event of a Legal
Proceeding regarding any of the restrictive covenants set forth herein, the
prevailing Party in such Legal Proceeding shall, in addition to any other
remedies the prevailing Party may obtain in such Legal Proceeding, be entitled
to recover from the other Party or Parties its reasonable legal fees and
out-of-pocket costs incurred by such Party in enforcing or defending its rights
hereunder.
Section 4.04. Termination of Existing Agreements. The Seller shall take (or
cause to be taken), as applicable, all action necessary and appropriate to
terminate all Contracts between or among the Seller and its Affiliates, or any
of them, or any other Person, on the one hand, and the Funds, on the other,
effective before, as of the Closing, or as promptly as practicable after the
Closing in connection with the liquidation and termination of the Funds.
Section 4.05. Confidentiality. From and after the Closing, the Seller and Parent
shall, and shall cause their respective Affiliates to, hold in confidence any
and all information, whether written or oral, concerning the Business or
Acquired Assets, except to the extent that such information (a) is generally
available to and known by the public through no fault of the Seller, Parent, the
Funds, or any of their respective Affiliates; (b) is lawfully acquired by the
Seller, Parent, the Funds, or any of their respective Affiliates from sources
which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation; or (c) is required to be included in a
regulatory filing with any Government Entity. If the Seller, Parent, the Funds
or any of their respective Affiliates are compelled to disclose any information
by judicial or administrative process or by other requirements of Law, the
Seller shall promptly notify the Buyer in writing to the extent permitted by
Law; provided that the Buyer shall not have any obligation to seek the consent
of, or any waiver from, any Government Entity to permit such disclosure where it
would otherwise be prohibited by applicable Law. In such a case, Parent, the
Seller or their Affiliates shall disclose (and shall use commercially reasonable
efforts to seek to cause the applicable Fund or its Affiliates to disclose) only
that information (or portion thereof) which Parent, the Seller, the Funds or
their respective Affiliates reasonably and in good faith believe is required to
be disclosed, and shall use commercially reasonable efforts to seek to obtain
(or to cause the Funds to seek to obtain) a protective order or other reasonable
assurance that confidential treatment will be accorded such disclosed
information.
Section 4.06. Exclusivity. The Seller and Parent agree that, during the Interim
Period, they shall not, directly or indirectly, solicit, initiate, encourage,
entertain or discuss (and shall not permit any Affiliate, employee, officer,
director, trustee, manager, agent or other person acting on their behalf to
solicit, initiate, encourage, entertain or discuss) any inquiries, proposals or
offers involving


34
114399-0014/143865664.11

--------------------------------------------------------------------------------





any Takeover Proposal or provide any information to any other Person in
connection with (or with the intent of soliciting or facilitating) a Takeover
Proposal, other than information which is traditionally provided in the ordinary
course of the Business and the Funds’ operations relating to any Fund. The
Seller and Parent further agree to, during the Interim Period, notify the Buyer
within one (1) Business Day should either of them, or any Affiliate, or, to the
Seller’s Knowledge, any Fund (including any Fund Board), discuss with a third
party, or receive, any written or oral inquiries, proposals or offers involving
any Takeover Proposal. Parent and the Seller further agree, during the Interim
Period, not to (and shall not permit any Affiliate, employee, officer, director,
trustee, manager, agent or other Person acting on their behalf to) recommend to
the Fund Board or support any Takeover Proposal involving any Fund.
Section 4.07. Covenants with Respect to Money Market Fund Fund Mergers.
Except as specifically contemplated below, the following covenants apply during
the Interim Period. This Section 4.07 also remains subject to the fiduciary
obligations and determinations of the respective Fund Board (as applicable) and
Buyer Fund Board (as applicable), and, as applicable, compliance with any
policies and procedures of the Parties relating to the proposed Fund Mergers.
(a)General. The Seller acknowledges and agrees that, in effecting the proposed
Fund Mergers as contemplated in this Agreement and the applicable Fund
Reorganization Agreements, it is intended that: (i) shareholders or entitlement
holders of the Money Market Funds receive the same number of shares of a Buyer
Fund as such shareholder or entitlement holder had in the applicable Money
Market Fund immediately prior to the Closing; (ii) the Money Market Funds do not
fluctuate from a stable net asset value of one dollar ($1.00) per share in
accordance with Rule 2a-7 under the Investment Company Act; and (iii) the Buyer
Funds receive at least one dollar ($1.00) in market value for each share issued
by it.
(b)Monitoring.
(i)    The Parties agree to monitor, on a regular basis, the holdings of the
Money Market Funds, including with respect to liquidity, credit quality,
duration and portfolio structure. The Parties also agree to consult regularly
regarding the potential impact of the Fund Mergers involving the Money Market
Funds, as well as the appropriate actions that should be taken to seek to
minimize the potential for material, negative impacts as a result of such Fund
Mergers.
(ii)    From the Buyer’s perspective, the review of a Money Market Fund will
entail, among other potential considerations, (A) confirmation that the
applicable pro forma weighted average portfolio life and dollar-weighted average
portfolio maturity of the post-Fund Merger Buyer Fund will be appropriate to
such Buyer Fund’s objective of maintaining a stable net asset value per share,
(B) the making of minimum credit risk determinations regarding portfolio
securities in accordance with the procedures adopted by the Buyer Funds’ Board,
including, as appropriate and consistent with the Buyer Fund’s applicable credit
standards, seeking approval to add portfolio securities held by the applicable
Money Market Fund to the Buyer’s approved list of securities, (C) confirmation
that portfolio securities have remaining maturities of three hundred ninetyseven
(397) days or less (as determined under Rule 2a-7(i) under the Investment
Company Act), and (D) a review of the potential benefits of the proposed Fund
Mergers (including the size of the portfolio, number and types


35
114399-0014/143865664.11

--------------------------------------------------------------------------------





of securities, and ability to reinvest in higher yielding securities, among
other potential benefits).
(iii)    As reasonably requested, each Party also agrees to fully cooperate with
the other Parties in connection with such monitoring and consultation, and with
respect to any actions taken to seek to minimize the potential for adverse,
negative impacts.
(iv)    Prior to and after the Closing, the Buyer may from time to time advise
and consult with the Buyer Fund Board and/or counsel to the independent trustees
of the Buyer Fund Board regarding the most recent shadow market net asset values
(“Market NAVs”) when calculated as contemplated in this Section 4.07, any
determinations made as contemplated in this Section 4.07, the potential impact
of the proposed applicable Fund Mergers on a Buyer Fund and any other matters
relating to this Section 4.07. The Seller also may from time to time similarly
consult with the Fund Board or counsel to the Fund Board of the applicable Money
Market Fund.
(c)Valuation. The Parties specifically agree that the Market NAV calculations
contemplated in this Section 4.07 shall be conducted in accordance with the
procedures adopted by the Buyer Fund Board for each Buyer Fund as implemented
with the assistance of the valuation committee appointed by such Buyer Fund
Board. On the Business Day prior to the date of each calculation, the Seller
will provide to the Buyer all portfolio, accounting and other information
necessary to make such calculation, as previously requested by the Buyer. The
Buyer shall notify the Seller of the Market NAV for the Buyer Fund and of the
applicable Money Market Fund by no later than the second Business Day after each
calculation (except in the case of the last calculation on the Business Day
before the Closing Date for which such notice will be provided no later than the
Closing Date). These valuations, as well as any other valuations contemplated in
this Section 4.07 below, are being done for the purposes set forth in this
Section 4.07 and are not intended to modify the valuation provisions set forth
in the applicable Fund Reorganization Agreement.
(d)Fund Mergers. The Parties agree that, in addition to the above provisions in
clauses (a) through (c) of this Section 4.07, the following provisions also
apply with respect to each applicable Fund Merger that is consummated on the
Closing Date:
(i)    Periodic Calculation of Market NAVs. The Buyer shall calculate, rounding
to the fourth decimal place (i.e., $1.0000): (x) the Market NAV of the Money
Market Fund and the Buyer Fund, and (y) the Market NAV of the Buyer Fund
assuming consummation of the applicable Fund Merger contemplated by the proposed
Fund Reorganization Agreement, as of each of the following dates:
(A)At least once each month on a date as of which the Buyer would normally
calculate the Market NAV of an applicable Buyer Fund in accordance with its
standard procedures;
(B)On the date that is four (4) Business Days prior to the Closing Date; and
(C)On the date that is one (1) Business Day prior to the Closing Date.


36
114399-0014/143865664.11

--------------------------------------------------------------------------------





(ii)Reimbursements to Cover Realized Losses or Permanent Impairments. The Seller
shall (and Parent shall cause the Seller to) notify the Buyer in writing of any
transactions by any Money Market Fund that result in a change to Realized Losses
of such Money Market Fund, including the “accumulated net realized loss”
reported in such applicable Money Market Fund’s audited Statement of Assets and
Liabilities as of May 30, 2018. The Seller shall provide such written notice
within one Business Day of the date of any such transaction. As used in this
section, “Realized Losses” means, with respect to any Money Market Fund as of
the date of calculation, the excess, if any, of (x) the aggregate number of
shares of such Money Market Fund outstanding on such date multiplied by $1.00,
over (y) the total net assets of such Money Market Fund as of such date in
accordance with GAAP as consistently applied, assuming that market value of the
assets of such Money Market Fund will be their amortized cost. Estimates of the
Realized Losses of the Money Market Funds as of the date of this Agreement are
set forth on Schedule 4.07. After the Seller delivers the final Schedule 4.07 as
contemplated in such Schedule, the Seller shall use commercially reasonable
efforts to avoid any further Realized Losses in respect of each Money Market
Fund. Any time the Seller delivers a revised Schedule 4.07 the Seller agrees to
discuss with the Buyer any questions the Buyer may have regarding the amount of
Realized Losses reflected on such revised Schedule. Each of the Seller and
Parent agree that either the Seller or Parent shall reimburse each applicable
Money Market Fund for the full amount of any Realized Losses (and/or any other
transaction that has caused a permanent impairment) on or before the Closing
Date.
(iii)Distributions of Realized Gains. Prior to the Closing, the Seller shall use
commercially reasonable efforts to cause each Money Market Fund to declare and
distribute a dividend in the amount of any net realized capital gains in such
Money Market Fund prior to the Closing.
(iv)Calculations of Market NAVs and Closing Market NAVs. When calculating the
Market NAV of a Money Market Fund as provided in this Section 4.07(d), the Buyer
will (A) include amounts for any Realized Losses as if such Realized Losses were
already reimbursed (so long as the Seller reimburses such Realized Losses prior
to Closing) and (B) exclude any net realized capital gains that would be
distributed by such dividend, in each case based on the accounting information
provided by the Seller. As of the Closing, the Buyer shall cause the calculation
of (i) the Market NAV (as of the Closing, but prior to the applicable Fund
Merger occurring) of (A) each applicable Buyer Fund assuming that, if
applicable, a dividend was distributed by such Buyer Fund as if it were subject
to Section 4.07(d)(iii) above (such that any net realized gains are excluded
from the calculation) and (B) each applicable Money Market Fund (after giving
effect to any reimbursement of Realized Losses (or any transaction that has
caused a permanent impairment)|) as contemplated in Section 4.07(d)(ii) above
and any dividend that was distributed as contemplated in Section 4.07(d)(iii)
(each an “Individual Closing Market NAV” and, collectively, the “Individual
Closing Market NAVs”), and (ii) the Market NAV of each applicable Buyer Fund as
of immediately after the applicable Fund Merger has been consummated (on a basis
consistent with the calculations in clause (A) above, except that the
reorganization Transaction shall have occurred) (the “PostReorganization Closing
Market NAV”).


37
114399-0014/143865664.11

--------------------------------------------------------------------------------





(v)Closing Contributions. In addition to the actions described above, and any
other actions that the Parties may mutually agree to be taken prior to the
Closing, the Parties agree that if a Fund Merger would, absent a capital
contribution to the applicable Money Market Fund, result in the Individual
Closing Market NAV of the applicable
Buyer Fund exceeding the Post-Reorganization Closing Market NAV by more than the
Change in NAV Threshold, then the Seller (or the Parent) shall contribute
capital to such Money Market Fund an amount sufficient to reduce the excess of
the Individual Closing Market NAV of the Buyer Fund over the Post-Reorganization
Closing Market Value NAV to the Change in NAV Threshold, if, and only if, Buyer
provides written notice to the Seller after the Closing and on or before the
twenty-fifth (25th) day after the Closing that the Buyer has determined such a
contribution is required. In determining whether to provide such written notice,
the Buyer shall take into account (after consulting with counsel to the
independent directors or trustees of the applicable Buyer Fund board and any
board determinations on the applicable Fund Merger of the applicable Money
Market Fund), as applicable: (1) whether the applicable Buyer Fund has had
material net redemptions during such twenty-five (25) day period, (2) whether
former shareholders and entitlement holders of the applicable Money Market Fund
have redeemed a material number of shares from such Buyer Fund; (iii) whether
the factors in (1) and (2) have had a dilutive impact on the Buyer Fund, and
(iv) the credit quality, duration and portfolio structure of the applicable
Money Market Fund, and related benefits of the applicable Fund Merger to the
applicable Buyer Fund, and whether they negate or render immaterial any impact
on the gross yield of the applicable Buyer Fund. If the Buyer makes the
determination that such a contribution is required, (x) the Seller’s (and
Parent’s) obligation to make such a contribution shall be satisfied by the Buyer
deducting the amount of such contribution from the Cash Solutions Payment as
contemplated in Section 1.05(a)(ii) and (y) the Buyer agrees to pay the amount
of any required contribution to the applicable Buyer Fund, not later than three
(3) Business Days next following the date on which the Cash Solutions Payment is
paid (or such earlier date on which the Buyer determines such required
contribution should be made).
(e)Nature of Contributions. The Seller (and Parent) and the Buyer shall not
receive any shares or other consideration in exchange for any reimbursement or
contributions made by or on behalf of the Seller (or Parent) pursuant to this
Section 4.07 (including through any reduction in the Cash Solutions Payment) and
any such reimbursements or contributions shall be excluded for purposes of
calculating any dividends declared and distributed by any Money Market Fund on
the Closing Date. To the extent that such contributions pursuant to this Section
4.07 constitute “financial support” or any other similar action reasonably
intended to increase or stabilize the value or liquidity of any Money Market
Fund which would necessitate a filing under Form N-CR, the Seller shall make (or
cause to be made) such filing in a timely manner.
(f)Further Provision. As noted above, this Section 4.07 remains subject to the
fiduciary obligations and determinations of the respective Fund Board and each
Buyer Fund Board, and compliance with any policies and procedures of the Parties
relating to the proposed applicable Fund Mergers. If at any time prior to the
Closing a Fund Board or a Buyer Fund Board (in consultation with the Seller, in
the case of the applicable Money Market Fund, or the Buyer, in the case of the
applicable Buyer Fund), in the exercise of its fiduciary obligations, amends a
policy or procedure or otherwise makes any determination that, in the reasonable
judgment of a Party, requires modifications to this Section 4.07, the Parties
agree to work together to seek to agree upon appropriate


38
114399-0014/143865664.11

--------------------------------------------------------------------------------





modifications to this Section 4.07 that are mutually acceptable to the Parties
and the respective Fund Board and the Buyer Fund Board of the applicable Money
Market Fund and the applicable Buyer Fund. If the Fund Board (in consultation
with Seller) or the Buyer Fund Board of the applicable Buyer Fund (in
consultation with the Buyer) revokes any approval of any proposed applicable
Fund Merger prior to a Closing as defined in the applicable Fund Reorganization
Agreement, then the Parties shall not be obligated to consummate the proposed
applicable Fund Merger.
Section 4.08. Acknowledgement by the Seller and Parent. THE SELLER AND PARENT
ACKNOWLEDGE AND AGREE THAT:
(a)THE REPRESENTATIONS AND WARRANTIES OF OR REGARDING THE BUYER, THE BUYER
FUNDS, OR ANY OF THEIR RESPECTIVE AFFILIATES, SPECIFICALLY INCLUDED IN THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE BUYER FUNDS, OR ANY OF THEIR
RESPECTIVE AFFILIATES, TO THE SELLER, PARENT, AND THE FUNDS IN CONNECTION WITH
THE TRANSACTIONS.
(b)EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SPECIFICALLY INCLUDED IN THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS, THE SELLER AND PARENT HEREBY SPECIFICALLY
DISCLAIM AND MAY NOT (HAS NOT AND WILL NOT) RELY ON (INCLUDING AS TO VERACITY),
AND IRREVOCABLY AND UNCONDITIONALLY WAIVE AND RELEASE ANY CLAIMS
(WHETHER FOR BREACH OF CONTRACT, TORT, FRAUD OR OTHERWISE) BASED ON, ARISING
FROM OR RELATING TO, ANY REPRESENTATION, WARRANTY, OR STATEMENT (WHETHER
WRITTEN, ORAL, EXPRESSED OR IMPLIED) MADE OR SUPPLIED BY, OR ON BEHALF OF, THE
BUYER, THE BUYER FUNDS, OR ANY OF
THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES, IN OR IN CONNECTION WITH ANY
PROPOSAL OR OTHER DOCUMENT RELATING TO, OR MADE IN CONNECTION WITH ANY
DISCUSSIONS, INVESTIGATION, DUE DILIGENCE OR NEGOTIATION RELATING TO, THIS
AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS OR THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR THE ANCILLARY AGREEMENTS, INCLUDING ANY
REPRESENTATION, WARRANTY, OR STATEMENT (WHETHER WRITTEN, ORAL, EXPRESSED OR
IMPLIED) RELATING TO THE ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED,
THE SUCCESS OF THE TRANSACTIONS, INTEGRATION PLANS OR EFFORTS, ASSET LEVELS,
CLIENT OR CUSTOMER TRACKING, SALES OR MARKETING PLANS OR EFFORTS, PROJECTIONS,
ESTIMATES OR FORECASTS, FUTURE RESULTS OF OPERATIONS OR PROFITABILITY, GROSS OR
NET REVENUES TO BE EARNED OR ACCRUED, AMOUNTS OF WAIVERS, ASSUMPTIONS,
REIMBURSEMENTS, OR OTHER PAYMENTS, EXPENDITURES, DEDUCTIONS OR EXPENSES (OR
ACCRUALS THEREFOR) OR PURCHASE PRICE PAYMENTS.
(c)ANY CLAIMS THE SELLER, PARENT OR THE FUNDS, OR ANY OF THEIR RESPECTIVE
AFFILIATES, MAY HAVE FOR A BREACH OF REPRESENTATION OR WARRANTY SHALL BE BASED
SOLELY ON THE REPRESENTATIONS AND


39
114399-0014/143865664.11

--------------------------------------------------------------------------------





WARRANTIES OF OR REGARDING THE BUYER, THE BUYER FUNDS OR ANY OF THEIR RESPECTIVE
AFFILIATES AS SET FORTH IN THIS AGREEMENT OR THE ANCILLARY AGREEMENTS.
(d)THE SELLER AND PARENT ACKNOWLEDGE AND AGREE THAT (I) THE SELLER, THE PARENT,
AND THEIR RESPECTIVE AFFILIATES HAVE MADE THEIR OWN INQUIRY AND INVESTIGATION
INTO THE BUYER AND THE BUYER FUNDS, AS WELL AS THE TRANSACTIONS, AND, BASED
THEREON, THE SELLER AND PARENT HAVE FORMED AN INDEPENDENT JUDGMENT CONCERNING
THE TRANSACTIONS, AND (II) SUCH PERSON AND THE FUNDS HAVE BEEN FURNISHED WITH,
OR GIVEN ADEQUATE ACCESS TO, SUCH INFORMATION ABOUT THE BUYER AND THE BUYER
FUNDS, AND THE TRANSACTIONS, AS SUCH PERSON OR THE FUNDS HAS REQUESTED.
ARTICLE 5
COVENANTS OF THE BUYER
Section 5.01. Trademarks; Tradenames. As soon as practicable after the Closing
Date (or in the case of use by any Fund or by the Buyer with respect to the name
of any Fund, the date of the “Closing” as defined in the applicable Fund
Reorganization Agreement) but in no event later than thirty (30) days thereafter
(the “Trademark Transition Period”), the Buyer shall, and shall cause each of
its Affiliates to, (a) cease any and all use of the Seller’s or its Affiliates’
marks or names set forth on Schedule 5.01 (collectively, the “Seller Marks”) and
(b) remove, conceal, cover, redact and/or replace such Seller Marks from any and
all materials and assets under the control or possession of the Buyer or any of
its Affiliates that contain any Seller Marks; provided that the Buyer and its
Affiliates may use such Seller Marks following the Trademark Transition Period
solely to refer to the Business, Acquired Assets, Funds or Advisory Accounts in
a historical manner as required by Law, as required for the continued use
following the Closing of the performance track records of the Funds, including
the Composites, in accordance with GIPS (or any successor standards to GIPS) and
applicable Law, or as required in other disclosures required by applicable Law.
Notwithstanding the foregoing, none of the Buyer Funds shall use a name that
includes any Seller Marks. The Buyer acknowledges and agrees that the ownership
of the Seller Marks will remain with the Seller and its Affiliates following the
Closing.
Section 5.02. Access to Information.
(a)From and after the Closing Date, upon reasonable notice and subject to
applicable Laws relating to the exchange of information, the Buyer will promptly
provide the Seller and its Representatives reasonable access to the books of
account, financial and other records (including accountant’s work papers),
information, employees and auditors of the Buyer to the extent reasonably
necessary for the Seller in connection with any audit, investigation, dispute or
litigation, in each case, to the extent (i) relating to the Business or (ii)
reasonably necessary to permit the Seller to (A) prepare for and participate in
any investigation or information request or defend any Legal Proceeding relating
to or involving such Persons and the Business or (B) comply with financial and
Tax reporting requirements relating to the Business; provided that any such
access by the Seller shall be provided with advance notice during normal
business hours and shall not unreasonably interfere with the conduct of the
business of the Buyer. The Seller shall bear all of the out-of-pocket costs and
expenses (including attorneys’ fees) reasonably incurred in connection with the
foregoing.


40
114399-0014/143865664.11

--------------------------------------------------------------------------------





(b)Notwithstanding the foregoing, the Seller shall not have access, without the
Buyer’s written consent, to (i) materials entitled to legal privilege (or which
could jeopardize the attorney-client privilege of the Buyer or its Affiliates),
(ii) personnel records of the Buyer relating to individual performance or
evaluation records, medical histories or other information that in the Buyer’s
good faith opinion is sensitive or the disclosure of which could subject the
Buyer to risk of liability, (iii) other information that in the Buyer’s good
faith opinion could reasonably be expected to subject the Buyer to liability or
(iv) any other information of the Buyer or its Affiliates not relating to the
Business or this Agreement. The Parties shall endeavor in good faith to make
appropriate substitute disclosure arrangements, if practicable, in a manner that
does not give rise to any of the circumstances referred to in the preceding
sentence.
(c)If, at any time prior to the fourth anniversary of the Closing Date, the
Buyer acquires Knowledge of an inquiry, examination, investigation, or
enforcement action by a Government Entity asserted against the Buyer, which, if
adversely decided, would reasonably be expected to have a material adverse
effect on the Buyer’s ability to fulfill its obligations under this Agreement
and the Ancillary Agreements, or the viability of a Buyer Fund, the Buyer will
promptly notify the Seller to the extent permitted by Law, provided that the
Buyer shall not have any obligation to seek the consent of, or any waiver from,
any Government Entity to permit such disclosure where it would otherwise be
prohibited by applicable Law.
Section 5.03. Acknowledgement by the Buyer. THE BUYER ACKNOWLEDGES AND AGREES
THAT:
(a)THE REPRESENTATIONS AND WARRANTIES OF OR REGARDING THE SELLER, PARENT AND THE
FUNDS, OR ANY OF THEIR RESPECTIVE AFFILIATES, SPECIFICALLY INCLUDED IN THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES OF THE SELLER, PARENT AND THE FUNDS, OR ANY OF
THEIR RESPECTIVE AFFILIATES, TO THE BUYER AND THE BUYER FUNDS, OR ANY OF THEIR
RESPECTIVE AFFILIATES, IN CONNECTION WITH THE TRANSACTIONS.
(b)EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SPECIFICALLY INCLUDED IN THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS, THE BUYER HEREBY SPECIFICALLY DISCLAIMS
AND MAY NOT (HAS NOT AND WILL NOT) RELY ON (INCLUDING AS TO VERACITY), AND
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND RELEASES ANY CLAIMS (WHETHER FOR
BREACH OF CONTRACT, TORT, FRAUD OR OTHERWISE) BASED ON, ARISING FROM OR RELATING
TO, ANY REPRESENTATION, WARRANTY, OR STATEMENT (WHETHER WRITTEN, ORAL, EXPRESSED
OR IMPLIED) MADE OR SUPPLIED BY, OR ON BEHALF OF, THE SELLER, PARENT OR THE
FUNDS, OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES, IN OR IN
CONNECTION WITH ANY PROPOSAL OR OTHER DOCUMENT RELATING TO, OR MADE IN
CONNECTION WITH ANY DISCUSSIONS, INVESTIGATION, DUE DILIGENCE OR NEGOTIATION
RELATING TO, THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS OR THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE ANCILLARY AGREEMENTS, INCLUDING
ANY REPRESENTATION, WARRANTY, OR STATEMENT


41
114399-0014/143865664.11

--------------------------------------------------------------------------------





(WHETHER WRITTEN, ORAL, EXPRESSED OR IMPLIED) RELATING TO THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION PROVIDED, THE SUCCESS OF THE TRANSACTIONS,
INTEGRATION PLANS OR EFFORTS, ASSET LEVELS, CLIENT OR CUSTOMER TRACKING, SALES
OR MARKETING PLANS OR EFFORTS, PROJECTIONS, ESTIMATES OR FORECASTS, FUTURE
RESULTS OF OPERATIONS OR PROFITABILITY, GROSS OR NET REVENUES TO BE EARNED OR
ACCRUED, AMOUNTS OF WAIVERS, ASSUMPTIONS, REIMBURSEMENTS, OR OTHER PAYMENTS,
EXPENDITURES, DEDUCTIONS OR EXPENSES (OR ACCRUALS THEREFOR) OR PURCHASE PRICE
PAYMENTS.
(c)ANY CLAIMS THE BUYER OR THE BUYER FUNDS, OR ANY OF THEIR RESPECTIVE
AFFILIATES, MAY HAVE FOR A BREACH OF REPRESENTATION OR WARRANTY SHALL BE BASED
SOLELY ON THE REPRESENTATIONS AND WARRANTIES OF OR REGARDING THE SELLER, PARENT,
THE FUNDS OR ANY OF THEIR RESPECTIVE AFFILIATES AS SET FORTH IN THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS.
(d)THE BUYER ACKNOWLEDGES AND AGREES THAT (I) IT, THE BUYER FUNDS AND THEIR
RESPECTIVE AFFILIATES HAVE MADE THEIR OWN INQUIRY AND INVESTIGATION INTO THE
SELLER, PARENT AND THE FUNDS, AS WELL AS THE TRANSACTIONS, AND, BASED THEREON,
THE BUYER AND THE BUYER FUNDS HAVE FORMED AN INDEPENDENT JUDGMENT CONCERNING THE
TRANSACTIONS, AND (II) IT AND THE BUYER FUNDS HAVE BEEN FURNISHED WITH, OR GIVEN
ADEQUATE ACCESS TO, SUCH INFORMATION ABOUT THE SELLER, PARENT AND THE FUNDS, AND
THE TRANSACTIONS, AS IT HAS REQUESTED.


ARTICLE 6
COVENANTS OF THE PARTIES
Section 6.01. Commercially Reasonable Efforts; Further Assurances.
(a)Subject to the terms and conditions of this Agreement, the Parties will use
their respective commercially reasonable efforts, subject to any applicable
fiduciary duties and any applicable Laws, to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary or desirable under
applicable Law to consummate the Transactions, including by using commercially
reasonable efforts to promptly after the date of this Agreement (i) satisfy the
Applicable Requirements and (ii) obtain any consents, waivers or approvals of
any third parties (other than consents, waivers or approvals required to satisfy
the Applicable Requirements) that are necessary or appropriate to assign the
Assigned Contracts to the Buyer or its Subsidiaries at the Closing. The Parties
agree to execute and deliver such other reasonable documents, certificates,
agreements and other writings and to take such other actions as may be necessary
or desirable in order to consummate or implement expeditiously the Transactions.
(b)Such actions shall include (i) preparing and filing as promptly as reasonably
practicable all documentation to effect all necessary notices, reports, and
other filings and to obtain as promptly as reasonably practicable all actions,
consents, registrations, approvals, waivers, orders, exemptions, Permits and
authorizations necessary or advisable to be obtained from any third party


42
114399-0014/143865664.11

--------------------------------------------------------------------------------





or Government Entity in order to consummate the Transactions and (ii) taking all
actions reasonably necessary in order to comply with or satisfy the requirements
of any applicable Law or other requirements of any Government Entity that would
prevent the consummation of the Transactions. In furtherance of the foregoing,
the Parties shall use their respective commercially reasonable efforts to
cooperate with one another in (A) determining whether any applicable action by
or in respect of, or filing with, any Government Entity is required, or any
actions, consents, registrations, approvals, waivers, orders, exemptions,
Permits and authorizations are required to be obtained from parties to any
material Contracts, in connection with the consummation of the Transactions and
(b) taking such actions, making any such filings, furnishing information
required in connection therewith and seeking timely to obtain any such actions,
consents, registrations, approvals, waivers, orders, exemptions, Permits and
authorizations.
Section 6.02. Public Announcements. The Parties shall reasonably cooperate to
prepare, and mutually agree to the text of, a public announcement regarding the
Transactions following the execution of this Agreement. Notwithstanding the
foregoing, none of the Parties will make any public announcement or issue any
public communication regarding this Agreement or the Transactions or any matter
related to the foregoing, without the prior written consent of the Seller, in
the case of a public announcement or communication by the Buyer, or the Buyer,
in the case of a public announcement or communication by the Seller, except (a)
if such announcement or other communication is required by applicable Law or any
listing agreement with any national securities exchange, in which case the
disclosing Party shall, to the extent permitted by applicable Law or such
listing agreement with any national securities exchange, first allow the Buyer
or the Seller, as applicable, to review such announcement or communication and
comment thereon, and the disclosing Party shall consider such comments in good
faith, (b) internal announcements to employees of the Seller made by the Seller
and (c) except as otherwise set forth in this Agreement, announcements and
communications to Government Entities in connection with filings or Permits
relating to the Transactions required to be made under this Agreement. Following
the first public announcement of the Transactions as agreed to by the Parties,
the Seller or a Fund may make such announcements from time to time to its
customers, suppliers and other business relations as the Seller may reasonably
determine is necessary to (i) comply with the requirements of any Contract to
which the Seller or Fund is a party or (ii) consummate the Transactions.
Section 6.03. Fund and Advisory Contract Consents.
(a)Funds Mergers. With respect to each Fund:
(i)    The Seller agrees to use, and to cause each of its Affiliates to use,
commercially reasonable efforts, subject to the Seller’s fiduciary duties and
any applicable Laws, to satisfy the Applicable Requirements necessary to
consummate each Fund Merger, including by providing to the Fund Board all
information relating to the Buyer, the Buyer Funds and their respective
Affiliates that is necessary or reasonably requested by the Fund Board to enable
it to evaluate the foregoing.
(ii)    For each Fund, the Buyer shall, on a timely basis, use its commercially
reasonable efforts to cause each respective Buyer Fund (if any) and the
requisite investment advisers and other affiliated service providers thereto to
be in each case properly organized


43
114399-0014/143865664.11

--------------------------------------------------------------------------------





and have the requisite regulatory approvals and registrations to enable the Fund
Mergers to occur by the Closing.
(iii)    Each Party agrees to provide promptly in writing all information
concerning itself and its Affiliates and the Funds (with respect to the Seller)
and the Buyer Funds (with respect to the Buyer) required to be included in the
proxy solicitation, or other consent solicitation, materials or government
filings contemplated by this Section 6.03 (including the information required
for any Buyer Fund Proxy under the Exchange Act or the Investment Company Act or
under other applicable Laws). Each Party agrees to promptly correct such
information if and to the extent that such information becomes false or
misleading in any material respect.
(iv)    Following receipt of the applicable Required Board Approvals, (A) with
respect to each Fund, the Buyer will use (or will cause an Affiliate to use) its
commercially reasonable efforts to cause each Buyer Trust and Buyer Fund that is
the party to such Fund’s proposed Fund Merger to prepare, file with the SEC (to
the extent such filing is required) and take commercially reasonable steps to
seek to cause to become effective as promptly as practicable, all securities
registrations statements and prospectuses and proxy solicitation materials
necessary to comply in all material respects with the applicable provisions of
the Securities Act, Section 14 of the Exchange Act and Section 20 of the
Investment Company Act, including a securities registration statement on SEC
Form N-14 (or successor form thereto) containing a joint proxy statement and
prospectus (a “Buyer Fund Proxy”), and (B) the Seller will use (or will cause an
Affiliate to use) its commercially reasonable efforts to cause each such Fund to
(1) mail such proxy solicitation materials (including, as applicable, a Buyer
Fund Proxy) to the shareholders of such Fund as promptly as practicable after
completion of the review of such proxy by the SEC and (2) as soon as practicable
following the mailing of such proxy solicitation materials, submit, or cause to
be submitted, to the shareholders of such Fund, for a vote at such shareholders
meeting, for the purposes of obtaining the approval of such shareholders
required to satisfy the Applicable Requirements with respect to such Fund
Merger.
(v)    The Parties agree that consent for any Existing Fund Contract subject to
Section 15(f) under the Investment Company Act with a Fund shall be deemed given
for all purposes under this Agreement only if a Fund Merger has been approved,
to the extent required, by the Fund Board under Section 6.03(a)(i) and by the
shareholders of the applicable Fund in accordance with Section 6.03(a)(iv) and
applicable Law.
(b)General.
(i)    During the Interim Period, the Parties shall communicate on a regular
basis to stay apprised of such efforts to satisfy the Applicable Requirements
with respect to each Investment Advisory Contract and Fund Merger and the Seller
shall make available to the Buyer copies of all executed consents and other
documents evidencing satisfaction of such Applicable Requirements.
(ii)    None of the Seller, the Buyer or any of their respective Affiliates
shall have any obligation under this Agreement to pay any money or other
consideration beyond a de


44
114399-0014/143865664.11

--------------------------------------------------------------------------------





minimis review charge to any Person that is a party to an Investment Advisory
Contract or that otherwise is required to provide a consent or approval
necessary to consummate the Transactions or to initiate any claim or Legal
Proceeding against any such Person in order to obtain any required consent or
approval necessary to consummate the Transactions or satisfy any Applicable
Requirement (except, for the avoidance of doubt, the sharing of certain expenses
by the Parties as contemplated in Section 12.03).
(c)In connection with the consent solicitations provided for in this Section
6.03 and Section 6.05, (i) the Buyer shall be provided a reasonable opportunity
to review and comment on all consent materials to be used by the Seller or its
Affiliates prior to distribution, and (ii) the Seller shall be provided a
reasonable opportunity to review and comment on each Buyer Fund Proxy, and in
each case, the reasonable comments of each Party shall be reflected in such
materials. The Seller and its Affiliates shall promptly upon their receipt make
available to the Buyer copies of materials filed as definitive additional
materials or solicitation material pursuant to Rule 14a-6 or Rule 14a-12,
relating to the consent solicitation provided for in this Section 6.03.
(d)Notwithstanding the foregoing, (i) in no event shall the Buyer be obligated
to consummate a Fund Merger with respect to any applicable Money Market Fund
that is a money market fund meeting the qualifications set forth in Rule 2a-7
under the Investment Company Act of 1940 in the event that (A) the Net Asset
value of such Fund deviates from $1.00 per share by more than $0.005 at any time
prior to or at the Closing (i.e., the Fund “breaks a buck”), and (B) such excess
deviation is not cured by the Seller in a manner consistent with applicable Law;
provided, however, that the foregoing shall not affect the Buyer’s obligations
under this Agreement with respect to any other Fund, and (ii) in no event shall
the Seller be obligated to consummate a Fund Merger with respect to any
applicable Buyer Fund that is a money market fund meeting the qualifications set
forth in Rule 2a-7 under the Investment Company Act of 1940 in the event that
(A) the Net Asset value of such Buyer Fund deviates from $1.00 per share by more
than $0.005 at any time prior to or at the Closing (i.e., the Fund “breaks a
buck”), and (B) such excess deviation is not cured by the Buyer in a manner
consistent with applicable Law; provided, however, that the foregoing shall not
affect the Seller’s obligations under this Agreement with respect to any other
Buyer Fund.
(e)Each Party agrees to use, and to cause each of its Affiliates to use,
commercially reasonable efforts to provide to the other Party any information
that is necessary or reasonably requested by the Fund Board, the Buyer Board or
the Buyer Fund Board, as applicable, to enable such boards to evaluate the
Transactions.
Section 6.04. Section 15(f).
(a)Each Party acknowledges and agrees that the Transactions are intended to
qualify for the treatment described in, and satisfy the applicable requirements
of, Section 15(f) of the Investment Company Act. In this regard, each Party,
subject to their respective fiduciary duties and applicable Law, shall use
commercially reasonable efforts to comply with the conditions of Section 15(f)
of the Investment Company Act in respect of the transactions that are the
subject of Section 15(f) of the Investment Company Act, including (i) by taking
such action (or refraining from taking such action) as necessary so that for a
period of three (3) years after the Closing Date, at least 75% of the applicable
Buyer Fund Board of such Buyer Fund or any successor thereto (including by


45
114399-0014/143865664.11

--------------------------------------------------------------------------------





reorganization or otherwise) are not Interested Persons of (A) any investment
adviser of such Buyer Fund after the Closing or (B) the investment adviser of
such Buyer Fund (or the applicable predecessor Fund) prior to the Closing, and
(ii) by not imposing or seeking to impose for a period of two (2) years after
the Closing Date, any Unfair Burden on such Buyer Fund.
(b)In complying with Section 6.04(a)(i), each of the Buyer and the Seller, to
the extent within its control, shall use commercially reasonable efforts to (i)
if required, cause any employee, officer, director or agent of the Buyer, any
Subsidiary of the Buyer or any of their respective Affiliated Persons who is a
trustee or director of any Fund, any Buyer Fund or any successor thereto
(including by reorganization or otherwise) to resign if necessary to maintain
the percentage referred to in Section 6.04(a)(i) and (ii) ensure that vacancies
on each Fund Board, Buyer Fund Board or any successor thereto (including by
reorganization or otherwise) is filled by a Person who (A) is not an Interested
Person of such an investment adviser referred to in Section 6.04(a)(i), (B) has
been selected and proposed for election by a majority of the trustees or
directors who are not Interested Persons and (C) has been elected by
shareholders in accordance with Section 16(b) of the Investment Company Act.
(c)For a period of three (3) years after the Closing Date, the Buyer shall not
engage, and shall use commercially reasonable efforts to cause its Affiliates
not to engage, in any transaction that would constitute an “assignment” (as that
term is defined under applicable provisions of the Investment Company Act and
interpreted by the SEC) to a third party of any Investment Advisory Contract
between the Buyer or any of its Affiliates, on the one hand, and any Fund or
Buyer Fund, on the other hand, without first obtaining from the counterparty to
such transaction a covenant in all material respects comparable to that
contained in this Section 6.04.
(d)Neither Party, nor any of their Affiliated Persons, has, and each Party shall
use commercially reasonable efforts to ensure, to the extent within their
control, that no such Persons have, any express or implied understanding or
arrangement that would reasonably be expected to impose an Unfair Burden on any
Fund or any Buyer Fund as a result of the Transactions or that would in any way
make unavailable to the Seller the benefits of Section 15(f) of the Investment
Company Act, or any similar safe harbors provided by any applicable state Law,
with respect to such Fund.
(e)The Buyer may elect, in lieu of the covenants set forth in the preceding
paragraphs, to apply for and obtain an exemptive order under Section 6(c) of the
Investment Company Act from the provisions of Section 15(f)(1)(A) of the
Investment Company Act, in form and substance reasonably acceptable to the
Seller.
Section 6.05. Client Consents.
(a)The Seller shall use commercially reasonable efforts, subject to the Seller’s
fiduciary duties and any applicable Laws, to (and the Buyer shall provide
reasonable cooperation to the Seller in connection therewith) obtain the
affirmative and negative consents, as applicable, with respect to the Advisory
Accounts specified on Schedule 6.05(a)(i) and Schedule 6.05(a)(ii) in the manner
set forth below (collectively, the “Client Consents”). Promptly after the date
of this Agreement, but in any event at least forty-five (45) days in advance of
the Closing, the Seller will send either an affirmative consent notice or a
negative consent notice to each Client of an Advisory Account,


46
114399-0014/143865664.11

--------------------------------------------------------------------------------





in each case as specified on Schedule 6.05(a)(i) and Schedule 6.05(a)(ii) and in
the applicable form attached to this Agreement as Exhibit B-1 or Exhibit B-2 (a
“Consent Notice”). If affirmative Client Consent is not received from any such
Client (whether sent an affirmative or negative Consent Notice) of an Advisory
Account within thirty (30) days after the applicable Consent Notice is sent,
then the Seller will send a follow-up notice to each such Client promptly
following the expiration of such 30-day period, in a form agreed between the
Parties (the “Second Consent Notice”). The Parties agree that Client Consent
shall be deemed obtained for all purposes under this Agreement as follows: (i)
with respect to the Advisory Accounts requiring affirmative Client Consent as
listed on Schedule 6.05(a)(i), upon receipt of the affirmative written Client
Consent, and (ii) with respect to the Advisory Accounts permitting negative
Client Consent as listed on Schedule 6.05(a)(ii), upon the earlier of (A)
receipt of the affirmative written Client Consent or (B) fifteen (15) days
following delivery of the Second Consent Notice by the Seller; provided,
however, that any Client who has informed the Seller, whether orally or in
writing of its intention to terminate its Investment Advisory Contract prior to
the Closing shall be deemed not to have provided its consent for any purpose
under this Agreement unless, as of the Closing Date, such notice shall have been
rescinded or withdrawn.
Furthermore, any new Client that enters into an Investment Advisory Contract
with respect to a New Advisory Account during the Interim Period that does not
otherwise provide an affirmative Client Consent shall be deemed to have given
such Client Consent if such Client signs an Investment Advisory Contract
containing the required Client Consent to the assignment of such Investment
Advisory Contract. Notwithstanding anything to the contrary contained in this
Agreement, the Parties acknowledge and agree that neither the Seller nor any of
its Affiliates shall (1) use any fiduciary authority or control the Seller or
such Affiliate may have with respect to a Client to cause the sponsor of the
Client or any other fiduciary of a Client, if any, to provide any necessary
Client Consent or to take any other action contemplated by this Section 6.05(a),
(2) provide investment advice (within the meaning of ERISA, Section 4975 of the
Code or otherwise) with respect to any decision by any sponsor of any Client or
any other fiduciary of a Client, if any, to provide any necessary Client Consent
as contemplated by this Section 6.05(a) or (3) take any other action in
obtaining any necessary Client Consent that could reasonably be expected to
result in a violation of Section 406(b) of ERISA or Section 4975(c)(1)(E) or (F)
of the Code with respect to any Plan Client. The Parties agree that if any
affirmative consent is revoked by a Client prior to the Closing, such Client
shall not be considered to have consented. The Parties also acknowledge and
agree that, with respect to discretionary or model-based separately managed
account programs, the sponsors of such programs may impose requirements with
respect to the process of, and timing for, obtaining consents from underlying
Clients, and the Parties agree to reasonably cooperate together, and with such
program sponsors, to accommodate any such program sponsor’s requirements
(subject to Section 6.03(b)(ii)).
(b)The Seller shall use commercially reasonable efforts to keep the Buyer
apprised as soon as practicable of any material developments related to the
Seller’s solicitation of the Client Consents. If the Seller has not received the
Client Consent (or deemed Client Consent) of any Investment Advisory Contract in
accordance with Section 6.05(a), then from and after the Closing, the Seller
shall terminate the Advisory Account for which Client Consent (or deemed Client
Consent) was not received in accordance with its terms.
(c)No later than three (3) Business Days prior to the Closing, the Seller shall
provide the Buyer with an updated version of Schedule B reflecting any New
Advisory Accounts and reflecting which Advisory Accounts have consented to the
Transactions. If the Seller enters into


47
114399-0014/143865664.11

--------------------------------------------------------------------------------





any New Advisory Accounts after the updated version of Schedule B is provided to
the Buyer and prior to the Closing, the Seller shall provide the Buyer with a
further updated version of Schedule B reflecting such additional New Advisory
Accounts and reflecting which Advisory Accounts have consented to the
Transactions.
(d)If an Advisory Account Client consents to the assignment of the Client’s
investment management agreement for the Client’s Advisory Account during the
Interim Period, and such Client overtly expresses a desire to complete the
assignment and have an advisory Subsidiary of the Buyer commence management of
the Client’s Advisory Account prior to the Closing, and the Buyer is willing to
have a designated advisory Subsidiary of the Buyer commence such management
prior to the Closing, the Seller and the Buyer shall reasonably cooperate to
effectuate the assignment of such Client’s Advisory Account to the applicable
designated advisory Subsidiary of the Buyer in the best interest of such Client
prior to the Closing. If the foregoing occurs, the “Closing Date” and the
Closing with respect to such Advisory Account shall, for purposes of Articles 2
and 3, and Sections 9.02(b) and 9.03(b), be deemed to be the date and time,
respectively, on which such assignment of such Client’s Advisory Account is
effected.
Section 6.06. Required Share Redemption.
(a)The Parties acknowledge the requirements of the final regulations
implementing Section 13 of the Bank Holding Company Act and related guidance on
seeding period treatment for registered investment companies under FAQ #16 and
that such regulations and Section 13 of the Bank Holding Company Act will
require the Seller and its Affiliates to reduce their collective investments in
the Seed Funds by the end of the seeding period indicated opposite each Seed
Fund’s name on Section 2.24(m) of the Seller Disclosure Schedule (such date
being, with respect to the applicable Fund, a “Required Redemption Date”). The
Parties agree to reasonably cooperate to minimize any disruption to such Seed
Funds that may result from the required redemption of seed money by the Seller
and its Affiliates by the Required Redemption Date, including the following:
(b)If the Required Redemption Date for a Fund will occur on or before the
Closing Date, then:
(i)    not later than three (3) Business Days prior to the applicable Required
Redemption Date, the Seller will send to the Buyer written notice of the number
of shares (the “Required Share Redemption Amount”) the Seller and its Affiliates
must redeem from such Seed Fund so as to remain in compliance with applicable
Laws (the “Required Share Redemption”);
(ii)    not later than two (2) Business Days prior to the applicable Required
Redemption Date, the Parties will agree on an amount (the “Buyer Seed Money
Investment Amount,” which will not exceed the Required Share Redemption Amount)
the Buyer will invest in such Seed Fund in order to limit the disruption that
may result from the Required Share Redemption; and
(iii)    on or before the Required Redemption Date, the Buyer will,
contemporaneously with the Required Share Redemption, purchase shares from the


48
114399-0014/143865664.11

--------------------------------------------------------------------------------





applicable Seed Fund in an amount equal to the Buyer Seed Money Investment
Amount (such purchase, a “Buyer Seed Money Investment”).
(c)If the Required Redemption Date for a Fund will occur after the Closing Date,
then:
(i)    not later than three (3) Business Days prior to the Closing Date, the
Seller will send to the Buyer written notice of the Required Share Redemption
and Required Share Redemption Amount;
(ii)    not later than two (2) Business Days prior to the Closing Date, the
Parties will agree on the Buyer Seed Money Investment Amount; and
(iii)    on the Business Day following the Closing Date, the Buyer will,
contemporaneously with the Required Share Redemption, complete, if any, the
Buyer Seed Money Investment.
(d)With respect to the ADR Advisory Account managed by the Transferred Employees
in the International Equity Business, during the Interim Period, the Parties
agree to reasonably cooperate to minimize any disruption to the ADR Advisory
Account that may result from any redemption of assets invested in the ADR
Advisory Account, including that Seller shall provide the Buyer with prompt
notice of any planned redemption from the ADR Advisory Account, and the Buyer
will, prior to or contemporaneously with such redemption, open an Advisory
Account for the Buyer (or a designated advisory Subsidiary of the Buyer) in the
same composite and strategy as the ADR Advisory Account by investing an amount
equal to the redemption amount.
Section 6.07. Certain Post-Closing Filings. Following the Closing Date, the
Parties agree to, or to cause their applicable Subsidiaries or Affiliates to,
make all necessary filings relating to the Buyer Funds and the consummation of
the Transactions that may be required to be made with any applicable Government
Entity.
(a)The Seller agrees that it shall file, or cause to be filed, any and all
reports or other filings on Form N-PX required to be filed by any Fund with
respect to any period ending on or prior to the Closing Date. The Buyer agrees
that it shall file, or cause to be filed, any and all reports or other filings
on Form N-PX required to be filed by any Buyer Fund for any period after the
Closing Date. The Seller agrees that they shall file, or cause to be filed, any
and all reports or other filings on Form N-MFP required to be filed by any Money
Market Fund with respect to any period prior to the Closing Date regardless of
whether such report is required to be filed before or after the Closing Date.
(b)As promptly as reasonably possible following the Closing, the Seller shall
file on behalf of Seller Trust and the Funds any final Form 24F-2 filing, Form
N-CSR, Form N-CEN, Form N-PORT (as applicable), Form N-8F, or other required
federal or state filings necessary or appropriate as a result of, or as
reasonably requested by the Buyer in connection with, the Transactions and the
termination of the existence of the Seller Trust and the Funds, within the time
periods required by applicable Law and, as applicable, in a manner (after
consultation with the Buyer) that is intended to maximize the economic benefit
of redemptions attributable to any applicable Funds for the benefit of the Buyer
Funds. With respect to Form 24F-2 filings, it is


49
114399-0014/143865664.11

--------------------------------------------------------------------------------





understood and agreed that redemptions attributable to the applicable Funds may
be used for the benefit of the Buyer, the applicable Buyer Trusts or the
applicable Buyer Funds to the extent that Form 24F-2 filing fees have been
incurred on behalf of the applicable Funds.
Section 6.08. Prospectus and Statement of Additional Information Supplements.
(a)The Seller covenants that any information or data that describes Parent, the
Seller, Seller Trust, or any Fund, or any of their respective Affiliates, or any
of their respective business operations or plans, which is included in any Fund
Prospectus or supplements thereto or in any registration or information
statement on Form N-14 or any post-effective amendment thereto filed with the
SEC after the date of this Agreement and required for any Fund or Buyer Fund
shareholders meeting called for the purpose of obtaining shareholder approval of
the Fund Reorganization Agreements (as applicable) or for providing notice to
shareholders, and in any other document filed with the SEC or other Government
Entity or in any Consent Notice or other document provided to Clients in
connection with the Transactions, shall not contain, at the time any such Fund
Prospectus, supplements, registration or information statement on Form N-14 or
post-effective amendments thereto become effective, or at the time of such
meeting, or at the time such document is furnished to the SEC or other
Government Entity or any Client, any untrue statement of material fact or omit
to state any material fact required to be stated therein, or necessary in order
to make the statements made therein not misleading in the light of the
circumstances under which they are made.
(b)The Buyer covenants that any information or data that describes the Buyer,
the Buyer Trust or any Buyer Fund, or their respective Affiliates, or any of
their respective business operations or plans, which is included in any Buyer
Fund Prospectus or supplements thereto or in any Buyer Fund’s registration or
information statement on Form N-14 (e.g., a Buyer Fund Proxy) or any
post-effective amendment thereto filed with the SEC after the date of this
Agreement and required for any Fund or Buyer Fund shareholders meeting called
for the purpose of obtaining shareholder approval of the Reorganization
Agreements (as applicable) or for providing notice to shareholders, and in any
other document filed with the SEC or other Government Entity or in any Consent
Notice or other document provided to Clients in connection with the
Transactions, shall not contain, at the time any such Buyer Fund Prospectus,
supplements, registration or information statement on Form N-14 or
post-effective amendments thereto become effective, or at the time of such
meeting, or at the time such document is furnished to the SEC or other
Government Entity or any Client, any untrue statement of a material fact or omit
to state any material fact required to be stated therein, or necessary in order
to make the statements made therein not misleading in the light of the
circumstances under which they were made.
Section 6.09. Notices of Certain Events.
(a)During the Interim Period, each Party shall, to the extent not prohibited by
applicable Law, promptly notify the other Party of (i) except for filings
contemplated by this Agreement and communications with any Government Entity in
the ordinary course of business, any written notice or other written
communication from, or any written information provided to, any Government
Entity received by such Party regarding the Transactions, and (ii) any Legal
Proceeding as to which such Party gains Knowledge that (A) is commenced against,
settled, otherwise concluded or which relates to a Party or a Fund or Buyer Fund
(as applicable) and would reasonably be expected to have a material adverse
effect on a Fund, Buyer Fund, Acquired Assets, the Advisory Accounts, the


50
114399-0014/143865664.11

--------------------------------------------------------------------------------





Business, the Transactions, this Agreement or any Ancillary Agreement, or (B)
would delay, restrain, or enjoin the consummation of, or declare unlawful, the
Transactions, or cause the Transactions to be rescinded or delay, restrain, or
enjoin the performance of this Agreement or any Ancillary Agreement.
(b)From the Closing Date through the third (3rd) anniversary of the Closing
Date, each Party shall, to the extent not prohibited by applicable Law, notify
the other Party promptly of any Legal Proceeding as to which such Party gains
Knowledge that (i) (A) is commenced against, settled, otherwise concluded or
which relates to the Buyer, Parent or the Seller and would reasonably be
expected to have a material adverse effect on any Fund, any Buyer Fund, any
Buyer Trust, the Seller Trust, the Buyer, the Acquired Assets, the Advisory
Accounts, the Business, the Transactions, this Agreement or any Ancillary
Agreement or (B) with respect to such Legal Proceeding information or a report
is, or is required to be, filed with the SEC relating in any way to or affecting
any Fund, any Buyer Fund, any Buyer Trust, the Seller Trust, the Buyer, the
Acquired Assets, the Advisory Accounts, the Business, the Transactions, this
Agreement or any Ancillary Agreement or (ii) is commenced against or relates to
any Buyer Trust, the Seller Trust, any Buyer Fund, any Fund or any Advisory
Account, or (iii) would delay, restrain, or enjoin the consummation of, or
declare unlawful, the Transactions, or cause the Transactions to be rescinded or
delay, restrain, or enjoin the performance of this Agreement.
Each Party agrees to use commercially reasonable efforts to cause the Seller
Trust, Funds, Buyer Trusts, or Buyer Funds (as applicable) to provide, to the
extent not prohibited by applicable Law, to them notice of any such Legal
Proceeding contemplated in clauses (i), (ii) or (iii) of this Section 6.09(b) of
which any of their directors, trustees or officers become aware.
Section 6.10. Pro-Ration. It is the intention of the Parties that the Seller
will operate the Business for its own account until the Closing, and that the
Buyer shall operate the Business for its own account after the Closing Date.
Thus, except as otherwise specifically provided in this Agreement, certain items
of income and expense that relate to the Business, including real or personal
property Taxes or similar ad valorem Taxes, shall be prorated as provided in
this Section 6.10 and in accordance with the procedures set forth in Schedule
6.10. Those items being prorated will be handled at the Closing as an adjustment
to the Fixed Upfront Payment, or if not able to be calculated prior to the
Closing Date, as promptly as practicable thereafter, unless otherwise agreed by
the Parties.
Section 6.11. Post-Signing Revisions to Exhibits B-1, B-2 and B-3. The Parties
acknowledge that Exhibits B-1, B-2 and B-3 are draft forms of affirmative,
negative and followup consent letters. The Parties agree to reasonably cooperate
to finalize Exhibits B-1, B-2 and B3 promptly after the date of this Agreement
and, upon the Parties mutually agreeing in writing that such Exhibits are final,
such final Exhibits shall automatically be deemed to be Exhibits B-1, B-2 and
B-3 to this Agreement without the need to amend this Agreement.
Section 6.12. Holdings in Buyer Funds. As of the date of this Agreement and
through the execution of each Fund Reorganization Agreement, the Buyer and the
Seller shall use commercially reasonable efforts to cooperate in monitoring
whether the Seller and its Affiliates own, contract or hold with the power to
vote five percent (5%) or more of the outstanding voting securities of any Buyer
Fund. In the event that the Buyer or the Seller believe that the Seller or its
Affiliates may own, contract or hold with the power to vote five percent (5%) or
more of the outstanding voting


51
114399-0014/143865664.11

--------------------------------------------------------------------------------





securities of any Buyer Fund it will promptly notify the other of the identity
of such Buyer Fund(s) and the percentage of ownership of such Buyer Fund(s). If
with respect to any specific Fund Merger, the Seller Fund and the Buyer Fund
involved in such Fund Merger become Affiliated Persons prior to the execution of
the applicable Fund Reorganization Agreement such that Rule 17a-8 must be
complied with in connection with such Fund Merger, the Parties will use
commercially reasonable efforts to take the necessary steps (or cause the
necessary steps to be taken) to comply with Rule 17a-8 and such compliance will
be a condition precedent to the consummation of such Fund Merger.
ARTICLE 7
TRANSFER TAX AND BULK SALES MATTERS
Section 7.01. Transfer Taxes. All excise, sales, use, value added, rent,
registration stamp, recording, documentary, conveyancing, transfer, and similar
Taxes, levies, charges and fees incurred in connection with the Transactions
(collectively, “Transfer Taxes”) shall be split equally (i.e., 50/50) between
the Buyer and the Seller, and the Parties shall cooperate to prepare and file
required Tax Returns or other documentation with respect to all such Transfer
Taxes.
Section 7.02. Bulk Sales Laws. The Parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Acquired Assets to the Buyer.
Section 7.03. Tax Returns.
(a)The Seller agrees that it shall (i) prepare and timely file (within any
applicable extension period), or cause to be prepared and timely filed (within
any applicable extension period), any and all Tax Returns (including Internal
Revenue Service Forms 1120-RIC, 8613 and 1099 and comparable Tax Returns
required by any states) required to be filed by any Fund with respect to any
period ending on or prior to the Closing Date, (ii) ensure that all such Tax
Returns will be true, accurate and complete in all material respects, (iii)
ensure that all Taxes, shown as payable on such Tax Returns, shall have been
timely paid by the applicable Fund or provision has been made for the payment
thereof, and (iv) ensure that each Fund intended to be a taxexempt municipal
bond fund will satisfy the requirements of Section 852(b)(5) of the Code, and is
qualified to pay exempt interest dividends as defined therein, through and until
the Closing. The Buyer agrees that it shall (A) prepare and timely file (within
any applicable extension period), or cause to be prepared and timely filed
(within any applicable extension period), any and all Tax Returns (also
including Internal Revenue Service Forms 1120-RIC, 8613 and 1099 and comparable
Tax Returns required by any states) required to be filed by any Buyer Fund with
respect to any period ending after the Closing Date, (B) ensure that all such
Tax Returns will be true, accurate and complete in all material respects, (C)
ensure that all Taxes shown as payable on such Tax Returns are timely paid by
the applicable Buyer Fund, (D) ensure that each surviving Buyer Fund continues
to qualify as a Regulated Investment Company after the Closing Date, and (E)
ensure that each Buyer Fund intended to be a tax-exempt municipal bond fund will
satisfy the requirements of Section 852(b)(5) of the Code, and is qualified to
pay exempt interest dividends as defined therein, from and after the Closing.
(b)The Seller agrees that it shall (i) prepare and file, or cause to be prepared
and filed, any and all Tax Returns required to be filed by the Seller with
respect to Asset Level Taxes in respect of the ownership of the Acquired Assets
and the operation of the Business by the Seller prior to the


52
114399-0014/143865664.11

--------------------------------------------------------------------------------





Closing, (ii) ensure that all such Tax Returns will be true, accurate and
complete in all material respects, and (iii) ensure that all Asset Level Taxes
shown as payable on such Tax Returns, the non-payment of which would result in
an Encumbrance on any Acquired Asset or Liability to the Buyer (or any
designated Subsidiary of the Buyer), shall have been timely paid by the Seller.
(c)The Seller and the Buyer shall reasonably cooperate and assist each other,
and shall cause their respective Affiliates and Representatives to reasonably
cooperate and provide assistance, as may reasonably be requested by any of them,
with the preparation of any Tax Return, any Tax or financial audit, any
financial statement, or any judicial or administrative proceedings,
determinations or other Legal Proceeding relating to any Tax in respect of any
Fund, Buyer Fund or any Transfer Tax. In addition, each Party shall retain and
provide the other with access upon reasonable notice and during normal business
hours to such records or information in respect of any Fund or Buyer Fund as may
be relevant to such Tax Return, Tax or financial audit, financial statement, or
proceeding, determination or other Legal Proceeding.
ARTICLE 8
EMPLOYEE MATTERS AND BENEFITS
Section 8.01. Identified Employees. The Buyer shall (a) conduct background
checks, credential verifications and perform its other customary employee
onboarding processes, and designate to which Identified Employees the Buyer
intends to make offers of employment, prior to the execution of this Agreement,
and (b) offer employment to such designated Identified Employees effective as of
the Closing, in each case on terms consistent with this Article 8 and in
accordance with the Buyer’s normal employment practices and policies. The Seller
shall reasonably cooperate with the Buyer to request that each designated
Identified Employee provide information, and complete necessary applications,
compliance forms and other documents, as reasonably requested by the Buyer, and
execute and deliver an offer letter, Agreement Regarding Confidential
Information and other employment-related or compliance documents customarily
required by the Buyer (collectively, the “Buyer Employment Documentation”) prior
to the execution of this Agreement. Any Buyer Employment Documentation will be
signed by the Buyer (or the applicable Subsidiary of the Buyer) and the
applicable Identified Employee prior to the execution of this Agreement, and
will become effective only upon the Closing occurring. Each Identified Employee
who commences employment with the Buyer or one of its Subsidiaries on the
Closing Date shall be referred to as a “Transferred Employee”.
Section 8.02. Employee Matters.
(a)Compensation and Benefits. For a period of at least one (1) year following
the Closing Date, the Buyer shall provide to each Transferred Employee who
remains employed with the Buyer or one of its Subsidiaries (i) a base salary or
wage rate, (ii) annual bonus and other incentive compensation opportunities,
(iii) severance and other termination benefits and (iv) welfare, retirement and
other employee benefits, in each case, to such Transferred Employee that are
comparable (including on terms and conditions) to those offered to other
similarly situated employees of the Buyer or its Subsidiaries as of the Closing.
Consistent with the Buyer’s standard practice, the Transferred Employees shall
be first eligible to participate in the Buyer’s employee benefit plans as of the
first day of the calendar month following the month in which they become
employed by the Buyer.


53
114399-0014/143865664.11

--------------------------------------------------------------------------------





(b)Credit for Service. With respect to any “employee benefit plan,” as defined
in Section 3(3) of ERISA, or other compensation arrangement (including, for the
avoidance of doubt, any severance or vacation program or policy) maintained or
provided by the Buyer or any of its Subsidiaries in which any Transferred
Employee becomes a participant, such Transferred Employee shall receive full
credit for all purposes for such Transferred Employee’s service with the Seller
(or predecessor employers) to the same extent that such service was recognized
as of the Closing Date under an analogous plan of the Seller in which the
Transferred Employee participated; provided, that the foregoing shall not apply
(i) with respect to benefit accrual under any defined benefit pension plan and
(ii) to the extent that its application would result in a duplication of
benefits.
(c)WARN Act Matters. The Seller shall bear Liabilities (if any) under the WARN
Act resulting from any employment losses in connection with the Transactions.
(d)Payments to Transferred Employees. All amounts owed by the Seller and its
Affiliates to the Transferred Employees through the Closing Date (including
equity awards and accrued bonuses) shall be paid in full by the Seller or its
Affiliates in accordance with the terms and conditions specified in letters
delivered by the Seller and/or one or more of its Affiliates to the Transferred
Employees prior to the Closing Date, true, accurate and complete copies of which
will be made available to the Buyer prior to the Closing Date.
Section 8.03. No Amendment; No Third-Party Beneficiaries. Without limiting the
generality of Section 12.08, nothing in this Article 8 or any other provision of
this Agreement, whether express or implied, (a) shall limit the right of the
Buyer or its Subsidiaries to amend, terminate or otherwise modify any employee
benefit plan, agreement or other arrangement, including following the Closing
Date or (b) shall confer upon any other Person who is not a Party (including any
Identified Employee or any participant in any Benefit and Compensation
Arrangement or other employee benefit plan, agreement or other arrangement (or
any dependent or beneficiary thereof)) any right to continued or resumed
employment or recall, any right to compensation or benefits, or any third-party
beneficiary or other right of any kind or nature whatsoever.
ARTICLE 9
CONDITIONS TO CLOSING
Section 9.01. Conditions to Obligations of the Parties. The obligations of the
Parties to consummate Transactions and effect the Closing are subject to the
satisfaction of the following conditions:
(a)No Legal Proceeding shall have been brought and be pending, and no order,
injunction or decree issued by any Government Entity of competent jurisdiction
shall be in effect, and no provision of any applicable Law shall have been
enacted, in each case which seeks to prohibit, enjoin or make illegal, or that
prohibits, enjoins or makes illegal, the consummation of the Transactions.
(b)All authorizations, waivers, consents, approvals, filings, registrations,
notices or Permits of, with or to any Government Entity required to be given,
made or obtained in connection with executing and delivering this Agreement and
consummating the Transactions shall have been given, made or obtained.


54
114399-0014/143865664.11

--------------------------------------------------------------------------------





(c)Any Buyer Fund, or Buyer Fund share class, that is to be created has been
created, registered and/or organized as required under the Investment Company
Act.
(d)All Applicable Requirements (including, if applicable, compliance with Rule
17a8) with respect to the Fund Mergers shall have been obtained and remain
effective as of the Closing Date.
Section 9.02. Conditions to Obligation of the Buyer. The obligation of the Buyer
to consummate the Closing is subject to the satisfaction of the following
further conditions, any one or more of which may be waived in writing by the
Buyer:
(a)The Seller shall have performed in all material respects all of its
obligations under this Agreement required to be performed by it on or prior to
the Closing Date.
(b)(i) The representations and warranties of the Seller contained in Section
2.01 (Organization and Qualification), Section 2.02 (Corporate Authority),
Section 2.03 (Binding Effect), Section 2.17 (Finders’ Fees) and Section 2.19
(Title to Acquired Assets) and in Sections 4.1(a), 4.1(b), 4.1(n) and 4.1(o) of
each of the Fund Reorganization Agreements shall be true and correct in all
respects as of the date hereof (or, as applicable, the date of the Fund
Reorganization Agreements) and as of the Closing Date as if made at and as of
such date (except for such representations and warranties that are made as of a
specific date, which representations and warranties shall be true and correct in
all respects at and as of such specific date); and (ii) any representations and
warranties of the Seller in any other Section of Article 2 of this Agreement and
in any Ancillary Agreement and any other representations and warranties of the
Funds in the Fund Reorganization Agreements (disregarding all materiality
qualifications contained therein), shall be true and correct in all material
respects as of the date hereof (or, as applicable the date of the Fund
Reorganization Agreements) and as of the Closing Date, as if made at and as of
such date (except for such representations and warranties that are made as of a
specific date, which representations and warranties shall be true and correct in
all material respects at and as of such specific date), in each case with only
such exceptions as would not, individually or in the aggregate, have, or be
reasonably likely to result in, a Business Material Adverse Effect.
(c)The Buyer shall have received a certificate signed by an authorized officer
of the Seller to the effect that the conditions specified in Section 9.02(a) and
Section 9.02(b) have been fulfilled.
(d)The Buyer shall have received a certificate stating that the Seller is not a
foreign person within the meaning of Section 1445(b)(2) of the Code.
(e)The Seller shall have executed (or caused to be executed) and delivered to
the Buyer or the Buyer Funds (as applicable) the applicable Ancillary
Agreements.
(f)All of the conditions precedent to the obligations of the Buyer and the Buyer
Funds under each Fund Reorganization Agreement relating to a Fund shall have
been satisfied at or prior to the Closing Date and the transactions contemplated
by each Fund Reorganization Agreement shall be consummated simultaneously with
the Closing hereunder.


55
114399-0014/143865664.11

--------------------------------------------------------------------------------





(g)All documents, certificates and agreements required to be executed and
delivered by the Seller or the Funds under Section 1.04(c) shall have been
signed and delivered to the Buyer.
(h)Since the date of this Agreement, there shall not have occurred any Business
Material Adverse Effect.
(i)With respect to the Money Market Fund Fund Mergers, all payments or
contributions required to be made by the Seller (or Parent) at or prior to
Closing pursuant to Section 4.07 shall have been paid or made in full, and no
Money Market Fund shall have
“broken the buck.”
(j)The condition set forth on Schedule 9.02(j) shall have been satisfied.
(k)The Sub-Advisory Agreement, dated December 10, 2018, by and between Pear Tree
Advisors, Inc. and the Seller shall have been terminated prior to or as of the
Closing.
Section 9.03. Conditions to Obligation of the Seller. The obligation of the
Seller to consummate the Closing is subject to the satisfaction of the following
further conditions, any one or more of which may be waived in writing by the
Seller:
(a)The Buyer shall have performed in all material respects all of its
obligations under this Agreement required to be performed by it on or prior to
the Closing Date.
(b)(i) The representations and warranties of the Buyer contained in Section 3.01
(Organization and Qualification), Section 3.02 (Corporate Authority), Section
3.03 (Binding Effect), Section 3.11 (Finder’s Fees) and Section 3.13 (Financial
Wherewithal) and in Sections 4.2(a), 4.2(b) and 4.2(c) of each of the Fund
Reorganization Agreements shall be true and correct in all respects as of the
date hereof (or, as applicable, the date of the Fund Reorganization Agreements)
and the Closing Date as if made at and as of such date (except for such
representations and warranties that are made as of a specific date, which
representations and warranties shall be true and correct in all respects at and
as of such specific date); and (ii) any representations and warranties of the
Buyer in any other Section of Article 3 of this Agreement and in any Ancillary
Agreement and any other representations and warranties of the Buyer Funds in the
Fund Reorganization Agreements (disregarding all materiality qualifications
contained therein) shall be true and correct in all material respects as of the
date hereof (or, as applicable, the date of the Fund Reorganization Agreements)
and the Closing Date, as if made at and as of such date (except for such
representations and warranties that are made as of a specific date, which
representations and warranties shall be true and correct in all material
respects at and as of such specific date), in each case with only such
exceptions as would not, individually or in the aggregate, have, or be
reasonably expected to result in, a Buyer Material Adverse Effect.
(c)The Seller shall have received a certificate signed by an authorized officer
of the Buyer to the effect that the conditions specified in Section 9.03(a) and
Section 9.03(b) have been fulfilled.
(d)The Buyer and any designated advisory Subsidiaries of the Buyer shall have
executed (or caused to be executed) and delivered to the Seller or the Funds (as
applicable) the applicable Ancillary Agreements.


56
114399-0014/143865664.11

--------------------------------------------------------------------------------





(e)All of the conditions precedent to the obligations of Seller and the Funds
under each Fund Reorganization Agreement shall have been satisfied at or prior
to the Closing Date and the transactions contemplated by each Fund
Reorganization Agreement shall be consummated simultaneously with the Closing
hereunder.
(f)All documents, certificates and agreements required to be executed and
delivered by the Buyer (or a designated advisory Subsidiary of the Buyer) or the
Buyer Funds under Section 1.04(c) shall have been signed and delivered to the
Seller.
(g)The Buyer (or a Subsidiary of the Buyer) shall have executed the Buyer
Employment Documentation to the extent required prior to the signing of this
Agreement and nothing shall have occurred that would prevent the executed Buyer
Employment Documentation from taking effect upon the Closing occurring.
(h)At least 75% of each Buyer Fund Board of each Buyer Fund into which each Fund
is reorganized shall not be Interested Persons of (i) the investment adviser to
such Buyer Fund or (ii) the Person that will be the investment adviser to such
Buyer Fund (or its successor) immediately following the Closing.
(i)Since the date of this Agreement, there shall not have occurred any Buyer
Material Adverse Effect.
(j)The Required Share Redemption and the Buyer Seed Money Investment, to the
extent required to be made prior to Closing, shall have occurred.
Section 9.04. Existence of Certain Conditions at the Closing. In the event that
any of the conditions set forth on Schedule 9.04 are not satisfied as of the
Closing, at the Buyer’s election, the Acquired Assets, the Funds and the Fixed
Upfront Payment will be adjusted in accordance with Schedule 9.04.
Section 9.05. Frustration of Closing Conditions. Neither the Seller nor Parent,
on the one hand, nor the Buyer, on the other hand, may rely, either as a basis
for not consummating the Transactions or for terminating this Agreement and
abandoning the Transactions, on the failure of any condition set forth in this
Article 9 to be satisfied if such failure was caused by such Party’s breach of,
or failure to perform with respect to, any provision of this Agreement.
ARTICLE 10 SURVIVAL; INDEMNIFICATION
Section 10.01. Survival.
(a)The Parties, intending to modify any applicable statute of limitations,
hereby acknowledge and agree that the representations and warranties contained
in this Agreement, the Ancillary Agreements or in any certificate or other
document delivered pursuant to this Agreement or any Ancillary Agreement shall
survive the Closing for a period of eighteen (18) months from the Closing Date;
provided that (i) any representations and warranties relating to Taxes or Tax
Returns (including those contained in Section 2.08, Section 2.24(k) and Section
2.24(l) and Sections 4.1(l) and 4.1(r) of each of the Fund Reorganization
Agreements) shall survive the Closing until sixty


57
114399-0014/143865664.11

--------------------------------------------------------------------------------





(60) days following the applicable statute of limitations (including after
giving full effect to any permitted extensions thereof mutually agreed to by the
Parties) and (ii) the Fundamental Representations shall survive the Closing for
a period of six (6) years.
(b)The covenants and agreements contained in this Agreement, the Ancillary
Agreements or in any certificate or other document delivered pursuant to this
Agreement or the Ancillary Agreements shall terminate upon the earlier of (i)
the Closing and (ii) the termination of this Agreement pursuant to Section
11.01; provided, however, that the covenants and agreements that explicitly
contemplate performance after the Closing (including this Article 10) shall
survive the Closing in accordance with their terms until the earlier of (A) the
date on which they have been fully performed or expire in accordance with this
Agreement and (B) sixty (60) days following the expiration of any applicable
statute of limitations.
(c)The period for which a representation, warranty, covenant or agreement
survives the Closing is referred to in this Agreement as the “Applicable
Survival Period.” It is the express intention of the Parties that the Applicable
Survival Period should modify any applicable statute of limitations.
Notwithstanding any provision to the contrary contained in this Agreement, in
the event notice of a claim for indemnification under Section 10.02 or Section
10.03 is given within the Applicable Survival Period, the representation,
warranty, covenant or agreement that is the subject of such indemnification
claim shall survive with respect to such claim until such claim is finally
resolved.
Section 10.02. Indemnification by the Seller and Parent.
(a)Subject to the limitations set forth in this Article 10, after the Closing,
the Seller and Parent shall, jointly and severally, indemnify, defend and hold
harmless the Buyer, each Buyer Trust, the Buyer Funds and their respective
Representatives and Affiliates, and each of the successors and assigns of any of
the foregoing (collectively, the “Buyer Indemnitees”) against any Losses
incurred or suffered by such Buyer Indemnitee and resulting or arising from or
relating to:
(i)    any breach of any representation and warranty (or any Third-Party Claim
containing allegations which, if true, would be a breach of a representation and
warranty) made by the Seller or Parent in Article 2, by Seller, Parent or any
Fund in any Ancillary Agreement or by Seller, Parent or any Fund in any
certificate furnished to the Buyer or any Buyer Fund under this Agreement or any
Ancillary Agreement;
(ii)    any breach of any covenant or agreement, including Section 6.08(a) (or
any Third-Party Claim containing allegations which, if true, would be a breach
of such covenant or agreement), of the Seller, Parent or any Fund contained in
this Agreement or any Ancillary Agreement; or
(iii)    any Excluded Asset, Excluded Liability or Pre-Closing Fund Liability.
(b)The Seller shall not be liable for any Loss or Losses under Section
10.02(a)(i) (i) unless the claim for such Loss or Losses arose or arises prior
to the end of, and is brought within the Applicable Survival Period, and (ii) if
such Loss or Losses arise from a breach of a representation or warranty of the
Seller, Parent or any Fund (other than a Loss or Losses arising or resulting
from,


58
114399-0014/143865664.11

--------------------------------------------------------------------------------





or relating to, a breach of any Fundamental Representation of the Seller, Parent
or any Fund), unless and until the aggregate amount of all such Losses incurred
by the Buyer Indemnitees exceeds $250,000 (the “Deductible”), and then only to
the extent that such Losses exceed the Deductible; provided, however, that (A)
the cumulative indemnification obligations of the Seller and Parent under
Section 10.02(a)(i) (other than a Loss or Losses arising or resulting from, or
relating to, a breach of any Fundamental Representation of the Seller, Parent or
any Fund) shall in no event exceed twelve percent (12%) of the Purchase Price
(the “Cap”), and (B) the cumulative indemnification obligations of the Seller
and Parent under this Agreement shall in no event exceed the Purchase Price
proceeds actually received by the Seller.
(c)Except as otherwise expressly provided in Section 12.12 the Buyer
acknowledges and agrees that, should the Closing occur, the Buyer’s and each
Buyer Indemnitee’s sole and exclusive remedy with respect to any and all matters
arising out of, relating to or connected with this Agreement, the Ancillary
Agreements, the Business, the Funds, the Advisory Accounts or the Transactions
shall be pursuant to the indemnification provisions set forth in this Section
10.02.
Section 10.03. Indemnification by the Buyer.
(a)Subject to the limitations set forth in this Article 10, after the Closing,
the Buyer shall indemnify, defend and hold harmless the Seller, Parent, Seller
Trust, the Funds and their respective Representatives and Affiliates, and each
of the successors and assigns of any of the foregoing (collectively, the “Seller
Indemnitees”) against any Losses incurred by such Seller Indemnitee and
resulting or arising from or relating to:
(i)    any breach of any representation and warranty (or any Third-Party Claim
containing allegations which, if true, would be a breach of a representation and
warranty) made by the Buyer in this Agreement, by the Buyer, any designated
advisory Subsidiary of the Buyer, or any Buyer Fund in any Ancillary Agreement
or by Buyer, any designated advisory Subsidiary of the Buyer, or any Buyer Fund
in any certificate furnished to the Seller or Parent under this Agreement or any
Ancillary Agreement;
(ii)    any breach of any covenant or agreement, including Section 6.08(b) (or
any Third-Party Claim containing allegations which, if true, would be a breach
of such covenant or agreement) of the Buyer, a designated advisory Subsidiary of
the Buyer or any Buyer Fund contained in this Agreement or any Ancillary
Agreement; or
(iii)    any Acquired Asset or Assumed Liability solely with respect to
Liabilities arising after the Closing.
(b)The Buyer shall not be liable for any Loss or Losses under Section
10.03(a)(i), (i) unless the claim for such Loss or Losses arose or arises prior
to the end of, and is brought within the Applicable Survival Period, and (ii) if
such Loss or Losses arise or result from, or relate to, a breach of a
representation or warranty of the Buyer, any designated advisory Subsidiary of
the Buyer or any Buyer Fund (other than a Loss or Losses arising or resulting
from, or relating to, a breach of any Fundamental Representation of the Buyer,
any designated advisory Subsidiary of the Buyer or any Buyer Fund), unless and
until the aggregate amount of all such Losses incurred by the Seller Indemnitees
exceeds the Deductible, and then only to the extent that such Losses exceed the


59
114399-0014/143865664.11

--------------------------------------------------------------------------------





Deductible; provided, however, that (A) the cumulative indemnification
obligations of the Buyer under Section 10.03(a)(i) (other than a Loss or Losses
arising or resulting from, or relating to, a breach of any Fundamental
Representation of the Buyer, any designated advisory Subsidiary of the Buyer or
any Buyer Fund) shall in no event exceed the Cap, and (B) the cumulative
indemnification obligations of the Buyer under this Agreement shall in no event
exceed the Purchase Price proceeds actually received by the Seller.
(c)Except as otherwise expressly provided in Section 12.12, the Seller and
Parent each acknowledges and agrees that, should the Closing occur, the Seller’s
and each Seller Indemnitee’s sole and exclusive remedy with respect to any and
all matters arising out of, relating to or connected with this Agreement, the
Ancillary Agreements, the Buyer Funds and the Transactions shall be pursuant to
the indemnification provisions set forth in this Section 10.03.
Section 10.04. Indemnification Procedure for Third-Party Claims.
(a)In the event that any claim or demand, or other circumstance or state of
facts that could give rise to any claim or demand, for which an Indemnitor may
be liable to an Indemnitee under this Agreement (for the avoidance of doubt,
excluding any Tax Claim), is asserted or sought to be collected by a Person or
Government Entity who is not a Party or an Affiliate thereof (a “Third-Party
Claim”), the Indemnitee shall notify the Indemnitor in writing of such
Third-Party Claim (a “Notice of Claim”) as promptly as practicable; provided,
however, that a failure or delay by an Indemnitee to provide a Notice of Claim
as promptly as practicable shall not affect the rights or obligations of such
Indemnitee unless the Indemnitor shall have been materially prejudiced as a
result of such failure or delay. The Notice of Claim shall (i) state that the
Indemnitee has paid or properly accrued Losses or anticipates that it will incur
liability for Losses for which such Indemnitee is entitled to indemnification
pursuant to this Agreement, and (ii) specify in reasonable detail, as
applicable, each individual item of Loss included in the amount so stated, the
date such item was paid or properly accrued, the basis for any anticipated Loss
and the nature of the misrepresentation, breach of warranty, breach of covenant
or claim to which each such item is related and the computation of the amount to
which such Indemnitee claims to be entitled under this Agreement. The Indemnitee
shall enclose with the Notice of Claim a copy of all papers served with respect
to such Third-Party Claim, if any, and any other documents evidencing such
Third-Party Claim. The Indemnitee will reasonably cooperate and assist the
Indemnitor in determining the validity of any claim for indemnity by the
Indemnitee and in otherwise resolving such matters. Such assistance and
cooperation will include providing reasonable access to, and copies of,
information, records and documents relating to such matters, furnishing
employees to assist in the investigation, defense and resolution of such matters
and providing legal and business assistance with respect to such matters subject
the confidentiality obligations set forth in Section 4.05.
(b)The Indemnitor shall have the right, but not the obligation, to assume the
defense or prosecution of such Third-Party Claim and any litigation resulting
therefrom with counsel of its choice and at its sole cost and expense (a
“Third-Party Defense”) by providing written notice of such assumption to the
Indemnitee within sixty (60) days following delivery of the Notice of Claim
provided, that counsel for the Indemnitor who shall conduct the Third-Party
Defense shall be reasonably satisfactory to the Indemnitee. If the Indemnitor
assumes the Third-
Party Defense in accordance with this Agreement, (i) the Indemnitee may retain
separate cocounsel at its sole cost and expense and participate in the defense
of the Third-Party Claim, but the Indemnitor


60
114399-0014/143865664.11

--------------------------------------------------------------------------------





shall control the investigation, defense and settlement thereof, (ii) the
Indemnitee will not file any papers or consent to the entry of any judgment or
enter into any settlement with respect to the Third-Party Claim without the
prior written consent of the Indemnitor, and (iii) the Indemnitor will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third-Party Claim to the extent such judgment or settlement provides for
equitable or other non-monetary relief without the prior written consent of the
Indemnitee. The Parties will use their commercially reasonable efforts to
minimize Losses from Third-Party Claims to the extent required by, and in
accordance with, applicable Law, and will act in good faith in responding to,
defending against, settling or otherwise dealing with such claims. The Parties
will also cooperate in any such defense and give each other reasonable access to
all information relevant thereto subject to the confidentiality obligations as
set forth in Section 4.05. Whether or not the Indemnitor has assumed the
Third-Party Defense, any settlement entered into or any judgment that was
consented to without the Indemnitor’s prior written consent shall not be
determinative of the amount of Losses relating to such matter.
(c)In the event that the Indemnitee shall in good faith determine that with
respect to any Third-Party Claim subject to indemnification hereunder or any
proposed settlement of any such Third-Party Claim that such Third-Party Claim
may impair any Permits that Indemnitee requires to serve as a federally
registered investment adviser, broker-dealer/principal underwriter for mutual
funds, or commodity pool operator or to be registered as an investment company
or such other similar regulated capacity as is deemed material to its business,
the Indemnitee shall have the right at all times to take over and assume control
over the defense, settlement, negotiations or Legal Proceeding relating to any
such Third-Party Claim at the sole cost of the Indemnitor, provided, that if the
Indemnitee does so take over and assume control, the Indemnitee shall not settle
such Third-Party Claim without the written consent of the Indemnitor. If the
Indemnitor does not assume the Third-Party Defense, the Indemnitee will be
entitled to assume the Third-Party Defense, at Indemnitee’s sole cost and
expense, upon delivery of notice to such effect to the Indemnitor; provided,
however, that the Indemnitor (i) shall have the right to participate in the
Third-Party Defense at its sole cost and expense, but the Indemnitee shall
control the investigation, defense and settlement thereof, (ii) may at any time
thereafter assume the Third-Party Defense, in which event the Indemnitor shall
bear the reasonable fees, costs and expenses of the Indemnitee’s counsel
incurred prior to the assumption by the Indemnitor of the Third-Party Defense,
and (iii) will not be obligated to indemnify the Indemnitee under this
Agreement for any settlement entered into or any judgment that was consented to
without the Indemnitor’s prior written consent.
Section 10.05. Indemnification Procedures for Non-Third-Party Claims. The
Indemnitee shall notify the Indemnitor in writing as promptly as practicable
following its discovery of any matter for which the Indemnitee may seek
indemnification pursuant to this Article 10 that does not involve a Third-Party
Claim. Such notice shall (a) state that the Indemnitee has paid or properly
accrued Losses or anticipates that it will incur liability for Losses for which
such Indemnitee is entitled to indemnification pursuant to this Agreement, and
(b) specify in reasonable detail, as applicable, each individual item of Loss
included in the amount so stated, the date such item was paid or properly
accrued, the basis for any anticipated liability and the nature of the
misrepresentation, breach of warranty, breach of covenant or claim to which each
such item is related and the computation of the amount to which such Indemnitee
claims to be entitled under this Agreement; provided, however, that a failure or
delay by an Indemnitee to provide such notice as promptly as practicable shall
not affect the rights or obligations of such Indemnitee unless the


61
114399-0014/143865664.11

--------------------------------------------------------------------------------





Indemnitor shall have been prejudiced as a result of such failure or delay. If
the Indemnitor does not acknowledge in writing its obligation to indemnify the
Indemnitee with respect to such Losses within thirty (30) days following
delivery of the Notice of Claim, the Indemnitor will be deemed to have rejected
such claim, in which event the Indemnitee will be free to pursue such remedies
as may be available under this Agreement. The Indemnitee will reasonably
cooperate and assist the Indemnitor in determining the validity of any claim for
indemnity by the Indemnitee and in otherwise resolving such matters. Such
assistance and cooperation will include providing reasonable access to, and
copies of, information, records and documents relating to such matters,
furnishing employees to assist in the investigation, defense and resolution of
such matters and providing legal and business assistance with respect to such
matters.
Section 10.06. Tax Claims. If a written notice is received regarding any Legal
Proceeding with respect to Taxes or Tax Returns in respect of which an indemnity
may be sought pursuant to this Article 10 (a “Tax Claim”), the notified Party
shall give the other Party prompt written notice, no later than fifteen (15)
days after receipt by such notified Party of such written notice, of such Tax
Claim; provided, that the failure or delay by the applicable notified Party to
provide notice of such Tax Claim to the other Party shall not affect the rights
or obligations of the Parties under this Agreement except to the extent the
other Party has been materially prejudiced as a result of such failure or delay.
Upon the Indemnitee’s delivery of notice to the Indemnitor within thirty (30)
days of the Indemnitee’s receipt of written notice of such Tax Claim, the
Indemnitor shall have the right (at its option and expense) to assume the
defense of such Tax Claim; provided, however, that, as between the Parties, (a)
the controlling Party shall keep the non-controlling Party reasonably informed
and consult in good faith with the noncontrolling Party with respect to any
issue relating to such Tax Claim, (b) the controlling Party shall provide the
non-controlling Party with copies of all correspondence, notices and other
written material received from any Government Entity with respect to such Tax
Claim, (c) the controlling Party shall provide the non-controlling Party with a
copy of, and an opportunity to review and comment on, all submissions made to
any Government Entity in connection with such Tax Claim and (d) the controlling
Party may not agree to a settlement or compromise thereof without any prior
written consent of the non-controlling Party. If the Indemnitor fails to notify
the Indemnitee of its election to control such a Tax Claim within thirty (30)
days following receipt by the Indemnitor of written notice of such Tax Claim,
the Indemnitee shall control such Tax Claim, subject to this Section 10.06. The
Parties shall cooperate, as and to the extent reasonably requested by such other
Party, in connection with any such Tax Claim. Such cooperation shall include the
retention and, upon such other Party’s request, the provision of records and
information that are reasonably relevant to any such Tax Claim.
Section 10.07. Calculation of Indemnity Payments.
(a)While not required to file insurance claims, if the Indemnitee receives any
amounts under applicable insurance policies or from any other Person alleged to
be responsible for any Losses subsequent to an indemnification payment by the
Indemnitor, then such Indemnitee shall promptly reimburse the Indemnitor for any
payment made or expense incurred by such Indemnitor in connection with providing
such indemnification up to the amount received by the Indemnitee, net of any
costs or expenses incurred by such Indemnitee, including the aggregate cost of
pursuing any insurance claims.
(b)Each Indemnitee shall use commercially reasonable efforts to mitigate its
Losses as required by, and in accordance with, applicable Law upon and after
gaining Knowledge of any event


62
114399-0014/143865664.11

--------------------------------------------------------------------------------





or condition that would reasonably be expected to give rise to any Losses that
are indemnifiable under this Agreement.
(c)No Losses shall be determined or increased based on any multiple of any
financial measure (including earnings, sales or other benchmarks) that might
have been used by the Buyer in the valuation of the Funds, the Advisory Accounts
or the Business, and in no event shall any Party have any Liability to any
Person for any consequential, special, incidental, indirect or punitive damages,
except in the case of a Party’s obligation to indemnify an Indemnitee for
amounts paid to a third party where such amounts are awarded pursuant to a
Third-Party Claim (or settlement thereof) that is subject to indemnification in
accordance with, and subject to the limitations set forth in, this Article 10.
(d)For purposes of this Article 10, any amount of a Loss shall be determined
without regard to any materiality, Business Material Adverse Effect, Buyer
Material Adverse Effect or other similar materiality qualification contained in
or otherwise applicable to any representation or warranty.
Section 10.08. Characterization of Indemnification Payments. Except as otherwise
required by applicable Law, the Parties shall treat any payment made pursuant to
this Article 10 as an adjustment to the Purchase Price, and the Parties shall
treat any such payments as such for all applicable Tax purposes.
Section 10.09. Assignment of Claims. If any Indemnitee receives any
indemnification payment pursuant to this Article 10, at the election of the
Indemnitor, such Indemnitee shall assign to the Indemnitor all of its claims for
recovery against third Persons as to such Losses, whether by insurance coverage,
contribution claims, subrogation or otherwise.
ARTICLE 11
TERMINATION
Section 11.01. Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:
(a)by mutual written agreement of the Parties;
(b)by either Party by giving written notice to the other Party if the Closing
shall not have been consummated on or before the first anniversary of the date
of this Agreement (the “Long-Stop Date”); provided, that the right to terminate
this Agreement pursuant to this Section 11.01(b) shall not be available to any
Party whose breach of any provision of this
Agreement results in the failure of any condition set forth in Article 9 to be
satisfied;
(c)by either Party by giving written notice to the other Party if there shall be
in effect a non-appealable final order, decree or judgment of any Government
Entity prohibiting or making illegal the consummation of the Transactions;
(d)by the Seller (upon written notice from the Seller to the Buyer), if the
Buyer breaches or fails to perform or comply with its representations,
warranties or covenants contained in this Agreement, which breach or failure to
perform (i) would give rise to the failure of a condition set


63
114399-0014/143865664.11

--------------------------------------------------------------------------------





forth in Section 9.01(a), Section 9.03(a) or Section 9.03(b), as applicable, and
(ii) cannot be or has not been cured within forty-five (45) days after the
giving of written notice to the Buyer of such breach; provided, however, that
the Seller shall not be entitled to terminate this Agreement pursuant to this
Section 11.01(d) if (A) such breach or failure was caused, or substantially
contributed to, by the Seller or Parent or (B) the Seller or Parent is then in
breach of any representation, warranty or covenant contained in this Agreement,
that would give rise to the failure of a condition set forth in Article 9; or
(e)by the Buyer (upon written notice from the Buyer to the Seller), if the
Seller breaches or fails to perform or comply with its representations,
warranties or covenants contained in this Agreement, which breach or failure to
perform (i) would give rise to the failure of a condition set forth in Section
9.01(a), Section 9.02(a) or Section 9.02(b), as applicable, and (ii) cannot be
or has not been cured within forty-five (45) days after the giving of written
notice to the Seller of such breach; provided, however, that the Buyer shall not
be entitled to terminate this Agreement pursuant to this Section 11.01(e) if (A)
such breach or failure was caused, or substantially contributed to, by the Buyer
or (B) the Buyer is then in breach of any representation, warranty or covenant
contained in this Agreement, that would give rise to the failure of a condition
set forth in Article 9.
Section 11.02. Effect of Termination. If this Agreement is terminated as
permitted by Section 11.01, such termination shall be without liability of
either Party (or any Related Party of such Party) to the other Party to this
Agreement; provided, that, termination of this Agreement pursuant to Section
11.01 shall not relieve the breaching Party (whether or not the terminating
Party) from any liability to any other Party resulting from any willful breach
under this Agreement, and such breaching Party shall be fully liable for any and
all Losses incurred or suffered by the other Party as a result of any such
willful breach. The provisions of Section 6.02, this Section 11.02 and Article
12 and the Confidentiality Agreement shall survive any termination of this
Agreement pursuant to Section 11.01.
ARTICLE 12
MISCELLANEOUS
Section 12.01. Notices. Any notice, request, demand, waiver, consent, approval
or other communication that is required or permitted under this Agreement shall
be in writing and shall be deemed given: (a) on the date established by the
sender as having been delivered personally, (b) on the date delivered by a
private courier as established by the sender by evidence obtained from the
courier, (c) on the date sent by email; provided, that the sender sends a
confirming copy of such notice on the same day by a nationally recognized
overnight courier service (costs prepaid), or (d) on the fifth Business Day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such notices, to be valid, must be addressed as
follows:
if to the Buyer, to:
Federated Investors, Inc.
Federated Investors Tower
1001 Liberty Avenue
Pittsburgh, PA 15222-3779
Attention:    Chief Financial Officer and General Counsel


64
114399-0014/143865664.11

--------------------------------------------------------------------------------





E-mail:    tdonahue@federatedinv.com; pgermain@federatedinv.com
with a copy (which copy shall not constitute notice) to:
K&L Gates LLP
70 West Madison Street
Suite 3300
Chicago, IL 60602-4207
Attention:    D. Mark McMillan, Esq.
E-mail:    mark.mcmillan@klgates.com
if to the Seller, to:
PNC Capital Advisors, LLC c/o PNC Bank, National Association
300 Fifth Avenue
Pittsburgh, PA 15222
Attention:    Executive Vice President, M&A; Deputy General Counsel, M&A
Email:    David.williams@pnc.com; laura.long@pnc.com


with a copy (which copy shall not constitute notice) to:


Perkins Coie LLP
700 13th Street, NW
Suite 600
Washington, D.C. 20005-3960
Attention:    Todd P. Zerega
E-mail:    TZerega@perkinscoie.com


or to such other address or to the attention of such Person or Persons as the
recipient Party has specified by prior written notice in the manner set forth in
this Section 12.01 to the sending Party (or in the case of counsel, to such
other readily ascertainable business address as such counsel may maintain from
and after the date of this Agreement). If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.
Section 12.02. Amendments and Waivers.
(a)Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party, or in the case of a waiver, by the Party against whom
the waiver is to be effective.
(b)No failure or delay by any Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies in this
Agreement provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.


65
114399-0014/143865664.11

--------------------------------------------------------------------------------





Section 12.03. Expenses. Except as otherwise provided in this Agreement, all
fees, costs and expenses incurred in connection with this Agreement or any
Ancillary Agreement shall be paid by the Party incurring such cost or expense;
provided, that, without limiting the generality of the foregoing, the Buyer
shall be responsible for the costs incurred by the Buyer, any Buyer Trust or the
Buyer Funds in connection with the Transactions (the “Buyer Transaction Costs”)
and the Seller (or Parent) shall be responsible for the costs incurred by the
Seller, Parent, Seller Trust or the Funds in connection with the Transactions
(the “Seller Transaction Costs”). The Buyer Transaction Costs include all fees,
expenses and costs of the Buyer, Buyer Trust, the Buyer Funds, employees,
agents, representatives, outside counsel, and accountants incurred by the Buyer
in connection with (a) the drafting, reviewing, and filing of any
proxy/registration or information statements, and/or related materials to
shareholders (including any supplemental materials and attachments); (b) the
drafting and reviewing of any positive or negative consents (including any
supplemental materials and attachments) and the costs of printing required Buyer
Fund summary prospectuses to be attached to any such consents; (c) the drafting,
reviewing, negotiating, executing and delivering of one or more Fund
Reorganization Agreements and plan(s) of reorganization; (d) the drafting,
reviewing, negotiating, executing and delivering of this Agreement or any
Ancillary Agreement (including any exhibits and schedules); (e) the performance
of the Buyer’s due diligence process; (f) obtaining required the Buyer and Buyer
Board approvals; (g) any corporate or Buyer Fund regulatory filings, tax and
other legal opinions, and other related documents; and (h) conversion
programming attributable to the surviving Buyer Funds. The Seller Transaction
Costs shall include any fees, expenses or costs (including outside counsel, due
diligence, and internal employee costs) incurred by any of the Seller, Parent,
Seller Trust or the Funds in connection with the items set forth above, and any
such fees, expenses or costs would be borne by the Seller (or Parent). In
addition, the Buyer Transaction Costs shall not include: (i) any fees, expenses
or costs incurred in connection with the printing, mailing, soliciting, and/or
tabulating any proxy/registration or information statements, positive/negative
consents and/or any related materials to shareholders (including any
supplemental materials and attachments), except that Buyer Transaction Costs
shall include the costs of printing required Buyer Fund summary prospectuses to
be attached to any such consents, (ii) any non-discharged fees, expenses or
costs owed to the Funds’ current service providers as a result of the
Transactions, and (iii) any severance or retention payments made (or required to
be made) by the Seller or Parent to an employee of the Seller or Parent pursuant
to any retention agreement entered into between Parent or the Seller and an
employee of Parent or the Seller in connection with or as a result of the
Transactions or as otherwise required by applicable Law. Neither Buyer
Transaction Costs nor Seller Transaction Costs shall include Fund or Buyer Fund
transaction costs (e.g., commissions, markups, etc.) or fund share registration
fees.
Section 12.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns subject to the following sentence. No Party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other Party; provided that the Buyer may
assign any of its rights and obligations under this Agreement to an Affiliate;
provided, further, that no such assignment by the Buyer shall relieve the Buyer
of any of its obligations under this Agreement. Notwithstanding the foregoing,
following the Closing no consent shall be required in respect of (a) the
assignment and delegation of this Agreement to an acquirer of all or
substantially all of the assets of the assigning Party who agrees in writing to
be bound by all of the obligations of the assigning Party hereunder and
thereunder (including any obligation under Article 1, Section 4.03, Section
4.07, and Article 10), (b) the merger of a Party with another Person, provided
the other


66
114399-0014/143865664.11

--------------------------------------------------------------------------------





Person agrees in writing to be bound by all of the obligations of the party
hereunder and thereunder (including any obligation under Article 1, Section
4.03, Section 4.07 and Article 10), or (c) the assignment and delegation of this
Agreement as a result of any sale to another Person of securities issued by a
Party, provided the other Person agrees in writing to be bound by all of the
obligations of the Party hereunder and thereunder (including any obligation
under Article 1, Section 4.03 and 4.07 and Article 10). Any purported assignment
or delegation other than as permitted by the express terms of this Agreement
shall be void and unenforceable.
Section 12.05. Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Pennsylvania, without regard to the
conflicts of law rules of such state.
Section 12.06. Jurisdiction. The Parties agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the Transactions (whether
brought by any Party or any of its Affiliates or against any Party or any of its
Affiliates) shall be brought exclusively in the state and federal courts located
in the City of Pittsburgh, Allegheny County, Pennsylvania, and each Party hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by Law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any Party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each Party agrees that service of process on such Party
as provided in Section 12.01 shall be deemed effective service of process on
such Party.
Section 12.07. WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS.
Section 12.08. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts (including by electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto were upon the same instrument. This Agreement shall
become effective when each Party shall have received a counterpart to this
Agreement signed by the other Party. Until and unless each Party has received a
counterpart of this Agreement signed by the other Party, this Agreement shall
have no effect and no Party shall have any right or obligation under this
Agreement (whether by virtue of any other oral or written agreement or other
communication). Nothing in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any Persons, other than the Parties hereto (to the extent the provisions of
this Agreement apply to them) and their respective legal representatives,
successors, or permitted assigns, (to the same extent) nor is anything in this
Agreement intended to relieve or discharge the obligation or Liability of any
third party to any Party to this Agreement, nor shall any provision give any
third party any right of subrogation or action over or against any Party to this
Agreement.
Section 12.09. Entire Agreement. This Agreement, the Ancillary Agreements and
the Confidentiality Agreement (together with all exhibits and schedules hereto
and thereto) constitute the entire agreement between the Parties with respect to
the subject matter of this Agreement and


67
114399-0014/143865664.11

--------------------------------------------------------------------------------





thereof and supersede all prior agreements and understandings, both oral and
written, between the Parties with respect to the subject matter of this
Agreement and thereof.
EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY AGREEMENTS, OR IN ANY
CERTIFICATE, INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH THE CLOSING AS
CONTEMPLATED HEREIN OR THEREIN. NO PAST OR FUTURE ACTION (INCLUDING ANY
REPRESENTATIONS, WARRANTIES OR OTHER STATEMENTS), COURSE OF CONDUCT OR DEALING,
OR FAILURE TO ACT
RELATING TO THE PERFORMANCE OF THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR THE
TRANSACTIONS, OR THE DISCUSSION OR NEGOTIATION OF THE TERMS OF THIS AGREEMENT,
ANY ANCILLARY AGREEMENT OR THE TRANSACTIONS, WILL GIVE RISE TO OR SERVE AS THE
BASIS FOR ANY DUTY, OBLIGATION OR OTHER LIABILITY ON THE PART OF ANY PARTY.
Section 12.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other Government
Entity to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the Transactions is not affected in
any manner materially adverse to any Party. Upon such a determination, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner in order that the Transactions be consummated as originally contemplated
to the fullest extent possible.
Section 12.11. Disclosure Schedules. The Parties agree that any reference in a
particular Section of either the Seller Disclosure Schedule or the Buyer
Disclosure Schedule shall be deemed to be an exception to (or, as applicable, a
disclosure for purposes of) the representations and warranties (or covenants, as
applicable) of the relevant Party that are contained in the corresponding
Section of this Agreement. The Parties acknowledge and agree that (i) the
Schedules to this Agreement may include certain items and information solely for
informational purposes for the convenience of either Party, as applicable, and
(ii) the disclosure by either Party, as applicable, of any matter in the
Schedules shall not be deemed to constitute an acknowledgment by either Party,
as applicable that the matter is required to be disclosed by the terms of this
Agreement or that the matter is material.
Section 12.12. Specific Performance.
(a)The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to seek equitable remedies, including (i) an
injunction or injunctions to prevent breaches of this Agreement or (ii) to
enforce specifically the terms and provisions of this Agreement, such equitable
remedies being in addition to any other remedy to which such Party is entitled
at law, in equity, in contract, in tort or otherwise.
(b)No Party shall be required to provide any bond or other security in
connection with seeking equitable remedies, including seeking an injunction or
injunctions to prevent breaches of this Agreement or to specifically enforce the
terms and provisions of this Agreement.


68
114399-0014/143865664.11

--------------------------------------------------------------------------------





Section 12.13. Limited Recourse. Each Party covenants and agrees that such Party
shall not institute, and shall cause its Affiliates not to institute, any Legal
Proceeding arising under or in connection with this Agreement or the
consummation of the Transactions against any Related Party of any Party. Any
claim or cause of action based upon, arising out of, or related to this
Agreement or the consummation of the Transactions may only be brought against
Persons that are expressly named as Parties, and then only with respect to the
specific obligations set forth in this Agreement. No Related Party of any Party
and no Related Party of a Related Party shall have any Liability for any of the
representations, warranties, covenants, agreements, Liabilities of any Party
under this Agreement or of or for any Legal Proceeding based on, in respect of,
or by reason of, the consummation of the Transactions (including the breach,
termination or failure to consummate the Transactions), in each case whether
based on Contract, tort, fraud, strict liability, other Laws or otherwise and
whether by piercing the corporate veil, by a claim by or on behalf of a Party or
another Person or otherwise.
Section 12.14. Fiduciary Duties. Notwithstanding anything contained in this
Agreement or in any Ancillary Agreement to the contrary, all covenants and
obligations of each Party shall in all events be subject to any fiduciary duties
owed by such Party (or its applicable Affiliates) to any Person.
[Signature Pages Follow]
 




69
114399-0014/143865664.11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.
FEDERATED INVESTORS, INC.




SEAL                       By: /s/ Thomas R. Donahue          
Name: Thomas R. Donahue
Title: Chief Financial Officer
 


Signature Page to Transaction Agreement

--------------------------------------------------------------------------------







 
PNC CAPITAL ADVISORS, LLC
 
 
SEAL                       By: /s/ William D. Mennonna              
Name: William D. Mennonna
Title: President
 
 


Signature Page to Transaction Agreement

--------------------------------------------------------------------------------







JOINDER:
 
For value received and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the undersigned Parent hereby joins and becomes a Party to this Agreement for
purposes of Section 1.01(b), Section 4.01(c), Section 4.03, Section 4.05,
Section 4.06, Section 4.07(d), Section 4.07(e), Section 4.08, Article 10,
Article 12, and relevant definitions in Appendix A.
 
PNC BANK, N.A.
 
 
SEAL                       By: /s/ David J. Williams               


Signature Page to Transaction Agreement

--------------------------------------------------------------------------------





Name: David J. Williams
Title: Executive Vice President




Signature Page to Transaction Agreement

--------------------------------------------------------------------------------






APPENDIX A
DEFINITIONS
As used in this Agreement, the following terms have the following meanings:
“Additional Funds Business” means (a) the Funds listed on Schedule B under the
heading “Additional Funds” and (b) any Advisory Accounts listed on Schedule B
under the heading “Additional Advisory Accounts”.
“Adjusted Assets Under Management” means, for each applicable Fund in the Cash
Solutions Business, the average daily Closing Net Assets of such Fund for the
Measurement Period with such Closing Net Assets valued in the same manner as
provided for in the calculation of base investment management fees payable in
respect of such Fund pursuant to the terms of the applicable Existing Fund
Contract; provided that (a) any net assets sourced by the Seller, Parent or any
Affiliate of them invested in a Buyer Fund prior to the Closing shall not be
considered Adjusted Assets Under Management, and (b) only Converted Net Assets
will be included in the determination of Adjusted Assets Under Management; and
provided, further, that “Adjusted Assets Under Management” shall be determined
in a manner consistent with Schedule A. For the avoidance of doubt, with respect
to Funds in the Cash Solutions Business, the calculation of “Adjusted Assets
Under Management” shall be determined at the share class level in a manner
consistent with Schedule A.
“Advisory Accounts” means those separately managed accounts, wrap-fee accounts,
individual managed accounts, investment vehicles or other financial products,
structures or arrangements, in each case, through which the Seller provides,
and, following the Closing, the Buyer or its Affiliates will provide, Investment
Management Services, irrespective of strategy, investment objective, account
type or fee or other compensation structure, in each case, listed on Schedule B
under the heading “Advisory Accounts” for each applicable Business Segment;
provided, that, for the avoidance of doubt, the Advisory Accounts shall exclude
the Funds, and shall include any New Advisory Accounts.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.
Notwithstanding anything in this Agreement to the contrary, in no event shall
any Fund of, or managed by, any Person be considered to be an Affiliate of such
Person.
“Affiliated Person” has the meaning given to such term in the Investment Company
Act and as interpreted by the SEC or its equivalent under any applicable state
Law.
“Ancillary Agreement” means each of the Assignment and Assumption Agreement and
each Fund Reorganization Agreement.
“Applicable Requirements” means, (a) with respect to any Fund Merger, the
consents and approvals (if any), and satisfaction of conditions precedent,
necessary to effect such Fund Merger as required under applicable Law, the
Reorganization Agreements and the Organizational


Appendix A-1
114399-0014/143865664.11

--------------------------------------------------------------------------------





Documents of Seller Trust and the applicable Buyer Trust (including the Required
Board Approvals), as contemplated by Section 6.03 (including, for the avoidance
of doubt, Fund shareholder approval), and (b) with respect to any Investment
Advisory Contract, the necessary Client Consents.
“Asset Level Taxes” means those Taxes imposed with respect to the ownership of
the Acquired Assets or the operation of the Business, excluding Taxes subject to
pro ration under Section 6.10 and Transfer Taxes, which shall be governed by
Section 7.01.
“Bank Holding Company Act” means the Bank Holding Company Act of 1956, as
amended.
“Benefit and Compensation Arrangement” means any employment (or form of
employment), benefit and compensation agreement (including compensation
guarantees), plan, Contract, program, arrangement or policy to the extent
covering one or more Identified Employees, including any trust instruments and
insurance Contracts forming a part thereof and any deferred compensation, stock
purchase, equity or equity-based or other incentive, bonus, consulting,
post-retirement insurance, workers’ compensation, disability, fringe or other
benefit, vacation or severance or change in control agreement, plan, Contract,
program, arrangement or policy, including any “employee benefit plan” within the
meaning of Section 3(3) of ERISA.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
Law to close.
“Business Material Adverse Effect” means any event, occurrence, fact, condition
or change that is, or could reasonably be expected to become, individually or in
the aggregate, (i) materially adverse to the operations, results of operations,
financial condition or assets of the Business, taken as a whole, excluding any
effect to the extent resulting from (1) any change arising after the date of
this Agreement in economic, governmental, political or business conditions
locally or globally generally, (2) any events, conditions or trends in economic,
business or financial conditions generally affecting the investment management
industry and arising after the date of this Agreement, including changes
occurring after the date of this Agreement in prevailing interest rates,
currency exchange rates and price levels or trading volumes in the United States
or foreign securities markets, (3) acts of war, sabotage or terrorism or natural
disasters occurring after the date of this Agreement, (4) any change in the
assets under management of any Fund or Advisory Account resulting from changes
in the value of portfolio securities, market conditions, investor preferences or
redemptions (other than as a result of any illegal or wrongful action or
omission of the Seller or Parent, of any of their respective Affiliates, that
results in a lower level of investor confidence), (5) the departure of any
number of employees providing services to the International Equity Business, (6)
the effects of the actions that are (x) expressly and specifically required by
this Agreement, including the Required Share Redemption and the Buyer Seed Money
Investment, (y) taken by the Seller, Parent, Seller Trust or any Fund in respect
of the Business with the prior written consent of the Buyer or (z) not taken by
the Seller, Parent, Seller Trust or any Fund in respect of the Business at the
written request of the Buyer or the Buyer’s unreasonable failure to provide the
Seller, Parent, Seller Trust or any Fund a required prior written consent of the
Buyer, (7) the announcement or, other than in the case


Appendix A-2
114399-0014/143865664.11

--------------------------------------------------------------------------------





of any matter relating to requirements under Contracts or Law, consummation of
the Transactions or (8) the loss of Advisory Accounts of the Select/Structured
Equity Business, but, in the case of the foregoing clauses (1) and (2), only to
the extent that the Business, taken as a whole, is not disproportionately
adversely affected compared to other asset managers and providers of investment
management products generally taking into account the relative mix of businesses
of the Business, on the one hand, and such other managers and providers, on the
other hand, or (ii) materially adverse to the Seller’s or Parent’s ability to
perform their respective obligations under this Agreement or any Ancillary
Agreement or to consummate the Transactions, in each case, in a timely manner. A
Business Material Adverse Effect will not be deemed to have occurred as a result
of any event, occurrence, fact, condition or change set forth on Schedule C.
“Business Records” means all books and records owned by the Seller (or, to the
extent the Seller is required by applicable Law to retain such original
documents, copies thereof), whether in hard copy or computer format, that are
(a) solely related to the Business and (b) investment account records of, or
that are required to be maintained and retained under the Investment Company
Act, the Investment Advisers Act, GIPS or other applicable Law by the Seller in
connection with the provision of Investment Management Services to the Funds or
the Advisory Accounts, excluding Tax Returns and related work papers.
“Buyer Board” means the board of directors of the Buyer.
“Buyer Disclosure Schedule” means the disclosure schedule dated as of the date
of this Agreement regarding this Agreement that has been provided by the Buyer
to the Seller prior to execution of this Agreement.
“Buyer Fund Board” means, with respect to each Buyer Trust, the board of
directors or trustees thereof.
“Buyer Fund Contract” means any existing investment advisory, sponsorship or
similar Contract pursuant to which the Buyer and any Buyer Fund, or the Buyer or
any Buyer Fund and a sub-advisor, are parties as of the Closing or the date of
this Agreement, as applicable.
“Buyer Material Adverse Effect” means any event, occurrence, fact, condition or
change that is, or could reasonably be expected to become, individually or in
the aggregate, (i) materially adverse to the operations, results of operations,
condition (financial or otherwise) or assets, whether individually or taken as a
whole, of the Buyer or its designated advisory Subsidiaries excluding any effect
to the extent resulting from (1) any change arising after the date of this
Agreement in economic, governmental, political or business conditions locally or
globally generally, (2) any events, conditions or trends in economic, business
or financial conditions generally affecting the investment management industry
and arising after the date of this Agreement, including changes occurring after
the date of this Agreement in prevailing interest rates, currency exchange rates
and price levels or trading volumes in the United States or foreign securities
markets, (3) acts of war, sabotage or terrorism or natural disasters occurring
after the date of this Agreement, (4) any change in the assets under management
of any Buyer Fund or other account resulting from changes in the value of


Appendix A-3
114399-0014/143865664.11

--------------------------------------------------------------------------------





portfolio securities, market conditions or investor preferences (other than as a
result of any illegal or wrongful action or omission of the Buyer, any
designated advisory Subsidiary of the Buyer, any Buyer Trust or any Buyer Fund,
or any of their respective Affiliates, that results in a lower level of investor
confidence), (5) the effects of the actions that are (a) expressly and
specifically required by this Agreement, including the Required Share Redemption
and the Buyer Seed Money Investment, (b) taken by the Buyer, any designated
advisory Subsidiary of the Buyer, any Buyer Trust or any Buyer Fund with the
prior written consent of the Seller or Parent, or (c) not taken by the Buyer,
any designated advisory Subsidiary of the Buyer, any Buyer Trust or any Buyer
Fund at the written request of the Seller or Parent or as a result of the
Seller’s or Parent’s unreasonable failure to provide the Buyer, any designated
advisory Subsidiary of the Buyer, any Buyer Trust or any Buyer Fund a required
prior written consent of the Seller or Parent, or (6) the announcement or, other
than in the case of any matter relating to requirements under Contracts or Law,
consummation of the Transactions, but, in the case of the foregoing clauses (1)
and (2), only to the extent that the Buyer, any designated advisory Subsidiary
of the Buyer, any Buyer Trust, any Buyer Fund, taken as a whole, is not
disproportionately adversely affected compared to other asset managers and
providers of investment management products generally taking into account the
relative mix of businesses of the Buyer, any designated advisory Subsidiary of
Buyer, Buyer Trust or Buyer Funds, on the one hand, and such other managers and
providers, on the other hand or (ii) materially adverse to the Buyer’s, any
designated advisory Subsidiary’s, Buyer Trusts’ or Buyer Funds’ ability to
perform their respective obligations under this Agreement or any Ancillary
Agreement or to consummate the Transactions, in each case, in a timely manner.
“Buyer’s Annual Fee Rate” means, with respect to a class of shares of a Buyer
Fund into which a class of shares of a Fund in the Cash Solutions Business has
been reorganized pursuant to Fund Mergers, the Buyer’s Net Revenue as a
percentage of the daily-weighted average net assets of such class of shares
during the applicable calendar month stated in basis points. The calculation of
the applicable Buyer’s Annual Fee Rates shall be made in a manner consistent
with the accounting principles and the methodologies used for the calculation of
the applicable Buyer’s Annual Fee Rates used in the sample calculation as
attached as Schedule A to this Agreement.
 
“Buyer’s Net Revenue” means with respect to each class of shares of a Buyer Fund
into which a class of shares of a Fund in the Cash Solutions Business has been
reorganized pursuant to Fund Mergers, for the most recent complete calendar
month immediately preceding the Closing Date, on an annualized basis, (a) all
revenue earned by the Buyer (or its wholly-owned Affiliates), as applicable,
from any (i) investment advisory, sub-advisory and other management fees; (ii)
administrative service fees; (iii) client, customer or shareholder servicing
fees; and (iv) fees under Rule 12b-1 of the Investment Company Act; minus (b)
the sum of (i) any fee waivers, assumptions and reimbursement obligations made
or accrued by the Buyer (or its wholly-owned Affiliates), as applicable; (ii)
any amounts paid or payable (and accrued) or that would be paid by the Buyer (or
its wholly-owned Affiliates), as applicable, to sub-advisors (including
nonwholly owned Affiliates, but not including sub-advisors that are Buyer’s
wholly-owned Affiliates); (iii) any amounts paid or payable (and accrued) or
that would be paid by the Buyer (or its wholly-owned Affiliates), as applicable,
in respect of shares of the Buyer Fund sold, held, administered or for which any
other


Appendix A-4
114399-0014/143865664.11

--------------------------------------------------------------------------------





services were provided during such calendar month by dealers, brokers,
sub-transfer agents, securities intermediaries, sponsors, solicitors,
administrators or trading platforms; and (iv) any amounts that would be paid by
the Buyer (or its wholly-owned Affiliates), as applicable, to third-parties on
behalf of dealers, brokers, subtransfer agents, securities intermediaries,
sponsors, administrators, trading platforms or solicitors; provided that, in the
cases of clauses (b)(iii) and (b)(iv), such amounts shall be calculated assuming
that such services had been paid with respect to the daily-weighted average net
assets of the applicable Buyer Fund share class during the applicable calendar
month at the same rate (expressed as a percentage of the net assets of such
Buyer Fund share class) and proportions as Buyer or its wholly-owned Affiliates
will pay in respect of the Adjusted Assets Under Management following the Fund
Mergers to (in the case of clause (b)(iii)) or on behalf of (in the case of
clause (b)(iv)) Seller and its Affiliates, all in a manner consistent with
Schedule A. For the avoidance of doubt, with respect to Funds in the Cash
Solutions Business, the calculation of “Buyer’s Net Revenue” shall be determined
at the share class level in a manner consistent with Schedule A.
 
“Cash Solutions Business” means the Funds listed on Schedule B under the heading
“Cash Solutions Funds”.
“Cash Solutions Closing Statement” means the statement to be delivered by the
Buyer to the Seller in accordance with Section 1.05(a).
“Cash Solutions Payment” means an amount equal to the sum of Fund Share Cash
Solutions Payments consistent with Schedule A.
“Change in NAV Threshold” means an unrounded difference between the Individual
Closing Market NAV of a Buyer Fund and its Post-Reorganization Closing Market
NAV of $0.0001.
“Client” means, with respect to the Advisory Accounts, any Person to which the
Seller provides, and, following the Closing, the Buyer or its Affiliates will
provide, Investment Management Services.
“Closing Date” means the date of the Closing.
“Closing Net Assets” means the Net Assets of the Funds that are not Current Net
Assets, all with respect to the Cash Solutions Business.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Confidentiality Agreement” means each of: (A) the Confidentiality Agreement
between the Buyer and Parent, dated as of November 29, 2018; and (B) the
Confidentiality Agreement between the Buyer and Parent, dated March 19, 2019.
“Contract” means any written agreement, undertaking, lease, sublease, license,
sublicense, contract, note, mortgage, indenture, power of attorney, guarantee,
arrangement, commitment or other binding obligation, express or implied.


Appendix A-5
114399-0014/143865664.11

--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise (and
“Controlled” and “Controlling” shall have a correlative meaning). For purposes
of this definition, a general partner or managing member of a Person shall
always be considered to Control such Person.
“Converted Net Assets” means in the case of a Fund in the Cash Solutions
Business that has consummated a Fund Merger with a Buyer Fund, the Net Assets of
those accounts comprising such Fund which become accounts of a Buyer Fund as a
result of the Closing.
“Current Net Assets” means the Net Assets of the types specified in Schedule D
to this Agreement, all with respect to the Cash Solutions Business only.
“Encumbrances” means any lien, pledge, debt, charge, claim, encumbrance,
security interest, option, mortgage, assessment, easement or any other similar
restriction or limitation of any kind.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Exchange Act” means the United States Securities Exchange Act of 1934, and any
rules and regulations promulgated thereunder.
“Existing Fund Contract” means any existing investment advisory, sponsorship or
similar Contract pursuant to which the Seller and any Fund, or the Seller or any
Fund and a subadvisor, are parties as of the Closing or the date of this
Agreement, as applicable.
“Final Cash Solutions Payment” means the final Cash Solutions Payment, as
determined pursuant to Section 1.05 and in a manner consistent with Schedule A.
“FLSA” means the Fair Labor Standards Act.
“Fund Board” means the board of trustees of Seller Trust.
“Fund Merger” means, with respect to each Fund, the reorganization of such Fund
with and into the respective Buyer Fund set forth on Schedule 1.02 pursuant to a
Fund Reorganization Agreement, it being understood and agreed that as a result
of such reorganization, the board of trustees of such surviving Buyer Fund shall
consist of the members of the board of trustees of such Buyer Fund immediately
prior to such reorganization.
“Fund Reorganization Agreement” means each Agreement and Plan of Reorganization
substantially in the forms attached to this Agreement as Exhibit C-1, Exhibit
C-2 and Exhibit C3, as applicable.
“Fund Share Cash Solutions Payment” means an amount equal to the product of 1.8
multiplied by Revenue Run-Rate with respect to the Adjusted Assets Under
Management (for the


Appendix A-6
114399-0014/143865664.11

--------------------------------------------------------------------------------





avoidance of doubt, excluding the aggregate Revenue Run-Rate with respect to the
Current Net Assets), in each case determined at the Buyer’s Fund share class
level.
“Fundamental Representations” means (a) the representations of the Seller
contained in Section 2.01 (Organization and Qualification), Section 2.02
(Corporate Authority), Section 2.03 (Binding Effect), Section 2.17 (Finders’
Fees), Section 2.19 (Title to Acquired Assets) and Section 2.24(a) (Funds;
Organization) and Sections 4.1(a), 4.1(b), 4.1(n) and 4.1(o) of each of the Fund
Reorganization Agreements and (b) the representations of the Buyer contained in
Section 3.01 (Organization and Qualification), Section 3.02 (Corporate
Authority), Section 3.03 (Binding Effect), Section 3.11 (Finders’ Fees), Section
3.13 (Financial Wherewithal) and Section 3.15(a) (Buyer Funds; Organization) and
Sections 4.2(a), 4.2(b) and 4.2(c) of each of the Fund Reorganization
Agreements.
“Funds” means, subject to Section 9.04, each series of Seller Trust listed on
Schedule B under the heading “Funds” for each applicable Business Segment.
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
“GIPS” means the Global Investment Performance Standards, as in effect on the
date of this Agreement.
“Government Entity” means any foreign or domestic, federal, state, provincial,
county, city or local legislative, administrative or regulatory authority,
agency, court, arbitrator or arbitration panel, body or other governmental or
quasi-Government Entity with competent jurisdiction, including any
self-regulatory organization and any such supranational body.
“Indemnitee” means any Person that is seeking indemnification pursuant to the
provisions of this Agreement.
“Indemnitor” means any Party from which a Person is seeking indemnification
pursuant to the provisions of this Agreement.
“Intellectual Property” means all (a) trademarks, service marks, logos, trade
dress, and trade names, all applications and registrations for the foregoing, in
any jurisdiction, and all goodwill associated therewith, (b) patents and patent
applications registered or applied for in any jurisdiction, (c) trade secrets,
confidential proprietary information, inventions and know-how, (d) works of
authorship and copyrights therein and thereto (including in software), and all
registrations and applications therefor, (e) domain names and (f) any other
similar type of proprietary intellectual property right to the extent entitled
to legal protection as such (including models, modeling software, proprietary
analysis tools, business processes and methods of securities analysis).
“Interested Persons” has the meaning given to such term in Section 2(a)(19) of
the Investment Company Act and as interpreted by the SEC.


Appendix A-7
114399-0014/143865664.11

--------------------------------------------------------------------------------





“Interim Period” means the period beginning on the date of this Agreement and
ending on the earlier of (a) the Closing and (b) the termination of this
Agreement pursuant to Section 11.01.
“Internal Revenue Service” or “IRS” means the Internal Revenue Service of the
United States of America.
“International Equity Business” means (a) the Funds listed on Schedule B under
the heading “International Equity Funds” and (b) any Advisory Accounts listed on
Schedule B under the heading “International Equity Advisory Accounts”.
“Investment Advisers Act” means the United States Investment Advisers Act of
1940, and any rules and regulations promulgated thereunder.
“Investment Advisory Contract” means a Contract under which the Seller or,
following the Closing, the Buyer or its Affiliates provides Investment
Management Services to any Advisory Account, including as the manager, adviser,
or sub-advisor or otherwise.
“Investment Company Act” means the United States Investment Company Act of 1940,
and any rules and regulations promulgated thereunder.
“Investment Management Services” means any services provided to a Person that
involve (a) acting as an “investment adviser” within the meaning of the
Investment Advisers Act, the Investment Company Act or analogous foreign Law or
(b) investment advisory, portfolio management or related investment management
services for compensation, and in each case of clauses (a) and (b) performing
activities related or incidental thereto.
“Knowledge” means (a) when used with respect to the Seller, the actual knowledge
of the individuals listed on Schedule E, after due inquiry, and (b) when used
with respect to the Buyer, the actual knowledge of the individuals listed on
Schedule E, after due inquiry.
“Law” means any foreign, federal, state or local law (statutory, common or
otherwise), constitution, treaty, convention, ordinance, code, rule, regulation,
order, injunction, judgment, decree, ruling or other similar requirement
enacted, adopted, promulgated or applied by a Government Entity.
“Legal Proceeding” means any judicial, legal, administrative, arbitral or other
action, suit or other proceedings of any nature by or before any Government
Entity.
“Liability” means any claim, debt, loss, cost, expense, duty, charge,
commitment, assessment, obligation or other liability of any kind whatsoever,
whether or not accrued or fixed, known or unknown, assessed or assessable,
absolute or contingent, determined or determinable, or when due or to become
due.


Appendix A-8
114399-0014/143865664.11

--------------------------------------------------------------------------------





“Losses” means any loss, Liability, demand, charge, assessed interest, penalty,
damage, Tax, cost and expense of every kind and nature including interest and
penalties with respect thereto and out-of-pocket expenses and reasonable
attorneys’ and accountants’ fees and expenses.
“Measurement Date” means ten (10) days prior to the Closing Date.
“Measurement Period” means the thirty (30)-day period ending immediately
preceding the Measurement Date.
“Money Market Fund” means each series of the Funds designated as a Money Market
Fund on Schedule B.
“Net Assets” means, with respect to any fund or account, as applicable, the sum
of the assets of such fund or account under management, minus its liabilities.
“New Advisory Account” means any additional Advisory Account of the Business
included on the updated version of Schedule B delivered by the Seller pursuant
to Section 6.05(c).
“Organizational Documents” means (a) with respect to any Person that is a
corporation, its articles or certificate of incorporation or memorandum and
articles of association, as the case may be, and bylaws, (b) with respect to any
Person that is a partnership, its certificate of partnership and partnership
agreement, (c) with respect to any Person that is a limited liability company,
its certificate of formation and limited liability company or operating
agreement, (d) with respect to any Person that is a trust or other entity, its
declaration or agreement of trust or other constituent document, and (e) with
respect to any other Person, its comparable organizational documents, in each
case, as has been amended or restated.
“Permit” means all licenses, franchises, permits, certificates, registrations,
orders, concessions, declarations, and other authorizations and approvals that
are issued by or obtained from any Government Entity.
“Permitted Encumbrance” means: (a) Encumbrances specifically reflected or
reserved against in the financial statements of the Seller or a Fund made
available to the Buyer; (b) mechanics’, materialmen’s, warehousemen’s,
carriers’, workers’, or repairmen’s liens or other similar common law or
statutory Encumbrances arising or incurred in the ordinary course of business
for sums not yet due and payable; and (c) statutory liens for Taxes, assessments
and other governmental charges not yet due and payable or being contested in
good faith by appropriate proceedings.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Government Entity.
“Plan Client” means any client with respect to an Advisory Account that is
either (a) an employee benefits plan subject to the fiduciary responsibility
provisions of ERISA or (b) a “plan” subject to Section 4975 of the Code, in each
case, to which the Seller or any of its Affiliates acts as a fiduciary pursuant
to Section 3(21) of ERISA and/or Section 4975 of the Code.


Appendix A-9
114399-0014/143865664.11

--------------------------------------------------------------------------------





“Related Party” means, with respect to a Person, such Person’s former, current
and future direct or indirect equityholders, controlling Persons, shareholders,
members, general or limited partners, Affiliates, Representatives, sources of
financing, and each of their respective successors and assigns.
“Representatives” means the officers, directors, managers, trustees, employees,
counsel, accountants, agents, financial advisers and consultants of a Person.
“Required Board Approvals” means, with respect to each Fund Merger, the approval
of the Fund Board and the applicable Buyer Fund Board (including the separate
approval of a majority of the trustees of each of the Fund Board and the
applicable Buyer Fund Board who are not Interested Persons), as applicable,
approving the applicable Fund Reorganization Agreement and, to the extent
required to satisfy the Applicable Requirements, the preparation and filing of a
Buyer Fund registration statement on Form N-14 or Buyer Fund Proxy, as
applicable, setting a record date and taking such other actions necessary for a
meeting of the Fund shareholders to be held in accordance with Section
6.03(a)(iv).
“Revenue Run-Rate” means an amount (determined at the share class level and in a
manner consistent with Schedule A) equal to the product of: (a) the applicable
Adjusted Assets Under Management, multiplied by (b) the applicable Buyer’s
Annual Fee Rate.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933, and any rules
and regulations promulgated thereunder.
“Select/Structured Equity Business” means (a) the Funds listed on Schedule B
under the heading “Select/Structured Equity Funds” and (b) the Advisory Accounts
listed on Schedule B under the heading “Select/Structured Equity Advisory
Accounts”.
“Seller Disclosure Schedule” means the disclosure schedule dated as of the date
of this Agreement regarding this Agreement that has been provided by the Seller
to the Buyer prior to the execution of this Agreement.
“Seller Trust” means PNC Funds, a Delaware statutory trust registered as an
investment company under the Investment Company Act.
“Stated Liabilities” means those accrued Liabilities reflected in the books and
records of a Fund at Closing. For the avoidance of doubt, “Stated Liabilities”
do not include any director/trustee deferred compensation plan Liabilities, any
Liabilities arising due to the termination of any Fund Contract, any Liabilities
relating to any line of credit, or any other nonordinary course Liabilities
mutually agreed upon by the Buyer and the Seller after consultation with both
the Funds’ and the Buyer Funds’ counsel to the independent trustees/directors.


Appendix A-10
114399-0014/143865664.11

--------------------------------------------------------------------------------





“Subsidiary” means, with respect to any Person, any entity (a) of which such
Person or a subsidiary of such Person is a general partner, managing member or
the like or (b) of which at least a majority of the securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions with respect to
such entity are at the time directly or indirectly owned by such Person and/or
one or more of its Subsidiaries. Notwithstanding anything in this Agreement to
the contrary, in no event shall any Fund of, or managed by, any Person be
considered to be a Subsidiary of such Person.
“Takeover Proposal” means any proposal or offer (other than the Transactions)
relating to (i) a merger, consolidation, spin-off, share exchange (including a
split-off) or business combination, in a single transaction or series of related
transactions, involving (A) 20% or more of the capital stock of the Seller or
consolidated assets of the Seller and its Subsidiaries, taken as a whole, (B)
any Acquired Asset or (C) any Fund, (ii) a sale, lease, exchange, mortgage,
transfer or other disposition, in a single transaction or series of related
transactions, of (A) assets representing 20% or more of the consolidated assets,
revenues or gross profits of the Business (other than Acquired Assets), (B) any
part of the Business being the subject to the Transactions (including any
Acquired Asset) or (C) assets of any Fund (other than ordinary course portfolio
transactions, or ordinary course sales to pay redemptions, of the Funds), (iii)
a purchase or sale of shares of capital stock or other securities, in a single
transaction or series of related transactions, representing 20% or more of the
voting power of the capital stock of the Seller, including by way of a tender
offer or exchange offer (provided that no part of the Business being the subject
to the Transactions (including any Acquired Asset) is transferred to any third
party), (iv) a reorganization, recapitalization, liquidation or dissolution, in
a single transaction or series of related transactions, of the Seller and its
Subsidiaries or any Fund or (v) any other transaction having a similar effect to
those described in clauses (i) through (iv).
“Tax” means any tax or other like assessment or charge of any kind whatsoever
(including, but not limited to, withholding on amounts paid to or by any
Person), together with any interest, penalty, addition to tax or additional
amount imposed by any Taxing Authority.
“Tax Returns” means all reports, returns, information returns, elections,
agreements, declarations, or other documents of any nature or kind (including
any attached schedules, supplements and additional or supporting material) filed
or required to be filed with respect to Taxes, including any claim for refund,
amended return or declaration of estimated Taxes (and including any amendments
with respect thereto).
“Taxing Authority” means any Government Entity responsible for the imposition of
any Tax.
“Transactions” means the transactions contemplated by this Agreement and the
Ancillary Agreements, including the Purchase and Sale and each Fund Merger.
“Unfair Burden” has the meaning given to such term in Section 15(f) of the
Investment Company Act and as interpreted by the SEC.


Appendix A-11
114399-0014/143865664.11

--------------------------------------------------------------------------------





Each of the following terms is defined in the Section set forth opposite such
term:


Term
Section
Acquired Assets
1.01(b)
Advisory Business
Recitals
Agreement
Preamble
Allocation Statement
1.06(a)
Applicable Survival Period
10.01(c)
Assigned Contracts
1.01(b)(ii)
Assigned Intellectual Property
Assignment and Assumption Agreement
1.01(b)(iv)
1.04(c)(i)
Assumed Liabilities
1.03(a)
Base Date
2.21(a)
Business
Recitals
Business Segment
Recitals
Buyer
Preamble
Buyer Employment Documentation
8.01
Buyer Fund
3.09
Buyer Fund Financial Report
3.15(c)
Buyer Fund Prospectuses
3.15(d)
Buyer Fund Proxy
6.03(a)(iv)
Buyer Indemnitees
10.02(a)
Buyer Seed Money Investment
6.06(b)(iii)
Buyer Seed Money Investment Amount
6.06(b)(ii)
Buyer Transaction Costs
12.03
Buyer Trust
3.09
Cap
10.02(b)
Client Consents
6.05(a)
Closing
1.04(a)
Composites
2.16(b)
Consent Notice
6.05(a)
Deductible
10.02(b)
Excluded Assets
1.01(c)
Excluded Liabilities
1.03(b)
Fixed Upfront Payment
1.01(a)
Fund Business
Recitals
Fund Financial Report
2.24(c)(ii)
Fund Financial Statements
2.24(c)(i)
Fund Prospectus
2.24(d)
Identified Employee
2.09(b)



Appendix A-12
114399-0014/143865664.11

--------------------------------------------------------------------------------





Term
Section
Identified Employee Information List
2.09(c)
Independent Expert
1.05(e)
Individual Closing Market NAVs
4.07(d)(iv)
Long-Stop Date
11.01(b)
Market NAVs
4.07(b)(iv)
Notice of Claim
10.04(a)
Parent
Preamble
Parties
Preamble
Post-Reorganization Closing Market NAV
4.07(d)(iv)
Pre-Closing Fund Liabilities
1.03(b)
Purchase and Sale
Recitals
Purchase Price
1.01(a)
Realized Losses
4.07(d)(ii)
Required Redemption Date
6.06(a)
Required Share Redemption
6.06(b)(i)
Required Share Redemption Amount
6.06(b)(i)
Restricted Business
4.03(b)
Second Consent Notice
6.05(a)
Seed Funds
2.24(m)
Seller
Preamble
Seller Indemnitees
10.03(a)
Seller Marks
5.01
Seller Plans
2.09(a)
Seller Transaction Costs
12.03
Tax Claim
10.06
Third-Party Claim
10.04(a)
Third-Party Defense
10.04(b)
Trademark Transition Period
5.01
Transfer Taxes
7.01
Transferred Employee
8.01



 
Other Definitional and Interpretative Provisions. The captions in this Agreement
are included for convenience of reference only and shall be ignored in the
construction or interpretation of this Agreement. References to Articles,
Sections, Exhibits, Appendices and Schedules are to Articles, Sections,
Exhibits, Appendices and Schedules of this Agreement unless otherwise specified.
All Exhibits, Appendices and Schedules annexed to this Agreement or referred to
in this Agreement are hereby incorporated in and made a part of this Agreement
as if set forth in full in this Agreement. Any capitalized terms used in any
Exhibit, Appendix or Schedule but not otherwise


Appendix A-13
114399-0014/143865664.11

--------------------------------------------------------------------------------





defined therein, shall have the meaning as defined in this Appendix A. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any Contract are to that
Contract as amended, modified or supplemented from time to time in accordance
with the terms of such Contract and, if applicable, this Agreement; provided
that, references to any Contract listed on any Schedule to this Agreement or in
the Seller Disclosure Schedule shall only be deemed to apply to those
amendments, modifications or supplements that exist prior to the date of this
Agreement and are specifically listed in the applicable Schedule or the Seller
Disclosure Schedule. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. Any reference to a number of days shall mean calendar days unless
Business Days is otherwise specified. Any event, the scheduled occurrence of
which would fall on a day that is not a Business Day, shall be deferred until
the next succeeding Business Day. This Agreement will be construed as if drafted
jointly by the Parties, and no presumption or burden of proof will arise
favoring or disfavoring any Party by virtue of the authorship of any provision
in this Agreement. All words in this Agreement will be construed to be of such
gender or number, as the circumstances required. References to “made available”
means that such document was (i) delivered to the Buyer or (ii) posted to the
virtual data room, in each case on or before the date that is four (4) Business
Days prior to the date hereof and not removed on or prior to such date.
 
 




Appendix A-14
114399-0014/143865664.11

--------------------------------------------------------------------------------






SCHEDULE B
LIST OF FUNDS AND ADVISORY ACCOUNTS
 
Funds
Cash Solutions Funds
1.
PNC Government Money Market Fund

2.
PNC Treasury Money Market Fund

3.
PNC Treasury Plus Money Market Fund

 
International Equity Funds
1.
PNC International Equity Fund

2.
PNC International Growth Fund

3.
PNC Emerging Markets Equity Fund

 
Select/Structured Equity Funds
1.
PNC Small Cap Fund

2.
PNC Multi-Factor Small Cap Core Fund

3.
PNC Multi-Factor Small Cap Value Fund

4.
PNC Multi-Factor Small Cap Growth Fund

 
Additional Funds
1.
PNC Balanced Allocation Fund

2.
PNC Multi-Factor All Cap Fund

3.
PNC Multi-Factor Large Cap Value Fund

4.
PNC Multi-Factor Large Cap Growth Fund

5.
PNC Total Return Advantage Fund



Schedule B-1
114399-0014/143865664.11



--------------------------------------------------------------------------------






6.
PNC Ultra Short Bond Fund

7.
PNC Intermediate Tax Exempt Bond Fund

8.
PNC Tax Exempt Limited Maturity Bond Fund

 
Advisory Accounts
Cash Solutions Advisory Accounts
None
 
International Advisory Accounts
Each Advisory Account set forth on Section 2.21(a) of the Seller Disclosure
Schedule with “International” listed under the column heading “Business Segment”
is incorporated herein by reference
 
Select/Structured Advisory Accounts
Each Advisory Account set forth on Section 2.21(a) of the Seller Disclosure
Schedule with “Select/Structured” listed under the column heading “Business
Segment” is incorporated herein by reference
 
Additional Advisory Accounts
Each Advisory Account set forth on Section 2.21(a) of the Seller Disclosure
Schedule with “Additional” listed under the column heading “Business Segment” is
incorporated herein by reference
 


Schedule 1.01(b)(iv)-1
114399-0014/143865664.11

--------------------------------------------------------------------------------





SCHEDULE 1.02

FUND MERGERS



Schedule 1.02-1
114399-0014/143865664.11

--------------------------------------------------------------------------------





Seller Fund (Reorganizing Fund)
 
Share Class
Buyer Fund (Surviving Fund)
 
Share Class
PNC Government Money Market Fund
 
Federated
Government
Obligations Fund *
 
 
 
Class A
 
Service Shares
 
Advisor Class
 
Capital Shares
 
Class I
 
 
Select Shares (newly redesignated from original R) 
PNC Treasury Money Market Fund
 
Federated U.S. Treasury Cash
Reserves
 
 
Class A
 
Service Shares
 
Class I
 
Institutional Shares
PNC Treasury Plus Money Market Fund
 
Federated Treasury Obligations Fund *
 
 
 
Institutional Shares
 
Institutional Shares
 
Advisor Shares
 
Capital Shares
 
Service Shares
 
Service Shares
PNC Ultra Short Bond Fund
 
Federated Ultrashort Bond Fund *
 
 
 
Class A
 
Institutional Shares
 
Class I
 
Institutional Shares
PNC Total Return Advantage Fund
 
Federated Total
Return Bond Fund *
 
 
 
Class A
 
Service Shares
 
Class I
 
Institutional Shares
PNC Tax Exempt
Limited Maturity Bond Fund
 
Federated Short-
Intermediate
Duration Municipal Trust *
 
 
 
Class A
 
Service Shares
 
Class I
 
Institutional Shares
PNC Intermediate
Tax Exempt Bond
Fund
 
Federated
Intermediate
Municipal Trust
 
 
Class A
 
Service Shares
 
Class C
 
Service Shares
 
Class I
 
Institutional Shares
PNC Balanced Allocation Fund
 
Federated MDT Balanced Fund *
 
 
 
Class A
 
Class A
 
Class C
 
Class C
 
Class I
 
Institutional Shares

 


Schedule 1.02-2
114399-0014/143865664.11

--------------------------------------------------------------------------------





PNC Emerging
Markets Equity Fund
 
Federated Emerging
Markets Equity Fund
(NEW) *
 
 
 
Class A
 
Institutional Shares
 
Class I
 
Institutional Shares
 
Class R6
 
Institutional Shares
PNC International Equity Fund
 
Federated
International Equity
Fund (NEW)
 
 
Class A
 
Class A
 
Class C
 
Class C
 
Class I
 
Institutional Shares
 
Class R6
 
Class R6
PNC International Growth Fund
 
Federated
International Growth
Fund (NEW) *
 
 
 
Class A
 
Institutional Shares
 
Class I
 
Institutional Shares
 
Class R6
 
Institutional Shares
PNC Multi-Factor All Cap Fund
 
Federated MDT All Cap Core Fund *
 
 
Class A
 
Class A
 
Class C
 
Class C
 
Class I
 
Institutional Shares
PNC Multi-Factor
Large Cap Growth
Fund
 
Federated MDT
Large Cap Growth
Fund *
 
 
Class A
 
Class A
 
Class C
 
Class C
 
Class I
 
Institutional Shares
PNC Multi-Factor
Large Cap Value
Fund
 
Federated MDT
Large Cap Value
Fund *
 
 
Class A
 
Class A
 
Class C
 
Class C
 
Class I
 
Institutional Shares



Schedule 1.02-3
114399-0014/143865664.11

--------------------------------------------------------------------------------







PNC Multi-Factor
Small Cap Core Fund
 
Federated MDT Small Cap Core Fund
 
 
Class A
 
Class A
 
Class C
 
Class C
 
Class I
 
Institutional Shares
 
Class R6
 
Class R6
PNC Multi-Factor
Small Cap Growth
Fund
 
Federated MDT Small Cap Growth Fund
 
 
Class A
 
Class A
 
Class C
 
Class C
 
Class I
 
Institutional Shares
 
Class R6
 
Class R6
PNC Multi-Factor
Small Cap Value
Fund
 
Federated MDT Small Cap Core Fund *
 
 
Class A
 
Class A
 
Class C
 
Class C
 
Class I
 
Institutional Shares
PNC Small Cap Fund
 
Federated MDT Small Cap Core Fund *
 
 
Class A
 
Class A
 
Class C
 
Class C
 
Class I
 
Institutional Shares

 
*
In addition to the share classes noted above, the Buyer Funds offer (or, when
created, will offer) the following share classes which are not involved in the
Fund Mergers:

 
Federated Government Obligations Fund
Administrative Shares, Institutional Shares, Cash II Shares, Trust Shares, Cash
Series Shares and Premier Shares.
 
Federated Treasury Obligations Fund Automated Shares and Trust Shares
 
Federated Ultrashort Bond Fund A Shares and Service Shares
 
Federated Total Return Bond Fund
A Shares, B Shares, C Shares, R Shares and R6 Shares
 
Federated Short-Intermediate Duration Municipal Trust A Shares


Schedule 1.02-4
114399-0014/143865664.11

--------------------------------------------------------------------------------





 
Federated MDT Balanced Fund R6 Shares
 
Federated Emerging Markets Equity Fund (New Shell Fund Being Created) A Shares,
C Shares and R6 Shares
 
Federated International Growth Fund (New Shell Fund Being Created) A Shares, C
Shares and R6 Shares
 
Federated MDT All Cap Core Fund R6 Shares
 
Federated MDT Large Cap Growth Fund B Shares
 
Federated MDT Large Cap Value Fund
B Shares, R Shares, Service Shares and R6 Shares
Federated MDT Small Cap Core Fund R6 Shares
 
Federated MDT Small Cap Core Fund
R6 Shares
 




Schedule 1.02-5
114399-0014/143865664.11

--------------------------------------------------------------------------------






SCHEDULE 6.10
PRO-RATION OF INCOME AND EXPENSES
If the Seller or the Buyer identify any items of income or expense that it
reasonably believes should be subject to Pro-Ration under Section 6.10 of this
Agreement, the applicable Party shall provide prompt written notice to the other
Party, including reasonable detail as to the reason why the item should be
subject to Pro-Ration. Within thirty (30) days after a Party received such a
notice from the other Party, the Parties shall in good faith meet to discuss
such item and how it should be pro rated, if at all.
In determining whether an item should be pro rated, and to what extent, the
following principles shall be applied:
(a)Firstly, if an item (such as income or an expense) relates (or will relate)
to periods both prior to and after the Closing the item would be pro-rated based
on contractual terms that might enumerate differing rates for differing periods;
and/or
(b)Secondly, if an item (such as income or an expense) relates (or will relate)
to periods both prior to and after the Closing, the item would be pro-rated
based on the amount of the item attributable to the number of days in the
pre-Closing period when the Seller operated (or will operate) the Business and
the amount of the item attributable to the number of days in the post-Closing
period when the Buyer operated (or will operate) the Business.
In all cases, any Pro-Ration under Section 6.10 of this Agreement must be
mutually agreed upon by the Buyer and the Seller.
    




114399-0014/143865664.11

--------------------------------------------------------------------------------







EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
The attached form of Assignment and Assumption Agreement is incorporated herein
by reference.
 
 
 
 
 
 
 
 
 
 
 
 
 
    




114399-0014/143865664.11

--------------------------------------------------------------------------------











114399-0014/143865664.11

--------------------------------------------------------------------------------






FINAL FORM
BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT
This Bill of Sale, Assignment and Assumption Agreement (this “Assignment and
Assumption Agreement”) is made and entered as of _______________, 2019, by and
among Federated Investors, Inc., a Pennsylvania corporation (the “Buyer”),
Federated Global Investment Management Corp., a Delaware corporation (“FGIMC”),
Federated MDTA LLC, a Delaware limited liability company (“FMDTA”), Federated
Investment Counseling, a Delaware statutory trust (“FIC”), and Federated
Investment Management Company, a Delaware statutory trust (“FIMC” and each of
FGIMC, FMDTA, FIC and FIMC, severally, a “Buyer Designated Advisory
Subsidiary”), PNC Capital Advisors, LLC, a Delaware limited liability company
(the “Seller”), and, solely for purposes of Sections 2(b), 5, 6 and 7 of this
Assignment and Assumption Agreement, PNC Bank, N.A. (“Parent”), pursuant to that
certain Transaction Agreement, dated May 6, 2019 (as amended, modified,
supplemented or restated from time to time, the “Agreement”), by and between the
Buyer and the Seller. Capitalized terms used, but not defined, in this
Assignment and Assumption Agreement shall have the meanings given to such terms
in the Agreement.
 
WHEREAS, the Agreement provides for the sale by the Seller to the Buyer (or one
or more designated advisory Subsidiaries of the Buyer (i.e., a Buyer Designated
Advisory Subsidiary)) of the Acquired Assets; and
WHEREAS, the Seller and Parent desire to assign to the applicable Buyer
Designated Advisory Subsidiary, and such Buyer Designated Advisory Subsidiary
desires to obtain and assume from the Seller and Parent, the respective Acquired
Assets and the Assumed Liabilities; and
WHEREAS, the parties to the Agreement are as of the date hereof consummating the
Transactions contemplated thereby; and
WHEREAS, pursuant to Section 1.04(c)(i) of the Agreement, a condition to the
consummation of the Transactions contemplated by the Agreement is the delivery
of this Assignment and Assumption Agreement.
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and in the Agreement, the parties hereto,
intending to be legally bound hereby, agree as set forth below.
 
1.Designation of the Buyer Designated Advisory Subsidiaries. The Buyer hereby
designates the applicable Buyer Designated Advisory Subsidiary to acquire the
respective Acquired Assets from the Seller (and, in the case of Assigned
Intellectual Property, Parent) as provided in this Assignment and Assumption
Agreement.
 
2.Bill of Sale; Assignment and Assumption.
 
(a)    The Seller hereby sells, transfers, conveys, assigns and delivers to the
applicable Buyer Designated Advisory Subsidiary all of its right, title and
interest in and to all of the Acquired Assets, free and clear of all
Encumbrances (other than Permitted Encumbrances), and


114399-0014/144070633.6

--------------------------------------------------------------------------------





such applicable Buyer Designated Advisory Subsidiary hereby purchases, acquires
and accepts the foregoing sale, transfer, conveyance, assignment and delivery in
accordance with the following:
 
(i)    All Acquired Assets (including the Assigned Intellectual Property)
relating to Funds reorganized into Buyer Funds managed by FGIMC, or Advisory
Accounts to be managed by FGIMC after the Closing, and any other Acquired Assets
not otherwise identified in Section 2(a)(ii) - (iv) below, shall be deemed
hereunder to be sold to, and acquired by, FGIMC;
 
(ii)    All Acquired Assets relating to Funds reorganized into Buyer Funds
managed by FMDTA, or Advisory Accounts to be managed by FMDTA after the Closing,
shall be deemed hereunder to be sold to, and acquired by, FMDTA;
 
(iii)    All Acquired Assets relating to Advisory Accounts to be managed by FIC
after the Closing shall be deemed hereunder to be sold to, and acquired by, FIC;
and
 
(iv)    All Acquired Assets relating to Funds reorganized into Buyer Funds
managed by FIMC shall be deemed hereunder to be sold to, and acquired by, FIMC.
 
(b)    Parent hereby sells, transfers, conveys, assigns and delivers to FGIMC
all
of its right, title and interest in and to all of the Assigned Intellectual
Property, free and clear of all Encumbrances (other than Permitted
Encumbrances), and FGIMC hereby purchases, acquires and accepts the foregoing
sale, transfer, conveyance, assignment and delivery.
 
3.Assumption of Assumed Liabilities. The Seller hereby sells, transfers,
conveys, assigns and delivers unto the applicable Buyer Designated Advisory
Subsidiary all of its right, title and interest in and to all of the Assumed
Liabilities, and such applicable Buyer Designated Advisory Subsidiary hereby
assumes and agrees to timely pay, discharge and perform in accordance with their
terms all of such Assumed Liabilities, in accordance with the following:
 
(a)    All Assumed Liabilities relating to any Assigned Contracts or other
Acquired Assets acquired by, or the post-Closing operation of the Business by,
or the Transferred Employees employed by, FGIMC (including under Section 8.02 of
the Agreement), and any other Assumed Liabilities not otherwise identified in
Section 3(b) - (d) below, shall be deemed hereunder to be sold to, and assumed
by, FGIMC;
 
(b)    All Assumed Liabilities relating to any Assigned Contracts or other
Acquired Assets acquired by, or the post-Closing operation of the Business by,
FMDTA shall be deemed hereunder to be sold to, and assumed by, FMDTA;
 
(c)    All Assumed Liabilities relating to any Assigned Contracts or other
Acquired Assets acquired by, or the post-Closing operation of the Business by,
FIC shall be deemed hereunder to be sold to, and assumed by, FIC; and


-2-
114399-0014/144070633.6

--------------------------------------------------------------------------------





 
(d)    All Assumed Liabilities relating to any Assigned Contracts or other
Acquired Assets acquired by, or the post-Closing operation of the Business by,
FIMC shall be deemed hereunder to be sold to, and assumed by, FIMC.
 
4.Excluded Assets and Excluded Liabilities. Notwithstanding any other provision
of this Assignment and Assumption Agreement, no Buyer Designated Advisory
Subsidiary or any of their Affiliates shall acquire, and the Seller or its
Affiliates shall retain, any Excluded Assets, and no Buyer Designated Advisory
Subsidiary or any of their Affiliates shall assume, and the Seller or its
Affiliates shall retain, any Excluded Liabilities.
 
5.Transaction Agreement. The Buyer and each Buyer Designated Advisory
Subsidiary acknowledges that neither the Seller nor Parent makes any
representation or warranty with respect to the Acquired Assets or the Assumed
Liabilities being conveyed hereby except as specifically set forth in the
Agreement or in the certificates delivered pursuant thereto. The
representations, warranties and covenants of the parties hereto and the terms
and conditions set forth in the Agreement will survive the execution and
delivery of this Assignment and Assumption Agreement and will not be merged
herein or integrated herewith.
 
6.Further Assurances. Each of the parties hereto agree to execute and deliver
such other instruments or documents and take such other actions as shall be
reasonably necessary to carry out the purposes and intent of this Assignment and
Assumption Agreement.
 
7.Miscellaneous.
 
(a)    This Assignment and Assumption Agreement shall be governed by and
construed and enforced in accordance with the laws of Commonwealth of
Pennsylvania, without giving effect to the conflict of laws rules thereof that
would require the application of the laws of another jurisdiction. The parties
hereto agree that Buyer (on behalf of itself or any Buyer Designated Advisory
Subsidiary with respect to any dispute, controversy or claim with or against the
Seller or Parent) and the Seller (on behalf of itself or Parent with respect to
any dispute, controversy or claim with or against the Buyer or any Buyer
Designated Advisory Subsidiary) shall pursue any dispute, controversy or claim
arising under this Assignment and Assumption Agreement pursuant to the
applicable provisions of Article 10 of the Agreement.
 
(b)    This Assignment and Assumption Agreement is for the sole benefit of the
parties hereto, and their successors, and permitted assigns, and shall not
create any rights in any other Person not a party hereto. The terms of this
Assignment and Assumption Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the respective successors and permitted assigns of the
parties hereto. Except as expressly provided herein, no party hereto may assign,
delegate or otherwise transfer any of its rights or obligations under this
Assignment and Assumption Agreement without the consent of the other parties
hereto; provided that Buyer and any Buyer Designated Advisory Subsidiary may
assign any of its rights and obligations under this Assignment and Assumption
Agreement to an Affiliate, provided that no such assignment by the Buyer or any
Buyer Designated Advisory Subsidiary shall relieve the Buyer or such Buyer
Designated Advisory


-3-
114399-0014/144070633.6

--------------------------------------------------------------------------------





Subsidiary of any of its obligations under this Assignment and Assumption
Agreement; provided, further, that no consent shall be required in respect of
(i) the assignment and delegation of this Assignment and Assumption Agreement to
an acquirer of all or substantially all of the assets of the assigning party who
agrees in writing to be bound by all of the obligations of the assigning party
hereunder, (ii) the merger of a party with another Person, provided the other
Person agrees in writing to be bound by all of the obligations of the party
hereunder, or (iii) the assignment and delegation of this Assignment and
Assumption Agreement as a result of any sale to another Person of securities
issued by a party, provided the other Person agrees in writing to be bound by
all of the obligations of the party hereunder. Any purported assignment or
delegation other than as permitted by the express terms of this Assignment and
Assumption Agreement shall be void and unenforceable.
 
(c)    If any provision of this Assignment and Assumption Agreement shall be
held invalid or unenforceable, the remainder of this Assignment and Assumption
Agreement shall not be affected thereby and shall be enforced to the greatest
extent permitted by applicable Law. It is the intent of the parties that the
provisions of this Assignment and Assumption Agreement be enforced to the
maximum extent possible, and the parties undertake to consult with each other in
order to substitute any invalid or unenforceable provision with a valid
provision of equivalent effect.
 
(d)    Any provision of this Assignment and Assumption Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party hereto, or in the case of a
waiver, by the party hereto against whom the waiver is to be effective. No
failure or delay by any party hereto in exercising any right, power or privilege
under this Assignment and Assumption Agreement shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
[Remainder of page intentionally left blank]
 
 




-4-
114399-0014/144070633.6

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Assignment and Assumption Agreement as of the day and year first above
written.
 
FEDERATED INVESTORS, INC.
 
By:     
Name:
Title:
FEDERATED GLOBAL INVESTMENT MANAGEMENT CORP.
 
By:     
Name:
Title:
FEDERATED MDTA LLC
 
By:     
Name:
Title:
 
 
FEDERATED INVESTMENT COUNSELING
 
By:     
Name:
Title:
 
    


[Signature Page to Bill of Sale, Assignment and Assumption Agreement]

--------------------------------------------------------------------------------





FEDERATED INVESTMENT MANAGEMENT COMPANY
 
By:     
Name:
Title:
 
    


[Signature Page to Bill of Sale, Assignment and Assumption Agreement]

--------------------------------------------------------------------------------





PNC CAPITAL ADVISORS LLC
 
By:     
Name:
Title:
 
 
 
 
PNC BANK, N.A.
 
By:     
Name:
Title:
 
 


[Signature Page to Bill of Sale, Assignment and Assumption Agreement]

--------------------------------------------------------------------------------






EXHIBIT C-1
FORM OF FUND REORGANIZATION AGREEMENT
(Shell Fund Reorganizations)
The attached form of Fund Reorganization Agreement (Shell Fund Reorganizations)
is incorporated herein by reference.
 
Exhibit C-1-1
114399-0014/143865664.11





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






FINAL FORM
AGREEMENT AND PLAN OF REORGANIZATION
(SHELL FUND)
 
[SELLER FUND]
 
THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is made as of this
____ day of August, 2019, by and between Federated Adviser Series, a Delaware
statutory trust, with its principal place of business at 4000 Ericsson Drive,
Warrendale, PA 15086-7561 (the “Surviving Fund Registrant”), on behalf of its
[BUYER FUND NAME] series, (the “Surviving Fund”), and PNC Funds, a Delaware
statutory trust, with its principal place of business at [ ] (the “Reorganizing
Fund Registrant”), on behalf of [SELLER FUND NAME] (“Reorganizing Fund” and,
collectively with the Surviving Fund, the “Funds”). Federated Global Investment
Management Corp., a Delaware statutory trust (the “Surviving Fund Adviser”),
joins this Agreement solely for purposes of Article IX, and PNC Capital
Advisors, LLC (the “Reorganizing Fund Adviser”), a Delaware limited liability
company, joins this Agreement solely for purposes of Article IX.
This Agreement is intended to be, and is adopted as, a plan of reorganization
within the meaning of Section 368(a)(1)(F) of the United States Internal Revenue
Code of 1986, as amended (the “Code”) and the Treasury Regulations promulgated
thereunder. The reorganization will consist of: (i) the transfer of all or
substantially all of the assets of the Reorganizing Fund (which offers
[REORGANIZING FUND SHARE CLASSES]) (the “Reorganizing Fund Shares”) (subject to
the stated liabilities of the Reorganizing Fund accrued and reflected in the
books and records and net asset value of the Reorganizing Fund (“Stated
Liabilities”)), in exchange solely for shares ([SURVIVING FUND SHARE CLASSES],
respectively), no par value per share, of the Surviving Fund (“Surviving Fund
Shares”); (ii) the distribution of the Surviving Fund Shares ([SURVIVING FUND
SHARE CLASSES]) to the holders of the outstanding shares of the Reorganizing
Fund ([REORGANIZING FUND SHARE CLASSES], respectively), and (iii) the
liquidation, dissolution and termination of the Reorganizing Fund as provided
herein, all upon the terms and conditions set forth in this Agreement (the
“Reorganization”).
WHEREAS, the Surviving Fund and the Reorganizing Fund are separate series of the
Surviving Fund Registrant and the Reorganizing Fund Registrant, respectively,
the Surviving Fund Registrant and Reorganizing Fund Registrant are open-end,
registered management investment companies, and the Reorganizing Fund owns
securities that generally are assets of the character in which the Surviving
Fund is permitted to invest;
WHEREAS, the Funds are authorized to issue their shares of beneficial interests;
WHEREAS, the Trustees of the Reorganizing Fund Registrant have determined that
the Reorganization, with respect to the Reorganizing Fund, is in the best
interests of the Reorganizing Fund;
WHEREAS, the Trustees of the Surviving Fund Registrant have determined that the
Reorganization, with respect to the Surviving Fund, is in the best interest of
the Surviving Fund;
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements
hereinafter set forth, the parties hereto covenant and agree as follows:






ARTICLE I


303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





TRANSFER OF ASSETS OF THE REORGANIZING FUND IN EXCHANGE FOR SURVIVING
FUND SHARES AND LIQUIDATION AND DISSOLUTION OF THE REORGANIZING FUND
1.1 THE EXCHANGE. Subject to the terms and conditions contained herein and on
the basis of the representations and warranties contained herein, the
Reorganizing Fund agrees to transfer all or substantially all of its assets, as
set forth in paragraph 1.2 (subject to the Stated Liabilities (other than any
liabilities related to the trustee deferred compensation program or the
termination of existing arrangements of the Reorganizing Fund, each of which
shall be discharged on or prior to the Closing Date) of the Reorganizing Fund,
which shall be assumed by the Surviving Fund) to the Surviving Fund. In
exchange, the Surviving Fund agrees to assume the Stated Liabilities (other than
any liabilities related to the trustee deferred compensation program or the
termination of existing arrangements of the Reorganizing Fund, each of which
shall be discharged on or prior to the Closing Date) and to deliver to the
Reorganizing Fund the number of Surviving Fund Shares with a total net asset
value (“NAV”) equal to the total NAV of Reorganizing Fund Shares outstanding on
the Closing Date. Holders of the Reorganizing Fund Shares will receive the
corresponding class of Surviving Fund Shares in exchange for their Reorganizing
Fund Shares, as detailed on the below table. Such transactions shall take place
at the closing on the Closing Date provided for in paragraph 3.1.
[REORGANIZATION SPECIFIC SHARE CLASS MAPPING TABLE TO BE INCLUDED]
1.2 ASSETS TO BE ACQUIRED. The assets of the Reorganizing Fund to be acquired by
the Surviving Fund shall consist of property having a value equal to the total
net assets of the Reorganizing Fund, including, without limitation, all cash
(except as provided below), securities, commodities, interests in futures,
dividends or interest receivable and other assets (except as provided in the
next sentence) owned by the Reorganizing Fund as of the Closing Date. The assets
to be acquired by the Surviving Fund shall not include any deferred or prepaid
expenses shown as an asset on the books of the Reorganizing Fund on the Closing
Date, to the extent that they do not have continuing value to the Surviving
Fund.
The Reorganization is to occur on the Closing Date, which is expected to be on
or after [ ], 2019. On the Closing Date, substantially all of the assets of the
Reorganizing Fund will be transferred to the Surviving Fund. In exchange for the
transfer of these assets and the Surviving Fund’s assumption of the Stated
Liabilities (other than those liabilities as set forth in paragraph 1.3 herein
which shall be discharged on or prior to the Closing Date) of the Reorganizing
Fund, the Surviving Fund will simultaneously issue to the Reorganizing Fund a
number of full and fractional [SURVIVING FUND SHARE CLASSES], (as applicable) of
the Surviving Fund equal in value to the aggregate NAV of the [REORGANIZING FUND
SHARE CLASSES], respectively, of the Reorganizing Fund, as applicable,
calculated as of 4:00 p.m., Eastern time, on the Closing Date.
1.3 DISCHARGE OF LIABILITIES. The Reorganizing Fund shall discharge on or prior
to the Closing Date each of the following: (a) any director/trustee deferred
compensation plan liabilities; (b) any liabilities arising due to the
termination of any Reorganizing Fund contract; (c) any liabilities relating to
any line of credit; and (d) any other non-ordinary course liabilities mutually
agreed upon by the Reorganizing Fund Adviser and the Surviving Fund Adviser
after consultation with both Funds’ counsel to the independent
trustees/directors.
1.4 LIQUIDATION AND DISTRIBUTION. On or as soon after the Closing Date as is
conveniently practicable: (a) the Reorganizing Fund will distribute in complete
liquidation of the Reorganizing Fund, pro rata to its shareholders of record of
each class of the Reorganizing Fund, determined as of the close of business on
the Closing Date (the “Reorganizing Fund Shareholders”), all of the shares of
the corresponding class of Surviving Fund Shares received by the Reorganizing
Fund pursuant to paragraph 1.1; and (b) the Reorganizing Fund will thereupon
proceed to dissolve and terminate as set forth in paragraph 1.8 below. Such
distribution will be accomplished by the transfer of Surviving Fund Shares
credited to the account of the Reorganizing Fund on the books of the Surviving
Fund to open accounts on the share records of the Surviving Fund in the name of
the Reorganizing Fund Shareholders, and representing the respective pro rata
number of Surviving Fund Shares due such shareholders. All issued and
outstanding Reorganizing Fund Shares will simultaneously be canceled on the
books of the Reorganizing Fund. The Surviving Fund shall not issue certificates
representing Surviving Fund Shares in connection with such transfer. After the
Closing Date, the Reorganizing Fund shall not conduct any business except in
connection with the settlement of any securities transactions effected before,


2
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





but not settled by, the Closing Date, with such settlements to be delivered to
the Surviving Fund, or in connection with the Reorganizing Fund’s liquidation,
dissolution and termination.
1.5 OWNERSHIP OF SHARES. Ownership of Surviving Fund Shares will be shown on the
books of the Surviving Fund’s transfer agent. Surviving Fund Shares will be
issued simultaneously to the Reorganizing Fund in an amount equal in value to
the aggregate NAV of the Reorganizing Fund Shares computed in the manner set
forth in paragraph 2.2., to be distributed to Reorganizing Fund Shareholders.
1.6 TRANSFER TAXES. Any transfer taxes payable upon the issuance of Surviving
Fund Shares in a name other than the registered holder of the Reorganizing Fund
Shares on the books of the Reorganizing Fund as of that time, as a condition of
such issuance and transfer, shall be paid by the person to whom such Surviving
Fund Shares are to be issued and transferred.
1.7     REPORTING RESPONSIBILITY. Any reporting responsibility of the
Reorganizing
Fund is and shall remain the responsibility of the Reorganizing Fund.
1.8 TERMINATION. The Reorganizing Fund shall be liquidated, dissolved and
terminated promptly following the Closing Date and the making of all
distributions pursuant to paragraph 1.4 and the completion of all of its
regulatory obligations and filings.
1.9 BOOKS AND RECORDS. All books and records of the Reorganizing Fund, including
all books and records required to be maintained under the Investment Company Act
of 1940, as amended (the “1940 Act”), and the rules and regulations thereunder,
shall be available to the Surviving Fund from and after the Closing Date and
shall be turned over to the Surviving Fund as soon as practicable following the
Closing Date. Copies of the applicable books and records may be retained as
required by applicable law or as necessary for the Reorganizing Fund or the
Reorganizing Fund Adviser on behalf of the Reorganizing Fund to prepare and file
tax returns pursuant to paragraph 5.10 of this Agreement, provided that the
Reorganizing Fund maintains them in a secure and confidential manner and does
not disclose them unless required by law (which, for the avoidance of doubt,
shall include the Reorganizing Fund’s obligation to file tax returns).
1.10     OTHER REORGANIZATION-SPECIFIC ITEMS.
In connection with the Reorganization, any minimum investment amounts applicable
to initial investments in the Surviving Fund Shares shall be waived with respect
to the Reorganizing Fund Shareholder’s initial receipt of Surviving Fund Shares
as part of the Reorganization.
[With respect to the Class A Shares of the Surviving Fund (“Relevant Surviving
Fund Shares”) to be acquired by shareholders of the Reorganizing Fund’s
[RELEVANT REORGANIZING FUND SHARE CLASS], in connection with the Reorganization,
such a Reorganizing Fund Shareholder will be issued Relevant Surviving Fund
Shares pursuant to the terms of this Agreement at NAV (without reduction for a
sales charge). With respect to subsequent purchases of Relevant Surviving Fund
Shares in the future, such future purchases of Relevant Surviving Fund Shares
would be at NAV so long as: (1) such Reorganizing Fund Shareholder’s account
opened on the books and records of the Surviving Fund as part of the
Reorganization remains open and is held directly with the Surviving Fund’s
Transfer Agent (and not through an intermediary) or (2) such future purchase
otherwise qualifies for a sales load exception pursuant to the terms of the
Surviving Fund’s prospectus (such as, for example, that the shares are purchased
through a program offered by a financial intermediary that provides for the
purchase of shares without imposition of a sales charge and where the financial
intermediary has agreed not to receive a dealer reallowance on purchases under
the program).]


[Any privileges granted to any Reorganizing Fund Shareholder in connection with
the Reorganization shall apply only with respect to the account of such
Reorganizing Fund Shareholder opened on the books and records of the Surviving
Fund as part of the Reorganization, and not to any existing account with the
Surviving Fund or any other fund within the Federated Family of Funds or, unless
otherwise specifically indicated herein, any other account opened by or on
behalf of any Reorganizing Fund Shareholder with the Surviving Fund or any other
fund within the Federated Family of Funds.]




3
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





ARTICLE II
VALUATION
2.1 VALUATION OF ASSETS. The value of the Reorganizing Fund’s assets to be
acquired by the Surviving Fund hereunder shall be the value of such assets
computed as of the closing on the Closing Date, after the declaration and
payment of any dividends and/or other distributions on that date, using the
valuation procedures set forth in the Surviving Fund Registrant’s Declaration of
Trust and the Surviving Fund’s then current prospectus and statement of
additional information or such other valuation procedures as shall be determined
necessary prior to closing and mutually agreed upon by the parties (and approved
by the respective Boards of Trustees (“Board”) of the Surviving Fund Registrant
and Reorganizing Fund Registrant).
2.2 VALUATION OF SHARES. The NAV per share of each class of Surviving Fund
Shares shall be the NAV per share of such class of Surviving Fund Shares
computed as of the closing on the Closing Date, using the valuation procedures
set forth in the Surviving Fund Registrant’s Declaration of Trust and the
Surviving Fund’s then current prospectus and statement of additional
information, or such other valuation procedures as shall be determined necessary
prior to closing and mutually agreed upon by the parties (and approved by their
respective Boards).
2.3 SHARES TO BE ISSUED. The number of shares of each class of Surviving Fund
Shares to be issued (including fractional shares, if any) in exchange for the
Reorganizing Fund’s assets to be acquired by the Surviving Fund pursuant to this
Agreement shall be determined in accordance with paragraph 1.1.
2.4 DETERMINATION OF VALUE. All computations of value shall be made by Bank of
New York Mellon, on behalf of the Surviving Fund and the Reorganizing Fund. The
Reorganizing Fund Registrant and the Surviving Fund Registrant agree to use
commercially reasonable and good faith efforts to cause their respective
administrators and investment advisers to work together to resolve before the
Closing Date any material differences identified between the valuations of the
portfolio assets of the Reorganizing Fund determined using the Surviving Fund’s
valuation procedures as compared to the prices of the same portfolio assets
determined using the Reorganizing Fund’s valuation procedures.
ARTICLE III
CLOSING AND CLOSING DATE
3.1 CLOSING DATE. The closing shall occur on or about [ ], 2019, or such other
date(s) as the parties may agree to in writing (the “Closing Date”). All acts
taking place at the closing shall be deemed to take place at 4:00 p.m. Eastern
Time on the Closing Date unless otherwise provided herein. The closing shall be
held at the offices of Federated Investors, Inc. (“Federated”), 1001 Liberty
Avenue, Pittsburgh, Pennsylvania 15222-3779, or at such other time and/or place
as the parties may agree. The closing may be held in person, by facsimile, email
or other communication means as the parties may agree.
3.2 CUSTODIAN’S CERTIFICATE. The Bank of New York Mellon, as custodian for the
Reorganizing Fund (the “Custodian”), shall deliver to the Surviving Fund and the
Reorganizing Fund at the closing a certificate of an authorized officer of the
Custodian stating that: (a) the Reorganizing Fund’s portfolio securities, cash,
and any other assets have been delivered in proper form to the Surviving Fund as
of the Closing Date; and (b) all necessary taxes including all applicable
federal and state stock transfer stamps, if any, shall have been paid, or
provision for payment shall have been made, in conjunction with the delivery of
portfolio securities by the Reorganizing Fund.
3.3 EFFECT OF SUSPENSION IN TRADING. In the event that on the scheduled Closing
Date, either: (a) the New York Stock Exchange (“NYSE”) or another primary
exchange on which the portfolio securities of the Surviving Fund or the
Reorganizing Fund are purchased or sold, shall be closed to trading or trading
on such exchange shall be restricted; or (b) trading or the reporting of trading
on the NYSE or elsewhere shall be disrupted so that accurate appraisal of the
value of the net assets of the Surviving Fund or the Reorganizing Fund is
impracticable, the Closing Date shall be postponed until the first Friday that
is a business day after the day when trading is fully resumed and reporting is
restored that is mutually acceptable to the parties.


4
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





3.4 TRANSFER AGENT’S CERTIFICATE. The Bank of New York Mellon, as transfer agent
for the Reorganizing Fund as of the Closing Date, shall deliver at the closing a
certificate of an authorized officer stating that its records contain the names
and addresses of Reorganizing Fund Shareholders, and the number and percentage
ownership of each class of outstanding Reorganizing Fund Shares owned by each
such shareholder immediately prior to the closing. The Surviving Fund shall
issue and deliver, or cause, State Street Bank and Trust Company (and/or its
service agent, DST Systems, Inc.), its transfer agent, to issue and deliver, a
confirmation evidencing Surviving Fund Shares to be credited on the Closing Date
to the Secretary of the Reorganizing Fund Registrant or provide evidence
satisfactory to the Reorganizing Fund that the Surviving Fund Shares have been
credited to the Reorganizing Fund’s account on the books of the Surviving Fund.
At the closing, each party shall deliver to the other such bills of sale,
checks, assignments, treasurer, chief financial officer, president/vice
president, secretary or other officer certificates, custodian and transfer agent
instructions and certificates, tax opinions, receipts and other instruments or
documents, if any, as such other party or its counsel, may reasonably request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
4.1 REPRESENTATIONS OF THE REORGANIZING FUND. The Reorganizing Fund Registrant,
on behalf of the Reorganizing Fund, represents and warrants to the Surviving
Fund Registrant, on behalf of the Surviving Fund, as follows:
a)
The Reorganizing Fund is a legally designated, separate series of a statutory
trust duly organized, validly existing, and in good standing under the laws of
the State of Delaware.

b)
The Reorganizing Fund Registrant is registered as an open-end management
investment company under the 1940 Act, the Reorganizing Fund Registrant’s
registration with the Securities and Exchange Commission (the “Commission”) as
an investment company under the 1940 Act is in full force and effect, and the
Reorganizing Fund Shares are registered under the Securities Act of 1933, as
amended (“1933 Act”), and such registration has not been revoked or rescinded
and is in full force and effect.

c)
The current prospectus and statement of additional information of the
Reorganizing Fund conform in all material respects to the applicable
requirements of the 1933 Act and the 1940 Act, and the rules and regulations
thereunder, and do not include any untrue statement of a material fact or omit
to state any material fact required to be stated or necessary to make such
statements therein, in light of the circumstances under which they were made,
not misleading.

d)
The Reorganizing Fund is not in violation of, and assuming shareholder approval
of the Reorganization is obtained, the execution, delivery, and performance of
this Agreement will not result in the violation of, any provision of the
Reorganizing Fund Registrant’s Declaration of Trust or By-Laws or of any
material agreement, indenture, instrument, contract, lease, or other undertaking
to which the Reorganizing Fund is a party or by which the Reorganizing Fund is
bound.

e)
The Reorganizing Fund has no material contracts or other commitments (other than
this Agreement) that will be terminated with liability to it before the Closing
Date, except for liabilities, if any, to be discharged as provided in paragraph
1.3 hereof. All contracts relating to the Reorganizing Fund, other than
agreements necessary to fulfill the Reorganizing Fund’s responsibilities under
paragraph 1.7, will be terminated with respect to the Reorganizing Fund as of
the Closing Date (including any such contracts with affiliated persons of the
Reorganizing Fund). All such other agreements shall be terminated with respect
to the Reorganizing Fund promptly after its responsibilities under paragraph 1.7
are discharged.

f)
Except as otherwise disclosed in writing to and accepted by the Surviving Fund,
no litigation, administrative proceeding, or investigation of or before any
court or governmental body is presently pending or to its knowledge threatened
against the Reorganizing Fund or any of its properties or assets. Any such
litigation, administrative proceeding or investigation of or before any court or
governmental body, if adversely determined, would not materially and adversely
affect the Reorganizing Fund’s financial condition, the conduct of its business,
or the ability of the Reorganizing



5
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





Fund to carry out the transactions contemplated by this Agreement. The
Reorganizing Fund is not a party to or subject to the provisions of any order,
decree, or judgment of any court or governmental body that materially and
adversely affects its business or its ability to consummate the transactions
contemplated herein.
g)
The audited financial statements of the Reorganizing Fund as of May 31, 2019,
and for the fiscal year then ended have been prepared in accordance with
generally accepted accounting principles, and such statements, including a list
of all of the Reorganizing Fund’s assets as of the date of such statements,
(copies of which have been furnished to the Surviving Fund) fairly reflect in
all material respects the financial condition of the Reorganizing Fund as of
such date, and there are no known contingent liabilities of the Reorganizing
Fund as of such date that are not disclosed in such statements.

h)
Since the date of the financial statements referred to in sub-paragraph (g)
above, there have been no material adverse changes in the Reorganizing Fund’s
financial condition, assets, liabilities or business (other than changes
occurring in the ordinary course of business), or any incurrence by the
Reorganizing Fund of indebtedness maturing more than one year from the date such
indebtedness was incurred, except as otherwise disclosed to the Surviving Fund.
For the purposes of this sub-paragraph (h), a decline in the NAV of the
Reorganizing Fund shall not constitute a material adverse change.

i)
As of the date hereof, except as previously disclosed to the Surviving Fund in
writing, and except as have been corrected as required by applicable law, and to
the best of the Reorganizing Fund’s knowledge, there have been no material
miscalculations of the NAV of the Reorganizing Fund or the NAV per share of any
class or classes of Reorganizing Fund Shares during the twelve-month period
preceding the date hereof and preceding the Closing Date, and all such
calculations have been made in accordance with the applicable provisions of the
1940 Act.

j)
The minute books and other similar records of the Reorganizing Fund as made
available to the Surviving Fund prior to the execution of this Agreement contain
a true and complete record of all material action taken at all meetings and by
all written consents in lieu of meetings of the shareholders of the Reorganizing
Fund, the Reorganizing Fund Registrant’s Board and committees of the
Reorganizing Fund Registrant’s Board. The stock transfer ledgers and other
similar records of the Reorganizing Fund as made available to the Surviving Fund
prior to the execution of this Agreement, and as existing on the Closing Date,
accurately reflect all material record transfers prior to the execution of this
Agreement, or the Closing Date, as applicable, in the Reorganizing Fund Shares.

k)
The Reorganizing Fund has maintained, or caused to be maintained on its behalf,
all books and records required of a registered investment company in compliance
with the requirements of Section 31 of the 1940 Act and rules thereunder in all
material respects.

l)
All federal and other tax returns and reports of the Reorganizing Fund required
by law to be filed (taking into account permitted extensions for filing) have
been timely filed and are complete and correct in all material respects, and all
federal and other taxes (whether or not shown as due on such returns and
reports) have been paid, or provision shall have been made for the payment
thereof. To the best of the Reorganizing Fund’s knowledge, no such return is
currently under audit, and no assessment has been asserted or proposed with
respect to such returns.

m)
All issued and outstanding Reorganizing Fund Shares are duly and validly issued
and outstanding, fully paid and non-assessable (except as described in the
registration statement on Form N-1A of the Reorganizing Fund Registrant) by the
Reorganizing Fund. All of the issued and outstanding Reorganizing Fund Shares
will, at the time of the closing, be held by the persons and in the amounts set
forth in the records of the Reorganizing Fund’s transfer agent as provided in
paragraph 3.4. The Reorganizing Fund has no outstanding options, warrants, or
other rights to subscribe for or purchase any of the Reorganizing Fund Shares,
and has no outstanding securities convertible into any of the Reorganizing Fund
Shares.

n)
At the closing, the Reorganizing Fund will have good and marketable title to the
Reorganizing Fund’s assets to be transferred to the Surviving Fund pursuant to
paragraph 1.2, and full right, power, and



6
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





authority to sell, assign, transfer, and deliver such assets hereunder, free of
any lien or other encumbrance, except those liens or encumbrances to which the
Surviving Fund has received notice, and, upon delivery and payment for such
assets, and the filing of any articles, certificates or other documents under
the laws of the State of Delaware, the Surviving Fund will acquire good and
marketable title, subject to no restrictions on the full transfer of such
assets, other than such restrictions as might arise under the 1933 Act, and
other than as disclosed to the Surviving Fund.
o)
The execution, delivery and performance of this Agreement have been duly
authorized by all necessary action on the part of the Reorganizing Fund other
than shareholder approval as required by paragraph 5.2. Subject to approval by
the Reorganizing Fund Shareholders and due authorization, execution and delivery
of this Agreement by the other parties to this Agreement, this Agreement
constitutes a valid and binding obligation of the Reorganizing Fund, enforceable
in accordance with its terms, subject as to enforcement, to bankruptcy,
insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights and to general equity principles.

p)
The information furnished by the Reorganizing Fund for use in no-action letters,
applications for orders, registration statements, proxy materials and other
documents necessary in connection with the transactions contemplated herein is
accurate and complete in all material respects.

q)
From the effective date of the Registration Statement (as defined in paragraph
5.7), through the time of the meeting of the Reorganizing Fund Shareholders and
on the Closing Date, any written information furnished by the Reorganizing Fund
Registrant with respect to the Reorganizing Fund for use in the Proxy Materials
(as defined in paragraph 5.7), or any other materials provided to the Surviving
Fund Registrant or its service providers and/or agents in connection with the
Reorganization, does not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated or necessary to make
the statements, in light of the circumstances under which such statements were
made, not misleading.

r)
The Reorganizing Fund has qualified, elected and been eligible to be treated as
a “regulated investment company” under Sections 851 and 852 of the Code (a
“RIC”), in respect of each taxable year since its commencement of operations;
and qualifies and will continue to qualify and be treated as a RIC under
Sections 851 and 852 of the Code for its current taxable year.

s)
No governmental consents, approvals, authorizations or filings are required
under the 1933 Act, the Securities Exchange Act of 1934, as amended (the “1934
Act”), the 1940 Act or Delaware law for the execution of this Agreement by the
Reorganizing Fund Registrant, for itself and on behalf of the Reorganizing Fund,
or the performance of the Agreement by the Reorganizing Fund Registrant, for
itself and on behalf of the Reorganizing Fund, except, in each case, for (i) the
effectiveness of the Registration Statement (as defined in paragraph 5.7), and
the filing of any articles, certificates or other documents that may be required
under Delaware law, (ii) such other consents, approvals, authorizations and
filings as have been made or received, and (iii) such consents, approvals,
authorizations and filings as may be required subsequent to the Closing Date; it
being understood, however, that this Agreement and the transactions contemplated
herein must be approved by the shareholders of the Reorganizing Fund as
described in paragraph 5.2.

t)
The Reorganizing Fund, and the Reorganizing Fund Registrant with respect to the
Reorganizing Fund, has been and is in compliance in all material respects with
the investment policies and restrictions set forth in its registration statement
currently in effect. The value of the net assets of the Reorganizing Fund has
been and is being determined using portfolio valuation methods that comply in
all material respects with the methods described in its registration statement
and the requirements of the 1940 Act. There are no legal or governmental
actions, investigations, inquiries, or proceedings pending or, to the knowledge
of the Reorganizing Fund, threatened against the Reorganizing Fund, or the
Reorganizing Fund Registrant with respect to the Reorganizing Fund, that would
question the right, power or capacity of (a) the Reorganizing Fund to conduct
its business as conducted now or at any time in the past, or (b) the
Reorganizing Fund Registrant’s ability to enter into this Agreement on behalf of
the Reorganizing Fund or the Reorganizing Fund’s ability to consummate the
transactions contemplated by this Agreement.



7
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





4.2 REPRESENTATIONS OF THE SURVIVING FUND. The Surviving Fund Registrant, on
behalf of the Surviving Fund, represents and warrants to the Reorganizing Fund
Registrant, on behalf of the Reorganizing Fund, as follows:
a)
The Surviving Fund is a legally designated, separate series of a statutory trust
duly organized, validly existing, and in good standing under the laws of the
State of Delaware.

b)
The Surviving Fund Registrant is registered as an open-end management investment
company under the 1940 Act, the Surviving Fund Registrant’s registration with
the Commission as an investment company under the 1940 Act is in full force and
effect, and the Surviving Fund Shares are registered under the 1933 Act and such
registration has not been revoked or rescinded and is in full force and effect.

c)
The execution, delivery and performance of this Agreement have been duly
authorized by all necessary action on the part of the Surviving Fund. Subject to
approval by the Reorganizing Fund Shareholders and due authorization, execution
and delivery of this Agreement by the other parties to this Agreement, this
Agreement constitutes a valid and binding obligation of the Surviving Fund,
enforceable in accordance with its terms, subject as to enforcement, to
bankruptcy, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights and to general equity principles.

d)
The current prospectus and statement of additional information of the Surviving
Fund conform in all material respects to the applicable requirements of the 1933
Act and the 1940 Act and the rules and regulations thereunder, and do not
include any untrue statement of a material fact or omit to state any material
fact required to be stated or necessary to make such statements therein, in
light of the circumstances under which they were made, not misleading.

e)
The Surviving Fund is not in violation of, and the execution, delivery and
performance of this Agreement will not, result in a violation of, any provision
of the Surviving Fund Registrant’s Declaration of Trust or By-Laws or of any
material agreement, indenture, instrument, contract, lease, or other undertaking
to which the Surviving Fund is a party or by which it is bound.

f)
As of the closing on the Closing Date, the Surviving Fund will have no assets
(other than any seed capital invested by the Surviving Fund Adviser and/or its
affiliates) and no liabilities. The Surviving Fund has not commenced investment
operations and will not commence investment operations until after the closing
on the Closing Date.

g)
Except as otherwise disclosed in writing to and accepted by the Reorganizing
Fund, no litigation, administrative proceeding or investigation of or before any
court or governmental body is presently pending or to its knowledge threatened
against the Surviving Fund or any of its properties or assets. Any such
litigation, administrative proceeding or investigation of or before any court or
governmental body if adversely determined, would not materially and adversely
affect its financial condition, the conduct of its business or the ability of
the Surviving Fund to carry out the transactions contemplated by this Agreement.
The Surviving Fund is not a party to or subject to the provisions of any order,
decree, or judgment of any court or governmental body that materially and
adversely affects its business or its ability to consummate the transaction
contemplated herein.

h)
Surviving Fund Shares to be issued and delivered to the Reorganizing Fund for
the account of the Reorganizing Fund Shareholders pursuant to the terms of this
Agreement will be the only Surviving Fund Shares outstanding as of the Closing
Date and will, as of the closing, have been duly authorized. When so issued and
delivered, such shares will be duly and validly issued Surviving Fund Shares,
and will be fully paid and non-assessable. The Surviving Fund has no outstanding
options, warrants, or other rights to subscribe for or purchase any Surviving
Fund Shares, and there are no outstanding securities convertible into any
Surviving Fund Shares.

i)
The information furnished by the Surviving Fund for use in no-action letters,
applications for orders, registration statements, proxy materials and other
documents necessary in connection with the transactions contemplated herein is
accurate and complete in all material respects.



8
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





j)
From the effective date of the Registration Statement (as defined in paragraph
5.7), through the time of the meeting of the Reorganizing Fund Shareholders and
on the Closing Date, any written information furnished by the Surviving Fund
Registrant with respect to the Surviving Fund for use in the Proxy Materials (as
defined in paragraph 5.7), or any other materials provided to the Reorganizing
Fund Registrant or its service providers and/or agents in connection with the
Reorganization, does not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated or necessary to make
the statements, in light of the circumstances under which such statements were
made, not misleading.

k)
The Surviving Fund (i) will qualify and elect and be eligible to be treated as a
RIC under Sections 851 and 852 of the Code, (ii) will file all tax returns as a
RIC and (iii) will take all steps necessary to ensure that it continues to
qualify for taxation as a RIC under Sections 851 and 852 of the Code.

l)
No governmental consents, approvals, authorizations or filings are required
under the 1933 Act, the 1934 Act, the 1940 Act or Delaware law for the execution
of this Agreement by the Surviving Fund Registrant, for itself and on behalf of
the Surviving Fund, or the performance of the Agreement by the Surviving Fund
Registrant, for itself and on behalf of the Surviving Fund, except, in each
case, for (i) the effectiveness of the Registration Statement (as defined in
paragraph 5.7), and the filing of any articles, certificates or other documents
that may be required under Delaware law, (ii) such other consents, approvals,
authorizations and filings as have been made or received, and (iii) such
consents, approvals, authorizations and filings as may be required subsequent to
the Closing Date.

m)
The Surviving Fund, and the Surviving Fund Registrant with respect to the
Surviving Fund, is in compliance in all material respects with the investment
policies and restrictions set forth in its registration statement currently in
effect. The value of the net assets of the Surviving Fund is being determined
using portfolio valuation methods that comply in all material respects with the
methods described in its registration statement and the requirements of the 1940
Act. There are no legal or governmental actions, investigations, inquiries, or
proceedings pending or, to the knowledge of the Surviving Fund, threatened
against the Surviving Fund, or the Surviving Fund Registrant with respect to the
Surviving Fund, that would question the right, power or capacity of (a) the
Surviving Fund to conduct its business as conducted now, or (b) the Surviving
Fund Registrant’s ability to enter into this Agreement on behalf of the
Surviving Fund or the Surviving Fund’s ability to consummate the transactions
contemplated by this Agreement.

n)
The Surviving Fund was formed for the purpose of effecting the Reorganization
and prior to the Closing Date, (i) will have carried on no business activity
(apart from holding the initial investment of the initial shareholder), (ii)
will not have had any tax attributes (including those specified in Section
381(c) of the Code), (iii) will not have held any property (other than a de
minimis amount of assets to facilitate the transaction(s) described in the
Agreement) and immediately following the Reorganization, the Surviving Fund will
possess solely assets and liabilities that were possessed by the Reorganizing
Fund immediately prior to the Reorganization; provided, however, that at the
time of or before the Reorganization, the Surviving Fund may hold a de minimis
amount of assets to facilitate its organization.

o)
The Surviving Fund has maintained, or caused to be maintained on its behalf, all
books and records required of a registered investment company in compliance with
the requirements of Section 31 of the 1940 Act and rules thereunder in all
material respects.

ARTICLE V
COVENANTS OF THE SURVIVING FUND AND THE REORGANIZING FUND
5.1 OPERATION IN ORDINARY COURSE. The Reorganizing Fund will operate its
business in the ordinary course between the date of this Agreement and the
Closing Date, it being understood that such ordinary course of business will
include portfolio turnover, changes to the portfolio necessary to transition the
portfolio to the Surviving Fund, customary dividends, other dividends and
distributions to shareholders contemplated herein and shareholder purchases and
redemptions. The Surviving Fund’s operations shall be


9
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





limited to such actions that are customary to the organization of a new series
prior to its commencement of operations and in accordance with paragraph 4.2(e).
5.2 APPROVAL OF SHAREHOLDERS. The Reorganizing Fund Registrant will call a
special meeting of the Reorganizing Fund Shareholders to consider and act upon
this Agreement and to take all other appropriate action necessary to obtain
approval of the transactions contemplated herein.
5.3     INVESTMENT REPRESENTATION. The Reorganizing Fund covenants that the
Surviving Fund Shares to be issued pursuant to this Agreement are not being
acquired for the purpose of making any distribution, other than in connection
with the Reorganization and in accordance with the terms of this Agreement.
5.4 ADDITIONAL INFORMATION. The Reorganizing Fund will provide reasonable
assistance to the Surviving Fund in obtaining such information as the Surviving
Fund reasonably requests concerning the beneficial ownership of the Reorganizing
Fund Shares provided that the Reorganizing Fund will have no obligation to
provide any information other than that contained on the books and records of
the Reorganizing Fund’s transfer agent.
5.5 FURTHER ACTION. Subject to the provisions of this Agreement, the Surviving
Fund and the Reorganizing Fund will each take or cause to be taken, all action,
and do or cause to be done, all things reasonably necessary, proper or advisable
to consummate and make effective the transactions contemplated by this
Agreement, including any actions required to be taken after the Closing Date.
The Surviving Fund will use all reasonable efforts to obtain the approvals and
authorizations required by the 1933 Act, the 1940 Act and such of the state
securities or “Blue Sky” laws as it may deem appropriate in order to continue
its operations after the Closing Date.
5.6 STATEMENT OF EARNINGS AND PROFITS. As promptly as practicable, but in any
case within sixty days after the Closing Date, the Reorganizing Fund shall
furnish the Surviving Fund, in such form as is reasonably mutually acceptable to
the Surviving Fund and the Reorganizing Fund, a statement of the earnings and
profits of the Reorganizing Fund for federal income tax purposes as of the most
recent tax year end, and which will be certified by the Reorganizing Fund
Registrant’s Treasurer.
5.7     PREPARATION OF REGISTRATION STATEMENT AND SCHEDULE 14A PROXY
STATEMENT. The Surviving Fund Registrant will prepare and file with the
Commission a registration statement on Form N-14 relating to the Surviving Fund
Shares to be issued to shareholders of the Reorganizing Fund (the “Registration
Statement”). The Registration Statement on Form N-14 shall include a proxy
statement and a prospectus and statement of additional information of the
Surviving Fund relating to the transaction contemplated by this Agreement. The
Registration Statement shall be in compliance with the 1933 Act, the 1934 Act
and the 1940 Act, as applicable. Each party will provide the other party with
the materials and information necessary to prepare the Registration Statement
and any additional proxy and/or solicitation materials (the “Proxy Materials”),
for inclusion therein, in connection with the meeting of the Reorganizing Fund’s
Shareholders to consider the approval of this Agreement and the transactions
contemplated herein.
5.8 PRE-CLOSING DIVIDEND. On or before the Closing Date, the Reorganizing Fund
may distribute to shareholders all or a portion of any net capital gain realized
by the Reorganizing Fund.
5.9 VALUATION MATTERS. Each of the Reorganizing Fund Registrant and the
Surviving Fund Registrant covenants that it will provide prompt notice of any
material changes to its respective valuation procedures, as approved by the
Reorganizing Fund Registrant’s or the Surviving Fund Registrant’s Board, as
applicable, prior to the Closing Date.
5.10 TAX FILINGS. The Reorganizing Fund (or the Reorganizing Fund Adviser on
behalf of the Reorganizing Fund) shall prepare, or cause its agents to prepare,
any federal, state or local tax returns required to be filed by the Reorganizing
Fund with respect to taxable years ending on or prior to the Closing Date and
further shall cause such tax returns to be duly filed with the appropriate
taxing authorities. The Surviving Fund (or the Surviving Fund Adviser on behalf
of the Surviving Fund) shall prepare, or cause its agents to prepare, any
federal, state or local tax returns required to be filed by the Reorganizing
Fund with respect to


10
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





taxable years ending after the Closing Date and further shall cause such tax
returns to be duly filed with the appropriate taxing authorities.
5.11 TREATMENT AS F REORGANIZATION. The Reorganizing Fund and the Surviving Fund
agree to treat the Reorganization as a “reorganization” under Section
368(a)(1)(F) of the Code and will file all tax returns consistent with such
treatment. Neither the Reorganizing Fund nor the Surviving Fund will take any
action or cause any action to be taken (including, without limitation the filing
of any tax return) that is inconsistent with such treatment or results in the
failure of the Reorganization to qualify as a “reorganization” under Section
368(a)(1)(F) of the Code.
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE REORGANIZING FUND
The obligations of the Reorganizing Fund to consummate the transactions provided
for herein shall be subject, at its election, to the performance by the
Surviving Fund of all the obligations to be performed by the Surviving Fund
pursuant to this Agreement on or before the Closing Date, and, in addition,
subject to the following conditions:
The Surviving Fund Registrant, on behalf of the Surviving Fund, shall have
performed in all material respects all of the covenants and complied with all of
the provisions required by this Agreement to be performed or complied with by
the Surviving Fund Registrant, on behalf of the Surviving Fund, on or before the
Closing Date. All representations, covenants, and warranties of the Surviving
Fund contained in this Agreement shall be true and correct in all material
respects as of the date hereof and as of the Closing Date, with the same force
and effect as if made on and as of the Closing Date. The Surviving Fund shall
have delivered to the Reorganizing Fund a certificate executed in the Surviving
Fund’s name by the Surviving Fund Registrant’s President or Vice President and
its Treasurer or Assistant Treasurer, in form and substance satisfactory to the
Reorganizing Fund and dated as of the Closing Date, to such effect and as to
such other matters as the Reorganizing Fund shall reasonably request.
Any condition precedent contained in that certain Transaction Agreement, dated
May 6, 2019, by and between the Reorganizing Fund Adviser and Federated (the
“Transaction Agreement”), with respect to the consummation of the Reorganization
in connection with the consummation of the transactions contemplated by such
Transaction Agreement, shall have been and remain satisfied, and any right of a
party thereto not to consummate this Reorganization shall not have been
exercised, by the closing.
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SURVIVING FUND
The obligations of the Surviving Fund to consummate the transactions provided
for herein shall be subject, at its election, to the performance by the
Reorganizing Fund of all the obligations to be performed by the Reorganizing
Fund pursuant to this Agreement on or before the Closing Date, and, in addition,
subject to the following conditions:
The Reorganizing Fund Registrant, on behalf of the Reorganizing Fund, shall have
performed in all material respects all the covenants and complied with all of
the provisions required by this Agreement to be performed or complied with by
the Reorganizing Fund Registrant, on behalf of the Reorganizing Fund, on or
before the Closing Date. All representations, covenants, and warranties of the
Reorganizing Fund contained in this Agreement shall be true and correct in all
material respects as of the date hereof and as of the Closing Date, with the
same force and effect as if made on and as of such Closing Date. The
Reorganizing Fund shall have delivered to the Surviving Fund on such Closing
Date a certificate executed in the Reorganizing Fund’s name by the Reorganizing
Fund Registrant’s President or Vice President and the Treasurer or Assistant
Treasurer, in form and substance satisfactory to the Surviving Fund and dated as
of such Closing Date, to such effect and as to such other matters as the
Surviving Fund shall reasonably request.
The Reorganizing Fund shall have delivered to the Surviving Fund a statement of
the Reorganizing Fund’s assets and liabilities, together with a list of the
Reorganizing Fund’s portfolio securities showing the


11
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





tax costs of such securities by lot and the holding periods of such securities,
as of the Closing Date, certified by the Treasurer of the Reorganizing Fund
Registrant.
Any condition precedent contained in the Transaction Agreement, with respect to
the consummation of the Reorganization in connection with the consummation of
the transactions contemplated by such Transaction Agreement, shall have been and
remain satisfied, and any right of a party thereto not to consummate this
Reorganization shall not have been exercised, by the closing.
ARTICLE VIII
FURTHER CONDITIONS PRECEDENT TO OBLIGATIONS OF THE
SURVIVING FUND AND REORGANIZING FUND
If any of the conditions set forth below do not exist on or before the Closing
Date with respect to the Reorganizing Fund or the Surviving Fund, the other
party to this Agreement shall, at its option, not be required to consummate the
transactions contemplated by this Agreement:
8.1 This Agreement and the transactions contemplated herein, with respect to the
Reorganizing Fund, shall have been approved by the requisite vote of the holders
of the outstanding shares of the Reorganizing Fund in accordance with applicable
law and the provisions of the Reorganizing Fund Registrant’s Declaration of
Trust and By-Laws. Reasonable evidence of such approval in the form of a
secretary’s certificate shall have been delivered to the Surviving Fund.
Notwithstanding anything herein to the contrary, neither the Surviving Fund nor
the Reorganizing Fund may waive the conditions set forth in this paragraph 8.1.
8.2 On the Closing Date, the Commission shall not have issued an unfavorable
report under Section 25(b) of the 1940 Act, or instituted any proceeding seeking
to enjoin the consummation of the transactions contemplated by this Agreement
under Section 25(c) of the 1940 Act. Furthermore, no action, suit or other
proceeding shall be pending or, to the knowledge of the Reorganizing Fund or the
Surviving Fund, threatened before any court or governmental agency in which it
is sought to restrain or prohibit, or obtain damages or other relief in
connection with this Agreement or the transactions contemplated herein.
8.3 All required consents of other parties and all other consents, orders, and
permits of federal, state and local regulatory authorities (including those of
the Commission and of State securities authorities, including any necessary
“no-action” positions and exemptive orders from such federal and state
authorities) to permit consummation of the transactions contemplated herein
shall have been obtained, except where failure to obtain any such consent,
order, or permit would not involve a risk of a material adverse effect on the
assets or properties of the Surviving Fund or the Reorganizing Fund, provided
that either party hereto may waive any such conditions for itself.
8.4 The Registration Statement shall have become effective under the 1933 Act,
and no stop orders suspending the effectiveness thereof shall have been issued.
The Registration Statement and Proxy Materials shall have been mailed to the
shareholders of the Reorganizing Fund consistent with applicable law. To the
best knowledge of the parties to this Agreement, no investigation or proceeding
relating to the Registration Statement shall have been instituted or be pending,
threatened or contemplated under the 1933 Act.
8.5 Any material differences between the prices of the portfolio assets of the
Reorganizing Fund determined using the Surviving Fund’s valuation procedures as
compared to the prices of the same portfolio assets determined using the
Reorganizing Fund’s valuation procedures identified pursuant to paragraph 2.4 of
this Agreement shall have been eliminated or otherwise resolved to the
reasonable satisfaction of the parties.
8.6 The parties shall have received an opinion of K&L Gates LLP substantially to
the effect that the Reorganization qualifies as a “reorganization” under Section
368(a)(1)(F) of the Code, and for federal income tax purposes:
a)
The transfer of all or substantially all of the Reorganizing Fund’s assets to
the Surviving Fund solely in exchange for Surviving Fund Shares and Surviving
Fund’s assumption of the Stated Liabilities (other than any liabilities related
to the trustee deferred compensation program or the termination of existing
arrangements of the Reorganizing Fund, each of which shall be discharged prior
to closing)



12
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





(followed by the distribution of Surviving Fund Shares to the Reorganizing Fund
Shareholders in dissolution, liquidation and termination of the Reorganizing
Fund) will constitute a “reorganization” within the meaning of Section
368(a)(1)(F) of the Code, and the Surviving Fund and the Reorganizing Fund will
each be a “party to a reorganization” within the meaning of Section 368(b) of
the Code.
b)
No gain or loss will be recognized by the Surviving Fund upon the receipt of the
assets of the Reorganizing Fund solely in exchange for Surviving Fund Shares.

c)
No gain or loss will be recognized by the Reorganizing Fund upon the transfer of
the Reorganizing Fund’s assets to the Surviving Fund solely in exchange for
Surviving Fund Shares and Surviving Fund’s assumption of the Stated Liabilities
or upon the distribution (whether actual or constructive) of Surviving Fund
Shares to Reorganizing Fund Shareholders in exchange for their Reorganizing Fund
Shares.

d)
No gain or loss will be recognized by any Reorganizing Fund Shareholder upon the
exchange of its Reorganizing Fund Shares for Surviving Fund Shares.

e)
The aggregate tax basis of the Surviving Fund Shares received by each
Reorganizing Fund Shareholder pursuant to the Reorganization will be the same as
the aggregate tax basis of the Reorganizing Fund Shares held by such
Reorganizing Fund Shareholder immediately prior to the Reorganization. The
holding period of Surviving Fund Shares received by each Reorganizing Fund
Shareholder will include the period during which the Reorganizing Fund Shares
exchanged therefor were held by such shareholder, provided the Reorganizing Fund
Shares are held as capital assets at the time of the Reorganization.

f)
The tax basis of the Reorganizing Fund’s assets acquired by the Surviving Fund
will be the same as the tax basis of such assets to the Reorganizing Fund
immediately prior to the Reorganization. The holding period of the assets of the
Reorganizing Fund in the hands of the Surviving Fund will include the period
during which those assets were held by the Reorganizing Fund.

g)
For purposes of Section 381 of the Code, the Surviving Fund will be treated just
as the Reorganizing Fund would have been treated if there had been no
Reorganization. Accordingly, the Reorganization will not result in the
termination of the Reorganizing Fund’s taxable year, the Reorganizing Fund’s tax
attributes enumerated in Section 381(c) of the Code will be taken into account
by the Surviving Fund as if there had been no Reorganization, and the part of
the Reorganizing Fund’s taxable year before the Reorganization will be part of
the Surviving Fund’s taxable year that includes the Reorganization.

Such opinion shall be based on customary assumptions and shall be conditioned on
(1) such representations as K&L Gates LLP may reasonably request (and the
Reorganizing Fund and Surviving Fund will cooperate to make and certify the
accuracy of such representations) all being true and complete on the Closing
Date, and (2) the Reorganization’s consummation in accordance with this
Agreement (without the waiver or modification of any terms or conditions hereof
and without taking into account any amendment hereof that K&L Gates LLP has not
approved). Notwithstanding anything herein to the contrary, neither the
Surviving Fund nor the Reorganizing Fund may waive the conditions set forth in
this paragraph 8.6.
ARTICLE IX
EXPENSES
The Reorganizing Fund and the Surviving Fund will not bear any expenses
associated with their participation in the Reorganization, except as
contemplated in this Article IX. The Surviving Fund Adviser or its affiliates
and/or the Reorganizing Fund Adviser or its affiliates will bear certain
expenses associated with Reorganizing Fund’s and Surviving Fund’s participation
in the Reorganization as agreed to between them. Such reorganization expenses
include: (a) expenses associated with the preparation and filing of the Proxy
Materials; (b) postage, printing and legal and accounting fees incurred in
connection with the preparation of the Proxy Materials; (c) solicitation and
tabulation costs of the transaction; and (d) other related administrative or
operational costs. The Surviving Fund shall bear expenses associated with the
qualification of Surviving


13
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





Fund Shares for sale in the various states. In addition, to the extent that any
transition of portfolio securities is required in connection with the
Reorganization, the Funds may incur transaction expenses associated with the
sale and purchase of portfolio securities. All expenses paid by Surviving Fund
will be solely and directly related to the Reorganization in accordance with the
principles set forth in Revenue Ruling 73-54, 1973-1 C.B. 187. All expenses will
be paid directly by the party bearing such expenses to the relevant providers of
service or other payees. Notwithstanding the foregoing, the party directly
incurring any costs and expenses will bear such costs and expenses if and to the
extent that payment by another party would result in Reorganizing Fund or
Surviving Fund failing to qualify and be eligible for treatment as a RIC under
Sections 851 and 852 of the Code or would prevent the Reorganization from
qualifying as a “reorganization” under Section 368(a)(1)(F) of the Code.




ARTICLE X
ENTIRE AGREEMENT; SURVIVAL OF WARRANTIES
10.1 The Surviving Fund Registrant, on behalf of the Surviving Fund, and the
Reorganizing Fund Registrant, on behalf of the Reorganizing Fund, agree that
neither party has made to the other party (and each party hereby disclaims the
existence and veracity of) any representation, warranty, covenant, statement
and/or understanding (including, without limitation, regarding assets,
economics, compliance or other matters) not set forth herein, and that this
Agreement constitutes the entire agreement between the parties, and supersedes
any prior representation, warranty, covenant, statement and/or understanding
between the parties with respect to the Reorganization.
10.2 Except as specified in the next sentence set forth in this paragraph 10.2,
as between the parties to this Agreement, the representations, warranties, and
covenants contained in this Agreement or in any document delivered pursuant to
or in connection with this Agreement, shall not survive the consummation of the
transactions contemplated hereunder. The covenants to be performed after the
Closing Date shall continue in effect beyond the consummation of the
transactions contemplated hereunder.
ARTICLE XI
TERMINATION
This Agreement may be terminated by the mutual agreement of the Surviving Fund
Registrant and the Reorganizing Fund Registrant. In addition, either the
Surviving Fund Registrant or the Reorganizing Fund Registrant may at its option
terminate this Agreement at or before the Closing Date due to:
a)
a breach by the other of any representation, warranty, or agreement contained
herein to be performed at or before the Closing Date, if not cured within 30
days or, if earlier, by the Closing Date;

b)
a condition herein expressed to be precedent to the obligations of the
terminating party that has not been met and it reasonably appears that it will
not or cannot be met; or

c)
a determination by a party’s Board, as appropriate, that the consummation of the
transactions contemplated herein is not in the best interest of the Reorganizing
Fund Registrant or the Surviving Fund Registrant, respectively, and notice given
to the other party hereto.

In the event of any such termination, in the absence of willful default, there
shall be no liability for damages on the part of any of the Surviving Fund, the
Surviving Fund Registrant, the Reorganizing Fund, the Reorganizing Fund
Registrant, or their respective Trustees or their respective officers.
ARTICLE XII
AMENDMENTS


14
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





 
This Agreement may be amended, modified, or supplemented in such manner as may
be mutually agreed upon in writing by the officers of the Reorganizing Fund
Registrant, on behalf of the Reorganizing Fund, and the Surviving Fund
Registrant, on behalf of the Surviving Fund, and as specifically authorized by
their respective Boards; provided, however, that following the meeting of the
Reorganizing Fund Shareholders called by the Reorganizing Fund pursuant to
paragraph 5.2 of this Agreement, no such amendment may have the effect of
changing the provisions for determining the number of Surviving Fund Shares to
be issued to the Reorganizing Fund Shareholders under this Agreement to the
detriment of such shareholders without their further approval.


ARTICLE XIII
NOTICES
Any notice, report, statement or demand required or permitted by any provisions
of this Agreement shall be in writing and shall be given by prepaid telegraph,
telecopy or certified mail addressed to the Reorganizing Fund,
[__________________________] or the Surviving Fund, 4000 Ericsson Drive,
Warrendale, PA 15086-7561, Attn: Chief Legal Officer.
ARTICLE XIV
 
HEADINGS; COUNTERPARTS; GOVERNING LAW; ASSIGNMENT;
LIMITATION OF LIABILITY
The Article and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original. A facsimile or electronic (e.g., PDF) signature of
an authorized officer of a party hereto on this Agreement and/or any transfer
document shall have the same effect as if executed in the original by such
officer.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania.
This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns, but, except as provided in this
paragraph, no assignment or transfer hereof or of any rights or obligations
hereunder shall be made by any party without the written consent of the other
party. Nothing herein expressed or implied is intended or shall be construed to
confer upon or give any person, firm, or corporation, trust, or entities other
than the parties hereto and their respective successors and assigns, any rights
or remedies under or by reason of this Agreement.
Notwithstanding the foregoing, following the Closing Date, no consent shall be
required in respect of (a) the assignment and delegation of this Agreement by
the Surviving Fund Adviser or the Reorganizing Fund Adviser to an acquirer of
all or substantially all of the assets of such adviser who agrees in writing to
be bound by all of the obligations of such adviser hereunder, (b) the merger of
the Surviving Fund Adviser or the Reorganizing Fund Adviser with another person,
provided the other person agrees in writing to be bound by all of the
obligations of such adviser hereunder, or (c) the assignment and delegation of
this Agreement by the Surviving Fund Adviser or Reorganizing Fund Adviser as a
result of any sale to another person of securities issued by such adviser,
provided the other person agrees in writing to be bound by all of the
obligations of such party hereunder.
If any provision or portion of this Agreement shall be determined to be invalid
or unenforceable for any reason, the remaining provisions and portions of this
Agreement shall be unaffected thereby and shall remain in full force and effect
to the fullest extent permitted by law.


15
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





It is expressly agreed that the obligations of the Reorganizing Fund hereunder
shall not be binding upon any of the Trustees, shareholders, nominees, officers,
agents, or employees of the Reorganizing Fund Registrant personally, but shall
bind only the property of the Reorganizing Fund, as provided in the Declaration
of Trust of the Reorganizing Fund Registrant. Moreover, no series of the
Reorganizing Fund Registrant other than the Reorganizing Fund shall be
responsible for the obligations of the Reorganizing Fund hereunder, and all
persons shall look only to the assets of the Reorganizing Fund to satisfy the
obligations of the Reorganizing Fund or Reorganizing Fund Registrant hereunder.
The execution and delivery of this Agreement have been authorized by the
Trustees of the Reorganizing Fund Registrant on behalf of the Reorganizing Fund
and signed by authorized officers of the Reorganizing Fund Registrant, acting as
such. Neither the authorization by such Trustees nor the execution and delivery
by such officers shall be deemed to have been made by any of them individually
or to impose any liability on any of them personally, but shall bind only the
property of the Reorganizing Fund as provided in the Declaration of Trust of the
Reorganizing Fund Registrant.
It is expressly agreed that the obligations of the Surviving Fund hereunder
shall not be binding upon any of the Trustees, shareholders, nominees, officers,
agents, or employees of the Surviving Fund Registrant personally, but shall bind
only the property of the Surviving Fund, as provided in the Declaration of Trust
of the Surviving Fund Registrant. Moreover, no series of the Surviving Fund
Registrant other than the Surviving Fund shall be responsible for the
obligations of the Surviving Fund hereunder, and all persons shall look only to
the assets of the Surviving Fund to satisfy the obligations of the Surviving
Fund or Surviving Fund Registrant hereunder. The execution and delivery of this
Agreement have been authorized by the Trustees of the Surviving Fund Registrant
on behalf of the Surviving Fund and signed by authorized officers of the
Surviving Fund Registrant, acting as such. Neither the authorization by such
Trustees nor the execution and delivery by such officers shall be deemed to have
been made by any of them individually or to impose any liability on any of them
personally, but shall bind only the property of the Surviving Fund as provided
in the Declaration of Trust of the Surviving Fund Registrant.




16
303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties have duly executed this Agreement, all as of the
date first
written above.
FEDERATED ADVISER SERIES on behalf of its portfolio,
[Buyer Fund]


 
By:                     Name:               
Title:               
 
 
  
PNC FUNDS
on behalf of its portfolio,
[Seller Fund]
 
 
 
 
By:                     Name:               
Title:               
 
Solely for purposes of Article IX
 
Federated Global Investment Management Corp.
 
By:                    
Name:               
Title:          
 
Solely for purposes of Article IX
 
PNC Capital Advisors, LLC
 
By:                    
Name:               
Title:          
 
 
 
 
 


303223874 v9
114399-0014/144298195.2

--------------------------------------------------------------------------------





EXHIBIT C-2
FORM OF FUND REORGANIZATION AGREEMENT
(Money Market Fund Reorganizations)
The attached form of Fund Reorganization Agreement (Money Market Fund
Reorganizations) is incorporated herein by reference.
 
Exhibit C-2-1
114399-0014/143865664.11





--------------------------------------------------------------------------------





FINAL FORM
AGREEMENT AND PLAN OF REORGANIZATION
(MONEY MARKET FUND)
 
[SELLER FUND]
 
THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is made as of this
____ day of August, 2019, by and between Money Market Obligations Trust, a
Massachusetts business trust, with its principal place of business at 4000
Ericsson Drive, Warrendale, PA 15086-7561 (the “Surviving Fund Registrant”), on
behalf of its series, [BUYER FUND NAME] (the “Surviving Fund”), and PNC Funds, a
Delaware statutory trust, with its principal place of business at [ ] (the
“Reorganizing Fund Registrant”), on behalf of [SELLER FUND NAME] (“Reorganizing
Fund” and, collectively with the Surviving Fund, the “Funds”). Federated
Investment Management Company, a Delaware statutory trust (the “Surviving Fund
Adviser”), joins this Agreement solely for purposes of Article IX, and PNC
Capital Advisors, LLC (the “Reorganizing Fund Adviser”), a Delaware limited
liability company, joins this Agreement solely for purposes of Article IX.
This Agreement is intended to be, and is adopted as, a plan of reorganization
within the meaning of Section 368(a) of the United States Internal Revenue Code
of 1986, as amended (the “Code”) and the Treasury Regulations promulgated
thereunder. The reorganization will consist of: (i) the transfer of all or
substantially all of the assets of the Reorganizing Fund (which offers
[REORGANIZING FUND SHARE CLASSES] (the “Reorganizing Fund Shares”) in exchange
solely for shares [SURVIVING FUND SHARE CLASSES], respectively), no par value
per share, of the Surviving Fund (“Surviving Fund Shares”); (ii) the
distribution of the Surviving Fund Shares ([SURVIVING FUND SHARE CLASSES]) to
the holders of the outstanding shares of the Reorganizing Fund ([REORGANIZING
FUND SHARE CLASSES], respectively), and (iii) the liquidation, dissolution and
termination of the Reorganizing Fund as provided herein, all upon the terms and
conditions set forth in this Agreement (the “Reorganization”).
 
WHEREAS, the Surviving Fund and the Reorganizing Fund are separate series of the
Surviving Fund Registrant and the Reorganizing Fund Registrant, respectively,
the Surviving Fund Registrant and Reorganizing Fund Registrant are open-end,
registered management investment companies, and the Reorganizing Fund owns
securities that generally are assets of the character in which the Surviving
Fund is permitted to invest;
WHEREAS, the Funds are authorized to issue their shares of beneficial interests;
WHEREAS, the Trustees of the Reorganizing Fund Registrant have determined that
the Reorganization, with respect to the Reorganizing Fund, is in the best
interests of the Reorganizing Fund;
WHEREAS, the Trustees of the Surviving Fund Registrant have determined that the
Reorganization, with respect to the Surviving Fund, is in the best interests of
the Surviving Fund;
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements
hereinafter set forth, the parties hereto covenant and agree as follows:
ARTICLE I
TRANSFER OF ASSETS OF THE REORGANIZING FUND IN EXCHANGE FOR SURVIVING
FUND SHARES AND LIQUIDATION AND DISSOLUTION OF THE REORGANIZING FUND
1.1 THE EXCHANGE. Subject to the terms and conditions contained herein and on
the basis of the representations and warranties contained herein, the
Reorganizing Fund agrees to transfer all or substantially all of its assets, as
set forth in paragraph 1.2, to the Surviving Fund. In exchange, the Surviving
Fund agrees to deliver to the Reorganizing Fund the number of full and
fractional shares of each class of Surviving Fund Shares determined by
multiplying (a) the outstanding shares of each class of the







--------------------------------------------------------------------------------






Reorganizing Fund Shares by (b) the ratio computed by dividing (x) the net asset
value (“NAV”) per share of such class of the Reorganizing Fund Shares computed
in the manner as of the time and date set forth in paragraph 2.2 by (y) the NAV
per share of the corresponding class of Surviving Fund Shares computed in the
manner and as of the time and date set forth in paragraph 2.2. Holders of the
Reorganizing Fund Shares will receive the corresponding class of Surviving Fund
Shares in exchange for their Reorganizing Fund Shares, as detailed on the below
table. Such transactions shall take place at the closing on the Closing Date
provided for in paragraph 3.1.
[REORGANIZATION-SPECIFIC SHARE CLASS MAPPING TABLE TO BE INCLUDED]
1.2 ASSETS TO BE ACQUIRED. The assets of the Reorganizing Fund to be acquired by
the Surviving Fund shall consist of property having a value equal to the total
net assets of the Reorganizing Fund, including, without limitation, all cash
(except as provided below), securities, commodities, interests in futures,
dividends or interest receivable, and other assets (except as provided in the
next sentence), owned by the Reorganizing Fund as of the Closing Date. The
assets to be acquired by the Surviving Fund shall not include any deferred or
prepaid expenses shown as an asset on the books of the Reorganizing Fund on the
Closing Date, to the extent that they do not have continuing value to the
Surviving Fund.
The Reorganization is to occur on the Closing Date, which is expected to be on
or after [ ], 2019. On the Closing Date, substantially all of the assets of the
Reorganizing Fund (except for deferred or prepaid expenses, and amounts reserved
for payment of Reorganizing Fund liabilities recorded on the Reorganizing Fund’s
books on or before the Closing Date) will be transferred to the Surviving Fund.
In exchange for the transfer of these assets, the Surviving Fund will
simultaneously issue to the Reorganizing Fund a number of full and fractional
[SURVIVING FUND SHARE CLASSES], (as applicable) of the Surviving Fund equal in
value to the aggregate NAV of the [REORGANIZING FUND SHARE CLASSES],
respectively, of the Reorganizing Fund, as applicable, calculated as of 4:00
p.m., Eastern time, on the Closing Date.
The Reorganizing Fund may set aside cash up to an amount sufficient to satisfy
its liabilities, which (along with deferred or prepaid expenses) would not be
transferred to the Surviving Fund.
1.3 LIABILITIES TO BE DISCHARGED. The Reorganizing Fund shall discharge all of
its known and quantifiable liabilities and other known obligations (including,
without limitation, any trustee deferred compensation liability or any
liabilities arising due to the termination of any Reorganizing Fund contract)
prior to or as of the Closing Date. For the avoidance of doubt, the Surviving
Fund shall not assume any liabilities or obligations of the Reorganizing Fund in
connection with the Reorganization. Any liabilities or obligations not
discharged by the Reorganizing Fund as of the Closing Date shall be assumed by
the Reorganizing Fund Adviser as of the Closing Date.
1.4 LIQUIDATION AND DISTRIBUTION. On or as soon after the Closing Date as is
conveniently practicable: (a) the Reorganizing Fund will distribute in complete
liquidation of the Reorganizing Fund, pro rata to its shareholders of record of
each class of the Reorganizing Fund, determined as of the close of business on
the Closing Date (the “Reorganizing Fund Shareholders”), all of the shares of
the corresponding class of Surviving Fund Shares received by the Reorganizing
Fund pursuant to paragraph 1.1; and (b) the Reorganizing Fund will thereupon
proceed to dissolve and terminate as set forth in paragraph 1.8 below. Such
distribution will be accomplished by the transfer of Surviving Fund Shares
credited to the account of the Reorganizing Fund on the books of the Surviving
Fund to open accounts on the share records of the Surviving Fund in the name of
the Reorganizing Fund Shareholders, and representing the respective pro rata
number of Surviving Fund Shares due such shareholders. All issued and
outstanding Reorganizing Fund Shares will simultaneously be canceled on the
books of the Reorganizing Fund. The Surviving Fund shall not issue certificates
representing Surviving Fund Shares in connection with such transfer. After the
Closing Date, the Reorganizing Fund shall not conduct any business except in
connection with the settlement of any securities transactions effected before,


2
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





but not settled by, the Closing Date, with such settlements to be delivered to
the Surviving Fund, or in connection with the Reorganizing Fund’s liquidation,
dissolution and termination.
1.5 OWNERSHIP OF SHARES. Ownership of Surviving Fund Shares will be shown on the
books of the Surviving Fund’s transfer agent. Surviving Fund Shares will be
issued simultaneously to the Reorganizing Fund, in an amount equal in value to
the aggregate NAV of the Reorganizing Fund Shares computed in the manner set
forth in paragraph 2.2, to be distributed to Reorganizing Fund Shareholders.
1.6 TRANSFER TAXES. Any transfer taxes payable upon the issuance of Surviving
Fund Shares in a name other than the registered holder of the Reorganizing Fund
Shares on the books of the Reorganizing Fund as of that time, as a condition of
such issuance and transfer, shall be paid by the person to whom such Surviving
Fund Shares are to be issued and transferred.
1.7 REPORTING RESPONSIBILITY. Any reporting responsibility of the Reorganizing
Fund is and shall remain the responsibility of the Reorganizing Fund.
1.8 TERMINATION. The Reorganizing Fund shall be liquidated, dissolved and
terminated promptly following the Closing Date and the making of all
distributions pursuant to paragraph 1.4 and the completion of all of its
regulatory obligations and filings.
1.9 BOOKS AND RECORDS. All books and records of the Reorganizing Fund, including
all books and records required to be maintained under the Investment Company Act
of 1940, as amended (the “1940 Act”), and the rules and regulations thereunder,
shall be available to the Surviving Fund from and after the Closing Date and
shall be turned over to the Surviving Fund as soon as practicable following the
Closing Date. Copies of the applicable books and records may be retained as
required by applicable law or as necessary for the Reorganizing Fund or the
Reorganizing Fund Adviser on behalf of the Reorganizing Fund to prepare and file
tax returns pursuant to paragraph 5.10 of this Agreement, provided that the
Reorganizing Fund maintains them in a secure and confidential manner and does
not disclose them unless required by law (which, for the avoidance of doubt,
shall include the Reorganizing Fund’s obligation to file tax returns).
1.10     OTHER REORGANIZATION-SPECIFIC ITEMS
In connection with the Reorganization, any minimum investment amounts applicable
to initial investments in the Surviving Fund Shares shall be waived with respect
to the Reorganizing Fund Shareholder’s initial receipt of Surviving Fund Shares
as part of the Reorganization.
[Any privileges granted to any Reorganizing Fund Shareholder in connection with
the Reorganization shall apply only with respect to the account of such
Reorganizing Fund Shareholder opened on the books and records of the Surviving
Fund as part of the Reorganization, and not to any existing account with the
Surviving Fund or any other fund within the Federated Family of Funds or, unless
otherwise specifically indicated herein, any other account opened by or on
behalf of any Reorganizing
Fund Shareholder with the Surviving Fund or any other fund within the Federated
Family of Funds.]
ARTICLE II VALUATION
2.1     Reserved.
2.2 VALUATION OF SHARES. The NAV per share of each class of Surviving Fund
Shares and of each class of Reorganizing Fund Shares shall be the NAV per share
of such class of Shares computed as of the closing on the Closing Date, using
the Amortized Cost Method as defined in Rule 2a7(a)(2) in accordance with the
valuation procedures established under such rule by the Board of the Surviving
Fund Registrant or such other valuation procedures as shall be determined
necessary prior to closing and mutually agreed upon


3
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





by the parties (and approved by the respective Boards of Trustees (“Board”) of
the Surviving Fund Registrant and the Reorganizing Fund Registrant).
2.3 SHARES TO BE ISSUED. The number of shares of each class of Surviving Fund
Shares to be issued (including fractional shares, if any) in exchange for the
Reorganizing Fund’s assets to be acquired by the Surviving Fund pursuant to this
Agreement shall be determined in accordance with paragraph 1.1.
2.4 DETERMINATION OF VALUE. All computations of value shall be made by [State
Street Bank and Trust Company][Bank of New York Mellon], on behalf of the
Surviving Fund and the
Reorganizing Fund. The Reorganizing Fund Registrant and the Surviving Fund
Registrant agree to use commercially reasonable and good faith efforts to cause
their respective administrators and investment advisers to work together to
resolve before the Closing Date any material differences identified between the
valuations of the portfolio assets of the Reorganizing Fund determined using the
Surviving Fund’s valuation procedures as compared to the prices of the same
portfolio assets determined using the Reorganizing Fund’s valuation procedures.
ARTICLE III
CLOSING AND CLOSING DATE
3.1 CLOSING DATE. The closing shall occur on or about [ ], 2019, or such other
date(s) as the parties may agree to in writing (the “Closing Date”). All acts
taking place at the closing shall be deemed to take place at 4:00 p.m. Eastern
Time on the Closing Date unless otherwise provided herein. The closing shall be
held at the offices of Federated Investors, Inc. (“Federated”), 1001 Liberty
Avenue, Pittsburgh, Pennsylvania 15222-3779, or at such other time and/or place
as the parties may agree. The closing may be held in person, by facsimile, email
or other communication means as the parties may agree.
3.2 CUSTODIAN’S CERTIFICATE. The Bank of New York Mellon, as custodian for the
Reorganizing Fund (the “Custodian”), shall deliver to the Surviving Fund and the
Reorganizing Fund at the closing a certificate of an authorized officer of the
Custodian stating that: (a) the Reorganizing Fund’s portfolio securities, cash,
and any other assets have been delivered in proper form to the Surviving Fund as
of the Closing Date; and (b) all necessary taxes including all applicable
federal and state stock transfer stamps, if any, shall have been paid, or
provision for payment shall have been made, in conjunction with the delivery of
portfolio securities by the Reorganizing Fund.
3.3 EFFECT OF SUSPENSION IN TRADING. In the event that on the scheduled Closing
Date, either: (a) the New York Stock Exchange (“NYSE”) or another primary
exchange on which the portfolio securities of the Surviving Fund or the
Reorganizing Fund are purchased or sold, shall be closed to trading or trading
on such exchange shall be restricted; or (b) trading or the reporting of trading
on the NYSE or elsewhere shall be disrupted so that accurate appraisal of the
value of the net assets of the Surviving Fund or the Reorganizing Fund is
impracticable, the Closing Date shall be postponed until the first Friday that
is a business day after the day when trading is fully resumed and reporting is
restored that is mutually acceptable to the parties.
3.4 TRANSFER AGENT’S CERTIFICATE. The Bank of New York Mellon, as transfer agent
for the Reorganizing Fund as of the Closing Date, shall deliver at the closing a
certificate of an authorized officer stating that its records contain the names
and addresses of Reorganizing Fund Shareholders, and the number and percentage
ownership of each class of outstanding Reorganizing Fund Shares owned by each
such shareholder immediately prior to the closing. The Surviving Fund shall
issue and deliver, or cause, State Street Bank and Trust Company (and/or its
service agent, DST Systems, Inc.), its transfer agent, to issue and deliver, a
confirmation evidencing Surviving Fund Shares to be credited on the Closing Date
to the Secretary of the Reorganizing Fund Registrant or provide evidence
satisfactory to the Reorganizing Fund that the Surviving


4
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





Fund Shares have been credited to the Reorganizing Fund’s account on the books
of the Surviving Fund. At the closing, each party shall deliver to the other
such bills of sale, checks, assignments, treasurer, chief financial officer,
president/vice president, secretary or other officer certificates, custodian and
transfer agent instructions and certificates, tax opinions, receipts and other
instruments or documents, if any, as such other party or its counsel, may
reasonably request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
4.1 REPRESENTATIONS OF THE REORGANIZING FUND. The Reorganizing Fund Registrant,
on behalf of the Reorganizing Fund, represents and warrants to the Surviving
Fund Registrant, on behalf of the Surviving Fund, as follows:
a)
The Reorganizing Fund is a legally designated, separate series of a statutory
trust duly organized, validly existing, and in good standing under the laws of
the State of Delaware.

b)
The Reorganizing Fund Registrant is registered as an open-end management
investment company under the 1940 Act, the Reorganizing Fund Registrant’s
registration with the Securities and Exchange Commission (the “Commission”) as
an investment company under the 1940 Act is in full force and effect, and the
Reorganizing Fund Shares are registered under the Securities Act of 1933, as
amended (“1933 Act”), and such registration has not been revoked or rescinded
and is in full force and effect.

c)
The current prospectus and statement of additional information of the
Reorganizing Fund conform in all material respects to the applicable
requirements of the 1933 Act and the 1940 Act, and the rules and regulations
thereunder, and do not include any untrue statement of a material fact or omit
to state any material fact required to be stated or necessary to make such
statements therein, in light of the circumstances under which they were made,
not misleading.

d)
The Reorganizing Fund is not in violation of, and assuming shareholder approval
of the Reorganization is obtained, the execution, delivery, and performance of
this Agreement will not result in the violation of, any provision of the
Reorganizing Fund Registrant’s Declaration of Trust or By-Laws or of any
material agreement, indenture, instrument, contract, lease, or other undertaking
to which the Reorganizing Fund is a party or by which the Reorganizing Fund is
bound.

e)
The Reorganizing Fund has no material contracts or other commitments (other than
this Agreement) that will be terminated with liability to it before the Closing
Date, except for liabilities, if any, to be discharged as provided in paragraph
1.3 hereof. All contracts relating to the Reorganizing Fund, other than
agreements necessary to fulfill the Reorganizing Fund’s responsibilities under
paragraph 1.7, will be terminated with respect to the Reorganizing Fund as of
the Closing Date (including any such contracts with affiliated persons of the
Reorganizing Fund). All such other agreements shall be terminated with respect
to the Reorganizing Fund promptly after its responsibilities under paragraph 1.7
are discharged.

f)
Except as otherwise disclosed in writing to and accepted by the Surviving Fund,
no litigation, administrative proceeding, or investigation of or before any
court or governmental body is presently pending or to its knowledge threatened
against the Reorganizing Fund or any of its properties or assets. Any such
litigation, administrative proceeding or investigation of or before any court or
governmental body, if adversely determined, would not materially and adversely
affect the Reorganizing Fund’s financial condition, the conduct of its business,
or the ability of the Reorganizing Fund to carry out the transactions
contemplated by this Agreement. The Reorganizing Fund is not a party to or
subject to the provisions of any order, decree, or judgment of any court or
governmental



5
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





body that materially and adversely affects its business or its ability to
consummate the transactions contemplated herein.
g)
The audited financial statements of the Reorganizing Fund as of May 31, 2019,
and for the fiscal year then ended have been prepared in accordance with
generally accepted accounting principles, and such statements, including a list
of all of the Reorganizing Fund’s assets as of the date of such statements,
(copies of which have been furnished to the Surviving Fund) fairly reflect in
all material respects the financial condition of the Reorganizing Fund as of
such date, and there are no known contingent liabilities of the Reorganizing
Fund as of such date that are not disclosed in such statements.

h)
Since the date of the financial statements referred to in sub-paragraph (g)
above, there have been no material adverse changes in the Reorganizing Fund’s
financial condition, assets, liabilities or business (other than changes
occurring in the ordinary course of business), or any incurrence by the
Reorganizing Fund of indebtedness maturing more than one year from the date such
indebtedness was incurred, except as otherwise disclosed to the Surviving Fund.
For the purposes of this sub-paragraph (h), a decline in the NAV of the
Reorganizing Fund shall not constitute a material adverse change.

i)
As of the date hereof, except as previously disclosed to the Surviving Fund in
writing, and except as have been corrected as required by applicable law, and to
the best of the Reorganizing Fund’s knowledge, there have been no material
miscalculations of the NAV of the Reorganizing Fund or the NAV per share of any
class or classes of Reorganizing Fund Shares during the twelve-month period
preceding the date hereof and preceding the Closing Date, and all such
calculations have been made in accordance with the applicable provisions of the
1940 Act.

j)
The minute books and other similar records of the Reorganizing Fund as made
available to the Surviving Fund prior to the execution of this Agreement contain
a true and complete record of all material action taken at all meetings and by
all written consents in lieu of meetings of the shareholders of the Reorganizing
Fund, the Reorganizing Fund Registrant’s Board and committees of the
Reorganizing Fund Registrant’s Board. The stock transfer ledgers and other
similar records of the Reorganizing Fund as made available to the Surviving Fund
prior to the execution of this Agreement, and as existing on the Closing Date,
accurately reflect all material record transfers prior to the execution of this
Agreement, or the Closing Date, as applicable, in the Reorganizing Fund Shares.

k)
The Reorganizing Fund has maintained, or caused to be maintained on its behalf,
all books and records required of a registered investment company in compliance
with the requirements of Section 31 of the 1940 Act and rules thereunder in all
material respects.

l)
All federal and other tax returns and reports of the Reorganizing Fund required
by law to be filed (taking into account permitted extensions for filing) have
been timely filed and are complete and correct in all material respects, and all
federal and other taxes (whether or not shown as due on such returns and
reports) have been paid, or provision shall have been made for the payment
thereof. To the best of the Reorganizing Fund’s knowledge, no such return is
currently under audit, and no assessment has been asserted or proposed with
respect to such returns.

m)
All issued and outstanding Reorganizing Fund Shares are duly and validly issued
and outstanding, fully paid and non-assessable (except as described in the
registration statement on Form N-1A of the Reorganizing Fund Registrant) by the
Reorganizing Fund. All of the issued and outstanding Reorganizing Fund Shares
will, at the time of the closing, be held by the persons and in the amounts set
forth in the records of the Reorganizing Fund’s transfer agent as provided in
paragraph 3.4. The Reorganizing Fund has no outstanding options, warrants, or
other rights to subscribe for or purchase



6
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





any of the Reorganizing Fund Shares, and has no outstanding securities
convertible into any of the Reorganizing Fund Shares.
n)
At the closing, the Reorganizing Fund will have good and marketable title to the
Reorganizing Fund’s assets to be transferred to the Surviving Fund pursuant to
paragraph 1.2, and full right, power, and authority to sell, assign, transfer,
and deliver such assets hereunder, free of any lien or other encumbrance, except
those liens or encumbrances to which the Surviving Fund has received notice,
and, upon delivery and payment for such assets, and the filing of any articles,
certificates or other documents under the laws of the State of Delaware, the
Surviving Fund will acquire good

and marketable title, subject to no restrictions on the full transfer of such
assets, other than such restrictions as might arise under the 1933 Act, and
other than as disclosed to the Surviving Fund.
o)
The execution, delivery and performance of this Agreement have been duly
authorized by all necessary action on the part of the Reorganizing Fund other
than shareholder approval as required by paragraph 5.2. Subject to approval by
the Reorganizing Fund Shareholders and due authorization, execution and delivery
of this Agreement by the other parties to this Agreement, this Agreement
constitutes a valid and binding obligation of the Reorganizing Fund, enforceable
in accordance with its terms, subject as to enforcement, to bankruptcy,
insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights and to general equity principles.

p)
The information furnished by the Reorganizing Fund for use in no-action letters,
applications for orders, registration statements, proxy materials and other
documents necessary in connection with the transactions contemplated herein is
accurate and complete in all material respects.

q)
From the effective date of the Registration Statement (as defined in paragraph
5.7), through the time of the meeting of the Reorganizing Fund Shareholders and
on the Closing Date, any written information furnished by the Reorganizing Fund
Registrant with respect to the Reorganizing Fund for use in the Proxy Materials
(as defined in paragraph 5.7), or any other materials provided to the Surviving
Fund Registrant or its service providers and/or agents in connection with the
Reorganization, does not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated or necessary to make
the statements, in light of the circumstances under which such statements were
made, not misleading.

r)
The Reorganizing Fund has qualified, elected and been eligible to be treated as
a “regulated investment company” under Sections 851 and 852 of the Code (a
“RIC”), in respect of each taxable year since its commencement of operations;
and qualifies and is treated and will continue to qualify and be treated as a
RIC under Sections 851 and 852 of the Code for its taxable year ending upon the
Closing Date.

s)
No governmental consents, approvals, authorizations or filings are required
under the 1933 Act, the Securities Exchange Act of 1934, as amended (the “1934
Act”), the 1940 Act or Delaware law for the execution of this Agreement by the
Reorganizing Fund Registrant, for itself and on behalf of the Reorganizing Fund,
or the performance of the Agreement by the Reorganizing Fund Registrant, for
itself and on behalf of the Reorganizing Fund, except, in each case, for (i) the
effectiveness of the Registration Statement (as defined in paragraph 5.7), and
the filing of any articles, certificates or other documents that may be required
under Delaware law, (ii) such other consents, approvals, authorizations and
filings as have been made or received, and (iii) such consents, approvals,
authorizations and filings as may be required subsequent to the Closing Date; it
being understood, however, that this Agreement and the transactions contemplated
herein must be approved by the shareholders of the Reorganizing Fund as
described in paragraph 5.2.



7
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





t)
The Reorganizing Fund, and the Reorganizing Fund Registrant with respect to the
Reorganizing Fund, has been and is in compliance in all material respects with
the investment policies and restrictions set forth in its registration statement
currently in effect. The value of the net assets of the Reorganizing Fund has
been and is being determined using portfolio valuation methods that comply in
all material respects with the methods described in its registration statement
and the requirements of the 1940 Act. There are no legal or governmental
actions, investigations, inquiries, or proceedings pending or, to the knowledge
of the Reorganizing Fund, threatened against the Reorganizing Fund, or the
Reorganizing Fund Registrant with respect to the Reorganizing Fund, that would
question the right, power or capacity of (a) the Reorganizing Fund to conduct
its business as conducted now or at any time in the past, or (b) the
Reorganizing Fund Registrant’s ability to enter into this Agreement on behalf of
the Reorganizing Fund or the Reorganizing Fund’s ability to consummate the
transactions contemplated by this Agreement.

4.2 REPRESENTATIONS OF THE SURVIVING FUND. The Surviving Fund Registrant, on
behalf of the Surviving Fund, represents and warrants to the Reorganizing Fund
Registrant, on behalf of the Reorganizing Fund, as follows:
a)
The Surviving Fund is a legally designated, separate series of a business trust
duly organized, and validly existing under the laws of the Commonwealth of
Massachusetts.

b)
The Surviving Fund Registrant is registered as an open-end management investment
company under the 1940 Act, the Surviving Fund Registrant’s registration with
the Commission as an investment company under the 1940 Act is in full force and
effect, and the Surviving Fund Shares are registered under the 1933 Act and such
registration has not been revoked or rescinded and is in full force and effect.

c)
The execution, delivery and performance of this Agreement have been duly
authorized by all necessary action on the part of the Surviving Fund. Subject to
approval by the Reorganizing Fund Shareholders and due authorization, execution
and delivery of this Agreement by the other parties to this Agreement, this
Agreement constitutes a valid and binding obligation of the Surviving Fund,
enforceable in accordance with its terms, subject as to enforcement, to
bankruptcy, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights and to general equity principles.

d)
The current prospectus and statement of additional information of the Surviving
Fund conform in all material respects to the applicable requirements of the 1933
Act and the 1940 Act and the rules and regulations thereunder, and do not
include any untrue statement of a material fact or omit to state any material
fact required to be stated or necessary to make such statements therein, in
light of the circumstances under which they were made, not misleading.

e)
The Surviving Fund is not in violation of, and the execution, delivery and
performance of this Agreement will not, result in a violation of, any provision
of the Surviving Fund Registrant’s Declaration of Trust or By-Laws or of any
material agreement, indenture, instrument, contract, lease, or other undertaking
to which the Surviving Fund is a party or by which it is bound.

f)
Except as otherwise disclosed in writing to and accepted by the Reorganizing
Fund, no litigation, administrative proceeding or investigation of or before any
court or governmental body is presently pending or to its knowledge threatened
against the Surviving Fund or any of its properties or assets. Any such
litigation, administrative proceeding or investigation of or before any court or
governmental body, if adversely determined, would not materially and adversely
affect its financial condition, the conduct of its business or the ability of
the Surviving Fund to carry out the transactions contemplated by this Agreement.
The Surviving Fund is not a party to or subject to the provisions of any order,



8
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





decree, or judgment of any court or governmental body that materially and
adversely affects its business or its ability to consummate the transaction
contemplated herein.
g)
The audited financial statements of the Surviving Fund as of [MOST RECENT FYE]
nd for the fiscal year then ended have been prepared in accordance with
generally accepted accounting principles, and such statements, including a list
of all of the Surviving Fund’s assets as of the date of such statements, (copies
of which have been furnished to the Reorganizing Fund) fairly reflect in all
material respects the financial condition of the Surviving Fund as of such date,
and there are no known contingent liabilities of the Surviving Fund as of such
date that are not disclosed in such statements.

h)
[The unaudited financial statements of the Surviving Fund as of [MOST RECENT
SEMIANNUAL REPORTING PERIOD END], and for the six months then ended have been
prepared in accordance with generally accepted accounting principles, and such
statements, including a list of all of the Surviving Fund’s assets as of the
date of such statements (copies of which have been furnished to the Reorganizing
Fund) fairly reflect in all material respects the financial condition

of the Surviving Fund as of such date, and there are no known contingent
liabilities of the Surviving Fund as of such date that are not disclosed in such
statements.]
i)
Since the date of the financial statements referred to in sub-paragraph [(h)]
above, there have been no material adverse changes in the Surviving Fund’s
financial condition, assets, liabilities or business (other than changes
occurring in the ordinary course of business), or any incurrence by the
Surviving Fund of indebtedness maturing more than one year from the date such
indebtedness was incurred, except as otherwise disclosed to the Reorganizing
Fund. For the purposes of this sub-paragraph [(i)], a decline in the NAV of the
Surviving Fund shall not constitute a material adverse change.

j)
All federal and other tax returns and reports of the Surviving Fund required by
law to be filed (taking into account permitted extensions for filing) have been
timely filed and are complete and correct in all material respects, and all
federal and other taxes (whether or not shown as due on such returns and
reports) have been paid, or provision shall have been made for the payment
thereof. To the best of the Surviving Fund’s knowledge, no such return is
currently under audit, and no assessment has been asserted with respect to such
returns.

k)
All issued and outstanding Surviving Fund Shares are duly and validly issued and
outstanding, fully paid and non-assessable by the Surviving Fund (except as
described in the registration statement on Form N-1A of the Surviving Fund
Registrant). The Surviving Fund has no outstanding options, warrants, or other
rights to subscribe for or purchase any Surviving Fund Shares, and there are no
outstanding securities convertible into any Surviving Fund Shares.

l)
Surviving Fund Shares to be issued and delivered to the Reorganizing Fund for
the account of the Reorganizing Fund Shareholders pursuant to the terms of this
Agreement will, as of the closing, have been duly authorized. When so issued and
delivered, such shares will be duly and validly issued Surviving Fund Shares,
and will be fully paid and non-assessable.

m)
The information furnished by the Surviving Fund for use in no-action letters,
applications for orders, registration statements, proxy materials and other
documents necessary in connection with the transactions contemplated herein is
accurate and complete in all material respects.

n)
From the effective date of the Registration Statement (as defined in paragraph
5.7), through the time of the meeting of the Reorganizing Fund Shareholders and
on the Closing Date, any written information furnished by the Surviving Fund
Registrant with respect to the Surviving Fund for use



9
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





in the Proxy Materials (as defined in paragraph 5.7), or any other materials
provided to the Reorganizing Fund Registrant or its service providers and/or
agents in connection with the Reorganization, does not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated or necessary to make the statements, in light of the circumstances
under which such statements were made, not misleading.
o)
The Surviving Fund has qualified, elected and been eligible to be treated as a
RIC under Sections 851 and 852 of the Code in respect of each taxable year since
its commencement of operations; and qualifies and is treated and will continue
to qualify and be treated as a RIC under Sections 851 and 852 of the Code for
its current taxable year.

p)
No governmental consents, approvals, authorizations or filings are required
under the 1933 Act, the 1934 Act, the 1940 Act or Massachusetts law for the
execution of this Agreement by the Surviving Fund Registrant, for itself and on
behalf of the Surviving Fund, or the performance of the Agreement by the
Surviving Fund Registrant, for itself and on behalf of the Surviving Fund,
except, in each case, for (i) the effectiveness of the Registration Statement
(as defined in paragraph 5.7), and the filing of any articles, certificates or
other documents that may be required under Massachusetts law, (ii) such other
consents, approvals, authorizations and filings as have been made or received,
and (iii) such consents, approvals, authorizations and filings as may be
required subsequent to the Closing Date.

q)
The Surviving Fund, and the Surviving Fund Registrant with respect to the
Surviving Fund, has been and is in compliance in all material respects with the
investment policies and restrictions set forth in its registration statement
currently in effect. The value of the net assets of the Surviving Fund has been
and is being determined using portfolio valuation methods that comply in all
material respects with the methods described in its registration statement and
the requirements of the 1940 Act. There are no legal or governmental actions,
investigations, inquiries, or proceedings pending or, to the knowledge of the
Surviving Fund, threatened against the Surviving Fund, or the Surviving Fund
Registrant with respect to the Surviving Fund, that would question the right,
power or capacity of (a) the Surviving Fund to conduct its business as conducted
now or at any time in the past, or (b) the Surviving Fund Registrant’s ability
to enter into this Agreement on behalf of the Surviving Fund or the Surviving
Fund’s ability to consummate the transactions contemplated by this Agreement.

r)
As of the date hereof, except as previously disclosed to the Reorganizing Fund
in writing, and except as have been corrected as required by applicable law, and
to the best of the Surviving Fund’s knowledge, there have been no material
miscalculations of the NAV of the Surviving Fund or the NAV per share of any
class or classes of Surviving Fund Shares during the twelve-month period
preceding the date hereof and preceding the Closing Date, and all such
calculations have been made in accordance with the applicable provisions of the
1940 Act.

s)
The minute books and other similar records of the Surviving Fund as made
available to the Reorganizing Fund prior to the execution of this Agreement
contain a true and complete record of all material action taken at all meetings
and by all written consents in lieu of meetings of the shareholders of the
Surviving Fund, the Surviving Fund Registrant’s Board and committees of the
Surviving Fund Registrant’s Board. The stock transfer ledgers and other similar
records of the Surviving Fund as made available to the Reorganizing Fund prior
to the execution of this Agreement, and as existing on the Closing Date,
accurately reflect all material record transfers prior to the execution of this
Agreement, or the Closing Date, as applicable, in the Surviving Fund Shares.

t)
The Surviving Fund has maintained, or caused to be maintained on its behalf, all
books and records required of a registered investment company in compliance with
the requirements of Section 31 of the 1940 Act and rules thereunder in all
material respects.



10
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





ARTICLE V
COVENANTS OF THE SURVIVING FUND AND THE REORGANIZING FUND
5.1     OPERATION IN ORDINARY COURSE. The Surviving Fund and the Reorganizing
Fund will each operate its respective business in the ordinary course between
the date of this Agreement and the Closing Date, it being understood that such
ordinary course of business will include portfolio turnover, changes to the
portfolio necessary to transition the portfolio to the Surviving Fund, customary
dividends, other dividends and distributions to shareholders contemplated herein
and shareholder purchases and redemptions.
5.2 APPROVAL OF SHAREHOLDERS. The Reorganizing Fund Registrant will call a
special meeting of the Reorganizing Fund Shareholders to consider and act upon
this Agreement and to take all other appropriate action necessary to obtain
approval of the transactions contemplated herein.
5.3     INVESTMENT REPRESENTATION. The Reorganizing Fund covenants that the
Surviving Fund Shares to be issued pursuant to this Agreement are not being
acquired for the purpose of making any distribution, other than in connection
with the Reorganization and in accordance with the terms of this Agreement.
5.4 ADDITIONAL INFORMATION. The Reorganizing Fund will provide reasonable
assistance to the Surviving Fund in obtaining such information as the Surviving
Fund reasonably requests concerning the beneficial ownership of the Reorganizing
Fund Shares provided that the Reorganizing Fund will have no obligation to
provide any information other than that contained on the books and records of
the Reorganizing Fund’s transfer agent.
5.5 FURTHER ACTION. Subject to the provisions of this Agreement, the Surviving
Fund and the Reorganizing Fund will each take or cause to be taken, all action,
and do or cause to be done, all things reasonably necessary, proper or advisable
to consummate and make effective the transactions contemplated by this
Agreement, including any actions required to be taken after the Closing Date.
The Surviving Fund will use all reasonable efforts to obtain the approvals and
authorizations required by the 1933 Act, the 1940 Act and such of the state
securities or “Blue Sky” laws as it may deem appropriate in order to continue
its operations after the Closing Date.
5.6 STATEMENT OF EARNINGS AND PROFITS. As promptly as practicable, but in any
case within sixty days after the Closing Date, the Reorganizing Fund shall
furnish the Surviving Fund, in such form as is reasonably mutually acceptable to
the Surviving Fund and the Reorganizing Fund, a statement of the earnings and
profits of the Reorganizing Fund for federal income tax purposes that will be
carried over by the Surviving Fund as a result of Section 381 of the Code, and
which will be certified by the Reorganizing Fund Registrant’s Treasurer.
5.7     PREPARATION OF REGISTRATION STATEMENT AND SCHEDULE 14A PROXY
STATEMENT. The Surviving Fund Registrant will prepare and file with the
Commission a registration statement on Form N-14 relating to the Surviving Fund
Shares to be issued to shareholders of the Reorganizing Fund (the “Registration
Statement”). The Registration Statement on Form N-14 shall include a proxy
statement and a prospectus and statement of additional information of the
Surviving Fund relating to the transaction contemplated by this Agreement. The
Registration Statement shall be in compliance with the 1933 Act, the 1934 Act
and the 1940 Act, as applicable. Each party will provide the other party with
the materials and information necessary to prepare the Registration Statement
and any additional proxy and/or solicitation materials (the “Proxy Materials”),
for inclusion therein, in connection with the meeting of the Reorganizing Fund’s
Shareholders to consider the approval of this Agreement and the transactions
contemplated herein.


11
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





5.8 PRE-CLOSING DIVIDEND. On or before the Closing Date, the Reorganizing Fund
shall have declared and paid to its shareholders of record a dividend or
dividends which, together with all previous such dividends, shall have the
effect of distributing all of the Reorganizing Fund’s investment company taxable
income (computed without regard to any deduction for dividends paid), if any,
plus the excess of its interest income excludable from gross income under
Section 103(a) of the Code over its deductions disallowed under Sections 265 and
171(a)(2) of the Code, if any, for all taxable periods or years ending on or
before the Closing Date, and all of its net capital gains realized (after
reduction for any capital loss carry forward), if any, in all taxable periods or
years ending on or before the Closing Date.
5.9 VALUATION MATTERS. Each of the Reorganizing Fund Registrant and the
Surviving Fund Registrant covenants that it will provide prompt notice of any
material changes to its respective valuation procedures, as approved by the
Reorganizing Fund Registrant’s or the Surviving Fund Registrant’s Board, as
applicable, prior to the Closing Date.
5.10 TAX FILINGS. The Reorganizing Fund (or the Reorganizing Fund Adviser on
behalf of the Reorganizing Fund) shall prepare, or cause its agents to prepare,
any federal, state or local tax returns required to be filed by the Reorganizing
Fund with respect to taxable years ending on or prior to the Closing Date and
further shall cause such tax returns to be duly filed with the appropriate
taxing authorities.
5.11     TREATMENT AS REORGANIZATION. The Reorganizing Fund and the Surviving
Fund agree to treat the Reorganization as a “reorganization” under Section
368(a) of the Code and will file all tax returns consistent with such treatment.
Neither the Reorganizing Fund nor the Surviving Fund will take any action or
cause any action to be taken (including, without limitation the filing of any
tax return) that is inconsistent with such treatment or results in the failure
of the Reorganization to qualify as a “reorganization” under Section 368(a)(1)
of the Code.
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE REORGANIZING FUND
The obligations of the Reorganizing Fund to consummate the transactions provided
for herein shall be subject, at its election, to the performance by the
Surviving Fund of all the obligations to be performed by the Surviving Fund
pursuant to this Agreement on or before the Closing Date, and, in addition,
subject to the following conditions:
The Surviving Fund Registrant, on behalf of the Surviving Fund, shall have
performed in all materials respects all of the covenants and complied with all
of the provisions required by this Agreement to be performed or complied with by
the Surviving Fund Registrant, on behalf of the Surviving Fund, on or before the
Closing Date. All representations, covenants, and warranties of the Surviving
Fund contained in this Agreement shall be true and correct in all material
respects as of the date hereof and as of the Closing Date, with the same force
and effect as if made on and as of the Closing Date. The Surviving Fund shall
have delivered to the Reorganizing Fund a certificate executed in the Surviving
Fund’s name by the Surviving Fund Registrant’s President or Vice President and
its Treasurer or Assistant Treasurer, in form and substance satisfactory to the
Reorganizing Fund and dated as of the Closing Date, to such effect and as to
such other matters as the Reorganizing Fund shall reasonably request.
Any condition precedent contained in that certain Transaction Agreement, dated
May 6, 2019, 2019, by and between the Reorganizing Fund Adviser and Federated
(the “Transaction Agreement”), with respect to the consummation of the
Reorganization in connection with the consummation of the transactions
contemplated by such Transaction Agreement, shall have been and remain
satisfied, and any right of a party thereto not to consummate this
Reorganization shall not have been exercised, by the closing.


12
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SURVIVING FUND
The obligations of the Surviving Fund to consummate the transactions provided
for herein shall be subject, at its election, to the performance by the
Reorganizing Fund of all the obligations to be performed by the Reorganizing
Fund pursuant to this Agreement on or before the Closing Date, and, in addition,
subject to the following conditions:
The Reorganizing Fund Registrant, on behalf of the Reorganizing Fund, shall have
performed in all material respects all of the covenants and complied with all of
the provisions required by this Agreement to be performed or complied with by
the Reorganizing Fund Registrant, on behalf of the Reorganizing Fund, on or
before the Closing Date. All representations, covenants, and warranties of the
Reorganizing Fund contained in this Agreement shall be true and correct in all
material respects as of the date hereof and as of the Closing Date, with the
same force and effect as if made on and as of such Closing Date. The
Reorganizing Fund shall have delivered to the Surviving Fund on such Closing
Date a certificate executed in the Reorganizing Fund’s name by the Reorganizing
Fund Registrant’s President or Vice President and the Treasurer or Assistant
Treasurer, in form and substance satisfactory to the Surviving Fund and dated as
of such Closing Date, to such effect and as to such other matters as the
Surviving Fund shall reasonably request.
The Reorganizing Fund shall have delivered to the Surviving Fund a statement of
the Reorganizing Fund’s assets and liabilities, together with a list of the
Reorganizing Fund’s portfolio securities showing the tax costs of such
securities by lot and the holding periods of such securities, as of the Closing
Date, certified by the Treasurer of the Reorganizing Fund Registrant.
The conditions to closing in Section 9.02(i) of the Transaction Agreement,
relating to certain contribution, reimbursement and other payment obligations in
the Reorganizing Fund, shall have been satisfied by the Reorganizing Fund
Adviser and/or PNC Bank, N.A. (“Parent”), or waived by Federated (and such
contribution, reimbursement and other payment obligations satisfied by the
Reorganizing Fund Adviser and/or Parent or Federated.)
Any other condition precedent contained in the Transaction Agreement, with
respect to the consummation of the Reorganization in connection with the
consummation of the transactions contemplated by such Transaction Agreement,
shall have been and remain satisfied, and any right of a party thereto not to
consummate this Reorganization shall not have been exercised, by the closing.
ARTICLE VIII
FURTHER CONDITIONS PRECEDENT TO OBLIGATIONS OF THE
SURVIVING FUND AND REORGANIZING FUND
If any of the conditions set forth below do not exist on or before the Closing
Date with respect to the Reorganizing Fund or the Surviving Fund, the other
party to this Agreement shall, at its option, not be required to consummate the
transactions contemplated by this Agreement:
8.1 This Agreement and the transactions contemplated herein, with respect to the
Reorganizing Fund, shall have been approved by the requisite vote of the holders
of the outstanding shares of the Reorganizing Fund in accordance with applicable
law and the provisions of the Reorganizing Fund Registrant’s Declaration of
Trust and By-Laws. Reasonable evidence of such approval in the form of a
secretary’s certificate shall have been delivered to the Surviving Fund.
Notwithstanding anything herein to the contrary, neither the Surviving Fund nor
the Reorganizing Fund may waive the conditions set forth in this paragraph 8.1.


13
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





8.2 On the Closing Date, the Commission shall not have issued an unfavorable
report under Section 25(b) of the 1940 Act, or instituted any proceeding seeking
to enjoin the consummation of the transactions contemplated by this Agreement
under Section 25(c) of the 1940 Act. Furthermore, no action, suit or other
proceeding shall be pending or, to the knowledge of the Reorganizing Fund or the
Surviving Fund, threatened before any court or governmental agency in which it
is sought to restrain or prohibit, or obtain damages or other relief in
connection with this Agreement or the transactions contemplated herein.
8.3 All required consents of other parties and all other consents, orders, and
permits of federal, state and local regulatory authorities (including those of
the Commission and of State securities authorities, including any necessary
“no-action” positions and exemptive orders from such federal and state
authorities) to permit consummation of the transactions contemplated herein
shall have been obtained, except where failure to obtain any such consent,
order, or permit would not involve a risk of a material adverse effect on the
assets or properties of the Surviving Fund or the Reorganizing Fund, provided
that either party hereto may waive any such conditions for itself.
8.4 The Registration Statement shall have become effective under the 1933 Act,
and no stop orders suspending the effectiveness thereof shall have been issued.
The Registration Statement and Proxy Materials shall have been mailed to the
shareholders of the Reorganizing Fund consistent with applicable law. To the
best knowledge of the parties to this Agreement, no investigation or proceeding
relating to the Registration Statement shall have been instituted or be pending,
threatened or contemplated under the 1933 Act.
8.5 Any material differences between the prices of the portfolio assets of the
Reorganizing Fund determined using the Surviving Fund’s valuation procedures as
compared to the prices of the same portfolio assets determined using the
Reorganizing Fund’s valuation procedures identified pursuant to paragraph 2.4 of
this Agreement shall have been eliminated or otherwise resolved to the
reasonable satisfaction of the parties.
8.6 The parties shall have received an opinion of K&L Gates LLP substantially to
the effect that for federal income tax purposes:
a)
The transfer of all or substantially all of the Reorganizing Fund’s assets to
the Surviving Fund solely in exchange for Surviving Fund Shares (followed by the
distribution of Surviving Fund Shares to the Reorganizing Fund Shareholders in
dissolution, liquidation and termination of the Reorganizing Fund) will
constitute a “reorganization” within the meaning of Section 368(a) of the Code,
and the Surviving Fund and the Reorganizing Fund will each be a “party to a
reorganization” within the meaning of Section 368(b) of the Code.

b)
No gain or loss will be recognized by the Surviving Fund upon the receipt of the
assets of the Reorganizing Fund solely in exchange for Surviving Fund Shares.

c)
No gain or loss will be recognized by the Reorganizing Fund upon the transfer of
the Reorganizing Fund’s assets to the Surviving Fund solely in exchange for
Surviving Fund Shares or upon the distribution (whether actual or constructive)
of Surviving Fund Shares to Reorganizing Fund Shareholders in exchange for their
Reorganizing Fund Shares.

d)
No gain or loss will be recognized by any Reorganizing Fund Shareholder upon the
exchange of its Reorganizing Fund Shares for Surviving Fund Shares.

e)
The aggregate tax basis of the Surviving Fund Shares received by each
Reorganizing Fund Shareholder pursuant to the Reorganization will be the same as
the aggregate tax basis of the Reorganizing Fund Shares held by such
Reorganizing Fund Shareholder immediately prior to the Reorganization. The
holding period of Surviving Fund Shares received by each Reorganizing Fund
Shareholder will include the period during which the Reorganizing Fund Shares
exchanged therefor



14
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





were held by such shareholder, provided the Reorganizing Fund Shares are held as
capital assets at the time of the Reorganization.
f)
The tax basis of the Reorganizing Fund’s assets acquired by the Surviving Fund
will be the same as the tax basis of such assets to the Reorganizing Fund
immediately prior to the Reorganization. The holding period of the assets of the
Reorganizing Fund in the hands of the Surviving Fund will include the period
during which those assets were held by the Reorganizing Fund.

g)
The Surviving Fund will succeed to and take into account the items of
Reorganizing Fund described in Section 381(c) of the Code, subject to the
conditions and limitations specified in Sections 381, 382, 383 and 384 of the
Code and the Regulations thereunder.

Such opinion shall be based on customary assumptions and shall be conditioned on
(1) such representations as K&L Gates LLP may reasonably request (and the
Reorganizing Fund and Surviving Fund will cooperate to make and certify the
accuracy of such representations) all being true and complete on the Closing
Date, and (2) the Reorganization’s consummation in accordance with this
Agreement (without the waiver or modification of any terms or conditions hereof
and without taking into account any amendments hereof that K&L Gates LLP has not
approved).. The foregoing opinion may state that no opinion is expressed as to
the effect of the Reorganization on the Surviving Fund, the Reorganizing Fund or
any Reorganizing Fund Shareholder with respect to any asset as to which
unrealized gain or loss is required to be recognized for federal income tax
purposes at the end of a taxable year (or on the termination or transfer
thereof) under a mark-to-market system of accounting. Notwithstanding anything
herein to the contrary, neither the Surviving Fund nor the Reorganizing Fund may
waive the conditions set forth in this paragraph 8.6.
ARTICLE IX
EXPENSES
The Reorganizing Fund and the Surviving Fund will not bear any expenses
associated with their participation in the Reorganization, except as
contemplated in this Article IX. The Surviving Fund Adviser or its affiliates
and/or the Reorganizing Fund Adviser or its affiliates will bear certain
expenses associated with Reorganizing Fund’s and Surviving Fund’s participation
in the Reorganization as agreed to between them. Such reorganization expenses
include: (a) expenses associated with the preparation and filing of the Proxy
Materials; (b) postage, printing and legal and accounting fees incurred in
connection with the preparation of the Proxy Materials; (c) solicitation and
tabulation costs of the transaction; and (d) other related administrative or
operational costs. The Surviving Fund shall bear expenses associated with the
qualification of Surviving Fund Shares for sale in the various states. In
addition, to the extent that any transition of portfolio securities is required
in connection with the Reorganization, the Funds may incur transaction expenses
associated with the sale and purchase of portfolio securities. All expenses paid
by Surviving Fund will be solely and directly related to the Reorganization in
accordance with the principles set forth in Revenue Ruling 73-54, 1973-1 C.B.
187. All expenses will be paid directly by the party bearing such expenses to
the relevant providers of service or other payees. Notwithstanding the
foregoing, the party directly incurring any costs and expenses will bear such
costs and expenses if and to the extent that payment by another party would
result in Reorganizing Fund or Surviving Fund failing to qualify and be eligible
for treatment as a RIC under Sections 851 and 852 of the Code or would prevent
the Reorganization from qualifying as a “reorganization” under Section 368(a) of
the Code.
ARTICLE X
ENTIRE AGREEMENT; SURVIVAL OF WARRANTIES
10.1 The Surviving Fund Registrant, on behalf of the Surviving Fund, and the
Reorganizing Fund Registrant, on behalf of the Reorganizing Fund, agree that
neither party has made to the other party (and each party hereby disclaims the
existence and veracity of) any representation, warranty, covenant, statement
and/or understanding (including, without limitation, regarding assets,
economics, compliance or other matters) not set forth herein, and that this
Agreement constitutes the entire agreement between the parties, and supersedes


15
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





any prior representation, warranty, covenant, statement and/or understanding
between the parties with respect to the Reorganization.
10.2 Except as specified in the next sentence set forth in this paragraph 10.2,
as between the parties to this Agreement, the representations, warranties, and
covenants contained in this Agreement or in any document delivered pursuant to
or in connection with this Agreement, shall not survive the consummation of the
transactions contemplated hereunder. The covenants to be performed after the
Closing Date shall continue in effect beyond the consummation of the
transactions contemplated hereunder.
ARTICLE XI
TERMINATION
This Agreement may be terminated by the mutual agreement of the Surviving Fund
Registrant and the Reorganizing Fund Registrant. In addition, either the
Surviving Fund Registrant or the Reorganizing Fund Registrant may at its option
terminate this Agreement at or before the Closing Date due to:
a)
a breach by the other of any representation, warranty, or agreement contained
herein to be performed at or before the Closing Date, if not cured within 30
days or, if earlier, by the Closing Date;

b)
a condition herein expressed to be precedent to the obligations of the
terminating party that has not been met and it reasonably appears that it will
not or cannot be met; or

c)
a determination by a party’s Board, as appropriate, that the consummation of the
transactions contemplated herein is not in the best interest of the Reorganizing
Fund Registrant or the Surviving Fund Registrant, respectively, and notice given
to the other party hereto.

In the event of any such termination, in the absence of willful default, there
shall be no liability for damages on the part of any of the Surviving Fund, the
Surviving Fund Registrant, the Reorganizing Fund, the Reorganizing Fund
Registrant, or their respective Trustees or their respective officers.
ARTICLE XII
AMENDMENTS
 
This Agreement may be amended, modified, or supplemented in such manner as may
be mutually agreed upon in writing by the officers of the Reorganizing Fund
Registrant, on behalf of the Reorganizing Fund, and the Surviving Fund
Registrant, on behalf of the Surviving Fund, and as specifically authorized by
their respective Boards; provided, however, that following the meeting of the
Reorganizing Fund Shareholders called by the Reorganizing Fund pursuant to
paragraph 5.2 of this Agreement, no such amendment may have the effect of
changing the provisions for determining the number of Surviving Fund Shares to
be issued to the Reorganizing Fund Shareholders under this Agreement to the
detriment of such shareholders without their further approval.
ARTICLE XIII
NOTICES
Any notice, report, statement or demand required or permitted by any provisions
of this Agreement shall be in writing and shall be given by prepaid telegraph,
telecopy or certified mail addressed to the Reorganizing Fund,
[__________________________] or the Surviving Fund, 4000 Ericsson Drive,
Warrendale, PA 15086-7561, Attn: Chief Legal Officer.
 


16
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





ARTICLE XIV
 
HEADINGS; COUNTERPARTS; GOVERNING LAW; ASSIGNMENT;
LIMITATION OF LIABILITY
The Article and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original. A facsimile or electronic (e.g., PDF) signature of
an authorized officer of a party hereto on this Agreement and/or any transfer
document shall have the same effect as if executed in the original by such
officer.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania.
This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns, but, except as provided in this
paragraph, no assignment or transfer hereof or of any rights or obligations
hereunder shall be made by any party without the written consent of the other
party. Nothing herein expressed or implied is intended or shall be construed to
confer upon or give any person, firm, or corporation, trust, or entities other
than the parties hereto and their respective successors and assigns, any rights
or remedies under or by reason of this Agreement.
Notwithstanding the foregoing, following the Closing Date, no consent shall be
required in respect of (a) the assignment and delegation of this Agreement by
the Surviving Fund Adviser or the Reorganizing Fund Adviser to an acquirer of
all or substantially all of the assets of such adviser who agrees in writing to
be bound by all of the obligations of such adviser hereunder, (b) the merger of
the Surviving Fund Adviser or the Reorganizing Fund Adviser with another person,
provided the other person agrees in writing to be bound by all of the
obligations of such adviser hereunder, or (c) the assignment and delegation of
this Agreement by the Surviving Fund Adviser or Reorganizing Fund Adviser as a
result of any sale to another person of securities issued by such adviser,
provided the other person agrees in writing to be bound by all of the
obligations of such party hereunder.
If any provision or portion of this Agreement shall be determined to be invalid
or unenforceable for any reason, the remaining provisions and portions of this
Agreement shall be unaffected thereby and shall remain in full force and effect
to the fullest extent permitted by law.
It is expressly agreed that the obligations of the Reorganizing Fund hereunder
shall not be binding upon any of the Trustees, shareholders, nominees, officers,
agents, or employees of the Reorganizing Fund Registrant personally, but shall
bind only the property of the Reorganizing Fund, as provided in the Declaration
of Trust of the Reorganizing Fund Registrant. Moreover, no series of the
Reorganizing Fund Registrant other than the Reorganizing Fund shall be
responsible for the obligations of the Reorganizing Fund hereunder, and all
persons shall look only to the assets of the Reorganizing Fund to satisfy the
obligations of the Reorganizing Fund or Reorganizing Fund Registrant hereunder.
The execution and delivery of this Agreement have been authorized by the
Trustees of the Reorganizing Fund Registrant on behalf of the Reorganizing Fund
and signed by authorized officers of the Reorganizing Fund Registrant, acting as
such. Neither the authorization by such Trustees nor the execution and delivery
by such officers shall be deemed to have been made by any of them individually
or to impose any liability on any of them personally, but shall bind only the
property of the Reorganizing Fund as provided in the Declaration of Trust of the
Reorganizing Fund Registrant.
It is expressly agreed that the obligations of the Surviving Fund hereunder
shall not be binding upon any of the Trustees, shareholders, nominees, officers,
agents, or employees of the Surviving Fund Registrant


17
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------





personally, but shall bind only the property of the Surviving Fund, as provided
in the Declaration of Trust of the Surviving Fund Registrant. Moreover, no
series of the Surviving Fund Registrant other than the Surviving Fund shall be
responsible for the obligations of the Surviving Fund hereunder, and all persons
shall look only to the assets of the Surviving Fund to satisfy the obligations
of the Surviving Fund or Surviving Fund Registrant hereunder. The execution and
delivery of this Agreement have been authorized by the Trustees of the Surviving
Fund Registrant on behalf of the Surviving Fund and signed by authorized
officers of the Surviving Fund Registrant, acting as such. Neither the
authorization by such Trustees nor the execution and delivery by such officers
shall be deemed to have been made by any of them individually or to impose any
liability on any of them personally, but shall bind only the property of the
Surviving Fund as provided in the Declaration of Trust of the Surviving Fund
Registrant.




18
303220341 v9
114399-0014/144298181.2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have duly executed this Agreement, all as of the
date first
written above.
MONEY MARKET OBLIGATIONS TRUST on behalf of its portfolio,
[Buyer Fund]


 
By:                     Name:               
Title:          
 
 
  
PNC FUNDS
on behalf of its portfolio,
[Seller Fund]




By:                     Name:               
Title:          
 
Solely for purposes of Article IX
 
Federated Investment Management Company
 
By:                     Name:               
Title:          
 
Solely for purposes of Article IX
 
PNC Capital Advisors, LLC
 
By:                     Name:               
Title:          


 

--------------------------------------------------------------------------------







EXHIBIT C-3
FORM OF FUND REORGANIZATION AGREEMENT
(Fluctuating NAV Fund Reorganizations)
The attached form of Fund Reorganization Agreement (Fluctuating NAV Fund
Reorganizations) is incorporated herein by reference.
 


 

--------------------------------------------------------------------------------





Exhibit C-3-1
114399-0014/143865664.11


 

--------------------------------------------------------------------------------






FINAL FORM
AGREEMENT AND PLAN OF REORGANIZATION
(FLUCTUATING NAV FUND)
 
[SELLER FUND]
 
THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is made as of this
____ day of August, 2019, by and between [BUYER REGISTRANT], a [Maryland
corporation] [Massachusetts business trust], with its principal place of
business at 4000 Ericsson Drive, Warrendale, PA 15086-7561 (the “Surviving Fund
Registrant”), on behalf of its series, [BUYER FUND NAME] (the “Surviving Fund”),
and PNC Funds, a Delaware statutory trust, with its principal place of business
at [ ] (the “Reorganizing Fund Registrant”), on behalf of [SELLER FUND NAME]
(“Reorganizing Fund” and, collectively with the Surviving Fund, the “Funds”).
[Federated Investment Management Company][Federated MDTA LLC], a Delaware
[statutory trust][limited liability company] (the “Surviving Fund Adviser”),
joins this Agreement solely for purposes of Article IX, and PNC Capital
Advisors, LLC (the “Reorganizing Fund Adviser”), a Delaware limited liability
company, joins this Agreement solely for purposes of Article IX.
This Agreement is intended to be, and is adopted as, a plan of reorganization
within the meaning of Section 368(a) of the United States Internal Revenue Code
of 1986, as amended (the “Code”) and the Treasury Regulations promulgated
thereunder. The reorganization will consist of: (i) the transfer of all or
substantially all of the assets of the Reorganizing Fund (which offers
[REORGANIZING FUND SHARE CLASSES] (the “Reorganizing Fund Shares”) in exchange
solely for shares [SURVIVING FUND SHARE CLASSES], respectively), no par value
per share, of the Surviving Fund (“Surviving Fund Shares”); (ii) the
distribution of the Surviving Fund Shares ([SURVIVING FUND SHARE CLASSES]) to
the holders of the outstanding shares of the Reorganizing Fund ([REORGANIZING
FUND SHARE CLASSES], respectively), and (iii) the liquidation, dissolution and
termination of the Reorganizing Fund as provided herein, all upon the terms and
conditions set forth in this Agreement (the “Reorganization”).


WHEREAS, the Surviving Fund and the Reorganizing Fund are separate series of the
Surviving Fund Registrant and the Reorganizing Fund Registrant, respectively,
the Surviving Fund Registrant and Reorganizing Fund Registrant are open-end,
registered management investment companies, and the Reorganizing Fund owns
securities that generally are assets of the character in which the Surviving
Fund is permitted to invest;
WHEREAS, the [Surviving Fund and Reorganizing Fund][Funds] are authorized to
issue their shares of [stock and beneficial interests, respectively][beneficial
interests];
WHEREAS, the Trustees of the Reorganizing Fund Registrant have determined that
the Reorganization, with respect to the Reorganizing Fund, is in the best
interests of the Reorganizing Fund [and that the interests of the existing
shareholders of the Reorganizing Fund will not be diluted as a result
of the Reorganization] [INCLUDE BRACKETED LANGUAGE FOR 17A-8 REORGANIZATION];
WHEREAS, the [Trustees][Directors] of the Surviving Fund Registrant have
determined that the Reorganization, with respect to the Surviving Fund, is in
the best interests of the Surviving Fund [and that the interests of the existing
shareholders of the Surviving Fund will not be diluted as a result of the
Reorganization] [INCLUDE BRACKETED LANGUAGE FOR 17A-8 REORGANIZATION];
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements
hereinafter set forth, the parties hereto covenant and agree as follows:


1
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





 
ARTICLE I
TRANSFER OF ASSETS OF THE REORGANIZING FUND IN EXCHANGE FOR SURVIVING
FUND SHARES AND LIQUIDATION AND DISSOLUTION OF THE REORGANIZING FUND
1.1 THE EXCHANGE. Subject to the terms and conditions contained herein and on
the basis of the representations and warranties contained herein, the
Reorganizing Fund agrees to transfer all or substantially all of its assets, as
set forth in paragraph 1.2, to the Surviving Fund. In exchange, the Surviving
Fund agrees to deliver to the Reorganizing Fund the number of full and
fractional shares of each class of Surviving Fund Shares determined by
multiplying (a) the outstanding shares of each class of the Reorganizing Fund
Shares by (b) the ratio computed by dividing (x) the net asset value (“NAV”) per
share of such class of the Reorganizing Fund Shares computed in the manner as of
the time and date set forth in paragraph 2.2 by (y) the NAV per share of the
corresponding class of Surviving Fund Shares computed in the manner and as of
the time and date set forth in paragraph 2.2 . Holders of the Reorganizing Fund
Shares will receive the corresponding class of Surviving Fund Shares in exchange
for their Reorganizing Fund Shares, as detailed on the below table. Such
transactions shall take place at the closing on the Closing Date provided for in
paragraph 3.1.
[REORGANIZATION SPECIFIC SHARE CLASS MAPPING TABLE TO BE INCLUDED]
1.2 ASSETS TO BE ACQUIRED. The assets of the Reorganizing Fund to be acquired by
the Surviving Fund shall consist of property having a value equal to the total
net assets of the Reorganizing Fund, including, without limitation, all cash
(except as provided below), securities, commodities, interests in futures,
dividends or interest receivable, and other assets (except as provided in the
next sentence), owned by the Reorganizing Fund as of the Closing Date. The
assets to be acquired by the Surviving Fund shall not include any deferred or
prepaid expenses shown as an asset on the books of the Reorganizing Fund on the
Closing Date, to the extent that they do not have continuing value to the
Surviving Fund.
The Reorganization is to occur on the Closing Date, which is expected to be on
or after [ ], 2019. On the Closing Date, substantially all of the assets of the
Reorganizing Fund (except for deferred or prepaid expenses, and amounts reserved
for payment of Reorganizing Fund liabilities recorded on the Reorganizing Fund’s
books on or before the Closing Date) will be transferred to the Surviving Fund.
In exchange for the transfer of these assets, the Surviving Fund will
simultaneously issue to the Reorganizing Fund a number of full and fractional
[SURVIVING FUND SHARE CLASSES], (as applicable) of the Surviving Fund equal in
value to the aggregate NAV of the [REORGANIZING FUND SHARE CLASSES],
respectively, of the Reorganizing Fund, as applicable, calculated as of 4:00
p.m., Eastern time, on the Closing Date.
The Reorganizing Fund may set aside cash up to an amount sufficient to satisfy
its liabilities, which (along with deferred or prepaid expenses) would not be
transferred to the Surviving Fund.
1.3 LIABILITIES TO BE DISCHARGED. The Reorganizing Fund shall discharge all of
its known and quantifiable liabilities and other known obligations (including,
without limitation, any trustee deferred compensation liability or any
liabilities arising due to the termination of any Reorganizing Fund contract)
prior to or as of the Closing Date. For the avoidance of doubt, the Surviving
Fund shall not assume any liabilities or obligations of the Reorganizing Fund in
connection with the Reorganization. Any liabilities or obligations not
discharged by the Reorganizing Fund as of the Closing Date shall be assumed by
the Reorganizing Fund Adviser as of the Closing Date.
1.4 LIQUIDATION AND DISTRIBUTION. On or as soon after the Closing Date as is
conveniently practicable: (a) the Reorganizing Fund will distribute in complete
liquidation of the Reorganizing Fund, pro rata to its shareholders of record of
each class of the Reorganizing Fund, determined as of the close of business on
the Closing Date (the “Reorganizing Fund Shareholders”), all of the shares of
the corresponding class of Surviving Fund Shares received by the Reorganizing
Fund pursuant to paragraph 1.1; and (b) the Reorganizing Fund will thereupon
proceed to dissolve and terminate as set forth in paragraph 1.8 below. Such
distribution will be accomplished by the transfer of Surviving Fund Shares
credited to the account of the Reorganizing Fund on the books of the Surviving
Fund to open accounts on the share records of the Surviving Fund in the name of
the Reorganizing Fund Shareholders, and representing the respective pro rata
number of Surviving Fund Shares due such shareholders. All issued and
outstanding Reorganizing Fund Shares will simultaneously


2
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





be canceled on the books of the Reorganizing Fund. The Surviving Fund shall not
issue certificates representing Surviving Fund Shares in connection with such
transfer. After the Closing Date, the Reorganizing Fund shall not conduct any
business except in connection with the settlement of any securities transactions
effected before, but not settled by, the Closing Date, with such settlements to
be delivered to the Surviving Fund, or in connection with the Reorganizing
Fund’s liquidation, dissolution and termination.
1.5 OWNERSHIP OF SHARES. Ownership of Surviving Fund Shares will be shown on the
books of the Surviving Fund’s transfer agent. Surviving Fund Shares will be
issued simultaneously to the Reorganizing Fund, in an amount equal in value to
the aggregate NAV of the Reorganizing Fund Shares computed in the manner set
forth in paragraph 2.2, to be distributed to Reorganizing Fund Shareholders.
1.6 TRANSFER TAXES. Any transfer taxes payable upon the issuance of Surviving
Fund Shares in a name other than the registered holder of the Reorganizing Fund
Shares on the books of the Reorganizing Fund as of that time, as a condition of
such issuance and transfer, shall be paid by the person to whom such Surviving
Fund Shares are to be issued and transferred.
1.7     REPORTING RESPONSIBILITY. Any reporting responsibility of the
Reorganizing
Fund is and shall remain the responsibility of the Reorganizing Fund.
1.8 TERMINATION. The Reorganizing Fund shall be liquidated, dissolved and
terminated promptly following the Closing Date and the making of all
distributions pursuant to paragraph 1.4 and the completion of all of its
regulatory obligations and filings.
1.9 BOOKS AND RECORDS. All books and records of the Reorganizing Fund, including
all books and records required to be maintained under the Investment Company Act
of 1940, as amended (the “1940 Act”), and the rules and regulations thereunder,
shall be available to the Surviving Fund from and after the Closing Date and
shall be turned over to the Surviving Fund as soon as practicable following the
Closing Date. Copies of the applicable books and records may be retained as
required by applicable law or as necessary for the Reorganizing Fund or the
Reorganizing Fund Adviser on behalf of the Reorganizing Fund to prepare and file
tax returns pursuant to paragraph 5.10 of this Agreement, provided that the
Reorganizing Fund maintains them in a secure and confidential manner and does
not disclose them unless required by law (which, for the avoidance of doubt,
shall include the Reorganizing Fund’s obligation to file tax returns).
1.10     OTHER REORGANIZATION-SPECIFIC ITEMS.
In connection with the Reorganization, any minimum investment amounts applicable
to initial investments in the Surviving Fund Shares shall be waived with respect
to the Reorganizing Fund Shareholder’s initial receipt of Surviving Fund Shares
as part of the Reorganization.
[With respect to the Class A Shares of the Surviving Fund (“Relevant Surviving
Fund Shares”) to be acquired by shareholders of the Reorganizing Fund’s
[RELEVANT REORGANIZING FUND SHARE CLASS], in connection with the Reorganization,
such a Reorganizing Fund Shareholder will be issued Relevant Surviving Fund
Shares pursuant to the terms of this Agreement at NAV (without reduction for a
sales charge). With respect to subsequent purchases of Relevant Surviving Fund
Shares in the future, such future purchases of Relevant Surviving Fund Shares
would be at NAV so long as: (1) such Reorganizing Fund Shareholder’s account
opened on the books and records of the Surviving Fund as part of the
Reorganization remains open and is held directly with the Surviving Fund’s
Transfer Agent (and not through an intermediary) or (2) such future purchase
otherwise qualifies for a sales load exception pursuant to the terms of the
Surviving Fund’s prospectus (such as, for example, that the shares are purchased
through a program offered by a financial intermediary that provides for the
purchase of shares without imposition of a sales charge and where the financial
intermediary has agreed not to receive a dealer reallowance on purchases under
the program).]
[Any privileges granted to any Reorganizing Fund Shareholder in connection with
the Reorganization shall apply only with respect to the account of such
Reorganizing Fund Shareholder opened on the books and records of the Surviving
Fund as part of the Reorganization, and not to any existing account with the
Surviving Fund or any other fund within the Federated Family of Funds or, unless
otherwise specifically indicated herein, any other account opened by or on
behalf of any Reorganizing
Fund Shareholder with the Surviving Fund or any other fund within the Federated
Family of Funds.]


3
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





ARTICLE II
VALUATION
2.1 VALUATION OF ASSETS. The value of the Reorganizing Fund’s assets to be
acquired by the Surviving Fund hereunder shall be the value of such assets
computed as of the closing on the Closing Date, after the declaration and
payment of any dividends and/or other distributions on that date, using the
valuation procedures set forth in the Surviving Fund Registrant’s [Articles of
Incorporation][Declaration of Trust] and the Surviving Fund’s then current
prospectus and statement of additional information or such other valuation
procedures as shall be determined necessary prior to closing and mutually agreed
upon by the parties (and approved by the respective Boards of
[Directors][Trustees][Directors/Trustees] (“Board”) of the Surviving Fund
Registrant and Reorganizing Fund Registrant).


2.2 VALUATION OF SHARES. The NAV per share of each class of Surviving Fund
Shares shall be the NAV per share of such class of Surviving Fund Shares
computed as of the closing on the Closing Date, using the valuation procedures
set forth in the Surviving Fund Registrant’s [Articles of
Incorporation][Declaration of Trust] and the Surviving Fund’s then current
prospectus and statement of additional information, or such other valuation
procedures as shall be determined necessary prior to closing and mutually agreed
upon by the parties (and approved by their respective Boards).
2.3 SHARES TO BE ISSUED. The number of shares of each class of Surviving Fund
Shares to be issued (including fractional shares, if any) in exchange for the
Reorganizing Fund’s assets to be acquired by the Surviving Fund pursuant to this
Agreement shall be determined in accordance with paragraph 1.1.
2.4 DETERMINATION OF VALUE. All computations of value shall be made by [State
Street Bank and Trust Company][Bank of New York Mellon], on behalf of the
Surviving Fund and the Reorganizing Fund. The Reorganizing Fund Registrant and
the Surviving Fund Registrant agree to use commercially reasonable and good
faith efforts to cause their respective administrators and investment advisers
to work together to resolve before the Closing Date any material differences
identified between the valuations of the portfolio assets of the Reorganizing
Fund determined using the Surviving Fund’s valuation procedures as compared to
the prices of the same portfolio assets determined using the Reorganizing Fund’s
valuation procedures.
ARTICLE III
CLOSING AND CLOSING DATE
3.1 CLOSING DATE. The closing shall occur on or about [ ], 2019, or such other
date(s) as the parties may agree to in writing (the “Closing Date”). All acts
taking place at the closing shall be deemed to take place at 4:00 p.m. Eastern
Time on the Closing Date unless otherwise provided herein. The closing shall be
held at the offices of Federated Investors, Inc. (“Federated”), 1001 Liberty
Avenue, Pittsburgh, Pennsylvania 15222-3779, or at such other time and/or place
as the parties may agree. The closing may be held in person, by facsimile, email
or other communication means as the parties may agree.
3.2 CUSTODIAN’S CERTIFICATE. The Bank of New York Mellon, as custodian for the
Reorganizing Fund (the “Custodian”), shall deliver to the Surviving Fund and the
Reorganizing Fund at the closing a certificate of an authorized officer of the
Custodian stating that: (a) the Reorganizing Fund’s portfolio securities, cash,
and any other assets have been delivered in proper form to the Surviving Fund as
of the Closing Date; and (b) all necessary taxes including all applicable
federal and state stock transfer stamps, if any, shall have been paid, or
provision for payment shall have been made, in conjunction with the delivery of
portfolio securities by the Reorganizing Fund.
3.3 EFFECT OF SUSPENSION IN TRADING. In the event that on the scheduled Closing
Date, either: (a) the New York Stock Exchange (“NYSE”) or another primary
exchange on which the portfolio securities of the Surviving Fund or the
Reorganizing Fund are purchased or sold, shall be closed to trading or trading
on such exchange shall be restricted; or (b) trading or the reporting of trading
on the NYSE or elsewhere shall be disrupted so that accurate appraisal of the
value of the net assets of the Surviving Fund or the Reorganizing Fund is
impracticable, the Closing Date shall be postponed until the first Friday that
is a business


4
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





day after the day when trading is fully resumed and reporting is restored that
is mutually acceptable to the parties.
3.4 TRANSFER AGENT’S CERTIFICATE. The Bank of New York Mellon, as transfer agent
for the Reorganizing Fund as of the Closing Date, shall deliver at the closing a
certificate of an authorized officer stating that its records contain the names
and addresses of Reorganizing Fund Shareholders, and the number and percentage
ownership of each class of outstanding Reorganizing Fund Shares owned by each
such shareholder immediately prior to the closing. The Surviving Fund shall
issue and deliver, or cause, State Street Bank and Trust Company (and/or its
service agent, DST Systems, Inc.), its transfer agent, to issue and deliver, a
confirmation evidencing Surviving Fund Shares to be credited on the Closing Date
to the Secretary of the Reorganizing Fund Registrant or provide evidence
satisfactory to the Reorganizing Fund that the Surviving Fund Shares have been
credited to the Reorganizing Fund’s account on the books of the Surviving Fund.
At the closing, each party shall deliver to the other such bills of sale,
checks, assignments, treasurer, chief financial officer, president/vice
president, secretary or other officer certificates, custodian and transfer agent
instructions and certificates, tax opinions, receipts and other instruments or
documents, if any, as such other party or its counsel, may reasonably request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
4.1 REPRESENTATIONS OF THE REORGANIZING FUND. The Reorganizing Fund Registrant,
on behalf of the Reorganizing Fund, represents and warrants to the Surviving
Fund Registrant, on behalf of the Surviving Fund, as follows:
a)
The Reorganizing Fund is a legally designated, separate series of a statutory
trust duly organized, validly existing, and in good standing under the laws of
the State of Delaware.

b)
The Reorganizing Fund Registrant is registered as an open-end management
investment company under the 1940 Act, the Reorganizing Fund Registrant’s
registration with the Securities and Exchange Commission (the “Commission”) as
an investment company under the 1940 Act is in full force and effect, and the
Reorganizing Fund Shares are registered under the Securities Act of 1933, as
amended (“1933 Act”), and such registration has not been revoked or rescinded
and is in full force and effect.

c)
The current prospectus and statement of additional information of the
Reorganizing Fund conform in all material respects to the applicable
requirements of the 1933 Act and the 1940 Act, and the rules and regulations
thereunder, and do not include any untrue statement of a material fact or omit
to state any material fact required to be stated or necessary to make such
statements therein, in light of the circumstances under which they were made,
not misleading.

d)
The Reorganizing Fund is not in violation of, and assuming shareholder approval
of the Reorganization is obtained, the execution, delivery, and performance of
this Agreement will not result in the violation of, any provision of the
Reorganizing Fund Registrant’s Declaration of Trust or By-Laws or of any
material agreement, indenture, instrument, contract, lease, or other undertaking
to which the Reorganizing Fund is a party or by which the Reorganizing Fund is
bound.

e)
The Reorganizing Fund has no material contracts or other commitments (other than
this Agreement) that will be terminated with liability to it before the Closing
Date, except for liabilities, if any, to be discharged as provided in paragraph
1.3 hereof. All contracts relating to the Reorganizing Fund, other than
agreements necessary to fulfill the Reorganizing Fund’s responsibilities under
paragraph 1.7, will be terminated with respect to the Reorganizing Fund as of
the Closing Date (including any such contracts with affiliated persons of the
Reorganizing Fund). All such other agreements shall be terminated with respect
to the Reorganizing Fund promptly after its responsibilities under paragraph 1.7
are discharged.

f)
Except as otherwise disclosed in writing to and accepted by the Surviving Fund,
no litigation, administrative proceeding, or investigation of or before any
court or governmental body is presently pending or to its knowledge threatened
against the Reorganizing Fund or any of its properties or



5
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





assets. Any such litigation, administrative proceeding or investigation of or
before any court or governmental body, if adversely determined, would not
materially and adversely affect the Reorganizing Fund’s financial condition, the
conduct of its business, or the ability of the Reorganizing Fund to carry out
the transactions contemplated by this Agreement. The Reorganizing Fund is not a
party to or subject to the provisions of any order, decree, or judgment of any
court or governmental body that materially and adversely affects its business or
its ability to consummate the transactions contemplated herein.
g)
The audited financial statements of the Reorganizing Fund as of May 31, 2019,
and for the fiscal year then ended have been prepared in accordance with
generally accepted accounting principles, and such statements, including a list
of all of the Reorganizing Fund’s assets as of the date of such statements,
(copies of which have been furnished to the Surviving Fund) fairly reflect in
all material respects the financial condition of the Reorganizing Fund as of
such date, and there are no known contingent liabilities of the Reorganizing
Fund as of such date that are not disclosed in such statements.

h)
Since the date of the financial statements referred to in sub-paragraph (g)
above, there have been no material adverse changes in the Reorganizing Fund’s
financial condition, assets, liabilities or business (other than changes
occurring in the ordinary course of business), or any incurrence by the
Reorganizing Fund of indebtedness maturing more than one year from the date such
indebtedness was incurred, except as otherwise disclosed to the Surviving Fund.
For the purposes

of this sub-paragraph (h), a decline in the NAV of the Reorganizing Fund shall
not constitute a material adverse change.
i)
As of the date hereof, except as previously disclosed to the Surviving Fund in
writing, and except as have been corrected as required by applicable law, and to
the best of the Reorganizing Fund’s knowledge, there have been no material
miscalculations of the NAV of the Reorganizing Fund or the NAV per share of any
class or classes of Reorganizing Fund Shares during the twelve-month period
preceding the date hereof and preceding the Closing Date, and all such
calculations have been made in accordance with the applicable provisions of the
1940 Act.

j)
The minute books and other similar records of the Reorganizing Fund as made
available to the Surviving Fund prior to the execution of this Agreement contain
a true and complete record of all material action taken at all meetings and by
all written consents in lieu of meetings of the shareholders of the Reorganizing
Fund, the Reorganizing Fund Registrant’s Board and committees of the
Reorganizing Fund Registrant’s Board. The stock transfer ledgers and other
similar records of the Reorganizing Fund as made available to the Surviving Fund
prior to the execution of this Agreement, and as existing on the Closing Date,
accurately reflect all material record transfers prior to the execution of this
Agreement, or the Closing Date, as applicable, in the Reorganizing Fund Shares.

k)
The Reorganizing Fund has maintained, or caused to be maintained on its behalf,
all books and records required of a registered investment company in compliance
with the requirements of Section 31 of the 1940 Act and rules thereunder in all
material respects.

l)
All federal and other tax returns and reports of the Reorganizing Fund required
by law to be filed (taking into account permitted extensions for filing) have
been timely filed and are complete and correct in all material respects, and all
federal and other taxes (whether or not shown as due on such returns and
reports) have been paid, or provision shall have been made for the payment
thereof. To the best of the Reorganizing Fund’s knowledge, no such return is
currently under audit, and no assessment has been asserted or proposed with
respect to such returns.

m)
All issued and outstanding Reorganizing Fund Shares are duly and validly issued
and outstanding, fully paid and non-assessable (except as described in the
registration statement on Form N-1A of the Reorganizing Fund Registrant) by the
Reorganizing Fund. All of the issued and outstanding Reorganizing Fund Shares
will, at the time of the closing, be held by the persons and in the amounts set
forth in the records of the Reorganizing Fund’s transfer agent as provided in
paragraph 3.4. The Reorganizing Fund has no outstanding options, warrants, or
other rights to subscribe for or purchase



6
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





any of the Reorganizing Fund Shares, and has no outstanding securities
convertible into any of the Reorganizing Fund Shares.
n)
At the closing, the Reorganizing Fund will have good and marketable title to the
Reorganizing Fund’s assets to be transferred to the Surviving Fund pursuant to
paragraph 1.2, and full right, power, and authority to sell, assign, transfer,
and deliver such assets hereunder, free of any lien or other encumbrance, except
those liens or encumbrances to which the Surviving Fund has received notice,
and, upon delivery and payment for such assets, and the filing of any articles,
certificates or other documents under the laws of the State of Delaware, the
Surviving Fund will acquire good and marketable title, subject to no
restrictions on the full transfer of such assets, other than such restrictions
as might arise under the 1933 Act, and other than as disclosed to the Surviving
Fund.

o)
The execution, delivery and performance of this Agreement have been duly
authorized by all necessary action on the part of the Reorganizing Fund other
than shareholder approval as required by paragraph 5.2. Subject to approval by
the Reorganizing Fund Shareholders and due authorization, execution and delivery
of this Agreement by the other parties to this Agreement, this Agreement
constitutes a valid and binding obligation of the Reorganizing Fund, enforceable
in accordance with its terms, subject as to enforcement, to bankruptcy,
insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights and to general equity principles.

p)
The information furnished by the Reorganizing Fund for use in no-action letters,
applications for orders, registration statements, proxy materials and other
documents necessary in connection with the transactions contemplated herein is
accurate and complete in all material respects.

q)
From the effective date of the Registration Statement (as defined in paragraph
5.7), through the time of the meeting of the Reorganizing Fund Shareholders and
on the Closing Date, any written information furnished by the Reorganizing Fund
Registrant with respect to the Reorganizing Fund for use in the Proxy Materials
(as defined in paragraph 5.7), or any other materials provided to the Surviving
Fund Registrant or its service providers and/or agents in connection with the
Reorganization, does not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated or necessary to make
the statements, in light of the circumstances under which such statements were
made, not misleading.

r)
The Reorganizing Fund has qualified, elected and been eligible to be treated as
a “regulated investment company” under Sections 851 and 852 of the Code (a
“RIC”), in respect of each taxable year since its commencement of operations;
and qualifies and is treated and will continue to qualify and be treated as a
RIC under Sections 851 and 852 of the Code for its taxable year ending upon the
Closing Date.

s)
No governmental consents, approvals, authorizations or filings are required
under the 1933 Act, the Securities Exchange Act of 1934, as amended (the “1934
Act”), the 1940 Act or Delaware law for the execution of this Agreement by the
Reorganizing Fund Registrant, for itself and on behalf of the Reorganizing Fund,
or the performance of the Agreement by the Reorganizing Fund Registrant, for
itself and on behalf of the Reorganizing Fund, except, in each case, for (i) the
effectiveness of the Registration Statement (as defined in paragraph 5.7), and
the filing of any articles, certificates or other documents that may be required
under Delaware law, (ii) such other consents, approvals, authorizations and
filings as have been made or received, and (iii) such consents, approvals,
authorizations and filings as may be required subsequent to the Closing Date; it
being understood, however, that this Agreement and the transactions contemplated
herein must be approved by the shareholders of the Reorganizing Fund as
described in paragraph 5.2.

t)
The Reorganizing Fund, and the Reorganizing Fund Registrant with respect to the
Reorganizing Fund, has been and is in compliance in all material respects with
the investment policies and restrictions set forth in its registration statement
currently in effect. The value of the net assets of the Reorganizing Fund has
been and is being determined using portfolio valuation methods that comply in
all material respects with the methods described in its registration statement
and the requirements of the 1940 Act. There are no legal or governmental
actions, investigations, inquiries, or proceedings pending or, to the knowledge
of the Reorganizing Fund, threatened against the



7
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





Reorganizing Fund, or the Reorganizing Fund Registrant with respect to the
Reorganizing Fund, that would question the right, power or capacity of (a) the
Reorganizing Fund to conduct its business as conducted now or at any time in the
past, or (b) the Reorganizing Fund Registrant’s ability to enter into this
Agreement on behalf of the Reorganizing Fund or the Reorganizing Fund’s ability
to consummate the transactions contemplated by this Agreement.
4.2 REPRESENTATIONS OF THE SURVIVING FUND. The Surviving Fund Registrant, on
behalf of the Surviving Fund, represents and warrants to the Reorganizing Fund
Registrant, on behalf of the Reorganizing Fund, as follows:
a)
The Surviving Fund is a legally designated, separate series of a
[corporation][business trust] duly organized, and validly existing, [and in good
standing] [INCLUDE VARIABLE FOR MD CORPORATIONS] under the laws of the [State of
Maryland][Commonwealth of Massachusetts].

b)
The Surviving Fund Registrant is registered as an open-end management investment
company under the 1940 Act, the Surviving Fund Registrant’s registration with
the Commission as an investment company under the 1940 Act is in full force and
effect, and the Surviving Fund Shares are registered under the 1933 Act and such
registration has not been revoked or rescinded and is in full force and effect.

c)
The execution, delivery and performance of this Agreement have been duly
authorized by all necessary action on the part of the Surviving Fund. Subject to
approval by the Reorganizing Fund Shareholders and due authorization, execution
and delivery of this Agreement by the other parties to this Agreement, this
Agreement constitutes a valid and binding obligation of the Surviving Fund,
enforceable in accordance with its terms, subject as to enforcement, to
bankruptcy, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights and to general equity principles.

d)
The current prospectus and statement of additional information of the Surviving
Fund conform in all material respects to the applicable requirements of the 1933
Act and the 1940 Act and the rules and regulations thereunder, and do not
include any untrue statement of a material fact or omit to state any material
fact required to be stated or necessary to make such statements therein, in
light of the circumstances under which they were made, not misleading.

e)
The Surviving Fund is not in violation of, and the execution, delivery and
performance of this Agreement will not, result in a violation of, any provision
of the Surviving Fund Registrant’s [Articles of Incorporation][Declaration of
Trust] or By-Laws or of any material agreement, indenture, instrument, contract,
lease, or other undertaking to which the Surviving Fund is a party or by which
it is bound.

f)
Except as otherwise disclosed in writing to and accepted by the Reorganizing
Fund, no litigation, administrative proceeding or investigation of or before any
court or governmental body is presently pending or to its knowledge threatened
against the Surviving Fund or any of its properties or assets. Any such
litigation, administrative proceeding or investigation of or before any court or
governmental body if adversely determined, would not materially and adversely
affect its financial condition, the conduct of its business or the ability of
the Surviving Fund to carry out the transactions contemplated by this Agreement.
The Surviving Fund is not a party to or subject to the provisions of any order,
decree, or judgment of any court or governmental body that materially and
adversely affects its business or its ability to consummate the transaction
contemplated herein.

g)
The audited financial statements of the Surviving Fund as of [MOST RECENT FYE]
and for the fiscal year then ended have been prepared in accordance with
generally accepted accounting principles, and such statements, including a list
of all of the Surviving Fund’s assets as of the date of such statements, (copies
of which have been furnished to the Reorganizing Fund) fairly reflect in all
material respects the financial condition of the Surviving Fund as of such date,
and there are no known contingent liabilities of the Surviving Fund as of such
date that are not disclosed in such statements.



8
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





h)
[The unaudited financial statements of the Surviving Fund as of [MOST RECENT
SEMIANNUAL REPORTING PERIOD END], and for the six months then ended have been
prepared in accordance with generally accepted accounting principles, and such
statements, including a list of all of the Surviving Fund’s assets as of the
date of such statements (copies of which have been furnished to the Reorganizing
Fund) fairly reflect in all material respects the financial condition of the
Surviving Fund as of such date, and there are no known contingent liabilities of
the Surviving Fund as of such date that are not disclosed in such statements.]

i)
Since the date of the financial statements referred to in sub-paragraph [(h)]
above, there have been no material adverse changes in the Surviving Fund’s
financial condition, assets, liabilities or business (other than changes
occurring in the ordinary course of business), or any incurrence by

the Surviving Fund of indebtedness maturing more than one year from the date
such indebtedness was incurred, except as otherwise disclosed to the
Reorganizing Fund. For the purposes of this sub-paragraph [(i)], a decline in
the NAV of the Surviving Fund shall not constitute a material adverse change.
j)
All federal and other tax returns and reports of the Surviving Fund required by
law to be filed (taking into account permitted extensions for filing) have been
timely filed and are complete and correct in all material respects, and all
federal and other taxes (whether or not shown as due on such returns and
reports) have been paid, or provision shall have been made for the payment
thereof. To the best of the Surviving Fund’s knowledge, no such return is
currently under audit, and no assessment has been asserted with respect to such
returns.

k)
All issued and outstanding Surviving Fund Shares are duly and validly issued and
outstanding, fully paid and non-assessable by the Surviving Fund (except as
described in the registration statement on Form N-1A of the Surviving Fund
Registrant). The Surviving Fund has no outstanding options, warrants, or other
rights to subscribe for or purchase any Surviving Fund Shares, and there are no
outstanding securities convertible into any Surviving Fund Shares.

l)
Surviving Fund Shares to be issued and delivered to the Reorganizing Fund for
the account of the Reorganizing Fund Shareholders pursuant to the terms of this
Agreement will, as of the closing, have been duly authorized. When so issued and
delivered, such shares will be duly and validly issued Surviving Fund Shares,
and will be fully paid and non-assessable.

m)
The information furnished by the Surviving Fund for use in no-action letters,
applications for orders, registration statements, proxy materials and other
documents necessary in connection with the transactions contemplated herein is
accurate and complete in all material respects.

n)
From the effective date of the Registration Statement (as defined in paragraph
5.7), through the time of the meeting of the Reorganizing Fund Shareholders and
on the Closing Date, any written information furnished by the Surviving Fund
Registrant with respect to the Surviving Fund for use in the Proxy Materials (as
defined in paragraph 5.7), or any other materials provided to the Reorganizing
Fund Registrant or its service providers and/or agents in connection with the
Reorganization, does not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated or necessary to make
the statements, in light of the circumstances under which such statements were
made, not misleading.

o)
The Surviving Fund has qualified, elected and been eligible to be treated as a
RIC under Sections 851 and 852 of the Code in respect of each taxable year since
its commencement of operations; and qualifies and is treated and will continue
to qualify and be treated as a RIC under Sections 851 and 852 of the Code for
its current taxable year.

p)
No governmental consents, approvals, authorizations or filings are required
under the 1933 Act, the 1934 Act, the 1940 Act or [Maryland][Massachusetts] law
for the execution of this Agreement by the Surviving Fund Registrant, for itself
and on behalf of the Surviving Fund, or the performance of the Agreement by the
Surviving Fund Registrant, for itself and on behalf of the Surviving Fund,
except, in each case, for (i) the effectiveness of the Registration Statement
(as defined in paragraph



9
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





5.7), and the filing of any articles, certificates or other documents that may
be required under [Maryland][Massachusetts] law, (ii) such other consents,
approvals, authorizations and filings as have been made or received, and (iii)
such consents, approvals, authorizations and filings as may be required
subsequent to the Closing Date.
q)
The Surviving Fund, and the Surviving Fund Registrant with respect to the
Surviving Fund, has been and is in compliance in all material respects with the
investment policies and restrictions set forth in its registration statement
currently in effect. The value of the net assets of the Surviving Fund has been
and is being determined using portfolio valuation methods that comply in all
material respects with the methods described in its registration statement and
the requirements of the 1940 Act. There are no legal or governmental actions,
investigations, inquiries, or proceedings pending or, to the knowledge of the
Surviving Fund, threatened against the Surviving Fund, or the Surviving Fund
Registrant with respect to the Surviving Fund, that would question the right,
power or capacity of (a) the Surviving Fund to conduct its business as conducted
now or at any time in the past, or (b) the Surviving Fund Registrant’s ability
to enter into this Agreement on behalf of the Surviving Fund or the Surviving
Fund’s ability to consummate the transactions contemplated by this Agreement.

r)
As of the date hereof, except as previously disclosed to the Reorganizing Fund
in writing, and except as have been corrected as required by applicable law, and
to the best of the Surviving Fund’s knowledge, there have been no material
miscalculations of the NAV of the Surviving Fund or the NAV per share of any
class or classes of Surviving Fund Shares during the twelve-month period
preceding the date hereof and preceding the Closing Date, and all such
calculations have been made in accordance with the applicable provisions of the
1940 Act.

s)
The minute books and other similar records of the Surviving Fund as made
available to the Reorganizing Fund prior to the execution of this Agreement
contain a true and complete record of all material action taken at all meetings
and by all written consents in lieu of meetings of the shareholders of the
Surviving Fund, the Surviving Fund Registrant’s Board and committees of the
Surviving Fund Registrant’s Board. The stock transfer ledgers and other similar
records of the Surviving Fund as made available to the Reorganizing Fund prior
to the execution of this Agreement, and as existing on the Closing Date,
accurately reflect all material record transfers prior to the execution of this
Agreement, or the Closing Date, as applicable, in the Surviving Fund Shares.

t)
The Surviving Fund has maintained, or caused to be maintained on its behalf, all
books and records required of a registered investment company in compliance with
the requirements of Section 31 of the 1940 Act and rules thereunder in all
material respects.

ARTICLE V
COVENANTS OF THE SURVIVING FUND AND THE REORGANIZING FUND
5.1     OPERATION IN ORDINARY COURSE. The Surviving Fund and the Reorganizing
Fund will each operate its respective business in the ordinary course between
the date of this Agreement and the Closing Date, it being understood that such
ordinary course of business will include portfolio turnover, changes to the
portfolio necessary to transition the portfolio to the Surviving Fund, customary
dividends, other dividends and distributions to shareholders contemplated
herein, and shareholder purchases and redemptions.
5.2 APPROVAL OF SHAREHOLDERS. The Reorganizing Fund Registrant will call a
special meeting of the Reorganizing Fund Shareholders to consider and act upon
this Agreement and to take all other appropriate action necessary to obtain
approval of the transactions contemplated herein.
5.3     INVESTMENT REPRESENTATION. The Reorganizing Fund covenants that the
Surviving Fund Shares to be issued pursuant to this Agreement are not being
acquired for the purpose of making any distribution, other than in connection
with the Reorganization and in accordance with the terms of this Agreement.
5.4 ADDITIONAL INFORMATION. The Reorganizing Fund will provide reasonable
assistance to the Surviving Fund in obtaining such information as the Surviving
Fund reasonably requests concerning the


10
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





beneficial ownership of the Reorganizing Fund Shares provided that the
Reorganizing Fund will have no obligation to provide any information other than
that contained on the books and records of the Reorganizing Fund’s transfer
agent.
5.5 FURTHER ACTION. Subject to the provisions of this Agreement, the Surviving
Fund and the Reorganizing Fund will each take or cause to be taken, all action,
and do or cause to be done, all things reasonably necessary, proper or advisable
to consummate and make effective the transactions contemplated by this
Agreement, including any actions required to be taken after the Closing Date.
The Surviving Fund will use all reasonable efforts to obtain the approvals and
authorizations required by the 1933 Act, the 1940 Act and such of the state
securities or “Blue Sky” laws as it may deem appropriate in order to continue
its operations after the Closing Date.
5.6 STATEMENT OF EARNINGS AND PROFITS. As promptly as practicable, but in any
case within sixty days after the Closing Date, the Reorganizing Fund shall
furnish the Surviving Fund, in such form as is reasonably mutually acceptable to
the Surviving Fund and the Reorganizing Fund, a statement of the earnings and
profits of the Reorganizing Fund for federal income tax purposes that will be
carried over by the Surviving Fund as a result of Section 381 of the Code, and
which will be certified by the Reorganizing Fund Registrant’s Treasurer.
5.7     PREPARATION OF REGISTRATION STATEMENT AND SCHEDULE 14A PROXY
STATEMENT. The Surviving Fund Registrant will prepare and file with the
Commission a registration statement on Form N-14 relating to the Surviving Fund
Shares to be issued to shareholders of the Reorganizing Fund (the “Registration
Statement”). The Registration Statement on Form N-14 shall include a proxy
statement and a prospectus and statement of additional information of the
Surviving Fund relating to the transaction contemplated by this Agreement. The
Registration Statement shall be in compliance with the 1933 Act, the 1934 Act
and the 1940 Act, as applicable. Each party will provide the other party with
the materials and information necessary to prepare the Registrant Statement and
any additional proxy and/or solicitation materials (the “Proxy Materials”), for
inclusion therein, in connection with the meeting of the Reorganizing Fund’s
Shareholders to consider the approval of this Agreement and the transactions
contemplated herein.
5.8 PRE-CLOSING DIVIDEND. On or before the Closing Date, the Reorganizing Fund
shall have declared and paid to its shareholders of record a dividend or
dividends which, together with all previous such dividends, shall have the
effect of distributing all of the Reorganizing Fund’s investment company taxable
income (computed without regard to any deduction for dividends paid), if any,
plus the excess of its interest income excludible from gross income under
Section 103(a) of the Code over its deductions disallowed under Sections 265 and
171(a)(2) of the Code, if any, for all taxable periods or years ending on or
before the Closing Date, and all of its net capital gains realized (after
reduction for any capital loss carry forward), if any, in all taxable periods or
years ending on or before the Closing Date.
5.9 VALUATION MATTERS. Each of the Reorganizing Fund Registrant and the
Surviving Fund Registrant covenants that it will provide prompt notice of any
material changes to its respective valuation procedures, as approved by the
Reorganizing Fund Registrant’s or the Surviving Fund Registrant’s Board, as
applicable, prior to the Closing Date.
5.10 TAX FILINGS. The Reorganizing Fund (or the Reorganizing Fund Adviser on
behalf of the Reorganizing Fund) shall prepare, or cause its agents to prepare,
any federal, state or local tax returns required to be filed by the Reorganizing
Fund with respect to taxable years ending on or prior to the Closing Date and
further shall cause such tax returns to be duly filed with the appropriate
taxing authorities.
5.11     TREATMENT AS REORGANIZATION. The Reorganizing Fund and the Surviving
Fund agree to treat the Reorganization as a “reorganization” under Section
368(a) of the Code and will file all tax returns consistent with such treatment.
Neither the Reorganizing Fund nor the Surviving Fund will take any action or
cause any action to be taken (including, without limitation the filing of any
tax return) that is inconsistent with such treatment or results in the failure
of the Reorganization to qualify as a “reorganization” under Section 368(a)(1)
of the Code.
ARTICLE VI


11
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





CONDITIONS PRECEDENT TO OBLIGATIONS OF THE REORGANIZING FUND
The obligations of the Reorganizing Fund to consummate the transactions provided
for herein shall be subject, at its election, to the performance by the
Surviving Fund of all the obligations to be performed by the Surviving Fund
pursuant to this Agreement on or before the Closing Date, and, in addition,
subject to the following conditions:
The Surviving Fund Registrant, on behalf of the Surviving Fund, shall have
performed in all material respects all of the covenants and complied with all of
the provisions required by this Agreement to be performed or complied with by
the Surviving Fund Registrant, on behalf of the Surviving Fund, on or before the
Closing Date. All representations, covenants, and warranties of the Surviving
Fund contained in this Agreement shall be true and correct in all material
respects as of the date hereof and as of the Closing Date, with the same force
and effect as if made on and as of the Closing Date. The Surviving Fund shall
have delivered to the Reorganizing Fund a certificate executed in the Surviving
Fund’s name by the Surviving Fund Registrant’s President or Vice President and
its Treasurer or Assistant Treasurer, in form and substance satisfactory to the
Reorganizing Fund and dated as of the Closing Date, to such effect and as to
such other matters as the Reorganizing Fund shall reasonably request.
Any condition precedent contained in that certain Transaction Agreement, dated
May 6, 2019, by and between the Reorganizing Fund Adviser and Federated (the
“Transaction Agreement”), with respect to the consummation of the Reorganization
in connection with the consummation of the transactions contemplated by such
Transaction Agreement, shall have been and remain satisfied, and any right of a
party thereto not to consummate this Reorganization shall not have been
exercised, by the closing.
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SURVIVING FUND
The obligations of the Surviving Fund to consummate the transactions provided
for herein shall be subject, at its election, to the performance by the
Reorganizing Fund of all the obligations to be performed by the Reorganizing
Fund pursuant to this Agreement on or before the Closing Date, and, in addition,
subject to the following conditions:
The Reorganizing Fund Registrant, on behalf of the Reorganizing Fund, shall have
performed in all material respects all of the covenants and complied with all of
the provisions required by this Agreement to be performed or complied with by
the Reorganizing Fund Registrant, on behalf of the Reorganizing Fund, on or
before the Closing Date. All representations, covenants, and warranties of the
Reorganizing Fund contained in this Agreement shall be true and correct in all
material respects as of the date hereof and as of the Closing Date, with the
same force and effect as if made on and as of such Closing Date. The
Reorganizing Fund shall have delivered to the Surviving Fund on such Closing
Date a certificate executed in the Reorganizing Fund’s name by the Reorganizing
Fund Registrant’s President or Vice President and the Treasurer or Assistant
Treasurer, in form and substance satisfactory to the Surviving Fund and dated as
of such Closing Date, to such effect and as to such other matters as the
Surviving Fund shall reasonably request.
The Reorganizing Fund shall have delivered to the Surviving Fund a statement of
the Reorganizing Fund’s assets and liabilities, together with a list of the
Reorganizing Fund’s portfolio securities showing the tax costs of such
securities by lot and the holding periods of such securities, as of the Closing
Date, certified by the Treasurer of the Reorganizing Fund Registrant.
Any condition precedent contained in the Transaction Agreement, with respect to
the consummation of the Reorganization in connection with the consummation of
the transactions contemplated by such Transaction Agreement, shall have been and
remain satisfied, and any right of a party thereto not to consummate this
Reorganization shall not have been exercised, by the closing.
ARTICLE VIII
FURTHER CONDITIONS PRECEDENT TO OBLIGATIONS OF THE
SURVIVING FUND AND REORGANIZING FUND


12
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





If any of the conditions set forth below do not exist on or before the Closing
Date with respect to the Reorganizing Fund or the Surviving Fund, the other
party to this Agreement shall, at its option, not be required to consummate the
transactions contemplated by this Agreement:
8.1 This Agreement and the transactions contemplated herein, with respect to the
Reorganizing Fund, shall have been approved by the requisite vote of the holders
of the outstanding shares of the Reorganizing Fund in accordance with applicable
law and the provisions of the Reorganizing Fund Registrant’s Declaration of
Trust and By-Laws. Reasonable evidence of such approval in the form of a
secretary’s certificate shall have been delivered to the Surviving Fund.
Notwithstanding anything herein to the contrary, neither the Surviving Fund nor
the Reorganizing Fund may waive the conditions set forth in this paragraph 8.1.
8.2 On the Closing Date, the Commission shall not have issued an unfavorable
report under Section 25(b) of the 1940 Act, or instituted any proceeding seeking
to enjoin the consummation of the transactions contemplated by this Agreement
under Section 25(c) of the 1940 Act. Furthermore, no action, suit or other
proceeding shall be pending or, to the knowledge of the Reorganizing Fund or the
Surviving Fund, threatened before any court or governmental agency in which it
is sought to restrain or prohibit, or obtain damages or other relief in
connection with this Agreement or the transactions contemplated herein.
8.3 All required consents of other parties and all other consents, orders, and
permits of federal, state and local regulatory authorities (including those of
the Commission and of State securities authorities, including any necessary
“no-action” positions and exemptive orders from such federal and state
authorities) to permit consummation of the transactions contemplated herein
shall have been obtained, except where failure to obtain any such consent,
order, or permit would not involve a risk of a material adverse effect on the
assets or properties of the Surviving Fund or the Reorganizing Fund, provided
that either party hereto may waive any such conditions for itself.
8.4 The Registration Statement shall have become effective under the 1933 Act,
and no stop orders suspending the effectiveness thereof shall have been issued.
The Registration Statement and Proxy Materials shall have been mailed to the
shareholders of the Reorganizing Fund consistent with applicable law. To the
best knowledge of the parties to this Agreement, no investigation or proceeding
relating to the Registration Statement shall have been instituted or be pending,
threatened or contemplated under the 1933 Act.
8.5 Any material differences between the prices of the portfolio assets of the
Reorganizing Fund determined using the Surviving Fund’s valuation procedures as
compared to the prices of the same portfolio assets determined using the
Reorganizing Fund’s valuation procedures identified pursuant to paragraph 2.4 of
this Agreement shall have been eliminated or otherwise resolved to the
reasonable satisfaction of the parties.
8.6 The parties shall have received an opinion of K&L Gates LLP substantially to
the effect that for federal income tax purposes:
a)
The transfer of all or substantially all of the Reorganizing Fund’s assets to
the Surviving Fund solely in exchange for Surviving Fund Shares (followed by the
distribution of Surviving Fund Shares to the Reorganizing Fund Shareholders in
dissolution, liquidation and termination of the Reorganizing Fund) will
constitute a “reorganization” within the meaning of Section 368(a) of the Code,
and the Surviving Fund and the Reorganizing Fund will each be a “party to a
reorganization” within the meaning of Section 368(b) of the Code.

b)
No gain or loss will be recognized by the Surviving Fund upon the receipt of the
assets of the Reorganizing Fund solely in exchange for Surviving Fund Shares.

c)
No gain or loss will be recognized by the Reorganizing Fund upon the transfer of
the Reorganizing Fund’s assets to the Surviving Fund solely in exchange for
Surviving Fund Shares or upon the distribution (whether actual or constructive)
of Surviving Fund Shares to Reorganizing Fund Shareholders in exchange for their
Reorganizing Fund Shares.

d)
No gain or loss will be recognized by any Reorganizing Fund Shareholder upon the
exchange of its Reorganizing Fund Shares for Surviving Fund Shares.



13
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





e)
The aggregate tax basis of the Surviving Fund Shares received by each
Reorganizing Fund Shareholder pursuant to the Reorganization will be the same as
the aggregate tax basis of the Reorganizing Fund Shares held by such
Reorganizing Fund Shareholder immediately prior to the Reorganization. The
holding period of Surviving Fund Shares received by each Reorganizing Fund
Shareholder will include the period during which the Reorganizing Fund Shares
exchanged therefor were held by such shareholder, provided the Reorganizing Fund
Shares are held as capital assets at the time of the Reorganization.

f)
The tax basis of the Reorganizing Fund’s assets acquired by the Surviving Fund
will be the same as the tax basis of such assets to the Reorganizing Fund
immediately prior to the Reorganization. The holding period of the assets of the
Reorganizing Fund in the hands of the Surviving Fund will include the period
during which those assets were held by the Reorganizing Fund.

g)
The Surviving Fund will succeed to and take into account the items of
Reorganizing Fund described in Section 381(c) of the Code, subject to the
conditions and limitations specified in Sections 381, 382, 383 and 384 of the
Code and the Regulations thereunder.

Such opinion shall be based on customary assumptions and shall be conditioned on
(1) such representations as K&L Gates LLP may reasonably request (and the
Reorganizing Fund and Surviving Fund will cooperate to make and certify the
accuracy of such representations) all being true and complete on the Closing
Date, and (2) the Reorganization’s consummation in accordance with this
Agreement (without the waiver or modification of any terms or conditions hereof
and without taking into account any amendments hereof that K&L Gates LLP has not
approved). The foregoing opinion may state that no opinion is expressed as to
the effect of the Reorganization on the Surviving Fund, the Reorganizing Fund or
any Reorganizing Fund Shareholder with respect to any asset as to which
unrealized gain or loss is required to be recognized for federal income tax
purposes at the end of a taxable year (or on the termination or transfer
thereof) under a mark-to-market system of accounting. Notwithstanding anything
herein to the contrary, neither the Surviving Fund nor the Reorganizing Fund may
waive the conditions set forth in this paragraph 8.6.
ARTICLE IX
EXPENSES
The Reorganizing Fund and the Surviving Fund will not bear any expenses
associated with their participation in the Reorganization, except as
contemplated in this Article IX. The Surviving Fund Adviser or its affiliates
and/or the Reorganizing Fund Adviser or its affiliates will bear certain
expenses associated with Reorganizing Fund’s and Surviving Fund’s participation
in the Reorganization as agreed to between them. Such reorganization expenses
include: (a) expenses associated with the preparation and filing of the Proxy
Materials; (b) postage, printing and legal and accounting fees incurred in
connection with the preparation of the Proxy Materials; (c) solicitation and
tabulation costs of the transaction; and (d) other related administrative or
operational costs. The Surviving Fund shall bear expenses associated with the
qualification of Surviving Fund Shares for sale in the various states. In
addition, to the extent that any transition of portfolio securities is required
in connection with the Reorganization, the Funds may incur transaction expenses
associated with the sale and purchase of portfolio securities. All expenses paid
by Surviving Fund will be solely and directly related to the Reorganization in
accordance with the principles set forth in Revenue Ruling 73-54, 1973-1 C.B.
187. All expenses will be paid directly by the party bearing such expenses to
the relevant providers of service or other payees. Notwithstanding the
foregoing, the party directly incurring any costs and expenses will bear such
costs and expenses if and to the extent that payment by another party would
result in Reorganizing Fund or Surviving Fund failing to qualify and be eligible
for treatment as a RIC under Sections 851 and 852 of the Code or would prevent
the Reorganization from qualifying as a “reorganization” under Section 368(a) of
the Code.
ARTICLE X
ENTIRE AGREEMENT; SURVIVAL OF WARRANTIES
10.1 The Surviving Fund Registrant, on behalf of the Surviving Fund, and the
Reorganizing Fund Registrant, on behalf of the Reorganizing Fund, agree that
neither party has made to the other party (and each


14
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





party hereby disclaims the existence and veracity of) any representation,
warranty, covenant, statement and/or understanding (including, without
limitation, regarding assets, economics, compliance or other matters) not set
forth herein, and that this Agreement constitutes the entire agreement between
the parties, and supersedes any prior representation, warranty, covenant,
statement and/or understanding between the parties with respect to the
Reorganization.
10.2 Except as specified in the next sentence set forth in this paragraph 10.2,
as between the parties to this Agreement, the representations, warranties, and
covenants contained in this Agreement or in any document delivered pursuant to
or in connection with this Agreement, shall not survive the consummation of the
transactions contemplated hereunder. The covenants to be performed after the
Closing Date shall continue in effect beyond the consummation of the
transactions contemplated hereunder.
ARTICLE XI
TERMINATION
This Agreement may be terminated by the mutual agreement of the Surviving Fund
Registrant and the Reorganizing Fund Registrant. In addition, either the
Surviving Fund Registrant or the Reorganizing Fund Registrant may at its option
terminate this Agreement at or before the Closing Date due to:
a)
a breach by the other of any representation, warranty, or agreement contained
herein to be performed at or before the Closing Date, if not cured within 30
days or, if earlier, by the Closing Date;

b)
a condition herein expressed to be precedent to the obligations of the
terminating party that has not been met and it reasonably appears that it will
not or cannot be met; or

c)
a determination by a party’s Board, as appropriate, that the consummation of the
transactions contemplated herein is not in the best interest of the Reorganizing
Fund Registrant or the Surviving Fund Registrant, respectively, and notice given
to the other party hereto.

In the event of any such termination, in the absence of willful default, there
shall be no liability for damages on the part of any of the Surviving Fund, the
Surviving Fund Registrant, the Reorganizing Fund, the Reorganizing Fund
Registrant, or their respective [Directors][Trustees][Directors/Trustees] or
their respective officers.
ARTICLE XII
AMENDMENTS
 
This Agreement may be amended, modified, or supplemented in such manner as may
be mutually agreed upon in writing by the officers of the Reorganizing Fund
Registrant, on behalf of the Reorganizing Fund, and the Surviving Fund
Registrant, on behalf of the Surviving Fund, and as specifically authorized by
their respective Boards; provided, however, that following the meeting of the
Reorganizing Fund Shareholders called by the Reorganizing Fund pursuant to
paragraph 5.2 of this Agreement, no such amendment may have the effect of
changing the provisions for determining the number of Surviving Fund Shares to
be issued to the Reorganizing Fund Shareholders under this Agreement to the
detriment of such shareholders without their further approval.
ARTICLE XIII
NOTICES
Any notice, report, statement or demand required or permitted by any provisions
of this Agreement shall be in writing and shall be given by prepaid telegraph,
telecopy or certified mail addressed to the Reorganizing Fund,
[__________________________] or the Surviving Fund, 4000 Ericsson Drive,
Warrendale, PA 15086-7561, Attn: Chief Legal Officer.


15
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





ARTICLE XIV
 
HEADINGS; COUNTERPARTS; GOVERNING LAW; ASSIGNMENT;
LIMITATION OF LIABILITY
The Article and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original. A facsimile or electronic (e.g., PDF) signature of
an authorized officer of a party hereto on this Agreement and/or any transfer
document shall have the same effect as if executed in the original by such
officer.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania.
This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns, but, except as provided in this
paragraph, no assignment or transfer hereof or of any rights or obligations
hereunder shall be made by any party without the written consent of the other
party. Nothing herein expressed or implied is intended or shall be construed to
confer upon or give any person, firm, or corporation, trust, or entities other
than the parties hereto and their respective successors and assigns, any rights
or remedies under or by reason of this Agreement.
Notwithstanding the foregoing, following the Closing Date, no consent shall be
required in respect of (a) the assignment and delegation of this Agreement by
the Surviving Fund Adviser or the Reorganizing Fund Adviser to an acquirer of
all or substantially all of the assets of such adviser who agrees in writing to
be bound by all of the obligations of such adviser hereunder, (b) the merger of
the Surviving Fund Adviser or the Reorganizing Fund Adviser with another person,
provided the other person agrees in writing to be bound by all of the
obligations of such adviser hereunder, or (c) the assignment and delegation of
this Agreement by the Surviving Fund Adviser or Reorganizing Fund Adviser as a
result of any sale to another person of securities issued by such adviser,
provided the other person agrees in writing to be bound by all of the
obligations of such party hereunder.
If any provision or portion of this Agreement shall be determined to be invalid
or unenforceable for any reason, the remaining provisions and portions of this
Agreement shall be unaffected thereby and shall remain in full force and effect
to the fullest extent permitted by law.
It is expressly agreed that the obligations of the Reorganizing Fund hereunder
shall not be binding upon any of the Trustees, shareholders, nominees, officers,
agents, or employees of the Reorganizing Fund Registrant personally, but shall
bind only the property of the Reorganizing Fund, as provided in the Declaration
of Trust of the Reorganizing Fund Registrant. Moreover, no series of the
Reorganizing Fund Registrant other than the Reorganizing Fund shall be
responsible for the obligations of the Reorganizing Fund hereunder, and all
persons shall look only to the assets of the Reorganizing Fund to satisfy the
obligations of the Reorganizing Fund or Reorganizing Fund Registrant hereunder.
The execution and delivery of this Agreement have been authorized by the
Trustees of the Reorganizing Fund Registrant on behalf of the Reorganizing Fund
and signed by authorized officers of the Reorganizing Fund Registrant, acting as
such. Neither the authorization by such Trustees nor the execution and delivery
by such officers shall be deemed to have been made by any of them individually
or to impose any liability on any of them personally, but shall bind only the
property of the Reorganizing Fund as provided in the Declaration of Trust of the
Reorganizing Fund Registrant.
It is expressly agreed that the obligations of the Surviving Fund hereunder
shall not be binding upon any of the [Directors][Trustees], shareholders,
nominees, officers, agents, or employees of the Surviving Fund Registrant
personally, but shall bind only the property of the Surviving Fund, as provided
in the [Articles of Incorporation][Declaration of Trust] of the Surviving Fund
Registrant. Moreover, no series of the Surviving Fund Registrant other than the
Surviving Fund shall be responsible for the obligations of the Surviving Fund
hereunder, and all persons shall look only to the assets of the Surviving Fund
to satisfy the obligations of the Surviving Fund or Surviving Fund Registrant
hereunder. The execution and delivery of this Agreement have been authorized by
the [Directors][Trustees] of the Surviving Fund Registrant on behalf of the
Surviving Fund


16
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------





and signed by authorized officers of the Surviving Fund Registrant, acting as
such. Neither the authorization by such [Directors][Trustees] nor the execution
and delivery by such officers shall be deemed to have been made by any of them
individually or to impose any liability on any of them personally, but shall
bind only the property of the Surviving Fund as provided in the [Articles of
Incorporation][Declaration of Trust] of the Surviving Fund Registrant.




17
303219037 v9
114399-0014/144298183.3

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties have duly executed this Agreement, all as of the
date first
written above.
[BUYER REGISTRANT]
on behalf of its portfolio,
[Buyer Fund]


 
By:                     Name:               
Title:               
 
 
  
PNC FUNDS
on behalf of its portfolio,
[Seller Fund]
 
 
 
By:                     Name:               
Title:               
 
Solely for purposes of Article IX


[Federated Investment Management Company][Federated MDTA LLC]




By:                     Name:               
Title:               
 
Solely for purposes of Article IX
 
PNC Capital Advisors, LLC
 
By:                     Name:               
Title:               
 
 
 
 
   


303219037 v9
114399-0014/144298183.3